Exhibit 10.1

DATED 20 SEPTEMBER 2012

AS AMENDED BY AN AMENDMENT LETTER DATED 25 APRIL 2013

AND AS AMENDED AND RESTATED BY AN AMENDMENT AND RESTATEMENT

AGREEMENT DATED 28 JUNE 2013

CABOT FINANCIAL (UK) LIMITED

ARRANGED BY

DNB BANK ASA, LONDON BRANCH

J.P. MORGAN LIMITED

LLOYDS TSB BANK PLC

AND

THE ROYAL BANK OF SCOTLAND PLC

AS MANDATED LEAD ARRANGERS

WITH

J.P. MORGAN EUROPE LIMITED

ACTING AS AGENT

AND

J.P. MORGAN EUROPE LIMITED

ACTING AS SECURITY AGENT

 

 

SENIOR FACILITIES AGREEMENT

RELATING TO A

£85,000,000 COMMITTED REVOLVING FACILITY

 

 

 



--------------------------------------------------------------------------------

CONTENTS

 

  Clause         Page  

1.

  

Definitions and Interpretation

     1   

2.

  

The Facility

     38   

3.

  

Purpose

     47   

4.

  

Conditions of Utilisation

     48   

5.

  

Utilisation – Loans

     51   

6.

  

Utilisation - Letters of Credit

     53   

7.

  

Letters of Credit

     58   

8.

  

Optional currencies

     63   

9.

  

Ancillary Facilities

     63   

10.

  

Repayment

     70   

11.

  

Illegality, Voluntary Prepayment and Cancellation

     71   

12.

  

Mandatory Prepayment

     73   

13.

  

Restrictions

     79   

14.

  

Interest

     80   

15.

  

Interest Periods

     81   

16.

  

Changes to the Calculation Of Interest

     82   

17.

  

Fees

     83   

18.

  

Tax Gross Up and Indemnities

     85   

19.

  

Increased Costs

     95   

20.

  

Other Indemnities

     97   

21.

  

Mitigation by the Lenders

     98   

22.

  

Costs and Expenses

     99   

23.

  

Guarantee and Indemnity

     99   

24.

  

Representations

     103   

25.

  

Information Undertakings

     112   

26.

  

Financial Covenants

     122   

27.

  

General Undertakings

     126   

28.

  

Events of Default

     135   

29.

  

Investment Grade status

     141   

30.

  

Changes to the Lenders

     142   

31.

  

Restriction on Debt Purchase Transactions

     149   

32.

  

Changes to the Obligors

     150   

33.

  

Role of the Agent, the Arranger, the Issuing Bank and Others

     155   

34.

  

Conduct of Business by the Finance Parties

     164   



--------------------------------------------------------------------------------

35.

  

Sharing among the Lenders

     165   

36.

  

Payment Mechanics

     166   

37.

  

Set-Off

     170   

38.

  

Notices

     171   

39.

  

Calculations and Certificates

     174   

40.

  

Partial Invalidity

     174   

41.

  

Remedies and Waivers

     174   

42.

  

Amendments and Waivers

     175   

43.

  

Confidentiality

     181   

44.

  

Counterparts

     185   

45.

  

Governing Law

     185   

46.

  

Enforcement

     185   

47.

  

Waiver of Jury Trial

     186   

48.

  

Patriot Act

     186   

49.

  

Powers of Attorney

     187   

Schedule 1 The Original Parties

     188   

Part I The Original Obligors

     188   

Part II The Lenders

     189   

Schedule 2 Conditions Precedent

     190   

Part I Conditions precedent to initial Utilisation

     190   

Part II Conditions precedent required to be delivered by an Additional Obligor

     194   

Part III Transaction Security Documents

     196   

Schedule 3 Requests and Notices

     197   

Part I Utilisation Request

     197   

Part II Utilisation Request

     199   

Schedule 4 Mandatory Cost Formula

     201   

Schedule 5 Form of Transfer Certificate

     204   

Schedule 6 Form of Assignment Agreement

     208   

Schedule 7 Form of Accession Deed

     212   

Schedule 8 Form of Resignation Letter

     215   

Schedule 9 Form of Compliance Certificate

     216   

Schedule 10 LMA Form of Confidentiality Undertaking

     218   

Schedule 11 Timetables

     224   

Part I Loans

     224   

Part II Letters of Credit

     226   

Schedule 12 Letter of Credit Requirements

     227   

Schedule 13 Form of Letter of Credit

     229   



--------------------------------------------------------------------------------

Schedule 14 Forms of Notifiable Debt Purchase Transaction Notice

     233   

Part I Form of Notice of Entering into Notifiable Debt Purchase Transaction

     233   

Part II Form of Notice on Termination of Notifiable Debt Purchase Transaction

     234   

Schedule 15 Restrictive Covenants

     235   

Part I Covenants

     235   

Part II Certain Definitions

     258   

Schedule 16 Form of Increase Confirmation

     294   

Schedule 17 Agreed Security Principles

     298   

Schedule 18 Form of Additional Commitment Increase Notice

     305   

Schedule 19 Excluded Bank Accounts

     309   



--------------------------------------------------------------------------------

THIS AGREEMENT is originally dated 20 September 2012 and made between:

 

(1) CABOT FINANCIAL LIMITED, a private limited liability company incorporated
under the laws of England and Wales with company registration number 5714535 and
with its registered office at 1 Kings Hill Avenue, Kings Hill, West Malling,
Kent, ME19 4UA (the “Parent”);

 

(2) THE SUBSIDIARIES of the Parent listed in Part I of Schedule 1 (The Original
Parties) as original borrowers (together with the Parent, the “Original
Borrowers”);

 

(3) THE COMPANIES listed in Part I of Schedule 1 (The Original Parties) as
original guarantors (together with the Parent, the “Original Guarantors”);

 

(4) CABOT CREDIT MANAGEMENT LIMITED, a private limited liability company
incorporated under the laws of England and Wales with company registration
number 5754978 and with its registered office at 1 Kings Hill Avenue, Kings
Hill, West Malling, Kent, ME19 4UA as another guarantor (“CCML”);

 

(5) DNB BANK ASA, LONDON BRANCH, J.P. MORGAN LIMITED, LLOYDS TSB BANK PLC and
THE ROYAL BANK OF SCOTLAND PLC as mandated lead arrangers (the “Arrangers”);

 

(6) THE FINANCIAL INSTITUTIONS listed in Part II-B of Schedule 1 (The Original
Parties) as lenders (the “Effective Date Lenders”);

 

(7) J.P. MORGAN EUROPE LIMITED as agent of the other Finance Parties (the
“Agent”); and

 

(8) J.P. MORGAN EUROPE LIMITED as security trustee for the Secured Parties (the
“Security Agent”).

IT IS AGREED as follows:

 

1. DEFINITIONS AND INTERPRETATION

 

1.1 Definitions

In this Agreement:

“Acceptable Bank” means:

 

  (a) any Arranger or Affiliate of an Arranger;

 

  (b) a bank or financial institution which has a rating for its long-term
unsecured and non credit-enhanced debt obligations of A- or higher by Standard &
Poor’s Rating Services, A- or higher by Fitch Ratings Ltd or A3 or higher by
Moody’s Investor Services Limited or a comparable rating from an internationally
recognised credit rating agency; or

 

  (c) any other bank or financial institution approved by the Agent.

 

- 1 -



--------------------------------------------------------------------------------

“Acceleration Notice” means a notice served by the Agent pursuant to and in
accordance with Clause 28.19 (Acceleration).

“Accession Deed” means a document substantially in the form set out in Schedule
7 (Form of Accession Deed).

“Accounting Principles” means generally accepted accounting principles,
standards and practices in England as applied in the Original Financial
Statements of the Parent, and shall include IFRS.

“Accounting Reference Date” means 31 December.

“Additional Borrower” means a company which becomes an Additional Borrower in
accordance with Clause 32 (Changes to the Obligors).

“Additional Commitment Increase Date” means each date on which the Total
Commitments are increased pursuant to paragraph (h) of Clause 2.3 (Accordion
Increase in Commitments).

“Additional Commitment Increase Notice” means an agreement substantially in the
form set out in Schedule 18 (Form of Additional Commitment Increase Notice) or
any other form agreed between the Parent and the Agent.

“Additional Commitment Lender” has the meaning given to that term in Clause 2.3
(Accordion Increase in Commitments).

“Additional Commitment Restrictions” means the following restrictions:

 

  (a) the aggregate amount of any Additional Commitments requested shall comply
with the provisions of:

 

  (i) paragraph (d) of Clause 2.3 (Accordion Increase in Commitments); and

 

  (ii) paragraph (e) of Clause 2.3 (Accordion Increase in Commitments);

 

  (b) the last day of the availability period applicable to the Additional
Commitment shall not be earlier than the last day of the Availability Period;

 

  (c) the rate of any margin and fees applicable to any Additional Commitment
(and any related Utilisations) may not be more than 1.00 per cent. per annum
higher than the maximum rate of the Margin or corresponding fees (as the case
may be) applicable to the Facility from time to time; and

 

  (d) the Additional Commitments may not have a shorter termination date than
the Termination Date.

“Additional Cost Rate” has the meaning given to it in Schedule 4 (Mandatory Cost
Formula).

“Additional Guarantor” means a company which becomes an Additional Guarantor in
accordance with Clause 32 (Changes to the Obligors).

 

- 2 -



--------------------------------------------------------------------------------

“Additional Obligor” means an Additional Borrower or an Additional Guarantor.

“Additional Shareholder Funding” has the meaning given to that term in Clause
26.2 (Financial definitions).

“Affiliate” means, in relation to any person, a Subsidiary of that person or a
Holding Company of that person or any other Subsidiary of that Holding Company.
For the purposes of The Royal Bank of Scotland plc, “Affiliate” shall include
The Royal Bank of Scotland N.V. and each of its subsidiaries or subsidiary
undertakings but shall not include (i) the UK Government or any member or
instrumentality thereof, including Her Majesty’s Treasury and UK Financial
Investments Limited (or any directors, officers, employees or entities thereof)
or (ii) any persons or entities controlled by or under common control with the
UK Government or any member or instrumentality thereof (including Her Majesty’s
Treasury and UK Financial Investments Limited) which are not part of The Royal
Bank of Scotland Group plc and its subsidiaries or subsidiary undertakings
(including The Royal Bank of Scotland N.V. and each of its subsidiaries or
subsidiary undertakings).

“Agent’s Spot Rate of Exchange” means the Agent’s spot rate of exchange for the
purchase of the relevant currency with the Base Currency in the London foreign
exchange market at or about 11:00 a.m. on a particular day.

“Agreed Security Principles” means the principles set out in Schedule 17 (Agreed
Security Principles).

“Ancillary Commencement Date” means, in relation to an Ancillary Facility, the
date on which that Ancillary Facility is first made available, which date shall
be a Business Day within the Availability Period.

“Ancillary Commitment” means, in relation to an Ancillary Lender and an
Ancillary Facility, the maximum Base Currency Amount which that Ancillary Lender
has agreed (whether or not subject to satisfaction of conditions precedent) to
make available from time to time under an Ancillary Facility and which has been
authorised as such under Clause 9 (Ancillary Facilities), to the extent that
amount is not cancelled or reduced under this Agreement or the Ancillary
Documents relating to that Ancillary Facility.

“Ancillary Document” means each document relating to or evidencing the terms of
an Ancillary Facility.

“Ancillary Facility” means any ancillary facility made available by an Ancillary
Lender in accordance with Clause 9 (Ancillary Facilities).

“Ancillary Lender” means each Lender (or Affiliate of a Lender) which makes
available an Ancillary Facility in accordance with Clause 9 (Ancillary
Facilities).

“Ancillary Outstandings” means, at any time, in relation to an Ancillary Lender
and an Ancillary Facility then in force the aggregate of the following amounts
in the Base Currency outstanding under that Ancillary Facility (net of any
credit balances on any account of any Borrower of an Ancillary Facility with the
Ancillary Lender making available that Ancillary Facility to the extent that the
credit balances are freely

 

- 3 -



--------------------------------------------------------------------------------

available to be set-off by that Ancillary Lender against liabilities owed to it
by that Borrower under that Ancillary Facility):

 

  (a) the principal amount under each overdraft facility and on-demand short
term loan facility (provided that for the purpose of this definition, any amount
of any outstanding utilisation under any BACS facility (or similar) made
available by an Ancillary Lender shall, with the prior consent of that Ancillary
Lender, be excluded (without any double counting));

 

  (b) the face amount of each guarantee, bond and letter of credit under that
Ancillary Facility; and

 

  (c) the amount fairly representing the aggregate exposure (excluding interest
and similar charges) of that Ancillary Lender under each other type of
accommodation provided under that Ancillary Facility,

in each case as determined by such Ancillary Lender, acting reasonably in
accordance with its normal banking practice and in accordance with the relevant
Ancillary Document.

“Approved List” means the list of Lenders and potential Lenders held by the
Agent (as the same may be amended from time to time pursuant to Clause 30.2
(Conditions of assignment or transfer)).

“Assignment Agreement” means an agreement substantially in the form set out in
Schedule 6 (Form of Assignment Agreement) or any other form agreed between the
relevant assignor and assignee provided that if that other form does not contain
the undertaking set out in the form set out in Schedule 6 (Form of Assignment
Agreement) it shall not be a Creditor/Agent Accession Undertaking as defined in,
and for the purposes of, the Intercreditor Agreement.

“Auditors” means one of KPMG, Deloitte & Touche, Ernst & Young or
PricewaterhouseCoopers or their respective Affiliates, (in the case of any
individual member of the Group) any other accounting firm recognised as one of
the three leading domestic firms of auditors in its respective jurisdiction, any
amalgamation or successor of such accounting firms, or any other firm approved
in advance by the Majority Lenders (such approval not to be unreasonably
withheld or delayed).

“Authorisation” means an authorisation, consent, approval, resolution, licence,
exemption, filing, notarisation or registration.

“Availability Period” means the period from and including the date of this
Agreement to and including the date falling one Month prior to the Termination
Date.

“Available Commitment” means, subject to Clause 2.4 (ERC uplifts and Available
Commitments), a Lender’s Commitment minus (subject to Clause 9.8 (Affiliates of
Lenders as Ancillary Lenders)):

 

  (a) the amount of its participation in any outstanding Utilisations under that
Facility and the amount of the aggregate of its Ancillary Commitments; and

 

- 4 -



--------------------------------------------------------------------------------

  (b) in relation to any proposed Utilisation, the amount of its participation
in any other Utilisations that are due to be made under on or before the
proposed Utilisation Date and the amount of its Ancillary Commitment in relation
to any new Ancillary Facility that is due to be made available on or before the
proposed Utilisation Date.

For the purposes of calculating a Lender’s Available Commitment in relation to
any proposed Utilisation, the following amounts shall not be deducted from a
Lender’s Commitment under that Facility:

 

  (i) that Lender’s participation in any Utilisations that are due to be repaid
or prepaid on or before the proposed Utilisation Date; and

 

  (ii) that Lender’s (or its Affiliate’s) Ancillary Commitments to the extent
that they are due to be reduced or cancelled on or before the proposed
Utilisation Date.

“Available Facility” means the aggregate for the time being of each Lender’s
Available Commitment.

“Base Currency” means Sterling.

“Base Currency Amount” means:

 

  (a) in relation to a Utilisation, the amount specified in the Utilisation
Request delivered by a Borrower for that Utilisation (or, if the amount
requested is not denominated in the Base Currency, that amount converted into
the Base Currency at the Agent’s Spot Rate of Exchange on the date which is
three Business Days before the Utilisation Date or, if later, on the date the
Agent receives the Utilisation Request in accordance with the terms of this
Agreement) and, in the case of a Letter of Credit, as adjusted under Clause 6.8
(Revaluation of Letters of Credit) at six-monthly intervals; and

 

  (b) in relation to an Ancillary Commitment, the amount specified as such in
the notice delivered to the Agent by the Parent pursuant to Clause 9.2
(Availability) (or, if the amount specified is not denominated in the Base
Currency, that amount converted into the Base Currency at the Agent’s Spot Rate
of Exchange on the date which is three Business Days before the Ancillary
Commencement Date for that Ancillary Facility or, if later, the date the Agent
receives the notice of the Ancillary Commitment in accordance with the terms of
this Agreement),

as adjusted to reflect any repayment, prepayment, consolidation or division of a
Utilisation, or (as the case may be) cancellation or reduction of an Ancillary
Facility.

“Base Reference Bank Rate” means the arithmetic mean of the rates (rounded
upwards to four decimal places) as supplied to the Agent at its request by the
Base Reference Banks:

 

  (a) in relation to LIBOR, as the rate at which the relevant Base Reference
Bank could borrow funds in the London interbank market; or

 

- 5 -



--------------------------------------------------------------------------------

  (b) in relation to EURIBOR, as the rate at which the relevant Base Reference
Bank could borrow funds in the European interbank market,

in the relevant currency and for the relevant period, were it to do so by asking
for and then accepting interbank offers for deposits in reasonable market sise
in that currency and for that period.

“Base Reference Banks” means, in relation to LIBOR and EURIBOR, the principal
London offices of Lloyds TSB Bank plc, J.P. Morgan Chase Bank, N.A., London
Branch and The Royal Bank of Scotland plc or such other banks as may be
appointed by the Agent in consultation with the Parent.

“Borrower” means an Original Borrower or an Additional Borrower unless it has
ceased to be a Borrower in accordance with Clause 32 (Changes to the Obligors)
and, in respect of an Ancillary Facility only, any Affiliate of a Borrower that
becomes a borrower of that Ancillary Facility with the approval of the relevant
Lender pursuant to the provisions of Clause 9.9 (Affiliates of Borrowers).

“Break Costs” means the amount (if any) by which:

 

  (a) the interest (excluding the Margin) which a Lender should have received
for the period from the date of receipt of all or any part of its participation
in a Loan or Unpaid Sum to the last day of the current Interest Period in
respect of that Loan or Unpaid Sum, had the principal amount or Unpaid Sum
received been paid on the last day of that Interest Period;

exceeds:

 

  (b) the amount which that Lender would be able to obtain by placing an amount
equal to the principal amount or Unpaid Sum received by it on deposit with a
leading bank in the Relevant Interbank Market for a period starting on the
Business Day following receipt or recovery and ending on the last day of the
current Interest Period.

“Budget” means:

 

  (a) in relation to the period beginning on the Closing Date and ending on
31 December 2012, the budget to be delivered by the Parent to the Agent pursuant
to Clause 4.1 (Initial conditions precedent); and

 

  (b) in relation to any other period, any budget delivered by the Parent to the
Agent in respect of that period pursuant to Clause 25.4 (Budget).

“Business Day” means a day (other than a Saturday or Sunday) on which banks are
open for general business in London and:

 

  (a) (in relation to any date for payment or purchase of a currency other than
euro) the principal financial centre of the country of that currency; or

 

  (b) (in relation to any date for payment or purchase of euro) any TARGET Day.

 

- 6 -



--------------------------------------------------------------------------------

“Cash Equivalent Investments” has the meaning given to “Cash Equivalents” in
Schedule 15 (Restrictive Covenants).

“Centre of Main Interests” means the “centre of main interests” as such term is
used in Article 3(1) of the Council Regulation (EC) no. 1346/2000 on insolvency
proceedings.

“Change in Law” means the occurrence, after the date of this Agreement (or with
respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following: (a) the adoption or taking effect of any law,
rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation or application thereof by any
governmental authority, or (c) the making or issuance of any request, guideline
or directive (whether or not having the force of law) by any governmental
authority; provided however notwithstanding anything herein to the contrary, the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines, requirements and directives thereunder issued in connection
therewith or in implementation thereof shall be deemed to be a “Change in Law”,
regardless of the date enacted, adopted, issued or implemented.

“Change of Control” means:

 

  (a) prior to an Initial Public Offering, the Investors cease to control or
own, legally and beneficially, directly or indirectly, more than 50% of the
issued share capital and/or voting rights attaching to the issued shares of the
Parent and/or the ability to determine the composition of the majority of the
board of directors or equivalent body of the Parent; or

 

  (b) following an Initial Public Offering, either:

 

  (i) the Investors cease to control or own, legally and beneficially, directly
or indirectly, more than 30% of the issued share capital and/or voting rights of
the Parent; or

 

  (ii) a person or group of persons acting in concert acquires, directly or
indirectly, more issued shares and/or voting rights in the Parent than are held
(directly or indirectly) by the Investors; or

 

  (c) the Parent ceases to be a direct wholly-owned subsidiary of Cabot Credit
Management Limited; or

 

  (d) a “Change of Control Triggering Event” as defined in the Note Indenture
occurs.

For the purposes of this definition “acting in concert” means, a group of
persons who, pursuant to an agreement or understanding (whether formal or
informal), actively co-operate, through the acquisition directly or indirectly
of shares in the Parent by any of them, either directly or indirectly, to obtain
or consolidate control of the Parent.

“Charged Property” means all of the assets of the Obligors which from time to
time are, or are expressed to be, the subject of the Transaction Security.

 

- 7 -



--------------------------------------------------------------------------------

“Closing Date” means the date on which the Notes are issued and the Agent
notifies the Parent and the Lenders as required under Clause 4.1 (Initial
conditions precedent).

“Closing Date Dividend” means the upstream dividend made by the Borrower
ultimately received by Cabot Financial Limited as described in steps 11 to 15 of
the Deloittes’ steps paper dated 19 September 2012.

“Commitment” means:

 

  (a) in relation to an Original Lender, the amount set opposite its name under
the heading “Commitment” in Part II-A of Schedule 1 (The Original Parties) and
the amount of any other Commitment transferred to it under this Agreement or
assumed by it in accordance with Clause 2.2 (Increase), Clause 2.3 (Accordion
Increase in Commitments) or pursuant to the Structural Change effected under an
amendment and restatement agreement to this Agreement dated 28 June 2013; and

 

  (b) in relation to any other Lender, the amount of any Commitment transferred
to it under this Agreement or assumed by it in accordance with Clause 2.2
(Increase) or Clause 2.3 (Accordion Increase in Commitments),

to the extent not cancelled, reduced or transferred by it under this Agreement,
which as at the Top-Up Commitments Effective Date (as defined in the amendment
and restatement agreement to this Agreement dated 28 June 2013) and in respect
of each Lender on that date are in the amount set out opposite its name under
the heading “Commitment” in Part II-B of Schedule 1 (The Original Parties).

“Competitor” means any person whose business (or the business of any of its
Affiliates, related trusts, partnerships, or funds, excluding the business of
any of its Affiliates, related trusts, partnerships, and funds in circumstances
where (i) the relevant entity’s primary business does not concern distressed or
non-performing consumer debts and (ii) the relevant entity is independently
managed or controlled from such person) is in competition with any aspect of the
general business carried on by the Group as a whole in the distressed or
non-performing consumer debt purchase and distressed or non-performing consumer
debt collection market (together with each other person acting on behalf, on the
instructions, or for the account of, any such person), in each case save that,
in the case of any banking institution only, any person with a division or
business line, Affiliate, related trust, partnership or fund that is in
competition with the Group and that division or business line, Affiliate,
related trust, partnership or fund is not a material competitor of the Group
shall not be a “Competitor”.

“Compliance Certificate” means a certificate substantially in the form set out
in Schedule 9 (Form of Compliance Certificate).

“Confidential Information” means all information relating to the Parent, any
Obligor, the Group, the Finance Documents or a Facility of which a Finance Party
becomes aware in its capacity as, or for the purpose of becoming, a Finance
Party or which is received by a Finance Party in relation to, or for the purpose
of becoming a Finance Party under, the Finance Documents or a Facility from
either:

 

- 8 -



--------------------------------------------------------------------------------

  (a) any member of the Group or any of its advisers; or

 

  (b) another Finance Party, if the information was obtained by that Finance
Party directly or indirectly from any member of the Group or any of its
advisers,

in whatever form, and includes information given orally and any document,
electronic file or any other way of representing or recording information which
contains or is derived or copied from such information but excludes information
that:

 

  (i) is or becomes public information other than as a direct or indirect result
of any breach by that Finance Party of Clause 43 (Confidentiality);

 

  (ii) is identified in writing at the time of delivery as non-confidential by
any member of the Group or any of its advisers; or

 

  (iii) is known by that Finance Party before the date the information is
disclosed to it in accordance with paragraphs (a) or (b) above or is lawfully
obtained by that Finance Party after that date, from a source which is, as far
as that Finance Party is aware, unconnected with the Group and which, in either
case, as far as that Finance Party is aware, has not been obtained in breach of,
and is not otherwise subject to, any obligation of confidentiality.

“Confidentiality Undertaking” means a confidentiality undertaking substantially
in a recommended form of the LMA as set out in Schedule 10 (LMA Form of
Confidentiality Undertaking) or in any other form agreed between the Parent and
the Agent, in each case capable of being relied upon by (and not capable of
being materially amended without the consent of) the Parent.

“Consolidated EBITDA” has the meaning given to that term in Schedule 15
(Restrictive Covenants).

“Constitutional Documents” means the constitutional documents of the Parent.

“Consumer Debt or Account” means any debt or account where the debtor is (i) an
individual, or (ii) any other person in circumstances where an individual
provides any surety, guarantee, credit support, Security, or other financial
assistance which represents the principal credit support for the relevant debt
or account in respect of that debt or account.

“CTA” means the Corporation Tax Act 2009.

“Debt Purchase Transaction” means, in relation to a person, a transaction where
such person:

 

  (a) purchases by way of assignment or transfer;

 

  (b) enters into any sub-participation in respect of; or

 

  (c) enters into any other agreement or arrangement having an economic effect
substantially similar to a sub-participation in respect of,

 

- 9 -



--------------------------------------------------------------------------------

any Commitment or amount outstanding under this Agreement.

“Default” means an Event of Default or any event or circumstance specified in
Clause 28 (Events of Default) which would (with the expiry of a grace period,
the giving of notice, the making of any determination under the Finance
Documents or any combination of any of the foregoing) be an Event of Default,
provided that any such event or circumstance which requires any determination as
to materiality before it may become an Event of Default shall not be a Default
until such determination is made.

“Defaulting Lender” means any Lender (other than a Lender which is a Sponsor
Affiliate):

 

  (a) which has failed to make its participation in a Loan available or has
notified the Agent that it will not make its participation in a Loan available
by the Utilisation Date of that Loan in accordance with Clause 5.4 (Lenders’
participation) or has failed to provide cash collateral (or has notified the
Issuing Bank that it will not provide cash collateral) in accordance with Clause
7.4 (Cash collateral by Non-Acceptable L/C Lender);

 

  (b) which has otherwise rescinded or repudiated a Finance Document; or

 

  (c) with respect to which an Insolvency Event has occurred and is continuing,

unless, in the case of paragraph (a) above:

 

  (i) its failure to pay is caused by:

 

  (A) administrative or technical error; or

 

  (B) a Disruption Event; and

payment is made within three (3) Business Days of its due date; or

 

  (ii) the Lender is disputing in good faith whether it is contractually obliged
to make the payment in question.

“Delegate” means any delegate, agent, attorney or co-trustee appointed by the
Security Agent.

“Designated Gross Amount” has the meaning given to that term in Clause 9.2
(Availability).

“Designated Net Amount” has the meaning given to that term in Clause 9.2
(Availability).

“Disruption Event” means either or both of:

 

  (a)

a material disruption to those payment or communications systems or to those
financial markets which are, in each case, required to operate in order for
payments to be made in connection with the Facilities (or otherwise in order for
the transactions contemplated by the Finance Documents to be carried out)

 

- 10 -



--------------------------------------------------------------------------------

  which disruption is not caused by, and is beyond the control of, any of the
Parties; or

 

  (b) the occurrence of any other event which results in a disruption (of a
technical or systems-related nature) to the treasury or payments operations of a
Party preventing that, or any other Party:

 

  (i) from performing its payment obligations under the Finance Documents; or

 

  (ii) from communicating with other Parties in accordance with the terms of the
Finance Documents,

and which (in either such case) is not caused by, and is beyond the control of,
the Party whose operations are disrupted.

“Environment” means humans, animals, plants and all other living organisms
including the ecological systems of which they form part and the following
media:

 

  (a) air (including, without limitation, air within natural or man-made
structures, whether above or below ground);

 

  (b) water (including, without limitation, territorial, coastal and inland
waters, water under or within land and water in drains and sewers); and

 

  (c) land (including, without limitation, land under water).

“Environmental Claim” means any claim, proceeding, formal notice or
investigation by any person in respect of any Environmental Law.

“Environmental Law” means any applicable law or regulation which relates to:

 

  (a) the pollution or protection of the Environment;

 

  (b) the conditions of the workplace; or

 

  (c) the generation, handling, storage, use, release or spillage of any
substance which, alone or in combination with any other, is capable of causing
harm to the Environment, including, without limitation, any waste.

“Environmental Permits” means any permit and other Authorisation and the filing
of any notification, report or assessment required under any Environmental Law
for the operation of the business of any member of the Restricted Group
conducted on or from the properties owned or used by any member of the
Restricted Group.

“ERC” has the meaning given to that term in Clause 26.2 (Financial definitions).

“ERC Model” has the meaning given to that term in Clause 26.2 (Financial
definitions).

 

- 11 -



--------------------------------------------------------------------------------

“ERC Model Output” means the spread sheet prepared by the Parent showing ERC
broken down into the monthly estimated remaining collections over 84 months of
each individual component debt portfolio, in the agreed form.

“EUR” or “euro” means the single currency unit of the Participating Member
States.

“EURIBOR” means, in relation to any Loan in euro:

 

  (a) the applicable Screen Rate; or

 

  (b) (if no Screen Rate is available for the Interest Period of that Loan) the
Base Reference Bank Rate,

as of the Specified Time on the Quotation Day for the currency of that Loan and
for a period comparable to the Interest Period of that Loan and, if any such
rate is below zero, EURIBOR will be deemed to be zero.

“Event of Default” means any event or circumstance specified as such in Clause
28 (Events of Default).

“Excluded Bank Accounts” means:

 

  (a) each bank account the credit balance of which relates to monies held on
trust for third parties;

 

  (b) the bank accounts specified in Schedule 19 (Excluded Bank Accounts); and

 

  (c) any other bank account approved by the Agent from time to time.

“Existing Cap” means each interest rate cap hedging agreement entered into
before the date of this Agreement in respect of interest rate exposures relating
to the Existing Facility.

“Existing Facilities” means the facilities documented by the Existing Facilities
Agreement and any ancillary facility granted in connection therewith.

“Existing Facilities Agreement” the facility agreement originally dated 1 March
2005 (as amended and restated from time to time) made between, among others,
Cabot Financial (UK) Limited as borrower, The Royal Bank of Scotland plc as
arranger, agent and security agent and Citibank, N.A., London Branch, DNB Bank
ASA, The Royal Bank of Scotland plc and WestLB AG as original lenders.

“Expiry Date” means, for a Letter of Credit, the last day of its Term.

“Facility” means the revolving credit facility made available under this
Agreement as described in Clause 2.1 (The Facility).

“Facility Office” means:

 

  (a)

in respect of a Lender or the Issuing Bank, the office or offices notified by
that Lender or the Issuing Bank to the Agent in writing on or before the date it
becomes a Lender or the Issuing Bank (or, following that date, by not less than

 

- 12 -



--------------------------------------------------------------------------------

  five (5) Business Days written notice) as the office or offices through which
it will perform its obligations under this Agreement; or

 

  (b) in respect of any other Finance Party, the office in the jurisdiction in
which it is resident for tax purposes.

“FATCA” means:

 

  (a) sections 1471 to 1474 of the US Internal Revenue Code of 1986 (the “Code”)
or any associated regulations or other official guidance;

 

  (b) any treaty, law, regulation or other official guidance enacted in any
other jurisdiction, or relating to an intergovernmental agreement between the US
and any other jurisdiction, which (in either case) facilitates the
implementation of paragraph (a) above; or

 

  (c) any agreement pursuant to the implementation of paragraphs (a) or
(b) above with the US Internal Revenue Service, the US government or any
governmental or taxation authority in any other jurisdiction.

“FATCA Application Date” means:

 

  (a) in relation to a “withholdable payment” described in section 1473(1)(A)(i)
of the Code (which relates to payments of interest and certain other payments
from sources within the US), 1 January 2014;

 

  (b) in relation to a “withholdable payment” described in section
1473(1)(A)(ii) of the Code (which relates to “gross proceeds” from the
disposition of property of a type that can produce interest from sources within
the US), 1 January 2015; or

 

  (c) in relation to a “passthru payment” described in section 1471(d)(7) of the
Code not falling within paragraphs (a) or (b) above, 1 January 2017,

or, in each case, such other date from which such payment may become subject to
a deduction or withholding required by FATCA as a result of any change in FATCA
after the date of this Agreement.

“FATCA Exempt Party” means a Party that is entitled to receive payments free
from any FATCA Deduction.

“FATCA Deduction” means a deduction or withholding from a payment under a
Finance Document required by FATCA.

“Fee Letter” means:

 

  (a) any letter or letters dated on or about the date of this Agreement between
the Parent and the Agent or the Parent and the Arrangers setting out any of the
fees referred to in Clause 17 (Fees); and

 

  (b)

any agreement setting out fees payable to a Finance Party referred to in Clause
2.2 (Increase), Clause 2.3 (Accordion Increase in Commitments), Clause 17.4

 

- 13 -



--------------------------------------------------------------------------------

  (Fees payable in respect of Letters of Credit) or Clause 17.5 (Interest,
commission and fees on Ancillary Facilities) of this Agreement or under any
other Finance Document.

“Finance Document” means this Agreement, any Accession Deed, any Ancillary
Document, any Compliance Certificate, any Fee Letter, any Hedging Agreement, the
Intercreditor Agreement, any Resignation Letter, any Transaction Security
Document, any Utilisation Request, any Transfer Certificate, any Assignment
Agreement, any Increase Confirmation and any other document designated as a
“Finance Document” by the Agent and the Parent provided that where the term
“Finance Document” is used in, and construed for the purposes of, this Agreement
or the Intercreditor Agreement, a Hedging Agreement shall be a Finance Document
only for the purposes of:

 

  (a) the definition of “Material Adverse Effect”;

 

  (b) the definition of “Transaction Document”;

 

  (c) the definition of “Transaction Security Document”;

 

  (d) paragraph (a)(iv) of Clause 1.2 (Construction); and

 

  (e) Clause 28.1 (Non-payment), Clause 28.10 (Unlawfulness and invalidity),
Clause 28.11 (Intercreditor Agreement), Clause 28.15 (Repudiation and rescission
of agreements) and sub-paragraph (b) of Clause 28.17 (Material adverse change).

“Finance Party” means the Agent, an Arranger, the Security Agent, a Lender, a
Hedge Counterparty, the Issuing Bank or any Ancillary Lender provided that where
the term “Finance Party” is used in, and construed for the purposes of, this
Agreement or the Intercreditor Agreement, a Hedge Counterparty shall be a
Finance Party only for the purposes of:

 

  (a) the definition of “Secured Parties”;

 

  (b) paragraph (a)(i) of Clause 1.2 (Construction);

 

  (c) paragraph (b) of Clause 28.17 (Material adverse change), paragraph (c) of
Clause 24.3 (Non-conflict with other obligations) or Clause 24.18 (Good title to
assets) of the definition of “Material Adverse Effect”;

 

  (d) Clause 34 (Conduct of business by the Finance Parties); and

 

  (e) Clause 28.1 (Non-payment), Clause 28.10 (Unlawfulness and invalidity),
Clause 28.11 (Intercreditor Agreement) and Clause 28.15 (Repudiation and
rescission of agreements).

“Financial Indebtedness” has the meaning given to “Indebtedness” in Schedule 15
(Restrictive Covenants).

“Financial Quarter” has the meaning given to that term in Clause 26.2 (Financial
definitions).

 

- 14 -



--------------------------------------------------------------------------------

“Financial Year” has the meaning given to that term in Clause 26.2 (Financial
definitions).

“Funds Flow Statement” means a funds flow statement in the agreed form.

“GBP”, “Sterling” or “£” means the lawful currency for the time being of the
United Kingdom.

“Group” means the Parent and each of its Subsidiaries for the time being.

“Group Structure Chart” means the group structure chart in the agreed form.

“Guarantor” means an Original Guarantor or an Additional Guarantor,

“Hedge Counterparty” means any person which is or has become a Party to the
Intercreditor Agreement as a Hedge Counterparty in accordance with the
provisions of the Intercreditor Agreement.

“Hedging Agreement” means any master agreement, confirmation, schedule or other
agreement entered into or to be entered into by a member of the Restricted Group
and a Hedge Counterparty for any purpose permitted under Clause 27.18 (Treasury
Transactions).

“HMRC” means HM Revenue & Customs.

“Holdco” means the Parent, Cabot Financial Holdings Group Limited, the
Luxembourg Guarantor, Cabot Credit Management Group Limited and Cabot Financial
Debt Recovery Services Limited.

“Holding Company” means, in relation to a company or corporation, any other
company or corporation in respect of which it is a Subsidiary.

“IFRS” means international accounting standards within the meaning of IAS
Regulation 1606/2002 to the extent applicable to the relevant financial
statements.

“Investment Grade Status” shall have the meaning set out in the Note Indenture
as it applies to the Notes and for the purposes of Clause 29 (Investment Grade
Status) shall have a corresponding meaning in respect of any other Permitted
Financial Indebtedness.

“Impaired Agent” means the Agent at any time when:

 

  (a) it has failed to make (or has notified a Party that it will not make) a
payment required to be made by it under the Finance Documents by the due date
for payment;

 

  (b) the Agent otherwise rescinds or repudiates a Finance Document;

 

  (c) (if the Agent is also a Lender) it is a Defaulting Lender under paragraphs
(a) or (b) of the definition of “Defaulting Lender”; or

 

  (d) an Insolvency Event has occurred and is continuing with respect to the
Agent,

 

- 15 -



--------------------------------------------------------------------------------

unless, in the case of paragraph (a) above:

 

  (i) its failure to pay is caused by:

 

  (A) administrative or technical error; or

 

  (B) a Disruption Event; and

payment is made within three (3) Business Days of its due date; or

 

  (ii) the Agent is disputing in good faith whether it is contractually obliged
to make the payment in question.

“Increase Confirmation” means a confirmation substantially in the form set out
in Schedule 16 (Form of increase confirmation).

“Increase Lender” has the meaning given to that term in Clause 2.2 (Increase).

“Initial ERC” means the ERC forecast dated 30 June 2012.

“Initial Public Offering” means an initial public offering on any recognised
investment exchange of the shares of the Parent or any Holding Company of the
Parent but excluding the Investors.

“Insolvency Event” in relation to a Finance Party means that the Finance Party:

 

  (a) is dissolved (other than pursuant to a consolidation, amalgamation or
merger);

 

  (b) becomes insolvent or is unable to pay its debts or fails or admits in
writing its inability generally to pay its debts as they become due;

 

  (c) makes a general assignment, arrangement or composition with or for the
benefit of its creditors;

 

  (d) institutes or has instituted against it, by a regulator, supervisor or any
similar official with primary insolvency, rehabilitative or regulatory
jurisdiction over it in the jurisdiction of its incorporation or organisation or
the jurisdiction of its head or home office, a proceeding seeking a judgment of
insolvency or bankruptcy or any other relief under any bankruptcy or insolvency
law or other similar law affecting creditors’ rights, or a petition is presented
for its winding-up or liquidation by it or such regulator, supervisor or similar
official;

 

  (e) has instituted against it a proceeding seeking a judgment of insolvency or
bankruptcy or any other relief under any bankruptcy or insolvency law or other
similar law affecting creditors’ rights, or a petition is presented for its
winding-up or liquidation, and, in the case of any such proceeding or petition
instituted or presented against it, such proceeding or petition is instituted or
presented by a person or entity not described in paragraph (d) above and:

 

  (i) results in a judgment of insolvency or bankruptcy or the entry of an order
for relief or the making of an order for its winding-up or liquidation; or

 

- 16 -



--------------------------------------------------------------------------------

  (ii) is not dismissed, discharged, stayed or restrained in each case within 30
days of the institution or presentation thereof;

 

  (f) has exercised in respect of it one or more of the stabilisation powers
pursuant to Part 1 of the Banking Act 2009 and/or has instituted against it a
bank insolvency proceeding pursuant to Part 2 of the Banking Act 2009 or a bank
administration proceeding pursuant to Part 3 of the Banking Act 2009;

 

  (g) has a resolution passed for its winding-up, official management or
liquidation (other than pursuant to a consolidation, amalgamation or merger);

 

  (h) seeks or becomes subject to the appointment of an administrator,
provisional liquidator, conservator, receiver, trustee, custodian or other
similar official for it or for all or substantially all its assets;

 

  (i) has a secured party take possession of all or substantially all its assets
or has a distress, execution, attachment, sequestration or other legal process
levied, enforced or sued on or against all or substantially all its assets and
such secured party maintains possession, or any such process is not dismissed,
discharged, stayed or restrained, in each case within 30 days thereafter;

 

  (j) causes or is subject to any event with respect to it which, under the
applicable laws of any jurisdiction, has an analogous effect to any of the
events specified in paragraphs (a) to (i) above, including a Luxembourg
Insolvency Event; or

 

  (k) takes any action in furtherance of, or indicating its consent to, approval
of, or acquiescence in, any of the foregoing acts.

“Intellectual Property” means:

 

  (a) any patents, trademarks, service marks, designs, business names,
copyrights, database rights, design rights, domain names, moral rights,
inventions, confidential information, knowhow and other intellectual property
rights and interests (which may now or in the future subsist), whether
registered or unregistered; and

 

  (b) the benefit of all applications and rights to use such assets of each
member of the Restricted Group (which may now or in the future subsist).

“Intercreditor Agreement” means the intercreditor agreement dated on or about
the Closing Date and made between, among others, the Parent, the Debtors (as
defined in the Intercreditor Agreement), the Security Agent, the Agent, the
Lenders (as RCF Lenders), the Arranger (as Arranger), the Intra-Group Lenders,
the Structural Creditors and the Note Trustee (each as defined in the
Intercreditor Agreement).

“Interest Period” means, in relation to a Loan, each period determined in
accordance with Clause 15 (Interest Periods) and, in relation to an Unpaid Sum,
each period determined in accordance with Clause 14.3 (Default interest).

“Intra-Group Loans” means a loan by the Parent to the Borrower and any other
loans made by one member of the Restricted Group to another member of the
Restricted Group.

 

- 17 -



--------------------------------------------------------------------------------

“Investors” means Carat UK Bidco Limited, Carat UK Midco Limited, Carat UK
Holdco Limited, Cabot Holdings S.a r.l., JCF III Europe S.a r.l., JCF III Europe
Holdings LP, JCF III AIV II LP and any fund managed and/or advised by J.C.
Flowers & Co. LLC or, in each case, any of their respective Affiliates.

“Issuing Bank” means each Lender which has notified the Agent that it has agreed
to the Parent’s request to be an Issuing Bank pursuant to the terms of this
Agreement (and if more than one Lender has so agreed, such Lenders shall be
referred to, whether acting individually or together, as the “Issuing Bank”)
provided that, in respect of a Letter of Credit issued or to be issued pursuant
to the terms of this Agreement, the “Issuing Bank” shall be the Issuing Bank
which has issued or agreed to issue that Letter of Credit.

“ITA” means the Income Tax Act 2007.

“Joint Venture” means any joint venture entity, whether a company,
unincorporated firm, undertaking, association, joint venture or partnership or
any other entity in which the interests of all members of the Restricted Group
(taken together) are not more than 50%.

“L/C Proportion” means in respect of any Letter of Credit, the proportion
(expressed as a percentage) borne by that Lender’s Available Commitment to the
Available Facility immediately prior to the issue of that Letter of Credit,
adjusted to reflect any assignment or transfer under this Agreement to or by
that Lender.

“Legal Opinion” means any legal opinion delivered to the Agent under Clause 4.1
(Initial conditions precedent) or Clause 32 (Changes to the Obligors).

“Legal Reservations” means:

 

  (a) the principle that certain remedies may be granted or refused at the
discretion of a court and the limitation of enforcement by laws relating to
insolvency, reorganisation and other laws generally affecting the rights of
creditors;

 

  (b) the time barring of claims under any applicable limitation law (including
the Limitation Acts), the possibility that an undertaking to assume liability
for or indemnify a person against non-payment of stamp duty may be void and
defences of acquiescence, set-off or counterclaim;

 

  (c) the principle that in certain circumstances Security granted by way of
fixed charge may be recharacterised as a floating charge or that Security
purported to be constituted as an assignment may be recharacterised as a charge;

 

  (d) the principle that additional interest imposed pursuant to any relevant
agreement may be held to be unenforceable on the grounds that it is a penalty
and thus void;

 

  (e) the principle that an English court may not give effect to an indemnity
for legal costs incurred by an unsuccessful litigant;

 

  (f)

the principle that the creation or purported creation of Security over any
contract or agreement which is subject to a prohibition on transfer, assignment

 

- 18 -



--------------------------------------------------------------------------------

  or charging may be void, ineffective or invalid and may give rise to a breach
of the contract or agreement over which Security has purportedly been created;

 

  (g) similar principles, rights and defences under the laws of any Relevant
Jurisdiction; and

 

  (h) any other matters which are set out as qualifications or reservations as
to matters of law of general application in the Legal Opinions.

“Lender” means:

 

  (a) any Original Lender; and

 

  (b) any bank, financial institution, trust, fund or other entity which has
become a Party as a Lender in accordance with Clause 2.2 (Increase), Clause 2.3
(Accordion Increase in Commitments) or Clause 30 (Changes to the Lenders),

which in each case has not ceased to be a Lender in accordance with the terms of
this Agreement.

“Letter of Credit” means:

 

  (a) a letter of credit or guarantee in favour of third parties including
counter guarantees for guarantees to such third parties and which:

 

  (i) complies with the Letter of Credit Requirements;

 

  (ii) is in substantially the form set out in Schedule 13 (Form of Letter of
Credit); or

 

  (iii) is in any other form requested by the Parent and agreed by the Majority
Lenders under the relevant Facility and the Issuing Bank; or

 

  (b) any guarantee, indemnity or other instrument in a form requested by a
Borrower (or the Parent on its behalf) and agreed by the Majority Lenders under
the relevant Facility and the Issuing Bank.

“Letter of Credit Requirements” means the requirements as to the form of a
Letter of Credit as set out in Schedule 12 (Letter of Credit Requirements).

“LIBOR” means, in relation to any Loan:

 

  (a) the applicable Screen Rate; or

 

  (b) (if no Screen Rate is available for the currency or Interest Period of
that Loan) the Base Reference Bank Rate,

as of the Specified Time on the Quotation Day for the currency of that Loan and
for a period comparable to the Interest Period of that Loan and, if any such
rate is below zero, LIBOR will be deemed to be zero.

 

- 19 -



--------------------------------------------------------------------------------

“Limitation Acts” means the Limitation Act 1980 and the Foreign Limitation
Periods Act 1984.

“LMA” means the Loan Market Association.

“Loan” means a loan made or to be made under the Facility or the principal
amount outstanding for the time being of that loan.

“LTV Ratios” means the LTV Ratio and the SSRCF LTV Ratio.

“LTV Ratio” has the meaning given to it in Clause 26.2 (Financial definitions).

“Luxembourg Guarantor” means Cabot Financial (Luxembourg) S.A., a société
anonyme incorporated under the laws of the Grand Duchy of Luxembourg, with
registered office at 6, rue Gabriel Lippmann, L-5365 Munsbach, Grand Duchy of
Luxembourg and registered with the Luxembourg Register of Commerce and Companies
under the number B-171245.

“Luxembourg Share Pledge Agreement” means the agreement pursuant to which a
Luxembourg law share pledge is granted by Cabot Financial Holdings Group Limited
in favour of the Security Agent over the shares in the Luxembourg Guarantor.

“Majority Lenders” means a Lender or Lenders whose Commitments aggregate 75 per
cent. or more of the Total Commitments (or if the Total Commitments have been
reduced to zero, aggregated 75 per cent. or more of the Total Commitments
immediately prior to that reduction).

“Mandatory Cost” means the percentage rate per annum calculated by the Agent in
accordance with Schedule 4 (Mandatory Cost formula).

“Mandatory Prepayment Account” means an interest-bearing account:

 

  (a) held, or to be held, by a Borrower with the Agent or the Security Agent
(or Affiliate of the Agent or the Security Agent);

 

  (b) identified in a letter between the Parent and the Agent as a Mandatory
Prepayment Account;

 

  (c) subject to Security in favour of the Security Agent which Security is in
form and substance satisfactory to the Agent and Security Agent (each acting
reasonably); and

 

  (d) from which no withdrawals may be made by any members of the Restricted
Group except as contemplated by this Agreement,

as the same may be redesignated, substituted or replaced from time to time.

“Margin” means:

 

  (a) 4 per cent. per annum; and

 

- 20 -



--------------------------------------------------------------------------------

  (b) in relation to any other Unpaid Sum, the rate per annum specified in
paragraph (a) above,

but if:

 

  (i) no Event of Default has occurred and is continuing;

 

  (ii) a period of at least six (6) Months has expired since the Closing Date;
and

 

  (iii) the LTV Ratio on the most recent Quarter Date is within a range set out
below,

then the Margin for each Utilisation under the Facility will be the percentage
per annum set out below in the column for that Facility opposite that range:

 

LTV Ratio

   Margin
% p.a.  

Equal to or less than 0.45

     3.75   

Equal to or less than 0.35

     3.50   

Equal to or less than 0.25

     3.25   

However:

 

  (i) any increase or decrease in the Margin shall take effect on the date (the
“reset date”) which is five (5) Business Days after receipt by the Agent of the
Compliance Certificate in respect of the relevant Quarter Date pursuant to
Clause 25.2 (Provision and contents of Compliance Certificate);

 

  (ii) if the effect of the above would be to cause the Margin to reduce by more
than two levels on any reset date then the Margin will decrease by no more than
two levels on that reset date;

 

  (iii) if, following receipt by the Agent of the annual audited financial
statements of the Group and related Compliance Certificate, those statements and
Compliance Certificate do not confirm the basis for a reduced or increased
Margin or demonstrate that the Margin should have been varied using the table
above when it has not been, then the provisions of Clause 14.2(b) (Payment of
interest) shall apply and the Margin for that Utilisation shall be the
percentage per annum determined using the table above and the revised LTV Ratio
calculated using the figures in that Compliance Certificate;

 

  (iv) while an Event of Default is continuing, the Margin shall be the highest
percentage per annum set out above provided that, when such Event of Default
ceases to be continuing, the Margin shall on and from such time (subject to
paragraph (ii) above) be determined (by reference to the table above) by
reference to the then current LTV Ratio; and

 

- 21 -



--------------------------------------------------------------------------------

  (v) for the purpose of determining the Margin, the LTV Ratio shall be
determined in accordance with Clause 26.2 (Financial definitions).

“Material Adverse Effect” means a material adverse effect on:

 

  (a) the business, operations, assets or financial condition of the Restricted
Group (taken as a whole); or

 

  (b) the ability of the Obligors (taken as a whole) to perform their payment
obligations under the Finance Documents; or

 

  (c) the legality, validity, enforceability or ranking of any Security granted
or purported to be granted pursuant to any of the Finance Documents, in any such
case, in a manner or to an extent which is materially adverse to the interests
of the Lenders under the Finance Documents and, if capable of remedy is not
remedied within 15 Business Days of the earlier of:

 

  (i) the Parent becoming aware of the issue; or

 

  (ii) the giving of notice of the issue by the Agent,

provided that such period shall run concurrently with any applicable grace
period contained in Clause 28 (Events of Default).

“Material Company” means, at any time:

 

  (a) an Obligor; or

 

  (b) a wholly-owned member of the Restricted Group that is the Holding Company
of an Obligor; or

 

  (c) a member of the Restricted Group which:

 

  (i) has earnings before interest, tax, depreciation and amortisation
calculated on the same basis as Consolidated EBITDA (but on an unconsolidated
basis and excluding intra-Restricted Group items and investments in Restricted
Subsidiaries of any member of the Restricted Group) representing more than five
(5) per cent. of Consolidated EBITDA of the Restricted Group calculated on a
consolidated basis; or

 

  (ii) has gross assets (on an unconsolidated basis excluding intra-Restricted
Group items, goodwill and investments in Restricted Subsidiaries of any member
of the Restricted Group) representing five (5) per cent. or more of the gross
assets of the Restricted Group calculated on a consolidated basis (excluding
goodwill).

Compliance with the conditions set out in paragraph (c) above shall be
determined by reference to:

 

  (i)

the most recent Annual Financial Statements of the Group (adjusted in accordance
with Clause 25.8 (Unrestricted Subsidiaries)), supplied

 

- 22 -



--------------------------------------------------------------------------------

  under paragraph (a) of Clause 25.1 (Financial statements) and the Compliance
Certificate relating thereto;

 

  (ii) the latest (if applicable) consolidated financial statements of the
Subsidiary (audited to the extent required by law). However, if a Subsidiary has
been acquired since the date as at which the latest Annual Financial Statements
of the Group were prepared, the Annual Financial Statements shall be deemed to
be adjusted in order to take into account the acquisition of that Subsidiary
(that adjustment being certified by two directors of the Parent as representing
an accurate reflection of the revised Consolidated EBITDA) or gross assets of
the Restricted Group).

A report by the Auditors of the Parent that a Subsidiary is or is not a Material
Company shall, in the absence of manifest error, be conclusive and binding on
all Parties.

“Material Event of Default” means any event or circumstance constituting:

 

  (a) an Event of Default under Clause 28.4 (Other obligations) to the extent
that such Event of Default relates to a failure to comply that is material other
than in the case of Clause 27.22 (Note Purchase Condition) where materiality
will not be applied to such test; and

 

  (b) an Event of Default under any Clause other than Clause 28.4 (Other
obligations).

“Member State” means the territory of each Member State of the Community as
defined in Article 5 and 6 of the Council Directive 2006/112/EC on the common
system of value added tax.

“Month” means a period starting on one day in a calendar month and ending on the
numerically corresponding day in the next calendar month, except that:

 

  (a) (subject to paragraph (c) below) if the numerically corresponding day is
not a Business Day, that period shall end on the next Business Day in that
calendar month in which that period is to end if there is one, or if there is
not, on the immediately preceding Business Day;

 

  (b) if there is no numerically corresponding day in the calendar month in
which that period is to end, that period shall end on the last Business Day in
that calendar month; and

 

  (c) if an Interest Period begins on the last Business Day of a calendar month,
that Interest Period shall end on the last Business Day in the calendar month in
which that Interest Period is to end.

The above rules will only apply to the last Month of any period.

“New Shareholder Loan” means each shareholder loan made directly or indirectly
to the Parent after the Closing Date which is subordinated as Structural
Liabilities

 

- 23 -



--------------------------------------------------------------------------------

pursuant to the Intercreditor Agreement or otherwise on comparable subordinated
terms acceptable to the Majority Lenders.

“Non-Acceptable L/C Lender” means a Lender which:

 

  (a) is not an Acceptable Bank within the meaning of paragraph (c) of the
definition of “Acceptable Bank” (other than a Lender which each Issuing Bank has
agreed is acceptable to it notwithstanding that fact);

 

  (b) is a Defaulting Lender or an Insolvency Event has occurred in respect of a
holding company of such Lender;

 

  (c) is determined or declared as such by the Issuing Bank from time to time;
or

 

  (d) has failed to make (or has notified the Agent that it will not make) a
payment to be made by it under Clause 7.3 (Indemnities) or Clause 33.10
(Lenders’ indemnity to the Agent) or any other payment to be made by it under
the Finance Documents to or for the account of any other Finance Party in its
capacity as Lender by the due date for payment unless the failure to pay falls
within the description of any of those items set out at paragraphs (i) and
(ii) of the definition of Defaulting Lender.

“Non-Consenting Lender” has the meaning given to that term in Clause 42.4
(Replacement of Lender).

“Non-Consumer Debt or Accounts” means any debt or account that is not a Consumer
Debt or Account.

“Non-UK-and-Ireland Originated Account” means a Portfolio Account originally
issued or extended to a person outside the United Kingdom and the Republic of
Ireland unless such person was resident in the United Kingdom or the Republic of
Ireland at such time.

“Non-UK Originated Account” means a Portfolio Account originally issued or
extended to a person outside the United Kingdom unless such person was resident
in the United Kingdom at such time.

“Note Documents” means the Senior Note Documents (as such term is defined in the
Intercreditor Agreement).

“Note Indenture” the senior secured note indenture dated on or about the date
hereof and between, among others, the Parent and the Note Trustee, as amended
from time to time.

“Note Trustee” means Citibank, N.A., London Branch, or any successor trustee
appointed in accordance with the Note Indenture.

“Notes” means the Senior Notes (as such term is defined in the Intercreditor
Agreement).

 

- 24 -



--------------------------------------------------------------------------------

“Notifiable Debt Purchase Transaction” has the meaning given to that term in
paragraph (b) of Clause 31.2 (Disenfranchisement on Debt Purchase Transactions
entered into by Sponsor Affiliates).

“Obligor” means a Borrower or a Guarantor.

“Obligors’ Agent” means the Parent or such other person, appointed to act on
behalf of each Obligor in relation to the Finance Documents pursuant to Clause
2.6 (Obligors’ Agent).

“Offering Memorandum” means the offering memorandum for the Notes.

“Optional Currency” means a currency (other than the Base Currency) which
complies with the conditions set out in Clause 4.3 (Conditions relating to
Optional Currencies).

“Original Financial Statements” means:

 

  (a) the audited financial statements of the Group for the fourteen months
ending 31 December 2011;

 

  (b) in relation to each Original Obligor (other than the Luxembourg Guarantor)
its audited financial statements for its Financial Year ended 31 December 2011;
and

 

  (c) in relation to any other Obligor, its audited (to the extent required by
law to be audited) financial statements (to the extent required by law to be
produced) delivered to the Agent as required by Clause 32 (Changes to the
Obligors).

“Original Obligor” means an Original Borrower or an Original Guarantor.

“Participating Member State” means any member state of the European Union that
adopts or has adopted the Euro as its lawful currency in accordance with
legislation of the European Union relating to Economic and Monetary Union.

“Party” means a party to this Agreement.

“Perfection Requirements” means the making or procuring of appropriate
registrations, filings, endorsements, stampings, intimation in accordance with
local laws, notations in stock registries, notarisations, legalisation and/or
notifications of the Transaction Security Documents and/or the Transaction
Security created thereunder.

“Permitted Acquisition” means an acquisition (not being an acquisition by the
Parent):

 

  (a) of shares or other ownership interests in a company representing at least
50.1 per cent. of the issued share capital or other ownership interests of such
company or of a business or undertaking carried on as a going concern (each a
“Business Acquisition”); or

 

  (b) an acquisition of Portfolio Accounts for consideration in cash,

 

- 25 -



--------------------------------------------------------------------------------

but only if:

 

  (i) in relation to a Business Acquisition, no Event of Default has occurred
and is continuing at the time the relevant member of the Restricted Group
contractually commits to the relevant acquisition or would result therefrom;

 

  (ii) in relation to an acquisition of Portfolio Accounts, no Material Event of
Default has occurred and is continuing at the time the relevant member of the
Restricted Group contractually commits to the relevant acquisition or would
result therefrom;

 

  (iii) in relation to a Business Acquisition, the acquired company, business,
or undertaking is engaged in a business substantially similar to or
complementary to that carried on by the Restricted Group in the debt purchase
and debt collection market; and

 

  (iv) in relation to an acquisition of a Portfolio Account:

 

  (A) if the aggregate purchase value of Portfolio Accounts acquired by the
Restricted Group since the most recent Quarter Date exceeds or will as a result
of such acquisition of Portfolio Accounts exceed an amount equal to 30 per cent.
of the amount budgeted for acquisitions of Portfolio Accounts in the Budget for
the relevant Financial Year, the Parent has delivered a Compliance Certificate
(amended to set out calculations in respect of the LTV Ratios and the acquired
Portfolio Accounts only) signed by two directors showing in reasonable detail
calculations demonstrating that it is in compliance with the LTV Ratios
(calculated by reference to the last day of the most recently ended calendar
Month); and

 

  (B) in the case of a Portfolio Account constituting either (i) a Non-Consumer
Debt or Account, or (ii) a Non-UK Originated Account, having regard to the
circumstances applying at the time the relevant member of the Restricted Group
contractually commits to the relevant acquisition, the relevant acquisition
would not result in a failure to comply with the definition of “Portfolio
Account”;

 

  (v) in relation to a Business Acquisition of less than 100 per cent. but more
than 50.1 per cent. of the issued share capital or other ownership interest
interests of a company which following the acquisition would constitute a
Material Company, subject to such company becoming an Obligor and granting
Security (on substantially the same or equivalent terms to the Transaction
Security granted as a condition precedent to initial utilisation of the Facility
and subject to the Agreed Security Principles) over all its assets in favour of
the Secured Parties as soon as practicable and in any event within:

 

- 26 -



--------------------------------------------------------------------------------

  (A) in the case of a Business Acquisition in England and Wales, 60 days; or

 

  (B) in the case of a Business Acquisition in any other jurisdiction, 90 days,

 

       of consummation of the relevant acquisition;

 

  (vi) in relation to a Business Acquisition, the Parent has delivered a
Compliance Certificate (amended to set out calculations in respect of the LTV
Ratios and the Portfolio Accounts only) signed by two directors showing in
reasonable detail calculations demonstrating:

 

  (A) that it will remain in compliance with the LTV Ratios immediately
following completion of the relevant acquisition (calculated by reference to the
last day of the most recently ended calendar Month and on a pro forma basis for
the proposed Business Acquisition taking into account any Financial Indebtedness
incurred or to be incurred by any member of the Restricted Group in relation to
the proposed acquisition); and

 

  (B) to the extent that the Business Acquisition includes an acquisition of any
Non-Consumer Debt or Account or any Non-UK Originated Accounts, having regard to
the circumstances applying at the time the relevant member of the Restricted
Group contractually commits to the relevant acquisition, that the relevant
acquisition would not result in a failure to comply with the definition of
“Portfolio Account”;

 

  (vii) in relation to a Business Acquisition, the acquired company, business or
undertaking is incorporated or established, and carries on its principal
business, in the United Kingdom, European Union, United States of America or
Canada;

 

  (viii) in the reasonable opinion of the Parent, such acquisitions are directly
or indirectly EBITDA enhancing over the next three Financial Years after the
completion of such acquisition having regard to the Group as a whole and the
nature of the Group’s business in the debt purchase and debt collection market;
and

 

  (ix) in relation to an acquisition of Portfolio Accounts to be funded by a
Utilisation in an amount of more than 5% of ERC (as determined by reference to
the Compliance Certificate most recently delivered to the Agent under this
Agreement or (if relevant) the last day of the most recently ended calendar
month on a pro forma basis for such acquisition), the prior written consent of
the Majority Lenders has been obtained.

“Permitted Payment” has the meaning given to that term in the Intercreditor
Agreement.

 

- 27 -



--------------------------------------------------------------------------------

“Permitted Refinancing Indebtedness” means any Refinancing Indebtedness (as
defined in Schedule 15 (Restrictive Covenants) permitted pursuant to
Section 4.09 of the Note Indenture.

“Permitted Reorganisation” means:

 

  (a) an amalgamation, merger, transfer, consolidation, liquidation, dissolution
or corporate reconstruction (each a “Reorganisation”) on a solvent basis of a
member of the Restricted Group where:

 

  (i) all of the business and assets of that member of the Restricted Group
remain within the Restricted Group (and if that member of the Restricted Group
was an Obligor immediately prior to such reorganisation being implemented, all
of the business and assets of that member are retained by one or more other
Obligors);

 

  (ii) if it or its assets or the shares in it were subject to the Transaction
Security immediately prior to such Reorganisation, the Security Agent will enjoy
substantially the same or equivalent Security over the same assets or, as the
case may be, over it or the shares in it (or in each case over the shares of its
successor) or, where a member of the Group is being dissolved or liquidated, its
assets (after payment of creditors) are passed up to its Holding Company
(subject to such Holding Company granting the same or equivalent Security over
the relevant assets in favour of the Security Agent); and

 

  (iii) in the case of an amalgamation, merger or corporate reconstruction, if
such member of the Group is an Obligor, the surviving entity is or becomes an
Obligor to at least the same extent as such first mentioned Obligor immediately
prior to the said amalgamation, merger or corporate reconstruction;

 

  (b) any Reorganisation permitted under Schedule 15 (Restrictive Covenants); or

 

  (c) any other Reorganisation of one or more members of the Restricted Group
approved by the Majority Lenders (acting reasonably).

“Person” means and includes natural persons, corporations, limited partnerships,
general partnerships, limited liability companies, limited liability
partnerships, joint stock companies, joint ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts or other
organisations, whether or not legal entities, and governmental authorities.

“Portfolio” means the Portfolio Accounts.

“Portfolio Account” means:

 

  (a) a sub-performing or charged-off consumer account, consumer instalment loan
or any other consumer account owned by the Restricted Group or any Non-Consumer
Debt or Account; or

 

- 28 -



--------------------------------------------------------------------------------

  (b) a Right to Collect Account,

provided that:

 

  (i) the aggregate “ERC” amount of all Non-Consumer Debt or Accounts
(calculated on the same basis as ERC and as set out in the further proviso
below) at the time the relevant member of the Restricted Group contractually
commits to the relevant acquisition does not exceed an amount equal to 7.5 per
cent. of ERC (as determined by reference to the Compliance Certificate most
recently delivered to the Agent under this Agreement or if relevant the last day
of the most recently ended calendar Month adjusted on a pro forma basis for the
proposed acquisition);

 

  (ii) the aggregate “ERC” amount of all Non-UK Originated Accounts (calculated
on the same basis as ERC and as set out in the further proviso below) at the
time the relevant member of the Restricted Group contractually commits to the
relevant acquisition does not exceed an amount equal to 15 per cent. of ERC (as
determined by reference to the Compliance Certificate most recently delivered to
the Agent under this Agreement or if relevant the last day of the most recently
ended calendar Month adjusted on a pro forma basis for the proposed
acquisition); and

 

  (iii) the aggregate “ERC” amount of all Non-UK-and-Ireland Originated Accounts
(calculated on the same basis as ERC and as set out in the further proviso
below) at the time the relevant member of the Restricted Group contractually
commits to the relevant acquisition does not exceed an amount equal to 5 per
cent. of ERC (as determined by reference to the Compliance Certificate most
recently delivered to the Agent under this Agreement or if relevant the last day
of the most recently ended calendar Month adjusted on a pro forma basis for the
proposed acquisition),

and provided further that for the purposes of this definition, when calculating
the aggregate “ERC” amount of all such Non-Consumer Debt or Accounts, all such
Non-UK Originated Accounts or all such Non-UK-and-Ireland Originated Accounts
debt, it shall refer to the estimated remaining collections projected to be
received over 84 Months from the debt portfolio of which such debt is a
component multiplied by the ratio of Non-Consumer Debt or Accounts, Non-UK
Originated Accounts or Non-UK-and-Ireland Originated Accounts to total accounts
in that debt portfolio, respectively.

“Quarter Date” has the meaning given in Clause 26.2 (Financial definitions).

“Quasi Security” means any transaction in which a member of the Restricted Group
agrees to:

 

  (a) sell, transfer or otherwise dispose of any of its assets on terms whereby
they are or may be leased to or re-acquired by an Obligor or any other member of
the Restricted Group;

 

- 29 -



--------------------------------------------------------------------------------

  (b) sell, transfer or otherwise dispose of any of its receivables on recourse
terms;

 

  (c) enter into any arrangement under which money or the benefit of a bank or
other account may be applied, set-off or made subject to a combination of
accounts; or

 

  (d) enter into any other preferential arrangement having a similar effect,

in circumstances where the arrangement or transaction is entered into primarily
as a method of raising Financial Indebtedness or of financing the acquisition of
an asset.

“Quotation Day” means, in relation to any period for which an interest rate is
to be determined:

 

  (a) (if the currency is sterling) the first day of that period;

 

  (b) (if the currency is euro) two TARGET Days before the first day of that
period; or

 

  (c) (for any other currency) two Business Days before the first day of that
period,

unless market practice differs in the Relevant Interbank Market for a currency,
in which case the Quotation Day for that currency will be determined by the
Agent in accordance with market practice in the Relevant Interbank Market (and
if quotations would normally be given by leading banks in the Relevant Interbank
Market on more than one day, the Quotation Day will be the last of those days).

“Receiver” means a receiver or receiver and manager or administrative receiver
of the whole or any part of the Charged Property.

“Related Fund” in relation to a fund (the “first fund”), means a fund which is
managed or advised by the same investment manager or investment adviser as the
first fund or, if it is managed by a different investment manager or investment
adviser, a fund whose investment manager or investment adviser is an Affiliate
of the investment manager or investment adviser of the first fund.

“Relevant Acceleration Event” has the meaning given to that term in Schedule 17
(Agreed Security Principles).

“Relevant Jurisdiction” means, in relation to an Obligor:

 

  (a) its jurisdiction of incorporation;

 

  (b) any jurisdiction where it conducts a substantial part of its business; and

 

  (c) the jurisdiction whose laws govern the perfection of any of the
Transaction Security Documents entered into by it.

“Relevant Interbank Market” means in relation to euro, the European interbank
market and, in relation to any other currency, the London interbank market.

 

- 30 -



--------------------------------------------------------------------------------

“Reliance Parties” means the Agent, the Arranger, the Security Agent, the
Issuing Bank, each Original Lender and each person who accedes as a Lender as
part of the primary syndication of the Facilities within six months of this
Agreement.

“Renewal Request” means a written notice delivered to the Agent in accordance
with Clause 6.6 (Renewal of a Letter of Credit).

“Repeating Representations” means each of the representations set out in Clause
24.1 (Status), Clause 24.2 (Binding obligations), Clause 24.3 (Non-conflict with
other obligations), Clause 24.4 (Power and authority), paragraph (a) of Clause
24.5 (Validity and admissibility in evidence), Clause 24.6 (Governing law and
enforcement), Clause 24.9 (No default), paragraph (e) of Clause 24.10 (No
Misleading Information) paragraphs (e) and (f) of Clause 24.11 (Financial
Statements), Clause 24.18 (Good title to assets), Clause 24.19 (Legal and
beneficial ownership), Clause 24.20 (Shares), Clause 24.25 (Centre of main
interests and establishments) and Clause 24.28 (Money Laundering Act).

“Replacement Debt” means Permitted Refinancing Indebtedness where the proceeds
are applied within one (1) day of the incurrence of the Permitted Refinancing
Indebtedness (provided that the Parent shall use its reasonable endeavours to
procure that it is applied on the same day) in prepayment, purchase, defeasance
or redemption of (a) the Notes or any Term Debt; or (b) any Permitted
Refinancing Indebtedness.

“Representative” means any delegate, agent, manager, administrator, nominee,
attorney, trustee or custodian.

“Resignation Letter” means a letter substantially in the form set out in
Schedule 8 (Form of Resignation Letter).

“Restricted Group” means the Parent and the Restricted Subsidiaries.

“Restricted Party” means a person that is (i) listed on, or owned or controlled
by a person listed on, or acting on behalf of a person listed on any Sanctions
List, (ii) located in, incorporated under the laws of, or owned or controlled
by, or acting on behalf of, a person located in or organised under the laws of a
country or territory that is the target of country or territory-wide Sanctions
(including, without limitation, Cuba, Burma, Myanmar, Iran, North Korea, Sudan
and Syria); or (iii) otherwise a target of Sanctions.

“Restricted Subsidiary” means a Subsidiary of the Parent other than an
Unrestricted Subsidiary.

“Right to Collect Account” means a sub-performing or charged-off consumer
account, consumer instalment loan or any other consumer account or non-consumer
debt or account that is owned by a person that is not a member of the Restricted
Group (a “Third Party”) and in respect of which the Restricted Group is entitled
to collect and retain substantially all of the amounts due under such account,
debt or loan or to receive amounts equivalent thereto.

 

- 31 -



--------------------------------------------------------------------------------

“Rollover Loan” means one or more Loans:

 

  (a) made or to be made on the same day that:

 

  (i) a maturing Loan is due to be repaid; or

 

  (ii) a demand by the Issuing Bank pursuant to a drawing in respect of a Letter
of Credit or payment of outstandings under an Ancillary Facility is due to be
met;

 

  (b) the aggregate amount of which is equal to or less than the amount of the
maturing Loan or the relevant claim in respect of that Letter of Credit or
Ancillary Facility Utilisation; and

 

  (c) made or to be made to the same Borrower for the purpose of:

 

  (i) refinancing that maturing Loan or Ancillary Facility Utilisation; or

 

  (ii) satisfying the relevant claim in respect of that Letter of Credit.

“Sanctioned Country” means a country or territory which is subject to:

 

  (a) general trade, economic or financial sanctions or embargoes imposed,
administered or enforced by (i) the U.S. Department of Treasury’s Office of
Foreign Assets Control, (ii) the United Nations Security Council, (iii) the
European Union or (iv) Her Majesty’s Treasury of the United Kingdom; or

 

  (b) general economic or financial sanctions embargoes imposed by the US
federal government and administered by the US State Department, the US
Department of Commerce or the US Department of the Treasury.

“Sanctions” means the economic sanctions laws, regulations, or restrictive
measures administered, enacted or enforced by the Sanctions Authorities
(including, without limitation, 31 C.F.R., Subtitle B, Chapter V; the Iran
Sanctions Act of 1996, as amended; the Comprehensive Iran Sanctions,
Accountability and Divestment Act of 2010; Executive Order 13590; and the
National Defence Authorisation Act for Fiscal Year 2012).

“Sanctions Authorities” means (i) the United States government, including,
without limitation, the Office of Foreign Assets Control of the US Department of
Treasury and the United States Department of State; (ii) the United Nations;
(iii) the European Union or its Member States, including, without limitation,
the United Kingdom, Her Majesty’s Treasury, and the Department for Business,
Innovation and Skills; or (iv) the respective governmental institutions and
agencies of any of the foregoing.

“Sanctions List” means the “Specially Designated Nationals and Blocked Persons”
list maintained by the Office of Foreign Assets Control of the US Department of
Treasury, the Consolidated List of Financial Sanctions Targets and the
Investment Ban List maintained by Her Majesty’s Treasury, the consolidated list
of persons, groups or entities subject to European Union sanctions administered
by the European External Action Service or any similar list maintained by, or
public announcement of Sanctions designation made by, any of the Sanctions
Authorities.

 

- 32 -



--------------------------------------------------------------------------------

“Screen Rate” means:

 

  (a) in relation to LIBOR, the British Bankers’ Association Interest Settlement
Rate for the relevant currency and period; and

 

  (b) in relation to EURIBOR, the percentage rate per annum determined by the
Banking Federation of the European Union for the relevant period,

displayed on the appropriate page of the Reuters screen. If the agreed page is
replaced or service ceases to be available, the Agent may specify another page
or service displaying the appropriate rate after consultation with the Parent
and the Lenders.

“Secured Parties” has the meaning given to it in the Intercreditor Agreement.

“Security” means a mortgage, charge, pledge, lien or other security interest
securing any obligation of any person or any other agreement or arrangement
having a similar effect.

“Separate Loan” has the meaning given to that term in Clause 10.1 (Repayment of
Loans).

“Specified Time” means a time determined in accordance with Schedule 11
(Timetables).

“Sponsor Affiliate” means the Investors and each of their respective Affiliates,
any trust of which any of the Investors or any of their respective Affiliates
are a trustee, any partnership of any of the Investors or any of their
respective Affiliates is a partner and any trust, fund or other entity which is
managed by, or is directly or indirectly under the control of, any of the
Investors or any of their respective Affiliates provided that any such trust
partnership fund, or other entity which has been established for at least six
(6) Months for the purpose of making, purchasing or investing in loans or debt
securities and which is managed or controlled independently from all other
trusts, partnerships, funds, or other entities managed or controlled by any of
the Investors or any of their respective Affiliates which have been established
for the primary or main purpose of investing in the share capital of companies
shall not constitute a Sponsor Affiliate.

“SSRCF LTV Ratio” has the meaning given to it in Clause 26.2 (Financial
definitions).

“Structural Debt Document” means any document or agreement evidencing the terms
of any Structural Liabilities.

“Structural Liabilities” has the meaning given to it in the Intercreditor
Agreement.

“Subordinated Liabilities” has the meaning given to that term in the
Intercreditor Agreement.

“Subsidiary” means in relation to any person, any entity which is controlled
directly or indirectly by that person and any entity (whether or not so
controlled) treated as a subsidiary in the latest financial statements of that
person from time to time, and “control” for this purpose means the direct or
indirect ownership of the majority of the

 

- 33 -



--------------------------------------------------------------------------------

voting share capital of such entity or the right or ability to determine the
composition of a majority of the board of directors (or like board) of such
entity, in each case whether by virtue of ownership of share capital, contract
or otherwise.

“Super Majority Lenders” means, at any time a Lender or Lenders whose
Commitments aggregate 85 per cent. or more of the Total Commitments or, if the
Total Commitments have been reduced to zero, aggregate 85 per cent. or more of
the Total Commitments immediately prior to that reduction.

“TARGET Day” means any day on which TARGET2 is open for the settlement of
payments in euro.

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilises a single shared platform and which was
launched on 19 November 2007.

“Tax” or “Taxes” means any tax, levy, impost, duty or other charge or
withholding of a similar nature (including any penalty, interest or other
additional amount payable in connection with any failure to pay or any delay in
paying any of the same).

“Term” means each period determined under this Agreement for which the Issuing
Bank is under a liability under a Letter of Credit.

“Term Debt” means on any date, Financial Indebtedness with a scheduled maturity
date 12 Months or more from the date on which such Financial Indebtedness was
incurred (and for the avoidance of doubt excluding the Facilities and any
Ancillary Facility).

“Termination Date” means the fifth anniversary of the Closing Date.

“Total Commitments” means the aggregate of the Commitments, being £85,000,000 at
the date of this Agreement.

“Transaction Documents” means the Finance Documents, the Note Documents, the
Structural Debt Documents and the Constitutional Documents.

“Transaction Security” means the Security created or expressed to be created in
respect of the obligations of any of the Obligors under any of the Finance
Documents pursuant to the Transaction Security Documents.

“Transaction Security Documents” means each of the documents listed as being a
Transaction Security Document in Part III of Schedule 2 (Conditions Precedent),
any document required to be delivered to the Agent under paragraph 11 of Part II
of Schedule 2 (Conditions Precedent) together with any other document entered
into by any Obligor creating or expressed to create any Security over all or any
part of its assets in respect of the obligations of any of the Obligors under
any of the Finance Documents.

“Transfer Certificate” means a certificate substantially in the form set out in
Schedule 5 (Form of Transfer Certificate) or any other form agreed between the
Agent and the Parent.

 

- 34 -



--------------------------------------------------------------------------------

“Transfer Date” means, in relation to an assignment or a transfer, the later of:

 

  (a) the proposed Transfer Date specified in the relevant Assignment Agreement
or Transfer Certificate; and

 

  (b) the date on which the Agent executes the relevant Assignment Agreement or
Transfer Certificate.

“Treasury Transactions” means any derivative transaction entered into in
connection with protection against or benefit from fluctuation in any rate or
price.

“Unpaid Sum” means any sum due and payable but unpaid by an Obligor under the
Finance Documents.

“Unrestricted Subsidiary” has the meaning given to it in Schedule 15
(Restrictive Covenants).

“U.S. dollars”, “$” and dollars denote lawful currency of the United States of
America.

“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56 of the United States.

“Utilisation” means a Loan or a Letter of Credit.

“Utilisation Date” means the date of a Utilisation, being the date on which the
relevant Loan is to be made or the relevant Letter of Credit is to be issued.

“Utilisation Request” means a notice substantially in the relevant form set out
in Part I or Part II of Schedule 3 (Requests and Notices).

“VAT” means value added tax as provided for in Council Directive 2006/112/EC, as
amended, on the common system of value added tax and any other tax of a similar
nature (including goods and services tax) wherever imposed.

 

1.2 Construction

 

  (a) Unless a contrary indication appears, a reference in this Agreement to:

 

  (i) the “Agent”, any “Arranger”, any “Finance Party”, any “Issuing Bank”, any
“Lender”, any “Hedge Counterparty”, any “Obligor”, any “Party”, any “Secured
Party”, the “Security Agent” or any other person shall be construed so as to
include its successors in title, permitted assigns and permitted transferees
and, in the case of the Security Agent, any person for the time being appointed
as Security Agent or Security Agents in accordance with the Finance Documents;

 

  (ii) a document in “agreed form” is a document which is previously agreed in
writing by or on behalf of the Parent and the Agent;

 

- 35 -



--------------------------------------------------------------------------------

  (iii) “assets” includes present and future properties, revenues and rights of
every description;

 

  (iv) a “Finance Document” or a “Transaction Document” or any other agreement
or instrument is a reference to that Finance Document or Transaction Document or
other agreement or instrument as amended, novated, supplemented, extended or
restated;

 

  (v) “guarantee” means (other than in Clause 23 (Guarantee and Indemnity)) any
guarantee, letter of credit, bond, indemnity or similar assurance against loss,
or any obligation, direct or indirect, actual or contingent, to purchase or
assume any indebtedness of any person or to make an investment in or loan to any
person or to purchase assets of any person where, in each case, such obligation
is assumed in order to maintain or assist the ability of such person to meet its
indebtedness;

 

  (vi) “indebtedness” includes any obligation (whether incurred as principal or
as surety) for the payment or repayment of money, whether present or future,
actual or contingent;

 

  (vii) a Lender’s “participation” in relation to a Letter of Credit, shall be
construed as a reference to the relevant amount that is or may be payable by a
Lender in relation to that Letter of Credit;

 

  (viii) a “person” includes any individual, firm, company, corporation,
government, state or agency of a state or any association, trust, joint venture,
consortium or partnership (whether or not having separate legal personality);

 

  (ix) a “regulation” includes any regulation, rule, official directive, request
or guideline (whether or not having the force of law (but if not having the
force of law, which is binding or customarily complied with)) of any
governmental, intergovernmental or supranational body, agency, department or of
any regulatory, self-regulatory or other authority or organisation;

 

  (x) a provision of law is a reference to that provision as amended or
re-enacted;

 

  (xi) a time of day is a reference to London time; and

 

  (xii) “the date hereof”, “the date of this Agreement” and other like
expressions is to 20 September 2012.

 

  (b) Section, Clause and Schedule headings are for ease of reference only.

 

  (c) Unless a contrary indication appears, a term used in any other Finance
Document or in any notice given under or in connection with any Finance Document
has the same meaning in that Finance Document or notice as in this Agreement.

 

- 36 -



--------------------------------------------------------------------------------

  (d) A Borrower providing “cash cover” for a Letter of Credit or an Ancillary
Facility means a Borrower paying an amount in the currency of the Letter of
Credit (or, as the case may be, the Ancillary Facility) to an interest-bearing
account in the name of the Borrower and the following conditions being met:

 

  (i) the account is with the Security Agent or with the Issuing Bank or
Ancillary Lender for which that cash cover is to be provided;

 

  (ii) subject to paragraph (b) of Clause 7.5 (Cash cover by Borrower), until no
amount is or may be outstanding under that Letter of Credit or Ancillary
Facility, withdrawals from the account may only be made to pay a Finance Party
amounts due and payable to it under this Agreement in respect of that Letter of
Credit or Ancillary Facility; and

 

  (iii) the Borrower has executed a security document over that account, in form
and substance satisfactory to the Security Agent or the Issuing Bank or
Ancillary Lender with which that account is held, creating a first ranking
security interest over that account.

 

  (e) A Default (other than an Event of Default) is “continuing” if it has not
been remedied or waived. An Event of Default is “continuing” if it has not been
remedied or waived.

 

  (f) A Borrower “repaying” or “prepaying” a Letter of Credit or Ancillary
Outstandings means:

 

  (i) that Borrower providing cash cover for that Letter of Credit or in respect
of the Ancillary Outstandings;

 

  (ii) the maximum amount payable under the Letter of Credit or Ancillary
Facility being reduced or cancelled in accordance with its terms; or

 

  (iii) the Issuing Bank or Ancillary Lender being satisfied that it has no
further liability under that Letter of Credit or Ancillary Facility,

and the amount by which a Letter of Credit is, or Ancillary Outstandings are
repaid or prepaid under paragraphs (f)(i) and (f)(ii) above is the amount of the
relevant cash cover or reduction.

 

  (g) An amount borrowed includes any amount utilised by way of Letter of Credit
or under an Ancillary Facility.

 

  (h) A Lender funding its participation in a Utilisation includes a Lender
participating in a Letter of Credit.

 

  (i) An outstanding amount of a Letter of Credit at any time is the maximum
amount that is or may be payable by the relevant Borrower in respect of that
Letter of Credit at that time.

 

- 37 -



--------------------------------------------------------------------------------

  (j) A Letter of Credit is completely cancelled, discharged and released in
accordance with its terms:

 

  (i) upon the Issuing Bank having paid the amount available under the Letter of
Credit;

 

  (ii) upon return of the original Letter of Credit to the Issuing Bank together
with the beneficiary’s letter of release, or, if such original Letter of Credit
has been lost, stolen, mutilated or destroyed, confirmation from the beneficiary
of such Letter of Credit that this is the case and indemnities are provided
satisfactory to the Issuing Bank from the beneficiary and other satisfactory
assurances are provided as the Issuing Bank may require; or

 

  (iii) upon lapse of its Expiry Date and no demand having been received by the
Issuing Bank on or before such Expiry Date.

 

  (k) Unless specifically provided to the contrary, a reference to a Subsidiary
or Material Subsidiary of a member of the Restricted Group excludes each
Unrestricted Subsidiary.

 

1.3 Third party rights

 

  (a) Unless expressly provided to the contrary in a Finance Document a person
who is not a Party has no right under the Contracts (Rights of Third Parties)
Act 1999 (the “Third Parties Act”) to enforce or enjoy the benefit of any term
of this Agreement.

 

  (b) Notwithstanding any term of any Finance Document, the consent of any
person who is not a Party is not required to rescind or vary this Agreement at
any time.

 

1.4 Intercreditor Agreement

Other than in respect of paragraphs (f) to (h) of Clause 42.3 (Exceptions), this
Agreement is subject to the Intercreditor Agreement and in the event of any
inconsistency between this Agreement and the Intercreditor Agreement, the
Intercreditor Agreement shall prevail.

 

2. THE FACILITY

 

2.1 The Facility

 

  (a) Subject to the terms of this Agreement, the Lenders make available a
multicurrency revolving credit facility in an aggregate amount the Base Currency
Amount of which is equal to the Total Commitments.

 

  (b) Subject to the terms of this Agreement and the Ancillary Documents, an
Ancillary Lender may make available an Ancillary Facility to any of the
Borrowers in place of all or part of its Commitment.

 

- 38 -



--------------------------------------------------------------------------------

2.2 Increase

 

  (a) The Parent may by giving prior notice to the Agent by no later than the
date falling 20 Business Days after the effective date of a cancellation of:

 

  (i) the Available Commitments of a Defaulting Lender in accordance with Clause
11.6 (Right of cancellation in relation to a Defaulting Lender); or

 

  (ii) the Commitments of a Lender in accordance with Clause 11.1 (Illegality),
Clause 12.1 (Exit) or Clause 12.3 (Disposal Proceeds and Insurance Proceeds),

request that the Total Commitments be increased (and the Total Commitments shall
be so increased) in an aggregate amount of up to the amount of the Available
Commitments or Commitments so cancelled as follows:

 

  (iii) the increased Commitment will be assumed by one or more Lenders or other
banks, financial institutions, trusts, funds or other entities (each an
“Increase Lender”) selected by the Parent (each of which shall not be a Sponsor
Affiliate or a member of the Restricted Group and which is further acceptable to
the Agent (acting reasonably)) and each of which confirms its willingness to
assume and does assume all the obligations of a Lender corresponding to that
part of the increased Commitments which it is to assume, as if it had been an
Original Lender;

 

  (iv) each of the Obligors and any Increase Lender shall assume obligations
towards one another and/or acquire rights against one another as the Obligors
and the Increase Lender would have assumed and/or acquired had the Increase
Lender been an Original Lender;

 

  (v) each Increase Lender shall become a Party as a “Lender” and any Increase
Lender and each of the other Finance Parties shall assume obligations towards
one another and acquire rights against one another as that Increase Lender and
those Finance Parties would have assumed and/or acquired had the Increase Lender
been an Original Lender;

 

  (vi) the Commitments of the other Lenders shall continue in full force and
effect; and

 

  (vii) any increase in the Total Commitments shall take effect on the date
specified by the Parent in the notice referred to above or any later date on
which the conditions set out in paragraph (b) below are satisfied.

 

  (b) An increase in the Total Commitments will only be effective on:

 

  (i) the execution by the Agent of an Increase Confirmation from the relevant
Increase Lender;

 

- 39 -



--------------------------------------------------------------------------------

  (ii) in relation to an Increase Lender which is not a Lender immediately prior
to the relevant increase:

 

  (A) the Increase Lender entering into the documentation required for it to
accede as a party to the Intercreditor Agreement; and

 

  (B) the performance by the Agent of all necessary “know your customer” or
other similar checks under all applicable laws and regulations in relation to
the assumption of the increased Commitments by that Increase Lender, the
completion of which the Agent shall promptly notify to the Parent, the Increase
Lender and the Issuing Bank; and

 

  (iii) the Issuing Bank consenting to that increase.

 

  (c) Each Increase Lender, by executing the Increase Confirmation, confirms
(for the avoidance of doubt) that the Agent has authority to execute on its
behalf any amendment or waiver that has been approved by or on behalf of the
requisite Lender or Lenders in accordance with this Agreement on or prior to the
date on which the increase becomes effective.

 

  (d) Unless the Agent otherwise agrees or the increased Commitment is assumed
by an existing Lender, the Parent shall, on the date upon which the increase
takes effect, pay to the Agent (for its own account) a fee of £2,000 and the
Parent shall promptly on demand pay the Agent and the Security Agent the amount
of all costs and expenses (including legal fees) reasonably incurred by either
of them and, in the case of the Security Agent, by any Receiver or Delegate in
connection with any increase in Commitments under this Clause 2.2.

 

  (e) The Parent may pay to the Increase Lender a fee in the amount and at the
times agreed between the Parent and the Increase Lender in a Fee Letter.

 

  (f) Clause 30.4 (Limitation of responsibility of Existing Lenders) shall apply
mutatis mutandis in this Clause 2.2 in relation to an Increase Lender as if
references in that Clause to:

 

  (i) an “Existing Lender” were references to all the Lenders immediately prior
to the relevant increase;

 

  (ii) the “New Lender” were references to that “Increase Lender”; and

 

  (iii) a “re-transfer” and “re-assignment” were references to respectively a
“transfer” and “assignment”.

 

2.3 Accordion Increase in Commitments

 

  (a)

Subject to this Clause 2.3, the Parent may at any time and from time to time
following the Closing Date, request an increase in the Total Commitments (such
increase, the “Additional Commitments”) by delivering to the Agent a duly
completed Additional Commitment Increase Notice not later than 10 Business Days’
(or such shorter period as the Agent and the Parent may

 

- 40 -



--------------------------------------------------------------------------------

  agree) prior to the proposed date for the commencement of the availability
period in respect of the Additional Commitments so requested.

 

  (b) Each Additional Commitment Increase Notice shall specify the following
matters:

 

  (i) the identity of each Lender or other bank, financial institution, trust,
fund or other entity (each, an “Additional Commitment Lender”) selected by the
Parent (each of which shall not be a Sponsor Affiliate or a member of the
Restricted Group) that is willing to assume all of the obligations of a Lender
corresponding to an Additional Commitment;

 

  (ii) the aggregate amount of the Additional Commitments requested
(the “Request Amount”), which amount must comply with the Additional Commitment
Restrictions;

 

  (iii) the proposed availability period in respect of the requested Additional
Commitments, which period must comply with the Additional Commitment
Restrictions;

 

  (iv) the proposed Margin (and any applicable proposed Margin ratchet), each of
which must comply with the Additional Commitment Restrictions;

 

  (v) the identities of the Borrower(s) in respect of the requested Additional
Commitments; and

 

  (vi) the currency or currencies in which the Additional Commitments may be
drawn,

and shall be validly delivered only if executed by the Parent, the Borrower in
relation to the Additional Commitment, and each applicable Additional Commitment
Lender.

 

  (c) No existing Lender shall (unless otherwise agreed by that Lender) be
obliged to provide any Additional Commitment but the Original Lenders (if at
that time still a Lender) and DNB Bank ASA (or any of its Affiliates) shall be
given the option to provide Additional Commitments before other potential
lenders are approached.

 

  (d) The Parent may request Additional Commitments in the following amounts:

 

  (i) subject to paragraph (ii) below, Additional Commitments not exceeding
£10,000,000 in aggregate since the Closing Date; or

 

  (ii) in the case that the Parent has delivered a certificate to the Agent at
the end of a Month certifying that ERC as at the date of that certificate is
greater than £600,000,000 (an “Uplift Certificate”), Additional Commitments not
exceeding the sum of:

 

  (A) £10,000,000; plus

 

- 41 -



--------------------------------------------------------------------------------

  (B) the uplift portion, being an amount equal to the lesser of:

 

  (1) provided that such amount is not less than zero, 10 per cent. of ERC ( as
at the date of the relevant Uplift Certificate, pro forma for any Permitted
Acquisitions that the Parent specifically identifies in such Uplift Certificate
as being acquisitions that the Parent intends to fund making in whole or in part
with the proceeds of a Utilisation of such Additional Commitments (such
Permitted Acquisitions being “Specified Permitted Acquisitions”), as certified
in such Uplift Certificate) minus £60,000,000; and

 

  (2) £15,000,000; less

 

  (C) the aggregate of all other Additional Commitments introduced since the
Closing Date pursuant to this Clause 2.3 (to the extent that they have not been
cancelled).

 

  (e) At no time shall the Total Commitments be increased under this Clause 2.3
so as to be more than:

 

  (i) in the case that after the date of this Agreement the Total Commitments
have been increased as a result of a Structural Change, the Structural Change
Base plus £25,000,000; and

 

  (ii) in any other case, £75,000,000,

the “Accordion Cap”.

For the purposes of this Clause 2.3, the “Structural Change Base” means the
amount that is the sum of £50,000,000 (being the Total Commitment as at the date
of this Agreement) plus the amount of such increases effected by any Structural
Changes from time to time.

 

  (f) The Parties hereby acknowledge that by virtue of (i) the Additional
Commitments requested and provided pursuant to the consent letter from the
Parent, the Original Borrower and Carat UK Bidco Limited as an Investor to the
Finance Parties dated 14 June 2013 and (ii) the Structural Change pursuant to an
amendment and restatement agreement to this Agreement dated 28 June 2013
effecting an increase of the Total Commitments by £10,000,000, no further
Additional Commitments may be requested pursuant to this Clause 2.3.

 

  (g) All Additional Commitments shall be made available on the same terms
(including as to ranking, pro rata sharing and security, but save only in
respect of any margin and/or fees, availability period and termination date) as
the Facility and the Additional Commitments may not enjoy the benefit of any
more onerous financial or other undertakings than apply to the Facility
generally.

 

- 42 -



--------------------------------------------------------------------------------

  (h) Following the delivery of a valid Additional Commitment Increase Notice,
the requested Additional Commitments shall become effective on the later of:

 

  (i) the execution by the Agent of the Additional Commitment Increase Notice.
The Agent shall, subject to paragraph (ii)(B) below, as soon as reasonably
practicable after receipt by it of a duly completed Additional Commitment
Increase Notice appearing on its face to comply with the terms of this Agreement
and delivered in accordance with the terms of this Agreement, execute that
Additional Commitment Increase Notice; and

 

  (ii) in relation to an Additional Commitment Lender which is not a Lender
immediately prior to the relevant increase, the later of:

 

  (A) the Additional Commitment Lender entering into the documentation required
for it to accede as a party to the Intercreditor Agreement as a Lender under
this Agreement; and

 

  (B) the performance by the Agent of all necessary “know your customer” or
other similar checks under all applicable laws and regulations in relation to
the assumption by the Additional Commitment Lender of the relevant Additional
Commitments, the completion of which the Agent shall promptly notify to the
Parent, the Additional Commitment Lender and the Issuing Bank (if any).

 

  (i) The introduction of Additional Commitments pursuant to this Clause 2.3
shall occur as follows:

 

  (i) each Additional Commitment will be assumed by the relevant Additional
Commitment Lender, each of whom confirms its willingness to assume and does
assume all of the obligations of a Lender corresponding to that part of the
Additional Commitments which it is to assume, as if it had been an Original
Lender, subject to paragraph (j) below;

 

  (ii) each of the Obligors and each Additional Commitment Lender shall assume
obligations towards one another and/or acquire rights against one another as the
Obligors and the Additional Commitment Lender would have assumed and/or acquired
had the Additional Commitment Lender been an Original Lender, subject to
paragraph (j) below;

 

  (iii) to the extent not already a Party as a Lender, each Additional
Commitment Lender shall become a Party as a Lender and each Additional
Commitment Lender and each of the other Finance Parties shall assume obligations
towards one another and acquire rights against one another as that Additional
Commitment Lender and those Finance Parties would have assumed and/or acquired
had the Additional Commitment Lender been an Original Lender, subject to
paragraph (j) below;

 

- 43 -



--------------------------------------------------------------------------------

  (iv) the Commitments of the other Lenders shall continue in full force and
effect; and

 

  (v) the increase in the Total Commitments shall take effect on the Additional
Commitment Increase Date.

 

  (j) At the time of the implementation of the Additional Commitment Increase,
if the Facility is not drawn and the terms of the Additional Commitment Increase
are the same as those of the Facility, the amount of the Commitments shall be
increased by the amount of the Additional Commitments. If at the time of the
implementation of the Additional Commitment Increase, the Borrower has made a
Utilisation under the Facility which is outstanding or if the terms of the
Additional Commitment Increase are not the same as those of the Facility, each
Additional Commitment Lender, by executing the Additional Commitment Increase
Notice, confirms (for the avoidance of doubt) that the Agent has authority to
execute on its behalf any amendment or waiver that has been approved by or on
behalf of the requisite Lender or Lenders in accordance with this Agreement on
or prior to the date on which the increase becomes effective in order to
implement the Additional Commitment Increase.

 

  (k) The Parent shall promptly on demand pay the Agent and the Security Agent
the amount of all costs and expenses (including legal fees) reasonably incurred
by either of them and, in the case of the Security Agent, by any Receiver or
Delegate in connection with any increase in Commitments under this Clause 2.3.

 

  (l) The Parent may, subject to the Additional Commitment Restrictions, pay to
an Additional Commitment Lender a fee in the amount and at the times agreed
between the Parent and that Additional Commitment Lender in a Fee Letter.

 

  (m) On and from the Additional Commitment Increase Date this Agreement shall
be amended, read and construed as if the Additional Commitment Lender were party
hereto with a Commitment or Commitments as detailed in the Additional Commitment
Increase Notice.

 

  (n) Any amounts payable to the Lenders by any Obligor on or before an
Additional Commitment Increase Date (including, without limitation, all
interest, fees and commission payable up to (but excluding) that Additional
Commitment Increase Date) in respect of any period ending on or prior to that
Additional Commitment Increase Date shall be for the account of the Lenders
prior to such Additional Commitment Increase Date and no Additional Commitment
Lender shall have any interest in, or any rights in respect of, any such amount
(save in respect of their Commitments up to (but excluding) that Additional
Commitment Increase Date).

 

  (o) Each Lender authorises the Agent to execute on its behalf:

 

  (i) any Additional Commitment Increase Notice delivered to it pursuant to this
Clause 2.3; and

 

- 44 -



--------------------------------------------------------------------------------

  (ii) any amendments required to the Finance Documents that are consequential
on, incidental to or required to implement or reflect the introduction of
Additional Commitments pursuant to this Clause 2.3.

 

2.4 ERC uplifts and Available Commitments

 

  (a) If, following the introduction of Additional Commitments pursuant to
Clause 2.3 (Accordion Increase in Commitments) in circumstances where the
Additional Commitments were determined in accordance with paragraph (d)(ii) of
Clause 2.3 (Accordion Increase in Commitments) and any part of the uplift
portion was determined in accordance with subparagraph (B)(1) by reference to
ERC that related to any Specified Permitted Acquisition (a “Specified Permitted
Acquisition-Supported Increase”), that Specified Permitted Acquisition is not
completed within the time period originally proposed by the Parent (acting
reasonably) in the relevant Uplift Certificate, the Additional Commitments of
the Additional Commitment Lenders participating in that Specified Permitted
Acquisition-Supported Increase (to the extent that they related solely to that
Specified Permitted Acquisition) shall be immediately and automatically
cancelled.

 

  (b) If at any time following the introduction of Additional Commitments
pursuant to Clause 2.3 (Accordion Increase in Commitments) the Monthly Financial
Statements most recently delivered to the Agent in accordance with paragraph
(c) of Clause 25.1 (Financial statements) (the “Trigger Statement”) document
that ERC as at the last day of the month in respect of which the relevant
Monthly Financial Statement was issued (adjusted pro forma for any Specified
Permitted Acquisition that the Parent certifies to the Agent it is contractually
committed to complete or has board approval to complete prior to delivery of the
next Monthly Financial Statements, but which has not yet been completed) was
less than the amount of x to be calculated as follows:

 

LOGO [g595715ex10_1pg045a.jpg]

where:

 

  A means the greater of (i) £10,000,000 and (ii) the aggregate of all
Additional Commitments introduced pursuant to this Clause 2.3 from (but
excluding) the Closing Date up to and including the date that the Trigger
Statement was delivered (to the extent that they have not been cancelled)

then:

 

  (A) the Available Commitments shall be immediately and automatically reduced
on a pro rata basis between the Lenders by an amount equal to y to be calculated
as follows:

 

                     LOGO [g595715ex10_1pg045b.jpg]

where:

 

- 45 -



--------------------------------------------------------------------------------

  A has the meaning given above

 

  U means the ERC-supported uplift portion, being an amount equal to the amount
to be calculated as follows (but, in all cases, not less than zero):

 

LOGO [g595715ex10_1pg046.jpg]

where:

 

  ERC means ERC as at the last day of the month in respect of which the Trigger
Statement relates (and as documented in the Trigger Statement)

on a temporary basis until such time(s) as the Parent delivers a certificate
within 10 Business Days of any Month to the Agent certifying that ERC as at the
date of that certificate is (having regard to the calculations above) sufficient
to support the reinstatement of some or all of the Available Commitments so
reduced in which case the amount of the Available Commitment to be reintroduced
shall be the amount certified by the Parent in such certificate together with
supporting calculations and signed off by the Agent; and

 

  (B) to the extent necessary as a result of such reduction in paragraph
(A) above, the Parent shall ensure that the Borrowers prepay Utilisations
(together with all interest and other amounts accrued in respect of such prepaid
Utilisation) within 10 Business Days, in the order of application contemplated
by Clause 12.4 (Application of mandatory prepayments).

 

  (c) In any Utilisation Request for a drawdown of an Additional Commitment, the
Borrower shall specify the total amount of the Additional Commitments and the
amount that it has utilised up to and including the date of that Utilisation
Request.

 

2.5 Finance Parties’ rights and obligations

 

  (a) The obligations of each Finance Party under the Finance Documents are
several. Failure by a Finance Party to perform its obligations under the Finance
Documents does not affect the obligations of any other Party under the Finance
Documents. No Finance Party is responsible for the obligations of any other
Finance Party under the Finance Documents.

 

  (b) The rights of each Finance Party under or in connection with the Finance
Documents are separate and independent rights and any debt arising under the
Finance Documents to a Finance Party from an Obligor shall be a separate and
independent debt.

 

  (c) A Finance Party may, except as otherwise stated in the Finance Documents,
separately enforce its rights under the Finance Documents.

 

- 46 -



--------------------------------------------------------------------------------

2.6 Obligors’ Agent

 

  (a) Each Obligor (other than the Parent) by its execution of this Agreement or
an Accession Deed irrevocably appoints the Parent to act on its behalf as its
agent in relation to the Finance Documents and irrevocably authorises:

 

  (i) the Parent on its behalf to supply all information concerning itself
contemplated by this Agreement to the Finance Parties and to give all notices
and instructions (including, in the case of a Borrower, Utilisation Requests),
to execute on its behalf any Accession Deed, to make such agreements and to
effect the relevant amendments, supplements and variations capable of being
given, made or effected by any Obligor notwithstanding that they may affect the
Obligor, without further reference to or the consent of that Obligor; and

 

  (ii) each Finance Party to give any notice, demand or other communication to
that Obligor pursuant to the Finance Documents to the Parent,

and in each case the Obligor shall be bound as though the Obligor itself had
given the notices and instructions (including, without limitation, any
Utilisation Requests) or executed or made the agreements or effected the
amendments, supplements or variations, or received the relevant notice, demand
or other communication.

 

  (b) Every act, omission, agreement, undertaking, settlement, waiver,
amendment, supplement, variation, notice or other communication given or made by
the Obligors’ Agent or given to the Obligors’ Agent under any Finance Document
on behalf of another Obligor or in connection with any Finance Document (whether
or not known to any other Obligor and whether occurring before or after such
other Obligor became an Obligor under any Finance Document) shall be binding for
all purposes on that Obligor as if that Obligor had expressly made, given or
concurred with it. In the event of any conflict between any notices or other
communications of the Obligors’ Agent and any other Obligor, those of the
Obligors’ Agent shall prevail.

 

3. PURPOSE

 

3.1 Purpose

Each Borrower shall apply all amounts borrowed by it under the Facility, any
Letter of Credit issued and any utilisation of any Ancillary Facility towards
the general corporate and working capital purposes of the Restricted Group (but
not towards (i) the payment of transaction costs, (ii) the purchase or
prepayment of the Notes, any Replacement Debt, or any other Term Debt, (iii) the
payment of any dividend, redemption, repurchase, defeasement, retirement,
repayment, premium or any other distribution in respect of share capital other
than a Closing Date Dividend, (iv) to provide any backstop, guarantee, cash
collateral or other support in respect of any facilities that exist on the
Closing Date or (v) in the case of any utilisation of any Ancillary Facility,
towards repayment or prepayment of the Facility or any claims in respect of
Letters of Credit).

 

- 47 -



--------------------------------------------------------------------------------

3.2 New purpose

In the event that a Borrower makes a Utilisation under the Facility in order to
apply the proceeds of that Utilisation in or towards making a Permitted
Acquisition (as identified in the relevant Utilisation Request) and that
Permitted Acquisition is abandoned, the Borrower shall promptly notify the Agent
and shall specify a new permitted purpose for the application of the Loan.

 

3.3 Monitoring

No Finance Party is bound to monitor or verify the application of any amount
borrowed pursuant to this Agreement.

 

4. CONDITIONS OF UTILISATION

 

4.1 Initial conditions precedent

The Lenders will only be obliged to comply with Clause 5.4 (Lenders’
participation) in relation to any Utilisation if on or before the Utilisation
Date for that Utilisation, the Agent has received or is satisfied it will
receive all of the documents and other evidence listed in Part I of Schedule 2
(Conditions precedent) in form and substance satisfactory to the Agent (acting
reasonably). The Agent shall notify the Parent and the Lenders promptly upon
being so satisfied.

 

4.2 Further conditions precedent

Subject to Clause 4.1 (Initial Conditions Precedent), the Lenders will only be
obliged to comply with Clause 5.4 (Lenders’ participation), if on the date of
the Utilisation Request and on the proposed Utilisation Date:

 

  (a) in the case of a Rollover Loan, no notice has been given pursuant to
Clause 28.19 (Acceleration); and

 

  (b) in the case of any other Utilisation, unless the Majority Lenders and the
Parent agree otherwise:

 

  (i) no Default is continuing or would result from the proposed Utilisation;

 

  (ii) in relation to the initial Utilisation, all the representations and
warranties in Clause 24 (Representations) or, in relation to any other
Utilisation, the Repeating Representations to be made by each Obligor, by
reference to the facts and circumstances then existing are true and correct in
all material respects (to the extent not already subject to materiality) and
will be true and correct in all material respects (to the extent not already
subject to materiality) immediately after the making of the relevant
Utilisation; and

 

  (iii)

no breach of the financial covenants in paragraphs (a) and (b) of Clause 26.1
(Financial condition) in the circumstances referred to in paragraph (c)(ii) of
Clause 26.1 (Financial condition) is continuing or would result from the making
of the relevant Utilisation (calculated pro forma assuming the immediate
application of the proceeds of such

 

- 48 -



--------------------------------------------------------------------------------

  Utilisation for the relevant Utilisation and as at the date of the proposed
Utilisation).

 

4.3 Conditions relating to Optional Currencies

 

  (a) A currency will constitute an Optional Currency in relation to a
Utilisation if:

 

  (i) it is readily available in the amount required and freely convertible into
the Base Currency in the Relevant Interbank Market on the Quotation Day and the
Utilisation Date for that Utilisation; and

 

  (ii) it is in euros or U.S. dollars, or any other currency approved by the
Agent (acting on the instructions of all the Lenders).

 

  (b) If the Agent has received a written request from the Parent for a currency
to be approved under paragraph (a)(ii) above, the Agent will confirm to the
Parent by the Specified Time:

 

  (i) whether or not all Lenders have granted their approval; and

 

  (ii) if approval has been granted, the minimum amount for any subsequent Loan
in that currency.

 

4.4 Maximum number of Utilisations

 

  (a) A Borrower (or the Parent) may not deliver a Utilisation Request if as a
result of the proposed Utilisation 10 or more Loans would be outstanding.

 

  (b) Any Separate Loan shall not be taken into account in this Clause 4.4.

 

  (c) A Borrower (or the Parent) may not request that a Letter of Credit be
issued if as a result of the proposed Utilisation more than 5 (or such other
number as may be agreed by the Parent, the Issuing Bank and the Agent) Letters
of Credit would be outstanding.

 

4.5 Lending Affiliates

 

  (a) Each Lender may discharge its obligations in respect of a Utilisation
under this Agreement by nominating one or more branches or affiliates to
participate in that Utilisation, provided that such branch or affiliate is not
incorporated or established, and does not carry on business, in a jurisdiction
that is a Sanctioned Country or is a Competitor.

 

  (b) A Lender may nominate a branch or affiliate to participate in one or more
Utilisations:

 

  (i) in respect of an Original Lender, in this Agreement; or

 

  (ii) in the Transfer Certificate or Assignment Agreement (as applicable)
pursuant to which such Lender becomes party to this Agreement.

 

- 49 -



--------------------------------------------------------------------------------

  (c) Any branch or affiliate nominated by a Lender to participate in a
Utilisation shall:

 

  (i) participate in compliance with the terms of this Agreement; and

 

  (ii) be entitled, to the extent of its participation, to all the rights and
benefits of a Lender under the Finance Documents provided that such rights and
benefits shall be exercised on its behalf by its nominating Lender save where
law or regulation requires the branch or affiliate to do so.

 

  (d) Each Lender shall remain liable and responsible for the performance of all
obligations assumed by a branch or affiliate on its behalf and non-performance
of a Lender’s obligations by its branch or affiliate shall not relieve such
Lender from its obligations under this Agreement.

 

  (e) Any notice or communication to be made to a branch or an affiliate of a
Lender pursuant to this Agreement:

 

  (i) may be served directly upon the branch or affiliate, at the address
supplied to the Agent by the nominating Lender pursuant to its nomination of
such branch or affiliate, where the Lender or the relevant branch or affiliate
requests this; or

 

  (ii) may be delivered to the lending office of the Lender.

 

  (f) If a Lender nominates an affiliate, that Lender and that affiliate:

 

  (i) will be treated as having a single Commitment but for all other purposes
other than those referred to in paragraphs (d) and (e)(ii) above will be treated
as separate Lenders; and

 

  (ii) will be regarded as a single Lender for the purpose of (A) voting in
relation to any matter or (B) compliance with Clause 30 (Changes to the
Lenders).

 

4.6 Option to Extend

 

  (a) On and from the date that is 12 Months after the date of this Agreement,
the Borrower shall be entitled to request an extension of the Facility and the
Commitments of each Lender, for an additional period of 364 days, by giving
notice to the Agent (the “Extension Request”) not less than 30 days before the
Termination Date (in this Clause 4.6, the “Original Revolving Termination
Date”). Such notice shall be made in writing, be irrevocable and binding on the
Borrower.

 

  (b) The Agent shall forward a copy of the Extension Request to the Lenders as
soon as practicable after receipt of it.

 

  (c)

If a Lender, in its individual and sole discretion, agrees to the extension
requested by the Borrower, it shall give notice to the Agent (a “Notice of
Extension”) no later than 20 days prior to the Original Revolving Termination

 

- 50 -



--------------------------------------------------------------------------------

  Date (or such later date as the Parent and the Agent may agree) and the Agent
shall notify the Parent as soon as practicable thereafter. If a Lender does not
give such Notice of Extension by such date, then that Lender shall be deemed to
have refused that extension.

 

  (d) Each Lender shall use its reasonable endeavours to respond to an Extension
Request within 20 days (or such later date as the Parent and the Agent may
agree) of its receipt of such Extension Request from the Agent.

 

  (e) Nothing shall oblige a Lender to agree to an Extension Request.

 

  (f) The Original Revolving Termination Date shall be extended if and when
either:

 

  (i) all the Lenders have agreed to it by giving a Notice of Extension; or

 

  (ii) one or more Lenders (each a “Consenting Lender”) have agreed by giving a
Notice of Extension,

in which case, in the case of such Consenting Lenders, the Original Revolving
Termination Date shall then be extended to the day which is 364 days from (and
including) the Original Revolving Termination Date.

 

  (g) If less than all the Lenders give a Notice of Extension, then the
Commitments and the share of any outstanding Loans of the Lenders which have not
agreed to the extension shall be reduced to zero on the Original Revolving
Termination Date (and those Lenders shall cease from that date to be Lenders
under this Agreement and the Borrower shall repay any outstanding amounts of the
Facility that will at such date be due and payable by the Borrower to those
Lenders in accordance with the provisions of this Agreement on the Original
Revolving Termination Date) and the amount of the Facility shall be reduced
accordingly.

 

  (h) The Agent shall no later than 5 Business Days prior to the Original
Revolving Termination Date inform the Parent, each Borrower and each Lender that
will continue to provide a Commitment after the Original Revolving Termination
Date of the Total Commitments that will apply on and from the Original Revolving
Termination Date.

 

5. UTILISATION – LOANS

 

5.1 Delivery of a Utilisation Request

A Borrower (or the Parent on its behalf) may utilise the Facility by delivery to
the Agent of a duly completed Utilisation Request not later than the Specified
Time.

 

5.2 Completion of a Utilisation Request for Loans

 

  (a) Each Utilisation Request for a Loan is irrevocable and will not be
regarded as having been duly completed unless:

 

  (i) the proposed Utilisation Date is a Business Day within the Availability
Period;

 

- 51 -



--------------------------------------------------------------------------------

  (ii) the amount and currency of the Utilisation complies with Clause 5.3
(Currency and Amount); and

 

  (iii) the proposed Interest Period complies with Clause 15 (Interest Periods).

 

  (b) Only one Utilisation may be requested in each Utilisation Request, however
no Utilisation Request for a Loan may be made until the date following the
Closing Date (save that a Utilisation Request may be made in respect of a Loan
to be advanced on the Closing Date for the purposes of funding a Closing Date
Dividend where the proposed Interest Period is 1 Business Day).

 

5.3 Currency and amount

 

  (a) The currency specified in a Utilisation request must be the Base Currency
or an Optional Currency.

 

  (b) The amount of the proposed Utilisation must be:

 

  (i) if the currency selected is the Base Currency, a minimum of £1,000,000 or,
if less, the Available Facility;

 

  (ii) if the currency selected is euro, a minimum of EUR1,000,000 or, if less,
the Available Facility;

 

  (iii) if the currency selected is U.S. dollars, a minimum of USD1,000,000 or,
if less, the Available Facility; and

 

  (iv) if the currency selected is any other Optional Currency, the minimum
amount specified by the Agent pursuant to paragraph (b) of Clause 4.3
(Conditions relating to Optional Currencies) or, if less, the Available
Facility.

 

5.4 Lenders’ participation

 

  (a) If the conditions set out in this Agreement have been met, and subject to
Clause 10.1 (Repayment of Loans), each Lender shall make its participation in
each Loan available by the Utilisation Date through its Facility Office.

 

  (b) The amount of each Lender’s participation in each Loan will be equal to
the proportion borne by its Available Commitment to the Available Facility
immediately prior to making the Loan.

 

  (c) The Agent shall determine the Base Currency Amount of each Loan which is
to be made in an Optional Currency and notify each Lender of the amount,
currency and the Base Currency Amount of each Loan, the amount of its
participation in that Loan and, if different, the amount of that participation
to be made available in cash by the Specified Time.

 

- 52 -



--------------------------------------------------------------------------------

5.5 Limitations on Utilisations

The maximum aggregate amount of all Letters of Credit outstanding together with
the amount of the Ancillary Commitments shall not at any time exceed 50% of the
Total Commitments.

 

5.6 Cancellation of Commitment

 

  (a) The Commitments which, at that time, are unutilised shall be immediately
cancelled at the end of the Availability Period.

 

  (b) The Commitments shall be cancelled in full in the event that the Closing
Date does not occur on or before the date that is seven (7) Business Days after
the date of this Agreement.

 

5.7 Clean down

The Parent shall ensure that the aggregate of:

 

  (a) all Loans;

 

  (b) any cash loan element of the Ancillary Outstandings under all the
Ancillary Facilities; and

 

  (c) (to the extent not included within paragraphs (a) and (b) above), any cash
loans made to a member of the Restricted Group covered by a Letter of Credit or
an Ancillary Facility;

LESS

 

  (d) any amount of cash and Cash Equivalent Investments held by members of the
Restricted Group,

(as confirmed in a certificate signed by two (2) authorised signatories of the
Parent provided to the Agent within 15 Business Days after the end of each
Financial Year) shall be equal to or less than 90 per cent. of the Total
Commitments for a period of not less than 3 successive Business Days (a “Clean
Down Period”) in each of its Financial Years. Not less than three (3) Months
shall elapse between Clean Down Periods.

 

6. UTILISATION - LETTERS OF CREDIT

 

6.1 The Facility

 

  (a) The Facility may be utilised by way of Letters of Credit.

 

  (b) Other than Clause 5.5 (Limitations on Utilisations) and Clause 5.7 (Clean
down), Clause 5 (Utilisation - Loans) does not apply to utilisations by way of
Letters of Credit.

 

  (c) The Expiry Date of a Letter of Credit shall not fall on a day which is
after the Termination Date.

 

- 53 -



--------------------------------------------------------------------------------

6.2 Delivery of a Utilisation Request for Letters of Credit

 

  (a) A Borrower (or the Parent on its behalf) other than the Parent may request
a Letter of Credit to be issued (for its own, or another member of the
Restricted Group’s, obligations) by delivery to the Agent of a duly completed
Utilisation Request not later than the Specified Time. On receipt of a duly
completed Utilisation Request, the Agent shall promptly deliver such Utilisation
Request to the Issuing Bank and each Lender.

 

  (b) The Parent may not request that a Letter of Credit be issued on its own
behalf.

 

6.3 Completion of a Utilisation Request for Letters of Credit

Each Utilisation Request for a Letter of Credit is irrevocable and will not be
regarded as having been duly completed unless:

 

  (a) it specifies that it is for a Letter of Credit;

 

  (b) it identifies the Borrower of the Letter of Credit;

 

  (c) it identifies the Issuing Bank that is to issue the Letter of Credit;

 

  (d) the proposed Utilisation Date is a Business Day within the Availability
Period;

 

  (e) the amount and currency of the Letter of Credit complies with Clause 6.4
(Currency and Amount);

 

  (f) the form of Letter of Credit is attached;

 

  (g) the Expiry Date of the Letter of Credit falls on or before the Termination
Date in respect of the relevant Facility;

 

  (h) the Term of the Letter of Credit is 12 Months or less (or such longer
period agreed with the Issuing Bank);

 

  (i) the delivery instructions for the Letter of Credit are specified; and

 

  (j) the beneficiary of the Letter of Credit is identified and the Issuing Bank
is able to comply with all applicable laws and regulations which it is legally
required to comply with in relation to the jurisdiction of incorporation and
identity of the beneficiary and in relation to any beneficiary of any Letter of
Credit which is not an Obligor, such beneficiary satisfies the Issuing Bank’s
normal internal Letter of Credit issuing policies, including without limitation
that the beneficiary is not a Restricted Party.

 

6.4 Currency and amount

 

  (a) The currency specified in a Utilisation Request must be the Base Currency
or an Optional Currency.

 

- 54 -



--------------------------------------------------------------------------------

  (b) Subject to Clause 5.5 (Limitations on Utilisations), the amount of the
proposed Letter of Credit must be an amount whose Base Currency Amount is not
more than the Available Facility and which is:

 

  (i) if the currency selected is the Base Currency, a minimum of £1,000,000 (or
such other amount agreed by the Parent and the Issuing Bank) or, if less, the
Available Facility; or

 

  (ii) if the currency selected is euro, a minimum of EUR1,000,000 (or such
other amount agreed by the Parent and the Issuing Bank) or, if less, the
Available Facility;

 

  (iii) if the currency selected is U.S. dollars, a minimum of USD1,000,000 (or
such other amount agreed by the Parent and the Issuing Bank) or, if less, the
Available Facility; and

 

  (iv) if the currency selected is any other Optional Currency, the minimum
amount specified by the Agent pursuant to paragraph (b) of Clause 4.3
(Conditions relating to Optional Currencies) or, if less, the Available
Facility.

 

6.5 Issue of Letters of Credit

 

  (a) If the conditions set out in this Agreement have been met, the Issuing
Bank shall issue the Letter of Credit on the Utilisation Date.

 

  (b) Subject to Clause 4.1 (Initial conditions precedent), the Issuing Bank
will only be obliged to comply with paragraph (a) above in relation to a Letter
of Credit, if on the date of the Utilisation Request or Renewal Request and on
the proposed Utilisation Date:

 

  (i) in the case of a Letter of Credit to be renewed in accordance with Clause
6.6 (Renewal of a Letter of Credit) no Event of Default has occurred and is
continuing under Clause 28.7 (Insolvency) or Clause 28.8 (Insolvency
proceedings) in respect of the proposed Borrower of the Letter of Credit and no
notice has been given pursuant to Clause 28.19 (Acceleration); and

 

  (ii) in the case of any other Utilisation in respect of a Letter of Credit:

 

  (A) no Default is continuing or would result from the proposed Utilisation;

 

  (B) in relation to any Utilisation on the Closing Date, all the
representations and warranties in Clause 24 (Representations) or, in relation to
any other Utilisation, the Repeating Representations to be made by each Obligor
by reference to the facts and circumstances then existing are true in all
material respects (to the extent not already subject to materiality) and will be
true and correct in all material respects (to the extent not already subject to
materiality) immediately after the making of the relevant Utilisation; and

 

- 55 -



--------------------------------------------------------------------------------

  (C) no breach of the financial covenants in paragraphs (a) and (b) of
Clause 26.1 (Financial condition) in the circumstances referred to in
paragraph (c)(ii) of Clause 26.1 (Financial condition) is continuing or would
result from the making of the relevant Utilisation (calculated pro forma
assuming the immediate application of the proceeds of such Utilisation for the
relevant Utilisation and as at the date of the proposed Utilisation).

 

  (c) The amount of each Lender’s participation in each Letter of Credit will be
equal to the proportion borne by its Available Commitment to the Available
Facility immediately prior to the issue of the Letter of Credit.

 

  (d) The Agent shall determine the Base Currency Amount of each Letter of
Credit which is to be issued in an Optional Currency and shall notify the
Issuing Bank and each Lender of the details of the requested Letter of Credit
and its participation in that Letter of Credit by the Specified Time.

 

  (e) The Issuing Bank must notify the relevant Borrower promptly if it becomes
aware that:

 

  (i) it is unlawful in any jurisdiction for the Issuing Bank to perform any of
its obligations under a Finance Document or to have outstanding any Letter of
Credit; or

 

  (ii) a Letter of Credit has, since the date of its issue, become connected
with:

 

  (A) a state or territory which is on a Sanctions List as being subject to a
Sanction; or

 

  (B) a Restricted Party.

 

  (f) After notification under paragraph (e) above:

 

  (i) the relevant Borrower must use all reasonable endeavours to ensure the
release of the liability of the Issuing Bank under each outstanding Letter of
Credit if that release would result in paragraph (e) above no longer being
applicable;

 

  (ii) failing this, the Relevant Borrower must repay or prepay the L/C
Proportion of each Lender in each Letter of Credit requested by it on the date
specified in paragraph (g) below if such repayment or prepayment would result in
paragraph (e) above no longer being applicable; and

 

  (iii) no further Letter of Credits will be issued in the relevant jurisdiction
until the Issuing Bank (acting reasonably) is satisfied that the reason for the
notification under paragraph (e) above is no longer applicable.

 

  (g)

The date for repayment or prepayment of a Lender’s share in a Letter of Credit
will be the date specified by the Issuing Bank in the notification under

 

- 56 -



--------------------------------------------------------------------------------

  paragraph (e) above and which must not be earlier than (i) the last day of any
applicable grace period allowed by law and (ii) the date that is 5 Business Days
after the date of that notice.

 

6.6 Renewal of a Letter of Credit

 

  (a) A Borrower (or the Parent on its behalf) may request that any Letter of
Credit issued on behalf of that Borrower be renewed by delivery to the Agent of
a Renewal Request in substantially similar form to a Utilisation Request for a
Letter of Credit by the Specified Time. On receipt of a Renewal Request, the
Agent shall promptly deliver such Renewal Request to the Issuing Bank and each
Lender.

 

  (b) The Finance Parties shall treat any Renewal Request in the same way as a
Utilisation Request for a Letter of Credit except that the condition set out in
paragraph (f) of Clause 6.3 (Completion of a Utilisation Request for Letters of
Credit) shall not apply.

 

  (c) The terms of each renewed Letter of Credit shall be the same as those of
the relevant Letter of Credit immediately prior to its renewal, except that:

 

  (i) its amount may be less than the amount of the Letter of Credit immediately
prior to its renewal; and

 

  (ii) its Term shall start on the date which was the Expiry Date of the Letter
of Credit immediately prior to its renewal, and shall end on the proposed Expiry
Date specified in the Renewal Request.

 

  (d) If the conditions set out in this Agreement have been met, the Issuing
Bank shall amend and re-issue any Letter of Credit pursuant to a Renewal
Request.

 

6.7 Reduction of a Letter of Credit

 

  (a) If, on the proposed Utilisation Date of a Letter of Credit, any of the
Lenders under the Facility to be utilised is a Non-Acceptable L/C Lender and:

 

  (i) that Lender has failed to provide cash collateral to the Issuing Bank in
accordance with Clause 7.4 (Cash collateral by Non-Acceptable L/C Lender); and

 

  (ii) either:

 

  (A) the Issuing Bank has not required the relevant Borrower to provide cash
cover pursuant to Clause 7.5 (Cash cover by Borrower); or

 

  (B) the relevant Borrower has failed to provide cash cover to the Issuing Bank
in accordance with Clause 7.5 (Cash cover by Borrower),

the Issuing Bank may reduce the amount of that Letter of Credit by an amount
equal to the amount of the participation of that Non-Acceptable L/C Lender in

 

- 57 -



--------------------------------------------------------------------------------

respect of that Letter of Credit and that Non-Acceptable L/C Lender shall be
deemed not to have any participation (or obligation to indemnify the Issuing
Bank) in respect of that Letter of Credit for the purposes of the Finance
Documents.

 

  (b) The Issuing Bank shall notify the Agent, the Parent and the Lenders of
each reduction made pursuant to this Clause 6.7.

 

  (c) This Clause 6.7 shall not affect the participation of each other Lender in
that Letter of Credit.

 

6.8 Revaluation of Letters of Credit

 

  (a) If any Letters of Credit are denominated in an Optional Currency, the
Agent shall on the last day of each Quarter Date recalculate the Base Currency
Amount of each Letter of Credit by notionally converting into the Base Currency
the outstanding amount of that Letter of Credit on the basis of the Agent’s Spot
Rate of Exchange on the date of calculation.

 

  (b) A Borrower (or the Parent on its behalf) shall, if requested by the Agent
within 10 days of any calculation under paragraph (a) above, ensure that within
three Business Days sufficient Utilisations are prepaid to prevent the Base
Currency Amount of the Utilisations exceeding the Total Commitments (after
deducting the total Ancillary Commitments) following any adjustment to a Base
Currency Amount under paragraph (a) above.

 

7. LETTERS OF CREDIT

 

7.1 Immediately payable

If a Letter of Credit or any amount outstanding under a Letter of Credit is
expressed to be immediately payable, the Borrower that requested (or on behalf
of which the Parent requested) the issue of that Letter of Credit shall repay or
prepay that amount immediately.

 

7.2 Claims under a Letter of Credit

 

  (a) Each Borrower irrevocably and unconditionally authorises the Issuing Bank
to pay any claim made or purported to be made under a Letter of Credit requested
by it (or requested by the Parent on its behalf) and which appears on its face
to be in order (in this Clause 7, a “claim”).

 

  (b) Each Borrower shall within three (3) Business Days of demand (or, if such
claim is being funded by way of a Utilisation, within five (5) Business Days of
demand) pay to the Agent for the Issuing Bank an amount equal to the amount of
any claim.

 

  (c) Each Borrower acknowledges that the Issuing Bank:

 

  (i) is not obliged to carry out any investigation or seek any confirmation
from any other person before paying a claim; and

 

- 58 -



--------------------------------------------------------------------------------

  (ii) deals in documents only and will not be concerned with the legality of a
claim or any underlying transaction or any available set-off, counterclaim or
other defence of any person.

 

  (d) The obligations of a Borrower under this Clause 7 will not be affected by:

 

  (i) the sufficiency, accuracy or genuineness of any claim or any other
document; or

 

  (ii) any incapacity of, or limitation on the powers of, any person signing a
claim or other document.

 

  (e) Without prejudice to the relevant obligations under the Letter of Credit,
the Issuing Bank confirms to the Lenders that before making any payment in
respect of a claim it will conduct such checks as it considers reasonable and
necessary to ensure that any payment made would not contravene regulatory or
statutory restrictions or any internal policy applicable to it and in relation
to any beneficiary of any Letter of Credit which is not an Obligor, such
beneficiary satisfies the Issuing Bank’s normal internal Letter of Credit
issuing policies, including without limitation that the beneficiary is not a
Restricted Party.

 

7.3 Indemnities

 

  (a) Each Borrower shall immediately on demand indemnify the Issuing Bank
against any cost, loss or liability incurred by the Issuing Bank (otherwise than
by reason of the Issuing Bank’s gross negligence or wilful misconduct) in acting
as the Issuing Bank under any Letter of Credit requested by (or on behalf of)
that Borrower.

 

  (b) Each Lender shall (according to its L/C Proportion) immediately on demand
indemnify the Issuing Bank against any cost, loss or liability incurred by the
Issuing Bank (otherwise than by reason of the Issuing Bank’s gross negligence or
wilful misconduct) in acting as the Issuing Bank under any Letter of Credit
(unless the Issuing Bank has been reimbursed by an Obligor pursuant to a Finance
Document) provided that the Issuing Bank shall apply any cash cover that it
holds for itself in respect of that Letter of Credit to the extent that it is
able to do so. If it is prevented from applying such cash cover in respect of
that Letter of Credit then clause 35.1(b) (Payments to Lenders) shall not apply
for the duration of such prevention.

 

  (c) If any Lender is not permitted (by its constitutional documents or any
applicable law) to comply with paragraph (b) above, then that Lender will not be
obliged to comply with paragraph (b) and shall instead be deemed to have taken,
on the date the Letter of Credit is issued (or if later, on the date the
Lender’s participation in the Letter of Credit is transferred or assigned to the
Lender in accordance with the terms of this Agreement), an undivided interest
and participation in the Letter of Credit in an amount equal to its L/C
Proportion of that Letter of Credit. On receipt of demand from the Agent, that
Lender shall pay to the Agent (for the account of the Issuing Bank) an amount
equal to its L/C Proportion of the amount demanded.

 

- 59 -



--------------------------------------------------------------------------------

  (d) The Borrower which requested (or on behalf of which the Parent requested)
a Letter of Credit shall immediately on demand reimburse any Lender for any
payment it makes to the Issuing Bank under this Clause 7.3 in respect of that
Letter of Credit.

 

  (e) The obligations of each Lender or Borrower under this Clause 7.3 are
continuing obligations and will extend to the ultimate balance of sums payable
by that Lender or Borrower in respect of any Letter of Credit, regardless of any
intermediate payment or discharge in whole or in part.

 

  (f) The obligations of any Lender or Borrower under this Clause 7.3 will not
be affected by any act, omission, matter or thing which, but for this Clause
7.3, would reduce, release or prejudice any of its obligations under this Clause
7.3 (without limitation and whether or not known to it or any other person)
including:

 

  (i) any time, waiver or consent granted to, or composition with, any Obligor,
any beneficiary under a Letter of Credit or any other person;

 

  (ii) the release of any other Obligor or any other person under the terms of
any composition or arrangement with any creditor or any member of the Restricted
Group;

 

  (iii) the taking, variation, compromise, exchange, renewal or release of, or
refusal or neglect to perfect, take up or enforce, any rights against, or
security over assets of, any Obligor, any beneficiary under a Letter of Credit
or other person or any non-presentation or non-observance of any formality or
other requirement in respect of any instrument or any failure to realise the
full value of any security;

 

  (iv) any incapacity or lack of power, authority or legal personality of or
dissolution or change in the members or status of an Obligor, any beneficiary
under a Letter of Credit or any other person;

 

  (v) any amendment (however fundamental) or replacement of a Finance Document,
any Letter of Credit or any other document or security;

 

  (vi) any unenforceability, illegality or invalidity of any obligation of any
person under any Finance Document, any Letter of Credit or any other document or
security; or

 

  (vii) any insolvency or similar proceedings.

 

7.4 Cash collateral by Non-Acceptable L/C Lender

 

  (a) If, at any time, a Lender is a Non-Acceptable L/C Lender, the Issuing Bank
may, by notice to that Lender, request that Lender to pay and that Lender shall
pay, on or prior to the date falling three (3) Business Days after the request
by the Issuing Bank, an amount equal to that Lender’s L/C Proportion of the
outstanding amount of a Letter of Credit and in the currency of that Letter of
Credit to an interest-bearing account held in the name of that Lender with the
Issuing Bank.

 

- 60 -



--------------------------------------------------------------------------------

  (b) The Non-Acceptable L/C Lender to whom a request has been made in
accordance with paragraph (a) above shall enter into a security document or
other form of collateral arrangement over the account, in form and substance
satisfactory to the Issuing Bank, as collateral for any amounts due and payable
under the Finance Documents by that Lender to the Issuing Bank in respect of
that Letter of Credit.

 

  (c) Until no amount is or may be outstanding under that Letter of Credit,
withdrawals from the account may only be made to pay to the Issuing Bank amounts
due and payable to the Issuing Bank by the Non-Acceptable L/C Lender under the
Finance Documents in respect of that Letter of Credit.

 

  (d) Each Lender shall notify the Agent and the Parent:

 

  (i) on the date of this Agreement or on any later date on which it becomes
such a Lender in accordance with Clause 2.2 (Increase) or Clause 30 (Changes to
the Lenders) whether it is a Non-Acceptable L/C Lender; and

 

  (ii) as soon as practicable upon becoming aware of the same, that it has
become a Non-Acceptable L/C Lender,

and an indication in Schedule 1 (The Original Parties), in a Transfer
Certificate, in an Assignment Agreement or in an Increase Confirmation to that
effect will constitute a notice under paragraph (d)(i) to the Agent and, upon
delivery in accordance with Clause 30.7 (Copy of Transfer Certificate or
Assignment Agreement to Parent), to the Parent.

 

  (e) Any notice received by the Agent pursuant to paragraph (d) above shall
constitute notice to the Issuing Bank of that Lender’s status and the Agent
shall, upon receiving each such notice, promptly notify the Issuing Bank of that
Lender’s status as specified in that notice.

 

  (f) If a Lender who has provided cash collateral in accordance with this
Clause 7.4:

 

  (i) ceases to be a Non-Acceptable L/C Lender; and

 

  (ii) no amount is due and payable by that Lender in respect of a Letter of
Credit,

that Lender may, at any time it is not a Non-Acceptable L/C Lender, by notice to
the Issuing Bank request that an amount equal to the amount of the cash provided
by it as collateral in respect of that Letter of Credit (together with any
accrued interest) standing to the credit of the relevant account held with the
Issuing Bank be returned to it and the Issuing Bank shall pay that amount to the
Lender within three (3) Business Days after the request from the Lender (and
shall cooperate with the Lender in order to procure that the relevant security
or collateral arrangement is released and discharged).

 

- 61 -



--------------------------------------------------------------------------------

  (g) For the purposes of this Clause 7.4, each Party to this Agreement
acknowledges that each Original Lender is at all times an Acceptable Bank and
shall not, at any time, be deemed to be a Non-Acceptable L/C Lender.

 

7.5 Cash cover by Borrower

 

  (a) If a Lender which is a Non-Acceptable L/C Lender fails to provide cash
collateral (or notifies the Issuing Bank that it will not provide cash
collateral) in accordance with Clause 7.4 (Cash collateral by Non-Acceptable L/C
Lender) and the Issuing Bank notifies the Obligors’ Agent (with a copy to the
Agent) that it requires the Borrower of the relevant Letter of Credit or
proposed Letter of Credit to provide cash cover to an account with the Issuing
Bank in an amount equal to that Lender’s L/C Proportion of the outstanding
amount of that Letter of Credit and in the currency of that Letter of Credit
then that Borrower shall do so within three (3) Business Days after the notice
is given.

 

  (b) Notwithstanding paragraph (d) of Clause 1.2 (Construction), the Issuing
Bank may agree to the withdrawal of amounts up to the level of that cash cover
from the account if:

 

  (i) it is satisfied that the relevant Lender is no longer a Non-Acceptable L/C
Lender;

 

  (ii) the relevant Lender’s obligations in respect of the relevant Letter of
Credit are transferred to a New Lender in accordance with the terms of this
Agreement; or

 

  (iii) an Increase Lender has agreed to undertake the obligations in respect of
the relevant Lender’s L/C Proportion of the Letter of Credit.

 

  (c) To the extent that a Borrower has complied with its obligations to provide
cash cover in accordance with this Clause 7.5, the relevant Lender’s L/C
Proportion in respect of that Letter of Credit will remain (but that Lender’s
obligations in relation to that Letter of Credit may be satisfied in accordance
with paragraph (d)(ii) of Clause 1.2 (Construction)). However, the relevant
Borrower’s obligation to pay any Letter of Credit fee in relation to the
relevant Letter of Credit to the Agent (for the account of that Lender) in
accordance with paragraph (b) of Clause 17.4 (Fees payable in respect of Letters
of Credit) will be reduced proportionately as from the date on which it complies
with that obligation to provide cash cover (and for so long as the relevant
amount of cash cover continues to stand as collateral).

 

  (d) The relevant Issuing Bank shall promptly notify the Agent of the extent to
which a Borrower provides cash cover pursuant to this Clause 7.5 and of any
change in the amount of cash cover so provided.

 

7.6 Rights of contribution

No Obligor will be entitled to any right of contribution or indemnity from any
Finance Party in respect of any payment it may make under this Clause 7.

 

- 62 -



--------------------------------------------------------------------------------

8. OPTIONAL CURRENCIES

 

8.1 Selection of currency

A Borrower (or the Parent on its behalf) shall select the currency of a
Utilisation in a Utilisation Request.

 

8.2 Unavailability of a currency

If before the Specified Time on any Quotation Day:

 

  (a) a Lender notifies the Agent that the Optional Currency requested is not
readily available to it in the amount required; or

 

  (b) a Lender notifies the Agent that compliance with its obligation to
participate in a Loan in the proposed Optional Currency would contravene a law
or regulation applicable to it,

the Agent will give notice to the relevant Borrower or Parent to that effect by
the Specified Time on that day. In this event, any Lender that gives notice
pursuant to this Clause 8.2 will be required to participate in the Loan in the
Base Currency (in an amount equal to that Lender’s proportion of the Base
Currency Amount, or in respect of a Rollover Loan, an amount equal to that
Lender’s proportion of the Base Currency Amount of the Rollover Loan that is due
to be made) and its participation will be treated as a separate Loan denominated
in the Base Currency during that Interest Period.

 

8.3 Agent’s calculations

Each Lender’s participation in a Loan will be determined in accordance with
paragraph (b) of Clause 5.4 (Lenders’ participation).

 

9. ANCILLARY FACILITIES

 

9.1 Type of Facility

An Ancillary Facility may be by way of:

 

  (a) an overdraft facility;

 

  (b) a guarantee, bonding, documentary or stand-by letter of credit facility;

 

  (c) a short term loan facility;

 

  (d) a derivatives facility;

 

  (e) a foreign exchange facility; or

 

  (f) any other facility or accommodation required in connection with the
business of the Restricted Group and which is agreed by the Parent with an
Ancillary Lender.

 

- 63 -



--------------------------------------------------------------------------------

9.2 Availability

 

  (a) If the Parent and a Lender agree and except as otherwise provided in this
Agreement, the Lender may provide an Ancillary Facility on a bilateral basis in
place of all or part of that Lender’s unutilised Commitment (which shall (except
for the purposes of determining the Majority Lenders and of Clause 42.4
(Replacement of Lender)) be reduced by the amount of the Ancillary Commitment
under that Ancillary Facility).

 

  (b) An Ancillary Facility shall not be made available unless, not later than
five (5) Business Days prior to the Ancillary Commencement Date for an Ancillary
Facility, the Agent has received from the Parent:

 

  (i) a notice in writing of the establishment of an Ancillary Facility and
specifying:

 

  (A) the proposed Borrower(s) which may use the Ancillary Facility;

 

  (B) the proposed Ancillary Commencement Date and expiry date of the Ancillary
Facility;

 

  (C) the proposed type of Ancillary Facility to be provided;

 

  (D) the proposed Ancillary Lender;

 

  (E) the proposed Ancillary Commitment, the maximum amount of the Ancillary
Facility and, if the Ancillary Facility is an overdraft facility comprising more
than one account its maximum gross amount (that amount being the “Designated
Gross Amount”) and its maximum net amount (that amount being the “Designated Net
Amount”);

 

  (F) the proposed currency;

 

  (G) the purpose of the Ancillary Facility to be provided; and

 

  (H) any other information which the Agent may reasonably request in connection
with the Ancillary Facility.

The Agent shall promptly notify the Ancillary Lender and the other Lenders of
the establishment of an Ancillary Facility.

No amendment or waiver of a term of any Ancillary Facility shall require the
consent of any Finance Party other than the relevant Ancillary Lender unless
such amendment or waiver itself relates to or gives rise to a matter which would
require an amendment of or under this Agreement (including, for the avoidance of
doubt, under this Clause 9). In such a case, the provisions of this Agreement
with regard to amendments and waivers will apply.

 

  (c) Subject to compliance with paragraph (b) above:

 

  (i) the Lender concerned will become an Ancillary Lender; and

 

- 64 -



--------------------------------------------------------------------------------

  (ii) the Ancillary Facility will be available,

with effect from the date agreed by the Parent and the Ancillary Lender.

 

9.3 Terms of Ancillary Facilities

 

  (a) Except as provided below, the terms of any Ancillary Facility will be
those agreed by the Ancillary Lender and the Parent.

 

  (b) However, those terms:

 

  (i) must be based upon normal commercial terms at that time (except as varied
by this Agreement);

 

  (ii) may allow only Borrowers (or Affiliates of Borrowers nominated pursuant
to Clause 9.9 (Affiliates of Borrowers)) to use the Ancillary Facility;

 

  (iii) may not allow the Ancillary Outstandings to exceed the Ancillary
Commitment;

 

  (iv) may not allow the Ancillary Commitment of a Lender to exceed the
Available Commitment of that Lender (excluding for these purposes any reduction
in the Available Commitments attributable to such Ancillary Commitment); and

 

  (v) must require that the Ancillary Commitment is reduced to nil, and that all
Ancillary Outstandings are repaid (or cash cover provided in respect of all the
Ancillary Outstandings) not later than the Termination Date (or such earlier
date as the Commitment of the relevant Ancillary Lender is reduced to zero).

 

  (c) If there is any inconsistency between any term of an Ancillary Facility
and any term of this Agreement, this Agreement shall prevail except for
(i) Clause 39.3 (Day count convention) which shall not prevail for the purposes
of calculating fees, interest or commission relating to an Ancillary Facility;
(ii) an Ancillary Facility comprising more than one account where the terms of
the Ancillary Documents shall prevail to the extent required to permit the
netting of balances on those accounts; and (iii) where the relevant term of this
Agreement would be contrary to, or inconsistent with, the law governing the
relevant Ancillary Document, in which case that term of this Agreement shall not
prevail.

 

  (d) Interest, commission and fees on Ancillary Facilities are dealt with in
Clause 17.5 (Interest, commission and fees on Ancillary Facilities).

 

9.4 Repayment of Ancillary Facility

 

  (a) An Ancillary Facility shall cease to be available on the Termination Date
or such earlier date on which its expiry date occurs or on which it is cancelled
in accordance with the terms of this Agreement.

 

- 65 -



--------------------------------------------------------------------------------

  (b) If an Ancillary Facility expires or is cancelled (in whole or in part) in
accordance with its terms or by agreement between the parties thereto, the
Ancillary Commitment of the Ancillary Lender shall be reduced accordingly (and
its Commitment shall be increased accordingly).

 

  (c) No Ancillary Lender may demand repayment or prepayment of any amounts or
demand cash cover for any liabilities made available or incurred by it under its
Ancillary Facility (except where the Ancillary Facility is provided on a net
limit basis to the extent required to bring any gross outstandings down to the
net limit) unless:

 

  (i) the Total Commitments have been cancelled in full, or all outstanding
Utilisations have become due and payable in accordance with the terms of this
Agreement, or the Agent has declared all outstanding Utilisations immediately
due and payable, or the expiry date of the Ancillary Facility occurs; or

 

  (ii) it becomes unlawful in any applicable jurisdiction for the Ancillary
Lender to perform any of its obligations as contemplated by this Agreement or to
fund, issue or maintain its participation in its Ancillary Facility; or

 

  (iii) the Ancillary Outstandings (if any) under that Ancillary Facility can be
refinanced by a Utilisation and the Ancillary Lender gives sufficient notice to
enable a Utilisation to be made to refinance those Ancillary Outstandings.

 

  (d) For the purposes of determining whether or not the Ancillary Outstandings
under an Ancillary Facility mentioned in paragraph (c)(iii) above can be
refinanced by a Utilisation:

 

  (i) Commitment of the Ancillary Lender will be increased by the amount of its
Ancillary Commitment; and

 

  (ii) the Utilisation may (so long as paragraph (c)(i) above does not apply) be
made irrespective of whether a Default is outstanding or any other applicable
condition precedent is not satisfied (but only to the extent that the proceeds
are applied in refinancing those Ancillary Outstandings) and irrespective of
whether Clause 4.4 (Maximum number of Utilisations) or paragraph (a)(ii) of
Clause 5.2 (Completion of a Utilisation Request for Loans) applies.

 

  (e) On the making of a Utilisation to refinance Ancillary Outstandings:

 

  (i) each Lender will participate in that Utilisation in an amount (as
determined by the Agent) which will result as nearly as possible in the
aggregate amount of its participation in the Utilisations then outstanding
bearing the same proportion to the aggregate amount of the Utilisations then
outstanding as its Commitment bears to the Total Commitments; and

 

- 66 -



--------------------------------------------------------------------------------

  (ii) the relevant Ancillary Facility shall be cancelled to the extent of such
refinancing.

 

  (f) In relation to an Ancillary Facility which comprises an overdraft facility
where a Designated Net Amount has been established, the Ancillary Lender
providing that Ancillary Facility shall only be obliged to take into account for
the purposes of calculating compliance with the Designated Net Amount those
credit balances which it is permitted to take into account by the then current
law and regulations in relation to its reporting of exposures to applicable
regulatory authorities as netted for capital adequacy purposes.

 

9.5 Ancillary Outstandings

Each Borrower and each Ancillary Lender agrees with and for the benefit of each
Lender that:

 

  (a) the Ancillary Outstandings under any Ancillary Facility provided by that
Ancillary Lender shall not exceed the Ancillary Commitment applicable to that
Ancillary Facility and where the Ancillary Facility is an overdraft facility
comprising more than one account, Ancillary Outstandings under that Ancillary
Facility shall not exceed the Designated Net Amount in respect of that Ancillary
Facility; and

 

  (b) where all or part of the Ancillary Facility is an overdraft facility
comprising more than one account, the Ancillary Outstandings (calculated on the
basis that the words in brackets starting ‘net of’ and ending ‘under that
Ancillary Facility’ of the definition of that term were deleted) shall not
exceed the Designated Gross Amount applicable to that Ancillary Facility.

 

9.6 Adjustment for Ancillary Facilities upon acceleration

 

  (a) In this Clause 9.6:

“Outstandings” means, in relation to a Lender, the aggregate in the Base
Currency of (i) its participation in each Utilisation then outstanding (together
with the aggregate amount of all accrued interest, fees and commission owed to
it as a Lender), and (ii) if the Lender is also an Ancillary Lender, the
Ancillary Outstandings in respect of Ancillary Facilities provided by that
Ancillary Lender (together with the aggregate amount of all accrued interest,
fees and commission owed to it as an Ancillary Lender in respect of the
Ancillary Facility).

“Total Outstandings” means the aggregate of all Outstandings.

 

  (b)

If a notice is served under paragraphs (i), (ii) or (iv) of Clause 28.19
(Acceleration) each Lender and each Ancillary Lender shall promptly adjust by
corresponding transfers (to the extent necessary) their claims in respect of
amounts outstanding to them under the Facility and each Ancillary Facility to
ensure that after such transfers the Outstandings of each Lender under the
Facility bear the same proportion to the Total Outstandings as such Lender’s

 

- 67 -



--------------------------------------------------------------------------------

  Commitment bears to the Total Commitments, each as at the date such notice is
served under Clause 28.19 (Acceleration).

 

  (c) If an amount outstanding under an Ancillary Facility is a contingent
liability and that contingent liability becomes an actual liability or is
reduced to zero after the original adjustment is made under paragraph (b) above,
then each Lender and Ancillary Lender will make a further adjustment by
corresponding transfers (to the extent necessary) to put themselves in the
position they would have been in had the original adjustment been determined by
reference to the actual liability or, as the case may be, zero liability and not
the contingent liability.

 

  (d) Prior to the application of the provisions of paragraph (b) of this Clause
9.6, an Ancillary Lender that has provided an overdraft comprising more than one
account under an Ancillary Facility shall set-off any liabilities owing to it
under such overdraft facility against credit balances on any account comprised
in such overdraft facility.

 

  (e) All calculations to be made pursuant to this Clause 9.6 shall be made by
the Agent based upon information provided to it by the Lenders and Ancillary
Lenders.

 

9.7 Information

Each Borrower and each Ancillary Lender shall, promptly upon request by the
Agent, supply the Agent with any information relating to the operation of an
Ancillary Facility (including the Ancillary Outstandings) as the Agent may
reasonably request from time to time. Each Borrower consents to all such
information being released to the Agent and the other Finance Parties.

 

9.8 Affiliates of Lenders as Ancillary Lenders

 

  (a) Subject to the terms of this Agreement, an Affiliate of a Lender may
become an Ancillary Lender. In such case, (other than for the purposes of Clause
18 (Tax gross up and indemnities)) the Lender and its Affiliate shall be treated
as a single Lender whose Commitment is the amount set out opposite the relevant
Lender’s name in Part II of Schedule 1 (The Original Parties) and/or the amount
of any Commitment transferred to or assumed by that Lender under this Agreement,
to the extent (in each case) not cancelled, reduced or transferred by it under
this Agreement. For the purposes of calculating the Lender’s Available
Commitment, the Lender’s Commitment shall be reduced to the extent of the
aggregate of the Ancillary Commitments of its Affiliates.

 

  (b) The Parent shall specify any relevant Affiliate of a Lender in any notice
delivered by the Parent to the Agent pursuant to paragraph (b)(i) of Clause 9.2
(Availability).

 

  (c)

An Affiliate of a Lender which becomes an Ancillary Lender shall accede to the
Intercreditor Agreement as an Ancillary Lender and any person which so accedes
to the Intercreditor Agreement shall, at the same time, become a party

 

- 68 -



--------------------------------------------------------------------------------

  to this Agreement as an Ancillary Lender in accordance with clause 19.11 (New
Ancillary Lender) of the Intercreditor Agreement.

 

  (d) If a Lender assigns all of its rights and benefits or transfers all of its
rights and obligations to a New Lender (as defined in Clause 29 (Changes to the
Lenders)), its Affiliate shall cease to have any obligations under this
Agreement or any Ancillary Document.

 

  (e) Where this Agreement or any other Finance Document imposes an obligation
on an Ancillary Lender and the relevant Ancillary Lender is an Affiliate of a
Lender which is not a party to that document, the relevant Lender shall ensure
that the obligation is performed by its Affiliate.

 

9.9 Affiliates of Borrowers

 

  (a) Subject to the terms of this Agreement:

 

  (i) (for the purpose of any cash management program (including, without
limitation, any zero balance cash pooling arrangement) to which an existing
Borrower and the Affiliate of such Borrower is also a party) an Affiliate of a
Borrower; and

 

  (ii) an Affiliate of a Borrower which is incorporated in the same jurisdiction
as an existing Borrower,

may with the approval of the relevant Lender become a Borrower with respect to
an Ancillary Facility.

 

  (b) The Parent shall specify any relevant Affiliate of a Borrower in any
notice delivered by the Parent to the Agent pursuant to paragraph (b)(i) of
Clause 9.2 (Availability).

 

  (c) If a Borrower ceases to be a Borrower under this Agreement in accordance
with Clause 32.3 (Resignation of a Borrower), its Affiliate shall cease to have
any rights under this Agreement or any Ancillary Document.

 

  (d) Where this Agreement or any other Finance Document imposes an obligation
on a borrower under an Ancillary Facility and the relevant borrower is an
Affiliate of a Borrower which is not a party to that document, the relevant
Borrower shall ensure that the obligation is performed by its Affiliate.

 

  (e) Any reference in this Agreement or any other Finance Document to a
Borrower being under no obligations (whether actual or contingent) as a Borrower
under such Finance Document shall be construed to include a reference to any
Affiliate of that Borrower being under no obligations under any Finance Document
or Ancillary Document.

 

- 69 -



--------------------------------------------------------------------------------

9.10 Commitment amounts

Notwithstanding any other term of this Agreement, each Lender shall ensure that
at all times its Commitment is not less than:

 

  (a) its Ancillary Commitment; and

 

  (b) the Ancillary Commitment of its Affiliate,

in each case, excluding for these purposes any reduction in such Lender’s
Commitment attributable to such Ancillary Commitment.

 

10. REPAYMENT

 

10.1 Repayment of Loans

 

  (a) Each Borrower which has drawn a Loan shall repay that Loan on the last day
of its Interest Period.

 

  (b) Each Borrower which has utilised a Letter of Credit which is then still
outstanding shall repay that Letter of Credit on the Termination Date.

 

  (c) Without prejudice to each Borrower’s obligation under paragraph (a) above,
if one or more Loans are to be made available to a Borrower:

 

  (i) on the same day that a maturing Loan is due to be repaid by that Borrower;

 

  (ii) in the same currency as the maturing Loan; and

 

  (iii) in whole or in part for the purpose of refinancing the maturing Loan;

the aggregate amount of the new Loans shall be treated as if applied in or
towards repayment of the maturing Loan so that:

 

  (A) if the amount of the maturing Loan exceeds the aggregate amount of the new
Loans:

 

  (1) the relevant Borrower will only be required to pay an amount in cash equal
to that excess; and

 

  (2) each Lender’s participation (if any) in the new Loans shall be treated as
having been made available and applied by the Borrower in or towards repayment
of that Lender’s participation (if any) in the maturing Loan and that Lender
will not be required to make its participation in the new Loans available in
cash; and

 

- 70 -



--------------------------------------------------------------------------------

  (B) if the amount of the maturing Loan is equal to or less than the aggregate
amount of the new Loans:

 

  (1) the relevant Borrower will not be required to make any payment in cash;
and

 

  (2) each Lender will be required to make its participation in the new Loans
available in cash only to the extent that its participation (if any) in the new
Loans exceeds that Lender’s participation (if any) in the maturing Loan and the
remainder of that Lender’s participation in the new Loans shall be treated as
having been made available and applied by the Borrower in or towards repayment
of that Lender’s participation in the maturing Loan.

 

  (d) At any time when a Lender becomes a Defaulting Lender, the maturity date
of each of the participations of that Lender in the Loans then outstanding will
be automatically extended to the Termination Date and will be treated as
separate Loans (the “Separate Loans”) denominated in the currency in which the
relevant participations are outstanding.

 

  (e) A Borrower to whom a Separate Loan is outstanding may prepay that Separate
Loan by giving five (5) Business Days prior notice to the Agent. The Agent will
forward a copy of a prepayment notice received in accordance with this paragraph
(e) to the Defaulting Lender concerned as soon as practicable on receipt.

 

  (f) Interest in respect of a Separate Loan will accrue for successive Interest
Periods selected by the Borrower by the time and date specified by the Agent
(acting reasonably) and will be payable by that Borrower to the Defaulting
Lender on the last day of each Interest Period of that Separate Loan.

 

  (g) The terms of this Agreement relating to Loans generally shall continue to
apply to Separate Loans other than to the extent inconsistent with paragraphs
(d) to (f) above, in which case those paragraphs shall prevail in respect of any
Separate Loan.

 

11. ILLEGALITY, VOLUNTARY PREPAYMENT AND CANCELLATION

 

11.1 Illegality

If after the date of this Agreement (or, if later, the date the relevant Lender
becomes a Party) it becomes unlawful in any applicable jurisdiction for a Lender
to perform any of its obligations as contemplated by this Agreement or to fund,
issue or maintain its participation in any Utilisation:

 

  (a) that Lender, shall promptly notify the Agent upon becoming aware of that
event;

 

  (b) upon the Agent notifying the Parent, the Commitment of that Lender will be
immediately cancelled; and

 

- 71 -



--------------------------------------------------------------------------------

  (c) each Borrower shall repay that Lender’s participation in the Utilisations
made to that Borrower on the last day of the Interest Period for each
Utilisation occurring after the Agent has notified the Parent or, if earlier,
the date specified by the Lender in the notice delivered to the Agent (being no
earlier than the last day of any applicable grace period permitted by law).

 

11.2 Illegality in relation to Issuing Bank

If after the date of this Agreement (or, if later, the date on which the
relevant Letter of Credit is issued) it becomes unlawful for an Issuing Bank to
issue or leave outstanding any Letter of Credit, then:

 

  (a) that Issuing Bank shall promptly notify the Agent upon becoming aware of
that event;

 

  (b) upon the Agent notifying the Parent, the Issuing Bank shall not be obliged
to issue any Letter of Credit;

 

  (c) to the extent it would be unlawful for any such Letter of Credit to remain
outstanding, the Parent shall procure that the relevant Borrower shall use all
reasonable endeavours to procure the release of each Letter of Credit issued by
that Issuing Bank and outstanding at such time; and

 

  (d) until any other Lender has agreed to be an Issuing Bank pursuant to the
terms of this Agreement, Facility A shall cease to be available for the issue of
Letters of Credit.

 

11.3 Voluntary cancellation

The Parent may, if it gives the Agent not less than five (5) Business Days (or
such shorter period as the Majority Lenders may agree) prior notice, cancel the
whole or any part (being a minimum amount of £1,000,000 and an integral multiple
of £1,000,000) of the Available Facility. Any cancellation under this Clause
11.3 shall reduce the Commitments of the Lenders rateably under that Facility.

 

11.4 Voluntary prepayment of Utilisations

A Borrower to which a Utilisation has been made may, if it or the Parent gives
the Agent not less than five (5) Business Days (or such shorter period as the
Majority Lenders may agree) prior notice, prepay the whole or any part of that
Utilisation (but, if in part, being an amount that reduces that Utilisation by a
minimum amount of £1,000,000 and an integral multiple of £1,000,000).

 

11.5 Right of cancellation and repayment in relation to a single Lender or
Issuing Bank

 

  (a) If:

 

  (i) any sum payable to any Lender by an Obligor is required to be increased
under paragraph (c) of Clause 18.2 (Tax gross up) or paragraph 3 of Schedule 4
(Mandatory Cost Formula);

 

- 72 -



--------------------------------------------------------------------------------

  (ii) any Lender or Issuing Bank claims indemnification from the Parent or an
Obligor under Clause 18.3 (Tax indemnity) or Clause 19.1 (Increased costs); or

 

  (iii) a Lender or the Agent does not consent to an Amendment (as defined in
paragraph (e) of Clause 42.3 (Exceptions)) pursuant to paragraph (e) of Clause
42.3 (Exceptions); or

 

  (iv) a Lender or the Agent does not provide their consent pursuant to Clause
32.6 (Changes to the Obligors – FATCA)

the Parent may, whilst the circumstance giving rise to the requirement for that
increase, indemnification or consent continues, give the Agent notice:

 

  (A) (if such circumstances relate to a Lender) of cancellation of the
Commitment of that Lender and its intention to procure the repayment of that
Lender’s participation in the Utilisations; or

 

  (B) (if such circumstances relate to the Issuing Bank) of any outstanding
Letter of Credit issued by it and cancellation of its appointment as an Issuing
Bank under this Agreement in relation to any Letters of Credit to be issued in
the future.

 

  (b) On receipt of a notice referred to in paragraph (a) above in relation to a
Lender, the Commitment of that Lender shall immediately be reduced to zero.

 

  (c) On the last day of each Interest Period which ends after the Parent has
given notice under paragraph (a) above in relation to a Lender (or, if earlier,
the date specified by the Parent in that notice), each Borrower to which a
Utilisation is outstanding shall repay that Lender’s participation in that
Utilisation together with all interest and other amounts accrued under the
Finance Documents.

 

11.6 Right of cancellation in relation to a Defaulting Lender

 

  (a) If any Lender becomes a Defaulting Lender, the Parent may, at any time
whilst the Lender continues to be a Defaulting Lender, give the Agent five
(5) Business Days notice of cancellation of each Available Commitment of that
Lender.

 

  (b) On the notice referred to in paragraph (a) above becoming effective, each
Available Commitment of the Defaulting Lender shall immediately be reduced to
zero.

 

  (c) The Agent shall as soon as practicable after receipt of a notice referred
to in paragraph (a) above, notify all the Lenders.

 

12. MANDATORY PREPAYMENT

 

12.1 Exit

 

  (a)

Upon the Parent becoming aware that (i) a Change of Control or (ii) the sale of
all or substantially all of the assets of the Restricted Group whether in a
single

 

- 73 -



--------------------------------------------------------------------------------

  transaction or a series of related transactions may occur, the Parent shall
promptly notify the Agent of that event.

 

  (b) Subject to Clause 12.2 (Exit Discussions) upon the occurrence of (i) a
Change of Control or (ii) the sale of all or substantially all of the assets of
the Restricted Group whether in a single transaction or a series of related
transactions:

 

  (i) a Lender shall not be obliged to fund a Utilisation (except for a Rollover
Loan) and an Ancillary Lender shall not be obliged to fund a utilisation of an
Ancillary Facility; and

 

  (ii) if a Lender so requires and informs the Agent within 60 days of the
occurrence of a Change of Control, the Agent shall, promptly notify the Parent
and five Business Days thereafter, the Facility shall be cancelled insofar as it
is made available by that Lender and that Lender’s participation in outstanding
Utilisations and Ancillary Outstandings shall, together with accrued interest,
and all other amounts accrued to that Lender under the Finance Documents be
immediately due and payable, and full cash cover in respect of each letter of
credit under an Ancillary Facility shall become immediately due and payable,
whereupon on the date so specified by the Agent the Facility insofar as made
available by that Lender will be cancelled and all such outstanding amounts will
become immediately due and payable and for those Lenders who do not require such
a cancellation within 60 days of the occurrence of a Change of Control, the
definition of Investors shall include the new investor after such Change of
Control.

 

  (c) Sub-paragraph (b)(i) above shall only apply where a Lender has required
cancellation within 60 days of the occurrence of a Change of Control as more
particularly set out in sub-paragraph (b)(ii) above.

 

12.2 Exit Discussions

 

  (a) Notwithstanding Clause 12.1 (Exit) above, the Investors shall be permitted
to approach each Lender in advance of a proposed Change of Control to seek each
such Lender’s consent to a waiver of the provisions of Clause 12.1 (Exit) in
connection with such proposed Change of Control (the “Successor Transfer”). The
Investors shall approach each Lender more than 30 days before a Successor
Transfer. Each Lender and the Investors shall then consult for a period of not
more than 30 days in respect of the Successor Transfer (the “Discussion
Period”).

 

  (b) Prior to the expiry of the Discussion Period, each Lender shall give
written confirmation to the Investors of its decision, acting reasonably (in the
sole determination of each Lender), to: (i) consent to the Successor Transfer
(the “Positive Decision”); or (ii) not consent to the Successor Transfer (the
“Negative Decision”).

 

- 74 -



--------------------------------------------------------------------------------

  (c) For the avoidance of doubt, any Lender that delivers a Negative Decision
shall not be obliged to disclose its reasons for such Negative Decision,
provided that where a Lender fails to disclose its reasons for a Negative
Decision, a duly authorised signatory of such Lender shall, at the request of
the Parent, certify in writing that its consent to the Successor Transfer is not
being unreasonably withheld (in the sole discretion of that Lender), taking into
account the Lender and its Affiliates.

 

  (d) In the event that any Lender provides a Positive Decision, no Change of
Control shall occur for the purposes of Clause 12.1 (Exit) and this Agreement
generally in relation to the Commitments and participations of that Lender and,
for the purposes of those Lenders providing a Positive Decision only, the
definition of Investors shall include the new investor after any Successor
Transfer has occurred.

 

  (e) In the event of a Negative Decision by any Lender:

 

  (i) on and from the date of that Change of Control that Lender shall not be
obliged to fund a Utilisation (except for a Rollover Loan) and if that Lender is
an Ancillary Lender, it shall not be obliged to fund a utilisation of an
Ancillary Facility; and

 

  (ii) the Agent shall, promptly notify the Parent and with effect from the date
that is 75 days after the Change of Control, cancel the Facility insofar as made
available by that Lender and declare that Lender’s participation in outstanding
Utilisations and Ancillary Outstandings, together with accrued interest and all
other amounts accrued to that Lender under the Finance Documents due and payable
on or (at the Parent’s election subject to Break Costs) before the date that is
75 days after the Change of Control, and full cash cover in respect of each
Letter of Credit and any letter of credit under any Ancillary Facility shall
become due and payable on or (at the Parent’s election subject to Break Costs)
before the date that is 75 days after the Change of Control.

 

  (f) Following a Negative Decision, the Parent shall have the right (but not
the obligation) to treat the relevant Lender as if it were a Non-Consenting
Lender and require the transfer of such Lender’s commitments in accordance with
Clause 42.4 (Replacement of Lender).

 

12.3 Disposal Proceeds and Insurance Proceeds

 

  (a) For the purposes of this Clause 12.3, Clause 12.4 (Application of
mandatory prepayments) and Clause 12.5 (Mandatory Prepayment Accounts):

“Asset Disposition” has the meaning given to it in Schedule 15 (Restrictive
Covenants).

“Disposal Proceeds” means the consideration received by any member of the
Restricted Group (including any amount receivable in repayment of intercompany
debt) for any Asset Disposition made by any member of the

 

- 75 -



--------------------------------------------------------------------------------

Restricted Group on arms length terms except for Excluded Disposal Proceeds and
after deducting:

 

  (i) any reasonable expenses which are incurred by any member of the Restricted
Group with respect to that Asset Disposition to persons who are not members of
the Restricted Group; and

 

  (ii) any Tax incurred and required to be paid by the seller in connection with
that Asset Disposition (as reasonably determined by the seller, on the basis of
existing rates and taking account of any available credit, deduction or
allowance).

“Excluded Disposal Proceeds” means:

 

  (i) any proceeds of any Asset Dispositions which the Parent notifies the Agent
are, or are to be, applied in accordance with the Note Indenture provided that
such proceeds are subsequently applied in accordance with Section 4.10 of the
Note Indenture; and

 

  (ii) any proceeds of any Asset Dispositions applied towards the prepayment,
purchase, defeasement, redemption, acquisition or retirement of the Notes,
Replacement Debt or Term Debt, in each case in accordance with the terms of
Clause 27.22 (Note Purchase Condition).

“Excluded Insurance Proceeds” means:

 

  (i) any net proceeds of an insurance claim which (x) relates to any insurance
for business interruption or third party liability or (y) the Parent notifies
the Agent are, or are to be, applied:

 

  (A) to meet a third party claim;

 

  (B) to cover operating losses in respect of which the relevant insurance claim
was made;

 

  (C) in the replacement, reinstatement and/or repair of the assets or to the
purchase of replacement assets useful to the business or otherwise in
amelioration of the loss in respect of which the relevant insurance claim was
made; or

 

  (D) which are, or are to be, applied or reinvested in substantially similar
assets used in the Restricted Group’s business,

in each case within 364 days, or such longer period as the Majority Lenders may
agree, after receipt by any member of the Restricted Group or the Security Agent
(as the case may be); or

 

  (ii)

any net proceeds of an insurance claim to the extent that the aggregate of the
Insurance Proceeds of all claims received in such Financial Year of the Parent
are no more than (calculated as at the date of receipt of

 

- 76 -



--------------------------------------------------------------------------------

  the last Insurance Proceeds) £5,000,000 (or its equivalent) in such Financial
Year.

“Insurance Proceeds” means the net proceeds of any insurance claim under any
insurance maintained by any member of the Restricted Group except for Excluded
Insurance Proceeds and after deducting any reasonable costs and expenses in
relation to that claim which are incurred by any member of the Restricted Group
to persons who are not members of the Restricted Group.

 

  (b) The Parent shall ensure that the Disposal Proceeds are applied to cancel
Commitments and, if applicable, prepay Utilisations at the times and in the
order of application contemplated by Clause 12.4 (Application of mandatory
prepayments).

 

  (c) The Parent shall ensure that the Borrowers offer to cancel Commitments
and, if applicable, prepay Utilisations in the amount of any Insurance Proceeds
at the times and in the order of application contemplated by Clause 12.4
(Application of mandatory prepayments).

 

12.4 Application of mandatory prepayments

 

  (a) Subject to paragraph (b) below, a cancellation and, if applicable, a
prepayment made under Clause 12.3 (Disposal Proceeds and Insurance Proceeds) or
Clause 27.22 (Note Purchase Condition) shall be applied in the following order:

 

  (i) first, in cancellation of Available Commitments;

 

  (ii) secondly, in prepayment of Utilisations (in such order as the Parent may
elect provided that outstanding Loans will be prepaid before outstanding Letters
of Credit); and

 

  (iii) thirdly, in repayment and cancellation of the Ancillary Outstandings and
Ancillary Commitments.

 

  (b) Unless the Parent makes an election under paragraph (c) below, the
Borrowers shall cancel Commitments and, if applicable, prepay Utilisations at
the following times:

 

  (i) in the case of any prepayment relating to Insurance Proceeds, promptly
upon receipt of those proceeds; and

 

  (ii) in the case of Disposal Proceeds, on (A) the Asset Disposition Purchase
Date (as defined in the Note Indenture) relating to those Disposal Proceeds,
(B) if no such Asset Disposition Purchase Date applies because of any applicable
de minimis threshold under the Note Indenture, the 366th day following the later
of the date of the relevant Asset Disposition and the receipt of those Disposal
Proceeds or (C) if an Asset Disposition Offer (as defined in the Note Indenture)
is made but is not taken up by any creditor on the expiry of the relevant Asset
Disposition Offer Period (as defined in the Note Indenture),

 

- 77 -



--------------------------------------------------------------------------------

  (c) Subject to paragraph (d) below, the Parent may, by giving the Agent not
less than two (2) Business Days’ (or such shorter period as the Majority Lenders
may agree) prior written notice, elect that any cancellation and, if applicable,
prepayment (and corresponding cancellation) due under Clause 12.3 (Disposal
Proceeds and Insurance Proceeds) be made on the last day of the Interest Period
relating to the Utilisation. If the Parent makes that election then an amount of
the Utilisation equal to the amount of the relevant prepayment will be cancelled
and, if applicable, be due and payable on the last day of its Interest Period.

 

  (d) If the Parent has made an election under paragraph (c) above but an Event
of Default has occurred and is continuing, if so directed by the Majority
Lenders, that election shall no longer apply and a proportion of the Utilisation
in respect of which the election was made equal to the amount of the relevant
prepayment shall be immediately due and payable.

 

  (e) The Parent and each other Obligor shall use all reasonable endeavours to
ensure that any transaction giving rise to a prepayment obligation or obligation
to provide cash cover is structured in such a way that it will not be unlawful
for the Obligors to move the relevant proceeds received between members of the
Restricted Group to enable a mandatory prepayment to be lawfully made, cash
cover lawfully provided and the proceeds lawfully applied as provided under
Clause 12.3 (Disposal Proceeds and Insurance Proceeds). If, however after the
Parent and each such Obligor has used all such reasonable endeavours and taken
such reasonable steps, it will still:

 

  (i) be unlawful (including, without limitation, by reason of financial
assistance, corporate benefit restrictions on upstreaming cash intra-group and
the fiduciary and statutory duties of the directors of any member of the
Restricted Group) for such a prepayment to be made and/or cash cover to be
provided and the proceeds so applied; and

 

  (ii) be unlawful (including, without limitation, by reason of financial
assistance, corporate benefit restrictions on upstreaming cash intra-group and
the fiduciary and statutory duties of the directors of any member of the
Restricted Group) to make funds available to a member of the Restricted Group
that could make such a prepayment and/or provide such cash cover,

then such prepayment and/or provision of cash cover shall not be required to be
made (and, for the avoidance of doubt, the relevant amount shall be available
for the general corporate purposes of the Restricted Group and shall not be
required to be paid to a Mandatory Prepayment Account or any other blocked
account) provided always that if the restriction preventing such
payment/provision of cash cover or giving rise to such liability is subsequently
removed, any relevant proceeds will immediately be applied in prepayment and/or
the provision of cash cover in accordance with Clause 12.3 (Disposal Proceeds
and Insurance Proceeds) at the end of the relevant Interest Period(s) to the
extent that such payment has not otherwise been made or the proceeds otherwise
used.

 

- 78 -



--------------------------------------------------------------------------------

12.5 Mandatory Prepayment Accounts

 

  (a) The Parent shall ensure that amounts in respect of which the Parent has
made an election under paragraph (c) of Clause 12.4 (Application of mandatory
prepayments) are paid into a Mandatory Prepayment Account as soon as reasonably
practicable after receipt by a member of the Restricted Group.

 

  (b) The Parent and each Borrower irrevocably authorise the Agent to apply
amounts credited to the Mandatory Prepayment Account to pay amounts due and
payable under Clause 12.4 (Application of mandatory prepayments) and otherwise
under the Finance Documents.

 

  (c) A Lender, Security Agent or Agent with which a Mandatory Prepayment
Account is held acknowledges and agrees that (i) interest shall accrue at normal
commercial rates on amounts credited to those accounts and that the account
holder shall be entitled to receive such interest (which shall be paid in
accordance with the mandate relating to such account) unless a Default is
continuing and (ii) each such account is subject to the Transaction Security.

 

12.6 Excluded proceeds

Where Excluded Disposal Proceeds and Excluded Insurance Proceeds include amounts
which are intended to be used for a specific purpose within a specified period
(as set out in the definition of Excluded Disposal Proceeds or Excluded
Insurance Proceeds), the Parent shall (a) ensure that those amounts are used for
that intended purpose (or a suitable replacement specific purpose within that
specified period) and, if requested to do so by the Agent, shall promptly
deliver a certificate to the Agent at the time of such application and at the
end of such period confirming the amount (if any) which has been so applied
within the requisite time periods provided for in the relevant definition, or
(b) promptly ensure that those amounts are applied in cancellation and
prepayment of the Facility at the times and in the manner set out in Clause 12.4
(Application of mandatory prepayments).

 

13. RESTRICTIONS

 

13.1 Notices of Cancellation or Prepayment

Any notice of cancellation, prepayment, authorisation or other election given by
any Party under Clause 11 (Illegality, voluntary prepayment and cancellation)
shall (subject to the terms of that Clause) be irrevocable and, unless a
contrary indication appears in this Agreement, shall specify the date or dates
upon which the relevant cancellation or prepayment is to be made and the amount
of that cancellation or prepayment.

 

13.2 Interest and other amounts

Any prepayment under this Agreement shall be made together with accrued interest
on the amount prepaid and, subject to any Break Costs, without premium or
penalty.

 

- 79 -



--------------------------------------------------------------------------------

13.3 Reborrowing of a Facility

Unless a contrary indication appears in this Agreement, any part of the Facility
which is prepaid or repaid may be reborrowed in accordance with the terms of
this Agreement.

 

13.4 Prepayment in accordance with Agreement

No Borrower shall repay or prepay all or any part of the Utilisations or cancel
all or any part of the Commitments except at the times and in the manner
expressly provided for in this Agreement.

 

13.5 No reinstatement of Commitments

Subject to Clause 2.2 (Increase), no amount of the Total Commitments cancelled
under this Agreement may be subsequently reinstated.

 

13.6 Agent’s receipt of Notices

If the Agent receives a notice under Clause 11 (Illegality, voluntary prepayment
and cancellation), it shall promptly forward a copy of that notice or election
to either the Parent or the affected Lender or Issuing Bank, as appropriate.

 

14. INTEREST

 

14.1 Calculation of interest

The rate of interest on each Loan for each Interest Period is the percentage
rate per annum which is the aggregate of the applicable:

 

  (a) Margin;

 

  (b) LIBOR or, in relation to any Loan in euro, EURIBOR; and

 

  (c) Mandatory Cost, if any.

 

14.2 Payment of interest

 

  (a) The Borrower to which a Loan has been made shall pay accrued interest on
that Loan on the last day of each Interest Period (and, if the Interest Period
is longer than six (6) Months, on the dates falling at six (6) Monthly intervals
after the first day of the Interest Period).

 

  (b)

If the Annual Financial Statements and related Compliance Certificate received
by the Agent show a higher or lower Margin should have applied during a certain
period then the Parent shall (or shall ensure that the relevant Borrower shall)
promptly pay to the Agent (or the next succeeding interest payment under the
relevant Facility(ies) shall be reduced by) any amounts necessary to put the
Agent and the Lenders in the position they should have been in had the
appropriate rate of Margin been applied during such period (provided that any
such reduction shall only apply to the extent the Lender

 

- 80 -



--------------------------------------------------------------------------------

  which received the overpayment of interest remains a Lender as at the date of
such adjustment).

 

14.3 Default interest

 

  (a) If an Obligor fails to pay any amount payable by it under a Finance
Document on its due date, interest shall accrue on the overdue amount from the
due date up to the date of actual payment (both before and after judgment) at a
rate which, subject to paragraph (b) below, is 1 per cent. higher than the rate
which would have been payable if the overdue amount had, during the period of
non-payment, constituted a Loan in the currency of the overdue amount for
successive Interest Periods, each of a duration selected by the Agent (acting
reasonably). Any interest accruing under this Clause 14.3 shall be immediately
payable by the Obligor on demand by the Agent.

 

  (b) If any overdue amount consists of all or part of a Loan which became due
on a day which was not the last day of an Interest Period relating to that Loan:

 

  (i) the first Interest Period for that overdue amount shall have a duration
equal to the unexpired portion of the current Interest Period relating to that
Loan; and

 

  (ii) the rate of interest applying to the overdue amount during that first
Interest Period shall be 1 per cent. higher than the rate which would have
applied if the overdue amount had not become due.

 

  (c) Default interest (if unpaid) arising on an overdue amount will be
compounded with the overdue amount at the end of each Interest Period applicable
to that overdue amount but will remain immediately due and payable.

 

14.4 Notification of rates of interest

The Agent shall promptly notify the Lenders and the relevant Borrower (or the
Parent) of the determination of a rate of interest under this Agreement.

 

15. INTEREST PERIODS

 

15.1 Selection of Interest Periods

 

  (a) A Borrower (or the Parent on behalf of a Borrower) may select an Interest
Period for a Loan in the Utilisation Request for that Loan.

 

  (b) Subject to this Clause 15, a Borrower (or the Parent) may select an
Interest Period of one (1), two (2), three (3) or six (6) Months or any other
period agreed between the Parent and the Agent (acting on the instructions of
all the Lenders in relation to the relevant Loan) and, in the case of a Loan to
be advanced on the Closing Date to fund a Closing Date Dividend only, of
1 Business Day.

 

  (c) An Interest Period for a Loan shall not extend beyond the Termination
Date.

 

  (d) A Loan has one Interest Period only.

 

- 81 -



--------------------------------------------------------------------------------

15.2 Non-Business Days

If an Interest Period would otherwise end on a day which is not a Business Day,
that Interest Period will instead end on the next Business Day in that calendar
Month (if there is one) or the preceding Business Day (if there is not).

 

16. CHANGES TO THE CALCULATION OF INTEREST

 

16.1 Absence of quotations

Subject to Clause 16.2 (Market disruption), if LIBOR or, if applicable, EURIBOR
is to be determined by reference to the Base Reference Banks but a Base
Reference Bank does not supply a quotation by the Specified Time on the
Quotation Day, the applicable LIBOR or EURIBOR shall be determined on the basis
of the quotations of the remaining Base Reference Banks.

 

16.2 Market disruption

 

  (a) If a Market Disruption Event occurs in relation to a Loan for any Interest
Period, then the rate of interest on each Lender’s share of that Loan for the
Interest Period shall be the percentage rate per annum which is the sum of:

 

  (i) the Margin;

 

  (ii) the rate notified to the Agent by that Lender as soon as practicable and
in any event by close of business on the date falling three (3) Business Days
after the Quotation Day (or, if earlier, on the date falling three (3) Business
Days prior to the date on which interest is due to be paid in respect of that
Interest Period), to be that which expresses as a percentage rate per annum the
cost to that Lender of funding its participation in that Loan from whatever
source it may reasonably select; and

 

  (iii) the Mandatory Cost, if any, applicable to that Lender’s participation in
the Loan.

 

  (b) If:

 

  (i) the percentage rate per annum notified by a Lender pursuant to paragraph
(a)(ii) above is less than LIBOR or, in relation to any Loan in euro, EURIBOR;
or

 

  (ii) a Lender has not notified the Agent of a percentage rate per annum
pursuant to paragraph (a)(ii) above,

the cost to that Lender of funding its participation in that Loan for that
Interest Period shall be deemed, for the purposes of paragraph (a) above, to be
LIBOR or, in relation to any Loan in euro, EURIBOR.

 

- 82 -



--------------------------------------------------------------------------------

  (c) In this Agreement:

“Market Disruption Event” means:

 

  (i) at or about noon on the Quotation Day for the relevant Interest Period the
Screen Rate is not available and none or only one of the Base Reference Banks
supplies a rate to the Agent to determine LIBOR or if applicable, EURIBOR for
the relevant currency and Interest Period; or

 

  (ii) before close of business in London on the Quotation Day for the relevant
Interest Period, the Agent receives notifications from a Lender or Lenders
(whose participations in a Loan exceed 35 per cent. of that Loan) that the cost
to it of funding its participation in that Loan from whatever source it may
reasonably select would be in excess of LIBOR or, if applicable, EURIBOR.

 

16.3 Alternative basis of interest or funding

 

  (a) If a Market Disruption Event occurs and the Agent or the Parent so
requires, the Agent and the Parent shall enter into negotiations (for a period
of not more than 30 days) with a view to agreeing a substitute basis for
determining the rate of interest.

 

  (b) Any alternative basis agreed pursuant to paragraph (a) above shall, with
the prior consent of all the Lenders and the Parent, be binding on all Parties.

 

16.4 Break Costs

 

  (a) Each Borrower shall, within three (3) Business Days of demand by a Finance
Party, pay to that Finance Party its Break Costs attributable to all or any part
of a Loan or Unpaid Sum being paid by that Borrower on a day other than the last
day of an Interest Period for that Loan or Unpaid Sum.

 

  (b) Each Lender shall, together with any demand by the Agent, provide to the
Agent (with a copy to the Parent) a certificate confirming the amount of its
Break Costs (giving reasonable details of the calculation of its Break Costs)
for any Interest Period in which they accrue.

 

17. FEES

 

17.1 Arrangement Fee

The Parent shall pay (or procure the payment) to the Arrangers (for their own
account) an arrangement fee in the amount and at the times agreed in a Fee
Letter.

 

17.2 Commitment fee

 

  (a) The Parent shall pay (or procure the payment) to the Agent (for the
account of each Lender) a fee at the rate of 40 per cent. of the Margin
applicable to the Facility from time to time on that Lender’s Available
Commitment for the Availability Period.

 

- 83 -



--------------------------------------------------------------------------------

  (b) The accrued commitment fee is payable on the last day of each successive
Financial Quarter which ends during the relevant Availability Period, on the
last day of the relevant Availability Period and on the cancelled amount of the
relevant Lender’s Commitment at the time the cancellation is effective.

 

  (c) No commitment fee is payable to the Agent (for the account of a Lender) on
any Available Commitment of that Lender for any day on which that Lender is a
Defaulting Lender.

 

  (d) No commitment fee is payable hereunder if the Closing Date does not occur.

 

17.3 Agency fee

The Parent shall pay (or procure the payment) to the Agent (for its own account)
an agency fee in the amount and at the times agreed in a Fee Letter.

 

17.4 Fees payable in respect of Letters of Credit

 

  (a) The Parent or the relevant Borrower shall pay to the Agent for the Issuing
Bank a fronting fee at a percentage rate per annum agreed between the relevant
Borrower (or the Parent) and the Issuing Bank (and notified to the Agent) (the
“Fronting Fee”) on the outstanding amount which is counter-indemnified by the
other Lenders (excluding, for the avoidance of doubt, the amount which is
counter-indemnified by the Issuing Bank, or an Affiliate thereof, in its
capacity as a Lender and excluding any amount in respect of which cash cover has
been provided) of each Letter of Credit requested by it for the period from the
issue of that Letter of Credit until its Expiry Date.

 

  (b) The Parent or the relevant Borrower shall pay to the Agent for the account
of each Lender, a Letter of Credit fee (computed at the rate equal to the
applicable Margin) on the outstanding amount of each Letter of Credit
(excluding, for the avoidance of doubt, any amount in respect of which cash
cover has been provided) requested by it for the period from the issue of that
Letter of Credit until its Expiry Date), each such fee being a “Letter of Credit
Fee”. Each Letter of Credit Fee shall be distributed according to each Lender’s
L/C Proportion of that Letter of Credit.

 

  (c) The accrued Fronting Fee and each Letter of Credit Fee shall be payable on
the last day of each Financial Quarter (or such shorter period as shall end on
the Expiry Date for that Letter of Credit) starting on the date of issue of that
Letter of Credit. The accrued Fronting Fee and Letter of Credit Fee is also
payable to the Agent on the cancelled amount of any Lender’s Commitment under
that Facility calculated to the time the cancellation is effective if that
Commitment is cancelled in full and the Letter of Credit is prepaid or repaid in
full.

 

  (d) The Parent or the relevant Borrower shall pay to the Issuing Bank (for its
own account) an issuance/administration fee in the amount and at the times
specified in a Fee Letter.

 

- 84 -



--------------------------------------------------------------------------------

17.5 Interest, commission and fees on Ancillary Facilities

The rate and time of payment of interest, commission, fees and any other
remuneration in respect of each Ancillary Facility shall be determined by
agreement between the relevant Ancillary Lender and the Borrower of that
Ancillary Facility based upon normal market rates and terms.

 

18. TAX GROSS UP AND INDEMNITIES

 

18.1 Definitions

In this Agreement:

“Borrower DTTP Filing” means an HMRC Form DTTP2 duly completed and filed by the
relevant Borrower, which:

 

  (a) where it relates to a Treaty Lender that is an Original Lender, contains
the scheme reference number and jurisdiction of tax residence stated opposite
that Lender’s name in Part II of Schedule 1 (The Original Parties), and

 

  (i) where the Borrower is an Original Borrower, is filed with HMRC within 30
days of the date of this Agreement; or

 

  (ii) where the Borrower is an Additional Borrower, is filed with HMRC within
30 days of the date on which that Borrower becomes an Additional Borrower; or

 

  (b) where it relates to a Treaty Lender that is a New Lender or an Increase
Lender, contains the scheme reference number and jurisdiction of tax residence
stated in respect of that Lender in the relevant Transfer Certificate,
Assignment Agreement or Increase Confirmation, and

 

  (i) where the Borrower is a Borrower as at the relevant Transfer Date or date
on which the increase in the Commitments described in the relevant Increase
Confirmation takes effect, is filed with HMRC within 30 days of that Transfer
Date or date on which the increase in the Commitments described in the relevant
Increase Confirmation takes effect; or

 

  (ii) where the Borrower is not a Borrower as at the relevant Transfer Date or
date on which the increase in the Commitments described in the relevant Increase
Confirmation takes effect, is filed with HMRC within 30 days of the date on
which that Borrower becomes an Additional Borrower.

“Protected Party” means a Finance Party which is or will be subject to any
liability or required to make any payment for or on account of Tax in relation
to a sum received or receivable (or any sum deemed for the purposes of Tax to be
received or receivable) under a Finance Document (other than any Hedging
Agreement).

 

- 85 -



--------------------------------------------------------------------------------

“Qualifying Lender” means:

 

  (a) a Lender which is beneficially entitled to interest payable to that Lender
in respect of an advance under a Finance Document and is:

 

  (i) a Lender:

 

  (A) which is a bank (as defined for the purpose of section 879 of the ITA)
making an advance under a Finance Document and is within the charge to United
Kingdom corporation tax as respects any payments of interest made in respect of
that advance or would be within such charge as respects such payments apart from
section 18A of the CTA; or

 

  (B) in respect of an advance made under a Finance Document by a person that
was a bank (as defined for the purpose of section 879 of the ITA) at the time
that that advance was made and which is within the charge to United Kingdom
corporation tax as respects any payments of interest made in respect of that
advance.

 

  (ii) a Lender which is:

 

  (A) a company resident in the United Kingdom for United Kingdom tax purposes;

 

  (B) a partnership each member of which is:

 

  (1) a company so resident in the United Kingdom; or

 

  (2) a company not so resident in the United Kingdom which carries on a trade
in the United Kingdom through a permanent establishment and which brings into
account in computing its chargeable profits (within the meaning of section 19 of
the CTA) the whole of any share of interest payable in respect of that advance
that falls to it by reason of Part 17 of the CTA;

 

  (C) a company not so resident in the United Kingdom which carries on a trade
in the United Kingdom through a permanent establishment and which brings into
account interest payable in respect of that advance in computing the chargeable
profits (within the meaning of section 19 of the CTA) of that company; or

 

  (iii) a Treaty Lender; or

 

  (b) a building society (as defined for the purposes of section 880 of the ITA)
making an advance under a Finance Document).

 

- 86 -



--------------------------------------------------------------------------------

“Tax Confirmation” means a confirmation by a Lender that the person beneficially
entitled to interest payable to that Lender in respect of an advance under a
Finance Document is either:

 

  (a) a company resident in the United Kingdom for United Kingdom tax purposes;

 

  (b) a partnership each member of which is:

 

  (i) a company so resident in the United Kingdom; or

 

  (ii) a company not so resident in the United Kingdom which carries on a trade
in the United Kingdom through a permanent establishment and which brings into
account in computing its chargeable profits (within the meaning of section 19 of
the CTA) the whole of any share of interest payable in respect of that advance
that falls to it by reason of Part 17 of the CTA; or

 

  (c) a company not so resident in the United Kingdom which carries on a trade
in the United Kingdom through a permanent establishment and which brings into
account interest payable in respect of that advance in computing the chargeable
profits (within the meaning of section 19 of the CTA) of that company.

“Tax Credit” means a credit against, relief or remission for, or repayment of,
any Tax.

“Tax Deduction” means a deduction or withholding for or on account of Tax from a
payment under a Finance Document, other than a FATCA Deduction (other than any
Hedging Agreement).

“Tax Payment” means either the increase in a payment made by an Obligor to a
Finance Party under Clause 18.2 (Tax gross up) or a payment under Clause 18.3
(Tax indemnity).

“Treaty Lender” means a Lender which:

 

  (a) is treated as a resident of a Treaty State for the purposes of the Treaty;

 

  (b) does not carry on a business in the United Kingdom through a permanent
establishment with which that Lender’s participation in the Loan is effectively
connected; and

 

  (c) meets all other conditions in the relevant Treaty for full exemption from
tax on interest, except that for this purpose it shall be assumed that the
following conditions (if applicable) are satisfied:

 

  (i) any condition which relates (expressly or by implication) to there being a
special relationship between the Borrowers and the Lender or between both of
them and another person, or to the amounts or terms of any Loan or the Finance
Documents; and

 

  (ii) any necessary procedural formalities.

 

- 87 -



--------------------------------------------------------------------------------

“Treaty State” means a jurisdiction having a double taxation agreement with the
United Kingdom (a “Treaty”) which makes provision for full exemption from tax
imposed by the United Kingdom on interest.

“UK Non-Bank Lender” means, where a Lender becomes a Party after the day on
which this Agreement is entered into, a Lender which gives a Tax Confirmation in
the Assignment Agreement, Transfer Certificate or Increase Confirmation which it
executes on becoming a Party.

Unless a contrary indication appears, in this Clause 18 a reference to
“determines” or “determined” means a determination made in the absolute
discretion of the person making the determination.

 

18.2 Tax gross up

 

  (a) Each Obligor shall, and shall cause each other person making payment on
behalf of such Obligor to, make all payments to be made by it under this
Agreement without any Tax Deduction, unless a Tax Deduction is required by law.

 

  (b) The Parent shall promptly upon becoming aware that an Obligor must make a
Tax Deduction (or that there is any change in the rate or the basis of a Tax
Deduction) notify the Agent accordingly. Similarly, a Lender shall notify the
Agent on becoming so aware in respect of a payment payable to that Lender. If
the Agent receives any such notification from a Lender it shall notify the
Parent and the relevant Obligor.

 

  (c) If a Tax Deduction is required by law to be made by an Obligor from a
payment, the amount of the payment due from that Obligor shall be increased to
an amount which (after making any Tax Deduction) leaves an amount equal to the
payment which would have been due if no Tax Deduction had been required.

 

  (d) An Obligor is not required to make an increased payment to a Lender under
paragraph (c) above for a Tax Deduction in respect of Tax imposed by the United
Kingdom, if on the date on which the payment falls due:

 

  (i) the payment could have been made to the relevant Lender without a Tax
Deduction if the Lender had been a Qualifying Lender, but on that date that
Lender is not or has ceased to be a Qualifying Lender other than as a result of
any change after the date it became a Lender under this Agreement in (or in the
interpretation, administration, or application of) any law or Treaty or any
published practice or published concession of any relevant taxing authority; or

 

  (ii) the relevant Lender is a Qualifying Lender solely by reason of falling
within paragraph (a)(B) of the definition of Qualifying Lender and:

 

  (A)

an officer of HMRC has given (and not revoked) a direction (a “Direction”) under
section 931 of the ITA which relates to the payment and that Lender has received
from the Obligor making

 

- 88 -



--------------------------------------------------------------------------------

  the payment of from the Parent a certified copy of that Direction; and

 

  (B) the payment could have been made to the Lender without any Tax Deduction
if that Direction had not been made; or

 

  (iii) the relevant Lender is a Qualifying Lender solely by reason of falling
within paragraph (a)(B) of the definition of Qualifying Lender and:

 

  (A) the relevant Lender has not given a Tax Confirmation to the Parent; and

 

  (B) the payment could have been made to the Lender without any Tax Deduction
if the Lender had given a Tax Confirmation to the Parent, on the basis that the
Tax Confirmation would have enabled the Parent to have formed a reasonable
belief that the payment was an “excepted payment” for the purpose of section 930
of the ITA; or

 

  (iv) the relevant Lender is a Treaty Lender and the Obligor making the payment
is able to demonstrate that the payment could have been made to the Lender
without the Tax Deduction had that Lender complied with its obligations under
paragraph (g) or (h) (as applicable) below.

 

  (e) If an Obligor is required to make a Tax Deduction that Obligor shall make
that Tax Deduction and any payment required in connection with that Tax
Deduction within the time allowed and in the minimum amount required by law.

 

  (f) Within thirty days of making either a Tax Deduction or any payment
required in connection with that Tax Deduction, the Obligor making that Tax
Deduction shall deliver to the Agent for the Finance Party entitled to the
payment a statement under section 975 of the ITA or other evidence reasonably
satisfactory to that Finance Party that the Tax Deduction has been made or (as
applicable) any appropriate payment paid to the relevant taxing authority.

 

  (g)     

 

  (i) Subject to paragraph (g)(ii) below, a Treaty Lender and each Obligor which
makes a payment to which that Treaty Lender is entitled shall co-operate in
completing any procedural formalities necessary for that Obligor to obtain
authorisation to make that payment without a Tax Deduction.

 

  (ii)     

 

  (A) A Treaty Lender which becomes a Party on the day on which this Agreement
is entered into that holds a passport under the HMRC DT Treaty Passport scheme,
and which wishes that scheme to apply to this Agreement, shall confirm its
scheme reference number and its jurisdiction of tax residence opposite its name
in Part II of Schedule 1 (The Original Parties); and

 

- 89 -



--------------------------------------------------------------------------------

  (B) a New Lender or Increase Lender that is a Treaty Lender that holds a
passport under the HMRC DT Treaty Passport scheme, and which wishes that scheme
to apply to this Agreement, shall confirm its scheme reference number and its
jurisdiction of tax residence in the Transfer Certificate, Assignment Agreement
or Increase Confirmation which it executes,

and, having done so, that Lender shall be under no obligation pursuant to
paragraph (i) above.

 

  (h) If a Lender has confirmed its scheme reference number and its jurisdiction
of tax residence in accordance with paragraph (g)(ii) above and:

 

  (a) a Borrower making a payment to that Lender has not made a Borrower DTTP
Filing in respect of that Lender; or

 

  (b) a Borrower making a payment to that Lender has made a Borrower DTTP Filing
in respect of that Lender but:

 

  (A) that Borrower DTTP Filing has been rejected by HMRC; or

 

  (B) HMRC has not given the Borrower authority to make payments to that Lender
without a Tax Deduction within 60 days of the date of the Borrower DTTP Filing;

and in each case, the Borrower has notified that Lender in writing, that Lender
and the Borrower shall co-operate in completing any additional procedural
formalities necessary for that Borrower to obtain authorisation to make that
payment without a Tax Deduction.

 

  (i) If a Lender has not confirmed its scheme reference number and jurisdiction
of tax residence in accordance with paragraph (g)(ii) above, no Obligor shall
make a Borrower DTTP Filing or file any other form relating to the HMRC DT
Treaty Passport scheme in respect of that Lender’s Commitment(s) or its
participation in any Utilisation unless the Lender otherwise agrees.

 

  (j) A Borrower shall, promptly on making a Borrower DTTP Filing, deliver a
copy of that Borrower DTTP Filing to the Agent for delivery to the relevant
Lender.

 

  (k) A Lender which is a New Lender or an Increase Lender shall, if relevant,
give a Tax Confirmation in the Assignment Agreement, Transfer Certificate or
Increase Confirmation which it executes.

 

  (l) A Lender that has given a Tax Confirmation to the Parent shall promptly
notify the Parent and the Agent if there is any change in the position set out
in that Tax Confirmation.

 

18.3 Tax indemnity

 

  (a)

The Parent shall (within three (3) Business Days of demand by the Agent) pay to
a Protected Party an amount equal to the loss, liability or cost which that

 

- 90 -



--------------------------------------------------------------------------------

  Protected Party determines will be or has been (directly or indirectly)
suffered for or on account of Tax by that Protected Party in respect of a
Finance Document.

 

  (b) Paragraph (a) above shall not apply:

 

  (i) with respect to any Tax assessed on a Finance Party:

 

  (A) under the law of the jurisdiction in which that Finance Party is
incorporated or, if different, the jurisdiction (or jurisdictions) in which that
Finance Party is treated as resident for tax purposes; or

 

  (B) under the law of the jurisdiction in which that Finance Party’s Facility
Office is located in respect of amounts received or receivable in that
jurisdiction,

if that Tax is imposed on or calculated by reference to the net income received
or receivable (but not any sum deemed to be received or receivable) by that
Finance Party; or

 

  (ii) to the extent a loss, liability or cost:

 

  (A) is compensated for by an increased payment under Clause 18.2 (Tax gross
up);

 

  (B) would have been compensated for by an increased payment under Clause 18.2
(Tax gross up) but was not so compensated solely because one of the exclusions
in paragraph (d) of Clause 18.2 (Tax gross up) applied; or

 

  (C) relates to a FATCA Deduction required to be made by a Party.

 

  (c) A Protected Party making, or intending to make a claim under paragraph
(a) above shall notify the Agent of the event which will give, or has given,
rise to the claim, following which the Agent shall notify the Parent.

 

  (d) A Protected Party shall, on receiving a payment from an Obligor under this
Clause 18.3, notify the Agent.

 

18.4 Tax Credit

If an Obligor makes a Tax Payment and the relevant Finance Party determines
that:

 

  (a) a Tax Credit is attributable to an increased payment of which that Tax
Payment forms part to that Tax Payment or to a Tax Deduction in consequence of
which that Tax Payment was required; and

 

  (b) that Finance Party has obtained and utilised that Tax Credit,

 

- 91 -



--------------------------------------------------------------------------------

the Finance Party shall pay an amount to the Obligor which that Finance Party
determines will leave it (after that payment) in the same after-Tax position as
it would have been in had the Tax Payment not been required to be made by the
Obligor.

 

18.5 Lender Status Confirmation

 

  (a) Each Lender which becomes a Party to this Agreement after the date of this
Agreement shall indicate, in the Transfer Certificate, Assignment Agreement or
Increase Confirmation which it executes on becoming a Party, and for the benefit
of the Agent and without liability to any Obligor, which of the following
categories it falls in:

 

  (i) not a Qualifying Lender;

 

  (ii) a Qualifying Lender (other than a Treaty Lender); or

 

  (iii) a Treaty Lender.

 

  (b) Where a Lender nominates a branch or affiliate that is not an Existing
Lender to participate in this Facility under Clause 4.5 (Lending Affiliates)
that Lender shall notify the Agent and the Agent shall notify the Parent of the
location of the branch or (as the case may be) the jurisdiction of residence of
the affiliate which will participate and shall confirm in writing to the Agent
(who shall send a copy of such notification to the Parent), for the benefit of
the Agent and without liability to any Obligor, which of the following
categories the nominee falls in:

 

  (i) not a Qualifying Lender;

 

  (ii) a Qualifying Lender (other than a Treaty Lender); or

 

  (iii) a Treaty Lender.

 

  (c) If a New Lender, Increase Lender, branch or affiliate (nominated under
Clause 4.5 (Lending Affiliates) fails to indicate its status in accordance with
this Clause 18.5 then such New Lender, Increase Lender, branch or affiliate
shall be treated for the purposes of this Agreement (including by each Obligor)
as if it is not a Qualifying Lender until such time as it notifies the Agent
which category applies (and the Agent, upon receipt of such notification, shall
inform the Parent). For the avoidance of doubt, a Transfer Certificate,
Assignment Agreement or Increase Confirmation shall not be invalidated by any
failure of a Lender to comply with this Clause 18.5.

 

18.6 Stamp taxes

The Parent shall pay and, within three (3) Business Days of demand, indemnify
each Finance Party against any cost, loss or liability that such Finance Party
incurs in relation to all stamp duty, documentary, property transfer,
registration and other similar Taxes payable in respect of any Finance Documents
save for any Taxes payable in respect of an assignment or transfer pursuant to
Clause 29 (Changes to the Lenders) and except regarding Luxembourg registration
duties payable due to a registration, submission or filing by a Secured Party of
any Finance Document where

 

- 92 -



--------------------------------------------------------------------------------

such registration submission or filing is or was not required to maintain or
preserve the rights of the Secured Parties under the Finance Documents.

 

18.7 VAT

 

  (a) All amounts expressed to be payable under a Finance Document (other than
any Hedging Agreement) by any Party to a Finance Party which (in whole or in
part) constitute the consideration for any supply for VAT purposes are deemed to
be exclusive of any VAT which is chargeable on that supply, and accordingly,
subject to paragraph (b) below, if VAT is or becomes chargeable on any supply
made by any Finance Party to any Party under a Finance Document (other than any
Hedging Agreement) and such Finance Party is required to account to the relevant
tax authority for the VAT, that Party must pay to such Finance Party (in
addition to and at the same time as paying any other consideration for such
supply) an amount equal to the amount of the VAT (and such Finance Party must
promptly provide an appropriate VAT invoice to that Party).

 

  (b) If VAT is or becomes chargeable on any supply made by any Finance Party
(the “Supplier”) to any other Finance Party (the “Recipient”) under a Finance
Document (other than any Hedging Agreement), and any Party other than the
Recipient (the “Relevant Party”) is required by the terms of any Finance
Document (other than any Hedging Agreement) to pay an amount equal to the
consideration for that supply to the Supplier (rather than being required to
reimburse or indemnify the Recipient in respect of that consideration):

 

  (i) (where the Supplier is the person required to account to the relevant tax
authority for the VAT) the Relevant Party must also pay to the Supplier (at the
same time as paying that amount) an additional amount equal to the amount of the
VAT. The Recipient must (where this paragraph (i) applies) promptly pay to the
Relevant Party an amount equal to any credit or repayment the Recipient receives
from the relevant tax authority which the Recipient reasonably determines
relates to the VAT chargeable on that supply; and

 

  (ii) (where the Recipient is the person required to account to the relevant
tax authority for the VAT) the Relevant Party must promptly, following demand
from the Recipient, pay to the Recipient an amount equal to the VAT chargeable
on that supply but only to the extent that the Recipient reasonably determines
that it is not entitled to credit or repayment from the relevant tax authority
in respect of that VAT.

 

  (c) Where a Finance Document requires any Party to reimburse or indemnify a
Finance Party for any cost or expense, that Party shall at the same time
reimburse or indemnify (as the case may be) such Finance Party for the full
amount of such cost or expense, including such part thereof as represents VAT,
save to the extent that such Finance Party reasonably determines that it is
entitled to credit or repayment in respect of such VAT from the relevant tax
authority.

 

- 93 -



--------------------------------------------------------------------------------

  (d) Any reference in this Clause 18.7 (VAT) to any Party shall, at any time
when such Party is treated as a member of a group for VAT purposes, include
(where appropriate and unless the context otherwise requires) a reference to the
representative member of such group at such time (the term “representative
member” to have the same meaning as in the Value Added Tax Act 1994.

 

  (e) In relation to any supply made by a Finance Party to any Party under a
Finance Document, if reasonably requested by such Finance Party, that Party
shall promptly provide such Finance Party with details of that Party’s VAT
registration and any such other information as is reasonably requested in
connection with such Finance Party’s VAT reporting requirements in relation to
such supply.

 

18.8 FATCA Information

 

  (a) Subject to paragraph (c) below, each Party shall, within ten Business Days
of a reasonable request by another Party:

 

  (i) confirm to that other Party whether it is:

 

  (A) a FATCA Exempt Party; or

 

  (B) not a FATCA Exempt Party; and

 

  (ii) supply to that other Party such forms, documentation and other
information relating to its status under FATCA (including its applicable
passthru percentage or other information required under the Treasury Regulations
or other official guidance including intergovernmental agreements) as that other
Party reasonably requests for the purposes of that other Party’s compliance with
FATCA.

 

  (b) If a Party confirms to another Party pursuant to 18.8(a)(i) above that it
is a FATCA Exempt Party and it subsequently becomes aware that it is not, or has
ceased to be a FATCA Exempt Party, that Party shall notify that other Party
reasonably promptly.

 

  (c) Paragraph (a) above shall not oblige any Finance Party to do anything
which would or might in its reasonable opinion constitute a breach of:

 

  (i) any law or regulation;

 

  (ii) any policy of that Finance Party;

 

  (iii) any fiduciary duty; or

 

  (iv) any duty of confidentiality.

 

  (d) If a Party fails to confirm its status or to supply forms, documentation
or other information requested in accordance with paragraph (a) above
(including, for the avoidance of doubt, where paragraph (c) above applies),
then:

 

- 94 -



--------------------------------------------------------------------------------

  (i) if that Party failed to confirm whether it is (and/or remains) a FATCA
Exempt Party then such Party shall be treated for the purposes of the Finance
Documents as if it is not a FATCA Exempt Party; and

 

  (ii) if that Party failed to confirm its applicable passthru percentage then
such Party shall be treated for the purposes of the Finance Documents (and
payments made thereunder) as if its applicable passthru percentage is 100%,

until (in each case) such time as the Party in question provides the requested
confirmation, forms, documentation or other information.

 

18.9 FATCA Deduction

 

  (a) Each Party may make any FATCA Deduction it is required to make by FATCA,
and any payment required in connection with that FATCA Deduction, and no Party
shall be required to increase any payment in respect of which it makes such a
FATCA Deduction.

 

  (b) Each Party shall promptly, upon becoming aware that it must make a FATCA
Deduction (or that there is any change in the rate or the basis of such FATCA
Deduction) notify the Party to whom it is making the payment and, in addition,
shall notify the Parent, the Agent and the other Finance Parties.

 

19. INCREASED COSTS

 

19.1 Increased costs

 

  (a) Subject to Clause 19.3 (Exceptions) the Parent shall, within three
(3) Business Days of a demand by the Agent, pay for the account of a Finance
Party the amount of any Increased Costs incurred by that Finance Party or any of
its Affiliates as a result of (i) the introduction of or any Change in Law (or
in the interpretation, administration or application of any law or regulation)
or (ii) compliance with any law or regulation made after the date of this
Agreement (or, if later, the date it became a Party to this Agreement).

 

  (b) In this Agreement “Increased Costs” means:

 

  (i) a reduction in the rate of return from a Facility or on a Finance Party’s
(or its Affiliate’s) overall capital;

 

  (ii) an additional or increased cost; or

 

  (iii) a reduction of any amount due and payable under any Finance Document,

which is incurred or suffered by a Finance Party or any of its Affiliates to the
extent that it is attributable to that Finance Party having entered into its
Commitment or an Ancillary Commitment or funding or performing its obligations
under any Finance Document or Letter of Credit.

 

- 95 -



--------------------------------------------------------------------------------

19.2 Increased cost claims

 

  (a) A Finance Party intending to make a claim pursuant to Clause 19.1
(Increased costs) shall notify the Agent of the event giving rise to the claim,
following which the Agent shall promptly notify the Parent.

 

  (b) Each Finance Party shall, with a demand by the Agent, provide a
certificate (giving reasonable details of the circumstances giving rise to such
claim and the calculation of the Increased Cost) confirming the amount of its
Increased Costs.

 

19.3 Exceptions

 

  (a) Clause 19.1 (Increased costs) does not apply to the extent any Increased
Cost is:

 

  (i) attributable to a Tax Deduction required by law to be made by an Obligor;

 

  (ii) attributable to a FATCA Deduction required to be made by a Party;

 

  (iii) compensated for by Clause 18.3 (Tax indemnity) (or would have been
compensated for under Clause 18.3 (Tax indemnity) but was not so compensated
solely because any of the exclusions in paragraph (b) of Clause 18.3 (Tax
indemnity) applied);

 

  (iv) compensated for by the payment of the Mandatory Cost;

 

  (v) attributable to the wilful breach by the relevant Finance Party or its
Affiliates of any law or regulation; or

 

  (vi) attributable to the implementation or application of or compliance with
the “International Convergence of Capital Measurement and Capital Standards, a
Revised Framework” published by the Basel Committee on Banking Supervision in
June 2004 in the form existing on the date of this Agreement (or, if later, the
date it became a Party to this Agreement) (“Basel II”) or any other law or
regulation which implements Basel II (whether such implementation, application
or compliance is by a government, regulator, Finance Party or any of its
Affiliates) (provided that if such Increased Costs attributable to Basel II are
incurred as a result of the implementation or application of, or compliance
with, the Basel III Standards, this paragraph (vi) shall not apply to the extent
that such implementation, application or compliance differs from that which has
been implemented or required already as at the date of this Agreement by Basel
II as determined without reference to the Basel III Standards).

For the avoidance of doubt, a Lender which is not bound to comply with Basel II
either at the date of this Agreement (or, if later, the date it became a Party
to this Agreement) or as at the date of a claim under this Clause 19 shall be
entitled to make a claim for all Increased Costs incurred by it as a result of
the implementation or application of, or compliance with, the Basel III
Standards

 

- 96 -



--------------------------------------------------------------------------------

(to the extent that such Lender is bound to comply with the Basel III Standards)
without reference to paragraph (vi) above.

 

  (b) In this Clause 19.3:

 

  (i) reference to a “Tax Deduction” has the same meaning given to the term in
Clause 18.1 (Definitions); and

 

  (ii) “Basel III Standards” means the Basel Committee on Banking Supervision’s
(the “Committee”) revised rules relating to capital requirements set out in
“Basel III: A global regulatory framework for more resilient banks and banking
systems”, “Guidance for national authorities operating the countercyclical
capital buffer” and “Basel III: International framework for liquidity risk
measurement, standards and monitoring” published by the Committee in December
2010, “Revisions to the Basel II market risk framework” published by the
Committee in February 2011 and any other documents published by the Committee in
connection with these rules.

 

20. OTHER INDEMNITIES

 

20.1 Currency indemnity

 

  (a) If any sum due from an Obligor under the Finance Documents (a “Sum”), or
any order, judgment or award given or made in relation to a Sum, has to be
converted from the currency (the “First Currency”) in which that Sum is payable
into another currency (the “Second Currency”) for the purpose of:

 

  (i) making or filing a claim or proof against that Obligor; or

 

  (ii) obtaining or enforcing an order, judgment or award in relation to any
litigation or arbitration proceedings,

that Obligor shall as an independent obligation, within three (3) Business Days
of demand, indemnify the Arranger and each other Secured Party to whom that Sum
is due against any cost, loss or liability arising out of or as a result of the
conversion including any discrepancy between (A) the rate of exchange used to
convert that Sum from the First Currency into the Second Currency and (B) the
rate or rates of exchange available to that person at the time of its receipt of
that Sum.

 

  (b) Each Obligor waives any right it may have in any jurisdiction to pay any
amount under the Finance Documents in a currency or currency unit other than
that in which it is expressed to be payable.

 

20.2 Other indemnities

The Parent shall (or shall procure that an Obligor will), within three
(3) Business Days of demand, indemnify the Arranger and each other Secured Party
against any cost, loss or liability incurred by it as a result of:

 

  (a) the occurrence of any Event of Default;

 

- 97 -



--------------------------------------------------------------------------------

  (b) a failure by an Obligor to pay any amount due under a Finance Document on
its due date, including without limitation, any cost, loss or liability arising
as a result of Clause 35 (Sharing among the Lenders);

 

  (c) funding, or making arrangements to fund, its participation in a
Utilisation requested by a Borrower in a Utilisation Request but not made by
reason of the operation of any one or more of the provisions of this Agreement
(other than by reason of default or negligence by that Finance Party alone);

 

  (d) issuing or making arrangements to issue a Letter of Credit requested by
the Parent or a Borrower in a Utilisation Request but not issued by reason of
the operation of any one or more of the provisions of this Agreement (other than
by reason of a Finance Party’s gross negligence or wilful misconduct); or

 

  (e) a Utilisation (or part of a Utilisation) not being prepaid in accordance
with a notice of prepayment given by a Borrower or the Parent.

 

20.3 Indemnity to the Agent

The Parent shall promptly indemnify the Agent against any cost, loss or
liability incurred by the Agent (acting reasonably) as a result of:

 

  (a) investigating any event which it reasonably believes is a Default; or

 

  (b) acting or relying on any notice, request or instruction which it
reasonably believes to be genuine, correct and appropriately authorised.

 

21. MITIGATION BY THE LENDERS

 

21.1 Mitigation

 

  (a) Each Finance Party shall, in consultation with the Parent, take all
reasonable steps to mitigate any circumstances which arise and which would
result in any amount becoming payable under or pursuant to, or cancelled
pursuant to, any of Clause 11.1 (Illegality) (or, in respect of the Issuing
Bank, Clause 11.2 (Illegality in relation to Issuing Bank)), Clause 18 (Tax
gross up and indemnities), Clause 19 (Increased Costs) or paragraph 3 of
Schedule 4 (Mandatory Cost Formula) including (but not limited to) transferring
its rights and obligations under the Finance Documents to another Affiliate or
Facility Office.

 

  (b) Paragraph (a) above does not in any way limit the obligations of any
Obligor under the Finance Documents.

 

21.2 Limitation of liability

 

  (a) The Parent shall promptly indemnify each Finance Party for all costs and
expenses reasonably incurred by that Finance Party as a result of steps taken by
it under Clause 21.1 (Mitigation).

 

- 98 -



--------------------------------------------------------------------------------

  (b) A Finance Party is not obliged to take any steps under Clause 21.1
(Mitigation) if, in the opinion of that Finance Party (acting reasonably), to do
so might be prejudicial to it.

 

22. COSTS AND EXPENSES

 

22.1 Transaction expenses

The Parent shall within ten (10) Business Days of demand pay (or procure
payment) to the Agent, the Arrangers, the Issuing Bank and the Security Agent
the amount of all out-of-pocket costs and expenses (including legal fees subject
to agreed caps (if any)) reasonably incurred by any of them (and, in the case of
the Security Agent, by any Receiver or Delegate) in connection with the
negotiation, preparation, printing, execution, syndication and perfection of:

 

  (a) this Agreement and any other documents referred to in this Agreement and
the Transaction Security; and

 

  (b) any other Finance Documents executed after the date of this Agreement.

 

22.2 Amendment costs

If (a) an Obligor requests an amendment, waiver or consent or (b) an amendment
is required pursuant to Clause 36.10 (Change of currency), the Parent shall,
within ten (10) Business Days of demand, reimburse each of the Agent and the
Security Agent for the amount of all costs and expenses (including legal fees
subject to agreed caps (if any)) reasonably incurred by the Agent and the
Security Agent (and, in the case of the Security Agent, by any Receiver or
Delegate) in responding to, evaluating, negotiating or complying with that
request or requirement.

 

22.3 Enforcement and preservation costs

The Parent shall, within ten (10) Business Days of demand, pay (or procure the
payment) to the Arrangers and each other Secured Party the amount of all costs
and expenses (including legal fees) incurred by it in connection with the
enforcement of or the preservation of any rights under any Finance Document and
the Transaction Security and any proceedings instituted by or against the
Security Agent as a consequence of taking or holding the Transaction Security or
enforcing these rights.

 

23. GUARANTEE AND INDEMNITY

 

23.1 Guarantee and indemnity

Each Guarantor and CCML irrevocably and unconditionally, jointly and severally:

 

  (a) guarantees to each Finance Party punctual performance by each other
Obligor of all that Obligor’s obligations under the Finance Documents;

 

  (b)

undertakes with each Finance Party that whenever another Obligor does not pay
any amount when due (allowing for any applicable grace period) under or in
connection with any Finance Document, that Guarantor or, in the case of

 

- 99 -



--------------------------------------------------------------------------------

  CCML, CCML shall immediately on demand pay that amount as if it was the
principal obligor; and

 

  (c) agrees with each Finance Party that if any obligation guaranteed by it is
or becomes unenforceable, invalid or illegal, it will, as an independent and
primary obligation, indemnify that Finance Party immediately on demand against
any cost, loss or liability it incurs as a result of an Obligor not paying any
amount which would, but for such unenforceability, invalidity or illegality,
have been payable by it under any Finance Document on the date when it would
have been due. The amount payable by a Guarantor or CCML under this indemnity
will not exceed the amount it would have had to pay under this Clause 23 if the
amount claimed had been recoverable on the basis of a guarantee.

 

23.2 Continuing Guarantee

This guarantee is a continuing guarantee and will extend to the ultimate balance
of sums payable by any Obligor under the Finance Documents, regardless of any
intermediate payment or discharge in whole or in part.

 

23.3 Reinstatement

If any discharge, release or arrangement (whether in respect of the obligations
of any Obligor or any security for those obligations or otherwise) is made by a
Finance Party in whole or in part on the basis of any payment, security or other
disposition which is avoided or must be restored in insolvency, liquidation,
administration or otherwise, without limitation, then the liability of each
Guarantor under this Clause 23 will continue or be reinstated as if the
discharge, release or arrangement had not occurred.

 

23.4 Waiver of defences

The obligations of each Guarantor and CCML under this Clause 23 will not be
affected by an act, omission, matter or thing which, but for this Clause 23,
would reduce, release or prejudice any of its obligations under this Clause 23
(without limitation and whether or not known to it or any Finance Party)
including:

 

  (a) any time, waiver or consent granted to, or composition with, any Obligor
or other person;

 

  (b) the release of any other Obligor or any other person under the terms of
any composition or arrangement with any creditor of any member of the Restricted
Group;

 

  (c) the taking, variation, compromise, exchange, renewal or release of, or
refusal or neglect to perfect, take up or enforce, any rights against, or
security over assets of, any Obligor or other person or any non-presentation or
non-observance of any formality or other requirement in respect of any
instrument or any failure to realise the full value of any security;

 

  (d) any incapacity or lack of power, authority or legal personality of or
dissolution or change in the members or status of an Obligor or any other
person;

 

- 100 -



--------------------------------------------------------------------------------

  (e) any amendment, novation, supplement, extension restatement (however
fundamental and whether or not more onerous) or replacement of a Finance
Document or any other document or security including, without limitation, any
change in the purpose of, any extension of or increase in any facility or the
addition of any new facility under any Finance Document or other document or
security;

 

  (f) any unenforceability, illegality or invalidity of any obligation of any
person under any Finance Document or any other document or security; or

 

  (g) any insolvency or similar proceedings.

 

23.5 Guarantor Intent

Without prejudice to the generality of Clause 23.4 (Waiver of defences), each
Guarantor and CCML expressly confirms that it intends that this guarantee shall
extend from time to time to any (however fundamental) variation, increase,
extension or addition of or to any of the Finance Documents and/or any facility
or amount made available under any of the Finance Documents for the purposes of
or in connection with any of the following: business acquisitions of any nature;
increasing working capital; enabling investor distributions to be made; carrying
out restructurings; refinancing existing facilities; refinancing any other
indebtedness; making facilities available to new borrowers; any other variation
or extension of the purposes for which any such facility or amount might be made
available from time to time; and any fees, costs and/or expenses associated with
any of the foregoing.

 

23.6 Immediate recourse

Each Guarantor and CCML waives any right it may have of first requiring any
Finance Party (or any trustee or agent on its behalf) to proceed against or
enforce any other rights or security or claim payment from any person before
claiming from that Guarantor or CCML under this Clause 23. This waiver applies
irrespective of any law or any provision of a Finance Document to the contrary.

 

23.7 Appropriations

Until all amounts which may be or become payable by the Obligors under or in
connection with the Finance Documents have been irrevocably paid in full, each
Finance Party (or any trustee or agent on its behalf) may:

 

  (a) refrain from applying or enforcing any other moneys, security or rights
held or received by that Finance Party (or any trustee or agent on its behalf)
in respect of those amounts, or apply and enforce the same in such manner and
order as it sees fit (whether against those amounts or otherwise) and no
Guarantor or CCML shall be entitled to the benefit of the same; and

 

  (b) hold in an interest-bearing suspense account any moneys received from any
Guarantor or CCML or on account of any Guarantor’s or CCML’s liability under
this Clause 23.

 

- 101 -



--------------------------------------------------------------------------------

23.8 Deferral of Guarantors’ rights

Until all amounts which may be or become payable by the Obligors under or in
connection with the Finance Documents have been irrevocably paid in full and
unless the Agent otherwise directs, no Guarantor or CCML will exercise any
rights which it may have by reason of performance by it of its obligations under
the Finance Documents or by reason of any amount being payable, or liability
arising, under this Clause 23:

 

  (a) to be indemnified by an Obligor;

 

  (b) to claim any contribution from any other guarantor of any Obligor’s
obligations under the Finance Documents;

 

  (c) to take the benefit (in whole or in part and whether by way of subrogation
or otherwise) of any rights of the Finance Parties under the Finance Documents
or of any other guarantee or security taken pursuant to, or in connection with,
the Finance Documents by any Finance Party;

 

  (d) to bring legal or other proceedings for an order requiring any Obligor to
make any payment, or perform any obligation, in respect of which any Guarantor
or CCML has given a guarantee, undertaking or indemnity under Clause 23.1
(Guarantee and indemnity);

 

  (e) to exercise any right of set-off against any Obligor; and/or

 

  (f) to claim or prove as a creditor of any Obligor in competition with any
Finance Party.

If a Guarantor or CCML receives any benefit, payment or distribution in relation
to such rights it shall hold that benefit, payment or distribution to the extent
necessary to enable all amounts which may be or become payable to the Finance
Parties by the Obligors under or in connection with the Finance Documents to be
repaid in full on trust for the Finance Parties and shall promptly pay or
transfer the same to the Agent or as the Agent may direct for application in
accordance with Clause 36 (Payment mechanics).

 

23.9 Release of Guarantors’ right of contribution

If any Guarantor or CCML (a “Retiring Guarantor”) ceases to be a Guarantor in
accordance with the terms of the Finance Documents for the purpose of any sale
or other disposal of that Retiring Guarantor or any Holding Company of that
Retiring Guarantor, then on the date such Retiring Guarantor ceases to be a
Guarantor:

 

  (a) that Retiring Guarantor is released by each other Guarantor and CCML (as
applicable) from any liability (whether past, present or future and whether
actual or contingent) to make a contribution to any other Guarantor or CCML (as
applicable) arising by reason of the performance by any other Guarantor or CCML
of its obligations under the Finance Documents; and

 

  (b)

each other Guarantor and CCML (as applicable) waives any rights it may have by
reason of the performance of its obligations under the Finance Documents

 

- 102 -



--------------------------------------------------------------------------------

  to take the benefit (in whole or in part and whether by way of subrogation or
otherwise) of any rights of the Finance Parties under any Finance Document or of
any other security taken pursuant to, or in connection with, any Finance
Document where such rights or security are granted by or in relation to the
assets of the Retiring Guarantor.

 

23.10 Additional security

This guarantee is in addition to and is not in any way prejudiced by any other
guarantee or security now or subsequently held by any Finance Party.

 

23.11 Guarantee Limitations

The guarantee created under this Clause 23 does not apply to any liability to
the extent that it would result in the guarantee being illegal and with respect
to any Additional Guarantor is subject to the limitations set out in the
Accession Deed applicable to such Additional Guarantor.

 

23.12 Guarantee Limitations – Luxembourg

 

  (a) Notwithstanding anything to the contrary in this Agreement, the aggregate
obligations and liabilities of the Luxembourg Guarantor under this Clause 23 for
the obligations of any Obligor which is not a direct or indirect subsidiary of
such Luxembourg Guarantor shall be limited to an aggregate amount not exceeding
the higher of:

 

  (i) 95% of such Luxembourg Guarantor’s capitaux propres (as referred to in
article 34 of the Luxembourg law dated 19 December 2002 on the commercial
register and annual accounts) determined as at the date on which a demand is
made under the Guarantee, increased by the amount of any Intra-Group Liabilities
(without double counting); and

 

  (ii) 95% of such Luxembourg Guarantor’s capitaux propres (as referred to in
article 34 of the Luxembourg law dated 19 December 2002 on the commercial
register and annual accounts) determined as at the date of this Agreement,
increased by the amount of any Intra-Group Liabilities (without double
counting).

 

  (b) For the purposes of sub-paragraph (a) above, “Intra-Group Liabilities”
shall mean any amounts owed by the Luxembourg Guarantor to any other member of
the Restricted Group that have not been financed (directly or indirectly) by a
borrowing under the Finance Documents.

 

  (c) The guarantee limitation specified in sub-paragraph (a) above shall not
apply to (i) any amounts borrowed by the Luxembourg Guarantor under the Finance
Documents and (ii) any amounts borrowed under the Finance Documents and on-lent
to the Luxembourg Guarantor (in any form whatsoever).

 

24. REPRESENTATIONS

 

  (a)

Each Obligor makes the representations and warranties set out in this Clause 24
to each Finance Party at the times specified in Clause 24.30 (Times when

 

- 103 -



--------------------------------------------------------------------------------

  representations made) only and the Parent acknowledges that the Finance
Parties have entered into this Agreement in reliance on these representations
and warranties.

 

  (b) CCML makes the representations and warranties set out in Clauses 24.1
(Status) to 24.6 (Governing law and enforcement) with respect to itself only and
to each Finance Party only at the times specified in Clause 24.30 (Times when
representations made) and the Parent acknowledges that the Finance Parties have
entered into this Agreement in reliance on these representations and warranties.

 

24.1 Status

 

  (a) It and each of the Material Companies is a limited liability company or,
as the case may be, limited partnership, duly incorporated or organised (as
applicable), validly existing and in good standing (as applicable) under the law
of its jurisdiction of incorporation or organisation.

 

  (b) It and each of the Material Companies has the power and authority to own
its assets and carry on its business as it is being conducted.

 

24.2 Binding obligations

Subject to the Legal Reservations and Perfection Requirements:

 

  (a) the obligations expressed to be assumed by it in each Transaction Document
to which it is a party are legal, valid, binding and enforceable obligations;
and

 

  (b) (without limiting the generality of paragraph (a) above), each Transaction
Security Document to which it is a party creates the security interests which
that Transaction Security Document purports to create and those security
interests are valid and effective.

 

24.3 Non-conflict with other obligations

The entry into and performance by it of, and the transactions contemplated by,
the Transaction Documents and the granting of the Transaction Security do not
conflict with:

 

  (a) any law or regulation applicable to it in any material respect;

 

  (b) its constitutional documents; or

 

  (c) any agreement or instrument binding upon it or constitute a default or
termination event (however described) under any such agreement or instrument to
an extent which has or is reasonably expected to have a Material Adverse Effect.

 

24.4 Power and authority

 

  (a)

It has the power to enter into, perform and deliver, and has taken all necessary
action to authorise its entry into, performance and delivery of, the Transaction

 

- 104 -



--------------------------------------------------------------------------------

  Documents to which it is or will be a party and the transactions contemplated
by those Transaction Documents.

 

  (b) No limit on its powers will be exceeded as a result of the borrowing,
grant of security or giving of guarantees or indemnities contemplated by the
Transaction Documents to which it is a party.

 

24.5 Validity and admissibility in evidence

 

  (a) All Authorisations required:

 

  (i) to enable it lawfully to enter into, exercise its rights and comply with
its obligations in the Transaction Documents to which it is a party; and

 

  (ii) to make the Transaction Documents to which it is a party admissible in
evidence in its Relevant Jurisdictions,

have been obtained or effected and are in full force and effect, subject to the
Legal Reservations and Perfection Requirements.

 

  (b) All Authorisations necessary for the conduct of the business, trade and
ordinary activities of members of the Restricted Group have been obtained or
effected and are in full force and effect except to the extent that the failure
to obtain or effect those Authorisations has or is reasonably likely to have a
Material Adverse Effect.

 

24.6 Governing law and enforcement

 

  (a) The choice of the governing law of each Finance Documents will be
recognised and enforced in its jurisdiction of incorporation subject to the
Legal Reservations.

 

  (b) Subject to the Legal Reservations, any judgment obtained in relation to a
Finance Document in the jurisdiction of the governing law of that Finance
Document will be recognised and enforced in its jurisdiction of incorporation.

 

24.7 Insolvency

No:

 

  (a) corporate action, legal proceeding or other procedure or step described in
paragraph (a) of Clause 28.8 (Insolvency proceedings); or

 

  (b) creditors’ process described in Clause 28.9 (Creditors’ process),

has been taken or, to the knowledge of the Parent, threatened in relation to a
Material Company and none of the circumstances described in Clause 28.7
(Insolvency) applies to a Material Company.

 

- 105 -



--------------------------------------------------------------------------------

24.8 No filing or stamp taxes

Under the laws of its Relevant Jurisdiction it is not necessary that the Finance
Documents be filed, recorded or enrolled with any court or other authority in
that jurisdiction or that any stamp, registration, notarial or similar Taxes or
fees be paid on or in relation to the Finance Documents or the transactions
contemplated by the Finance Documents except any filing, recording or enrolling
or any tax or fee payable in connection with the Transaction Security which will
be made or paid promptly after the date of the relevant Finance Document,
provided that, for the avoidance of doubt, this Clause 24.8 shall not apply in
respect of any stamp duty, registration or similar tax payable in respect of an
assignment or transfer by a Lender of any of its rights or obligations under a
Finance Document, and provided further that in the case of court proceedings in
a Luxembourg court of the presentation of the Finance Documents – either
directly or by way of reference – to an autorité constituée, such court or
autorité constituée may require registration of all or part of the Finance
Documents with the Administration de l’Enregistement et des Domaines in
Luxembourg, which may result in registration duties, at a fixed rate of EUR 12
or an ad valorem rate which depends on the nature of the registered document,
becoming due and payable.

 

24.9 No default

 

  (a) No Event of Default and, on the date of this Agreement and the Closing
Date, no Default is continuing or is reasonably likely to result from the making
of any Utilisation or the entry into, the performance of, or any transaction
contemplated by, any Transaction Document.

 

  (b) To the best of its knowledge after due enquiry, no event or circumstance
is outstanding which constitutes (or, with the expiry of a grace period, the
giving of notice, the making of any determination or any combination of any of
the foregoing, would constitute) a default or termination event (however
described) under any other agreement or instrument which is binding on it or any
of its Restricted Subsidiaries or to which its (or any of its Restricted
Subsidiaries’) assets are subject which has or is reasonably likely to have a
Material Adverse Effect.

 

24.10 No misleading information

Save as disclosed in writing to the Agent and the Arranger prior to the date of
this Agreement (or, in relation to the Offering Memorandum, prior to the date of
the Offering Memorandum or, in relation to the delivery of any written
information under paragraph (e) below, prior to or at the same time as the
delivery of such information):

 

  (a) all material factual information relating to the Restricted Group (taken
as a whole) contained in the Offering Memorandum was true and accurate in all
material respects as at the date of the relevant report or document containing
the information or (as the case may be) as at the date the information is
expressed to be given;

 

  (b)

the Initial ERC and the ERC Model Output have been prepared on the basis of
recent historical information, are based on assumptions believed by the Parent

 

- 106 -



--------------------------------------------------------------------------------

  to be fair and reasonable and have been approved by the board of directors of
the Parent;

 

  (c) the expressions of opinion or intention provided by or on behalf of an
Obligor for the purposes of the Offering Memorandum were made after careful
consideration and (as at the date of the relevant report or document containing
the expression of opinion or intention) were believed by the Parent to be fair
and based on reasonable grounds at the time expressed;

 

  (d) as at the date of approval by the Parent of the Offering Memorandum, no
event or circumstance has occurred or arisen and no information has been omitted
from the Offering Memorandum and no information has been given or withheld that
results in the information, opinions, intentions, forecasts or projections
contained in the Offering Memorandum (taken as a whole) being untrue or
misleading in any material respect; and

 

  (e) all other written information provided after the date of this Agreement by
any member of the Restricted Group (including its advisers) to a Finance Party
(save for any written information that is expressly provided on an information
only basis pursuant to paragraph (c) of Clause 27.6 (Acquisitions) was true,
complete and accurate and is not misleading, in each case in all material
respects as at the date it was provided (or, in the case of any report or
document that relates to historical matters and is expressed to be accurate as
at a particular date, as at the date so expressed therein) and, in the case of a
report or document prepared by a third party was, true, complete and accurate
and is not misleading, in each case, to the best of its knowledge and belief of
the relevant member of the Restricted Group in all material respects as at the
date it was prepared.

 

24.11 Financial Statements

 

  (a) Its Original Financial Statements were prepared in accordance with the
Accounting Principles consistently applied.

 

  (b) Its unaudited Original Financial Statements fairly represent (subject to
customary year-end adjustments) its financial condition and results of
operations for the relevant period to which they relate.

 

  (c) Its audited Original Financial Statements give a true and fair view of its
financial condition and results of operations during the relevant financial
year.

 

  (d) There has been no material adverse change in the assets, business or
financial condition of the Restricted Group taken as a whole since the date of
the Original Financial Statements.

 

  (e) Its most recent financial statements delivered pursuant to Clause 25.1
(Financial statements):

 

  (i)

subject to paragraph (b) of Clause 25.3 (Requirements as to financial
statements) have been prepared in accordance with the Accounting

 

- 107 -



--------------------------------------------------------------------------------

  Principles as applied to the Original Financial Statements (save in the case
of the Luxembourg Guarantor); and

 

  (ii) give a true and fair view of (if audited) or fairly present (subject to
customary year-end adjustments) (if unaudited) its consolidated (if applicable)
financial condition as at the end of, and consolidated (if applicable) results
of operations for, the period to which they relate.

 

  (f) There has been no material adverse change in the assets, business or
financial condition of the Restricted Group taken as a whole since the date of
the most recent financial statements delivered pursuant to Clause 25.1
(Financial statements).

 

  (g) The budgets delivered under Clause 25.4 (Budget) were arrived at after
careful consideration and have been prepared in good faith on the basis of
recent historical information and on the basis of assumptions believed by the
Parent to be reasonable as at the date they were prepared and supplied.

 

24.12 No proceedings

No litigation, arbitration or administrative proceedings or investigations of,
or before, any court, arbitral body or agency which, if adversely determined,
are reasonably likely to have a Material Adverse Effect have (to the best of its
knowledge and belief having made due and careful enquiry) been started or
threatened against it or any of its Subsidiaries.

 

24.13 No breach of laws

 

  (a) It has not (and none of its Subsidiaries has) breached any law or
regulation which breach has or is reasonably likely to have a Material Adverse
Effect.

 

  (b) No labour disputes are current or, to the best of its knowledge and belief
(having made due and careful enquiry), threatened against any member of the
Restricted Group which have or are reasonably likely to have a Material Adverse
Effect.

 

24.14 Environmental laws

No Environmental Claim has been commenced or (to the best of its knowledge and
belief (having made due and careful enquiry)) is threatened against any member
of the Restricted Group where that claim has or is reasonably likely, if
determined against that member of the Restricted Group, to have a Material
Adverse Effect.

 

24.15 Taxation

 

  (a) It (and each member of the Restricted Group) has duly and punctually filed
all income and all other material tax returns (together with all necessary
information relating thereto) and has paid and discharged all taxes imposed upon
it or its assets (in each case within the time period allowed and before the
imposition of any interest or penalties), save, in each case, to the extent that
failure to do so would not reasonably be expected to have a Material Adverse
Effect.

 

- 108 -



--------------------------------------------------------------------------------

  (b) No claims or investigations are being, or are reasonably likely to be,
made or conducted against it (or against any member of the Restricted Group)
with respect to Taxes, which would have, or would reasonably be expected to
have, a Material Adverse Effect.

 

  (c) In respect of a Borrower, it is resident for Tax purposes only in the
jurisdiction of its incorporation.

 

24.16 Security and Financial Indebtedness

 

  (a) No Security or Quasi Security exists over all or any of the present or
future assets of any member of the Restricted Group other than as permitted by
this Agreement.

 

  (b) No member of the Restricted Group has any actual or contingent Financial
Indebtedness outstanding other than as permitted by this Agreement.

 

24.17 Ranking

The payment obligations of each Obligor under each of the Finance Documents rank
and will at all times rank at least pari passu in right and priority of payment
with all its other present and future unsecured and unsubordinated indebtedness
(actual or contingent) except indebtedness preferred by laws of general
application.

 

24.18 Good title to assets

It has a good, valid and marketable title to, or valid leases or licences of,
and all appropriate Authorisations to use, the assets necessary to carry on its
business as presently conducted where failure to do so would have, or could be
reasonably expected to have, a Material Adverse Effect.

 

24.19 Legal and beneficial ownership

It and each of the Obligors is the sole legal and beneficial owner of the
respective material assets over which it purports to grant Security.

 

24.20 Shares

 

  (a) The shares of any member of the Restricted Group which are subject to the
Transaction Security are fully paid and not subject to any option to purchase or
similar rights.

 

  (b) Other than any mandatory provisions required by law, the constitutional
documents of companies whose shares are subject to the Transaction Security do
not and could not restrict or inhibit any transfer of those shares on creation
or enforcement of the Transaction Security.

 

  (c) There are no agreements in force or corporate resolutions passed which
provide for the issue or allotment of, or grant any person the right (whether
conditional or otherwise) to call for the issue or allotment of, any share or
loan capital of any member of the Restricted Group (including any option or
right of pre-emption or conversion).

 

- 109 -



--------------------------------------------------------------------------------

24.21 Intellectual Property

It and each of its Subsidiaries:

 

  (a) is the sole legal and beneficial owner of or has licensed to it on normal
commercial terms all the Intellectual Property which is material in the context
of its business and which is required by it in order to carry on its business as
it is being conducted to the extent that failure be so or do so would reasonably
be expected to have a Material Adverse Effect.

 

  (b) does not (nor does any of its Subsidiaries), in carrying on its
businesses, infringe any Intellectual Property of any third party in any respect
which has or is reasonably likely to have a Material Adverse Effect; and

 

  (c) has taken all formal or procedural actions (including payment of fees)
required to maintain any material Intellectual Property owned by it where
failure to do so would reasonably be expected to have a Material Adverse Effect.

 

24.22 Group Structure Chart

As of the date of this Agreement, the Group Structure Chart is true, complete
and accurate in all material respects.

 

24.23 Obligors

 

  (a) All Material Companies which are members of the Restricted Group are
Guarantors.

 

  (b) The aggregate of earnings before interest, tax, depreciation and
amortisation (calculated on the same basis as Consolidated EBITDA) and the
aggregate gross assets (excluding goodwill) of the Guarantors (calculated on an
unconsolidated basis and excluding all intra-Restricted Group items and
investments in Restricted Subsidiaries of any member of the Restricted Group)
exceeds on the Closing Date, 85 per cent. of Consolidated EBITDA) and
consolidated gross assets (excluding goodwill) of the Restricted Group.

 

24.24 Accounting reference date

The Accounting Reference Date of each member of the Restricted Group is 31
December.

 

24.25 Centre of main interests and establishments

 

  (a) The Centre of Main Interest of each Obligor incorporated in the European
Union is situated in its jurisdiction of incorporation.

 

  (b) The Luxembourg Guarantor does not have an “establishment” (as that term is
used in Article 2(h) of The Council of the European Union Regulation No
1346/2000 on Insolvency Proceedings) in any jurisdiction.

 

- 110 -



--------------------------------------------------------------------------------

24.26 Pensions

To the best knowledge and belief of each Obligor, having made due enquiry:

 

  (a) no member of the Restricted Group has any material liability in respect of
any pension scheme and there are no circumstances which would give rise to such
a liability, which in each case would reasonably be expected to have a Material
Adverse Effect; and

 

  (b) each member of the Restricted Group is in compliance in all material
respects with all applicable laws and regulations relating to, and the governing
provisions of any of its pension schemes maintained by or for the benefit of any
member of the Restricted Group and/or its employees, where failure to be so in
compliance would reasonably be expected to have a Material Adverse Effect.

 

24.27 Holding Company

Except:

 

  (a) as may arise under the Transaction Documents; or

 

  (b) as permitted under Clause 27.9 (Holding Companies) (ignoring for this
purpose the references to Transaction Security in paragraph (b) thereof),

on or prior to the Closing Date, the Parent has not traded or incurred any
material liabilities or commitments (actual or contingent, present or future).

 

24.28 Money Laundering Act

 

  (a) Each Borrower hereby confirms to each Lender that all Utilisations made by
it under this Agreement will be made solely for its own account or for the
account of the Restricted Group.

 

  (b) No Obligor, and to the best of the Parent’s knowledge, none of its
Affiliates:

 

  (i) is a Restricted Party;

 

  (ii) to the best of its knowledge has received funds or other property from a
Restricted Party; or

 

  (iii) to the best of its knowledge is in breach of or is the subject of any
action or investigation under Sanctions.

 

  (c) Each Obligor and each of its Affiliates have taken reasonable measures to
ensure compliance with the Sanctions.

 

  (d)

Each Obligor and its Affiliates’ operations are and have been conducted in
compliance with all applicable anti-money laundering laws and financial record
keeping and reporting requirements, rules, regulations and guidelines (the
“Money Laundering Laws”) and no claim, action, suit, proceeding or investigation
by or before any court or governmental agency, authority or

 

- 111 -



--------------------------------------------------------------------------------

  body or any arbitrator involving it or its Affiliates with respect to Money
Laundering Laws is pending and, to the best of its knowledge, no such claims,
actions, suits, proceedings or investigations are threatened in each case in any
relevant jurisdiction.

 

24.29 Domiciliation

The Luxembourg Guarantor is in full compliance with the amended Luxembourg law
dated 31 May 1999 on the domiciliation of companies (and the relevant
regulations).

 

24.30 Times when representations made

 

  (a) All the representations and warranties in this Clause 24 are made by each
Original Obligor on the date of this Agreement.

 

  (b) All the representations and warranties in this Clause 24 are deemed to be
made by each Obligor on the Closing Date.

 

  (c) The Repeating Representations are deemed to be made by each Obligor and to
the extent applicable by CCML, on the date of each Utilisation Request, on each
Utilisation Date and on the first day of each Interest Period.

 

  (d) The Repeating Representations and the representations set out in Clause
24.19 (Legal and beneficial ownership) and Clause 24.20 (Shares) are deemed to
be made by each Additional Obligor in respect of itself on the day on which it
becomes (or it is proposed that it becomes) an Additional Obligor.

 

  (e) Each representation or warranty deemed to be made after the date of this
Agreement shall be deemed to be made by reference to the facts and circumstances
existing at the date the representation or warranty is deemed to be made.

 

25. INFORMATION UNDERTAKINGS

The undertakings in this Clause 25 remain in force from the date of this
Agreement for so long as any amount is outstanding under the Finance Documents
or any Commitment is in force.

In this Clause 25:

“Annual Financial Statements” means the financial statements for a Financial
Year delivered pursuant to paragraph (a) of Clause 25.1 (Financial statements).

“Monthly Financial Statements” means the financial statements delivered
pursuance to paragraph (c) of Clause 25.1 (Financial statements).

“Quarterly Financial Statements” means the financial statements delivered
pursuant to paragraph (b) of Clause 25.1 (Financial statements).

 

- 112 -



--------------------------------------------------------------------------------

25.1 Financial statements

The Parent shall supply to the Agent in sufficient copies for all the Lenders:

 

  (a) as soon as they are available, but in any event within 120 days after the
end of each of its Financial Years:

 

  (i) its audited consolidated financial statements for that Financial Year; and

 

  (ii) the audited (to the extent required by law to be audited) financial
statements (to the extent required by law to be produced) (consolidated if
appropriate) of each Obligor for that Financial Year;

 

  (b) as soon as they are available, but in any event within 60 days after the
end of each Financial Quarter of each of its Financial Years its consolidated
financial statements for that Financial Quarter; and

 

  (c) as soon as they are available, but in any event within 30 days after the
end of each month its financial statements on a consolidated basis for that
month (to include cumulative management accounts for the Financial Year to
date).

 

25.2 Provision and contents of Compliance Certificate

 

  (a) The Parent shall supply a Compliance Certificate to the Agent with each
set of its audited consolidated Annual Financial Statements and each set of its
consolidated Quarterly Financial Statements and as otherwise required pursuant
to this Agreement.

 

  (b) A Compliance Certificate delivered in accordance with paragraph (a) above
shall, amongst other things, set out (in reasonable detail) computations as to
compliance with Clause 26 (Financial Covenants), ERC relied upon to calculate
compliance in respect of the relevant Quarter Date together with a certification
that:

 

  (i) in respect of any Compliance Certificate delivered with the consolidated
Annual Financial Statements and the consolidated Quarterly Financial Statements
and subject to paragraph (b)(iii) of Clause 25.3 (Requirements as to  financial
statements) below, ERC as at the last day of the period to which the relevant
financial statements relate is identical to the gross amount used as the basis
for the calculation of the purchased asset value as reported in the balance
sheet of the relevant financial statements (together with a calculation showing
how ERC has been used in calculating the purchased asset value for the relevant
balance sheet date);

 

  (ii) subject to paragraph (b)(iii) of Clause 25.3 (Requirements as to
financial statements) below, there has been no material changes to the
methodology used to calculate ERC in respect of the Portfolio Accounts compared
to the methodology set out in the ERC Model and as applied when calculating the
Initial ERC;

 

- 113 -



--------------------------------------------------------------------------------

  (iii) ERC has been prepared on the basis of recent historical information and
based on assumptions believed by the Parent to be fair and reasonable; and

 

  (iv) in respect of the Compliance Certificate delivered with the consolidated
Annual Financial Statements only, confirm compliance with Clause 27.19
(Guarantors) and identifying which members of the Restricted Group that are
Material Companies.

 

  (c) Each Compliance Certificate shall be signed by two directors of the Parent
(one of which being the chief financial officer of the Parent) and, if required
to be delivered with the consolidated Annual Financial Statements of the Parent,
shall be reported on by the Parent’s Auditors (provided that the Parent’s
Auditors are prepared to provide such a report) in the form agreed by the Parent
and the Majority Lenders.

 

25.3 Requirements as to financial statements

 

  (a) The Parent shall procure that each set of Annual Financial Statements,
Quarterly Financial Statements and Monthly Financial Statements includes a
balance sheet, profit and loss account, cashflow statement and ERC and financial
covenant calculations as at the last day of the period to which the relevant
financial statements relate. In addition the Parent shall procure that:

 

  (i) each set of Annual Financial Statements shall be audited by the Auditors;

 

  (ii) each set of Quarterly Financial Statements is accompanied by a statement
by the directors of the Parent commenting on the performance of the Restricted
Group for the Financial Quarter to which the financial statements relate and the
Financial Year to date and any other material developments or proposals
affecting the Restricted Group or its business; and

 

  (iii) each set of Monthly Financial Statements is accompanied by a statement
by the directors of the Parent commenting on the performance of the Restricted
Group for the Month to which the financial statements relate and the Financial
Year to date, including the management board pack detailing such key performance
indicators of the business, strategy, market updates and any other indicators as
the directors of the Parent routinely use to describe the performance of the
Restricted Group together with any portfolio collections performance data broken
down monthly by portfolio, including the actual performance versus the
forecasts.

 

  (b) Each set of financial statements delivered pursuant to Clause 25.1
(Financial statements):

 

  (i)

shall be certified by a director of the relevant company as giving a true and
fair view of (in the case of Annual Financial Statements for any Financial
Year), or fairly representing (in other cases), subject to

 

- 114 -



--------------------------------------------------------------------------------

  customary year end adjustments, its financial condition and operations as at
the date as at which those financial statements were drawn up and, in the case
of the Annual Financial Statements, shall be accompanied by any letter addressed
to the management of the relevant company by the Auditors and accompanying those
Annual Financial Statements;

 

  (ii) in the case of Annual Financial Statements and the Quarterly Financial
Statements shall be accompanied by a statement by the directors of the Parent
comparing actual performance for the period to which the financial statements
relate to:

 

  (A) the projected performance for that period set out in the Budget; and

 

  (B) the actual performance for the corresponding period in the preceding
Financial Year of the Group; and

 

  (iii) shall be prepared in accordance with the Accounting Principles or, in
the respect of ERC, the ERC Model, unless, in relation to any set of financial
statements or ERC, the Parent notifies the Agent that (1) there has been a
change in the Accounting Principles or the accounting practices of the
Restricted Group (for the avoidance of doubt, including any change to the manner
in which ERC is used as the basis for calculation of the purchased asset value
for the purposes of the Annual Financial Statements or the Quarterly Financial
Statements) and its Auditors delivers to the Agent the information referred to
in the following subparagraphs (A) and (B) as appropriate, or (2) there has been
a material change in the methodology used to calculate ERC compared to the
methodology as applied when calculating the Initial ERC and arising as a result
of a change determined by the Restricted Group’s portfolio valuation committee
or accounting practices and the Parent delivers to the Agent the information
referred to in the following subparagraphs (A) and (B) below as appropriate:

 

  (A) a description of any change necessary for (1) those financial statements
to reflect the Accounting Principles or, as the case may be, that Obligor’s
Original Financial Statements were prepared, or (2) ERC to reflect the
determination of the Restricted Group’s portfolio valuation committee or
accounting practices; and

 

  (B) sufficient information, in form and substance as may be reasonably
required by the Agent, to enable the Lenders to determine whether Clause 26
(Financial Covenants) has been complied with, to determine the Margin as set out
in the definition of “Margin” and to make an accurate comparison between the
financial position indicated in (1) those financial statements and the Original
Financial Statements, and (2) the relevant ERC and the Initial ERC.

 

- 115 -



--------------------------------------------------------------------------------

Any reference in this Agreement to any financial statements shall be construed
as a reference to those financial statements as adjusted to reflect the basis
upon which the Original Financial Statements were prepared.

 

  (c) If the Parent notifies the Agent of a change in accordance with paragraph
(b)(iii) above, the Parent and the Agent shall enter into negotiations in good
faith with a view to agreeing any amendments to this Agreement which are
necessary as a result of the change. These amendments will be such as to ensure
that the change does not result in any material alteration in the commercial
effect of the obligations contained in this Agreement. If any amendments are
agreed they shall take effect and be binding on each of the Parties in
accordance with their terms (subject to the Agent receiving the prior consent of
the Majority Lenders).

 

  (d) At any time whilst:

 

  (i) an Event of Default is continuing; and/or

 

  (ii) the Majority Lenders reasonably suspect:

 

  (A) a potential or actual breach of Clause 26.1 (Financial condition);

 

  (B) a potential or actual default under Clause 28.1 (Non-payment); and/or

 

  (C) a potential non compliance of financial statements or management accounts
with the requirements of the Accounting Principles or the applicable accounting
practices and financial reference periods,

the Agent may:

 

  (iii) notify the Parent, stating the questions or issues (and a brief
background thereto) which the Agent wishes to discuss with the Auditors (or
another firm of accountants auditing the Annual Financial Statements of the
relevant company). If the Parent has not responded to such notification in a
manner reasonably satisfactory to the Majority Lenders within five (5) Business
Days after the receipt of such notification from the Agent, the Parent must
ensure that the Auditors (or, as the case may be, the relevant other firm of
accountants auditing the Annual Financial Statements of the relevant company)
are authorised:

 

  (A) to discuss (and the Parent shall be entitled to participate in any such
discussions) the financial position of each member of the Restricted Group with
the Agent on request from the Agent (acting on instructions of the Majority
Lenders); and

 

- 116 -



--------------------------------------------------------------------------------

  (B) to disclose to the Agent (with a copy to the Parent) for the Finance
Parties any information which the Agent may reasonably request; and/or

 

  (iv) to the extent permitted by any obligations or duties of confidentiality
or restrictions as to the disclosure of information (in each case whether
contractual, by reason of any law or regulation, fiduciary, or otherwise)
applying to a member of the Group, require that each member of the Restricted
Group permits the Agent and/or the Security Agent access during regular business
hours and at times reasonably convenient to the management and on reasonable
notice to inspect the premises and assets, and to take copies and extracts from
the books, accounts and records, of each member of the Restricted Group and meet
and discuss matters with senior management of the Restricted Group (and each
Obligor undertakes that it shall permit such access, and the Parent undertakes
that it shall ensure that each member of the Restricted Group will permit such
access) (together with the rights in paragraph (d)(iii) the “Access Rights”),

and, in each case, reasonably incurred fees and expenses shall be for the
account of the Parent, save that in the case of the Agent’s exercise of its
Access Rights solely in reliance on paragraph (d)(ii) above reasonably incurred
fees and expenses shall be for the account of the Parent only:

 

  (A) if the event(s) referred to in paragraphs (d)(ii)(A), (d)(ii)(B) or
(d)(ii)(C) above and relied upon by Majority Lenders to instruct the Agent to
exercise its Access Rights constitute a Default; or

 

  (B) in the case that the event(s) referred to in paragraphs (d)(ii)(A),
(d)(ii)(B) or (d)(ii)(C) above and relied upon by Majority Lenders to instruct
the Agent to exercise its Access Rights do not constitute a Default, in respect
of the Agent’s first exercise of its Access Rights solely in reliance on
paragraph (d)(ii) above. Any fees or expenses incurred in connection with any
subsequent exercise by the Agent of its Access Rights solely in reliance on
paragraph (d)(ii) above that is not covered by paragraph (A) above shall be for
the account of the Finance Parties.

 

  (v) The Parent and each relevant member of the Restricted Group shall only be
required to comply with the requirements of paragraph (d)(iv) above if:

 

  (A) the Agent or the Security Agent (as the case may be) has first
communicated its concerns and its request for information or explanation to the
Parent;

 

  (B) the Parent and the Agent or Security Agent (as the case may be) have
discussed in good faith the issues arising and the Parent has supplied such
further information and explanation as it is reasonably able; and

 

- 117 -



--------------------------------------------------------------------------------

  (C) having taken the steps in paragraphs (A) and (B) above, the Agent or
Security Agent (as the case may be) acting reasonably is not satisfied with the
information and/or explanations provided,

((A), (B) and (C) together being the “Discussion Process”).

 

  (vi) If the Agent and/or the Security Agent exercises its rights under
paragraph (d)(iv) above, it will use all reasonable endeavours to make the scope
and nature of the enquiry undertaken no more extensive than is necessary for the
purpose of investigating the source and/or consequences of the Default (or
events having triggered it) which has triggered the exercise of such rights and
to maintain the cost to the Group of that enquiry at a reasonable level, and all
information obtained as a result of such access shall be subject to the
confidentiality restrictions set out in Clause 43 (Confidentiality).

 

  (vii) Notwithstanding paragraphs (v) and (vi) above, each Party agrees that
they shall act promptly during the Discussion Process and without prejudice to
this paragraph (d), if the Discussion Process has not been completed within ten
Business Days of the Agent or Security Agent first communicating its concerns,
then the Agent shall be entitled to exercise any of its rights that it has in
paragraph (d)(iv) above.

 

25.4 Budget

 

  (a) The Parent shall supply to the Agent in sufficient copies for all the
Lenders, as soon as the same becomes available but in any event within 30 days
of the start of each of its Financial Years, an annual Budget for that financial
year.

 

  (b) The Parent shall ensure that each Budget:

 

  (i) includes a monthly projected consolidated profit and loss, balance sheet
and cashflow statement for the Group and projected financial covenant
calculations;

 

  (ii) is accompanied by a reasonably detailed commentary from the senior
management of the Group explaining the main drivers of the Budget on a revenue,
cost and cashflow basis;

 

  (iii) includes a monthly breakdown of projections for each month of that
Financial Year including projections of ERC;

 

  (iv) subject to paragraph (b) of Clause 25.3 (Requirements as to financial
statements), is prepared in accordance with the Accounting Principles and the
accounting practices and financial reference periods applied to financial
statements under Clause 25.1 (Financial statements); and

 

  (v) has been approved by the board of directors of the Parent.

 

  (c)

If the Parent materially updates or changes the Budget, it shall promptly
following (but in any event not later than ten (10) Business Days of) the

 

- 118 -



--------------------------------------------------------------------------------

  update or change being made deliver to the Agent, in sufficient copies for
each of the Lenders, such updated or changed Budget together with a written
explanation of the main changes in that Budget.

 

25.5 Group companies

The Compliance Certificate supplied with its Annual Financial Statements shall
confirm which members of the Restricted Group are Material Companies and that
the aggregate of earnings before interest, tax, depreciation and amortisation
(calculated on the same basis as Consolidated EBITDA, as defined in Clause 26
(Financial Covenants)), and aggregate gross assets (excluding goodwill) of the
Guarantors in each case (calculated on an unconsolidated basis and excluding all
intra-Restricted Group items and investments in Restricted Subsidiaries of any
member of the Restricted Group) exceeds 85 per cent. of Consolidated EBITDA (as
defined in Clause 26 (Financial Covenants)) and aggregate gross assets
(excluding goodwill) of the Restricted Group.

 

25.6 Presentations

 

  (a) At least two of the directors of the Parent (one of whom shall be the
chief financial officer) will give a presentation to the Finance Parties in
every Financial Year (or at the reasonable request of the Agent if an Event of
Default has occurred and is continuing) about the on-going business and
financial performance of the Restricted Group.

 

  (b) The Parent will invite the Lenders to any public call held for holders of
any of the Notes and give the Lenders reasonable notice of such calls, provided
that no Lender may speak during such calls other than to register its
attendance.

 

25.7 Year-end

No member of the Restricted Group shall change its Accounting Reference Date.

 

25.8 Unrestricted Subsidiaries

If any Subsidiaries of the Parent have been designated as Unrestricted
Subsidiaries, the information delivered under Clauses 25.1 (Financial
statements), 25.2 (Provision and contents of Compliance Certificate) and 25.4
(Budget) will include reasonably detailed information as to the financial
condition of the Restricted Group separate from that of the Unrestricted
Subsidiaries.

 

25.9 Information: miscellaneous

The Parent shall supply to the Agent (in sufficient copies for all the Lenders,
if the Agent so requests):

 

  (a) at the same time as they are dispatched, copies of all documents required
by law to be dispatched by the Parent or any Obligors to its creditors generally
(or any class of them);

 

  (b)

promptly upon becoming aware of them, the details of any litigation, arbitration
or administrative proceedings which are current, threatened or

 

- 119 -



--------------------------------------------------------------------------------

  pending against any member of the Restricted Group, and which, if adversely
determined, are reasonably likely to have Material Adverse Effect;

 

  (c) promptly upon becoming aware of them, the details of any labour disputes
which are current, threatened or pending against any member of the Restricted
Group and which, if adversely determined, are reasonably likely to have a
Material Adverse Effect;

 

  (d) promptly, details of any material acquisition by, or any disposal, merger
or voluntary liquidation or Permitted Reorganisation of any Material Company or
any other material change to the structure of the Restricted Group;

 

  (e) promptly, such information as the Security Agent may reasonably require
about the Charged Property and compliance of the Obligors with the terms of any
Transaction Security Documents;

 

  (f) promptly upon becoming aware of them, the details of any Environmental
Claim which is current, threatened or pending against any member of the
Restricted Group, together with copies of all environmental reports and
investigations in relation to such Environmental Claim, which has or is
reasonably likely to have a Material Adverse Effect;

 

  (g) at the same time as they are dispatched, copies of all documents and other
information provided to the holders of the Notes (or the Notes Trustee on their
behalf);

 

  (h) to the extent that the aggregate Insurance Proceeds including Excluded
Insurance Proceeds (each as defined in Clause 12.3 (Disposal Proceeds and
Insurance Proceeds) in any Financial Year exceed £5,000,000 (or its equivalent),
promptly upon becoming aware of them, details of any such insurance claims in
respect of those Insurance Proceeds;

 

  (i) promptly upon becoming aware of them and only to the extent permitted by
any obligations or duties of confidentiality or restrictions as to the
disclosure of information (in each case whether contractual, by reason of any
law or regulation, fiduciary, or otherwise) applying to a member of the Group,
details of any regulatory investigations that could reasonably be expected to
have a Material Adverse Effect;

 

  (j) promptly upon becoming aware of them, details of the written information
provided on an information only basis, pursuant to paragraph (c) of Clause 27.6
(Acquisitions) being not materially true, complete and accurate or being
materially misleading; and

 

  (k) promptly on request, such further information regarding the financial
condition, assets and operations of the Restricted Group and/or any member of
the Restricted Group (including any requested amplification or explanation of
any item in the financial statements, budgets or other material provided by any
Obligor under this Agreement) and any changes to senior management of the Parent
as any Finance Party through the Agent may reasonably request.

 

- 120 -



--------------------------------------------------------------------------------

25.10 Notification of default

 

  (a) Each Obligor shall notify the Agent of any Default (and the steps, if any,
being taken to remedy it) promptly upon its becoming aware of such Default
(unless that Obligor is aware that a notification has already been provided by
another Obligor).

 

  (b) If the Agent has reasonable grounds for believing that a Default has
occurred and is continuing, it may request, and promptly upon such request by
the Agent, the Parent shall supply to the Agent, a certificate signed by two of
its directors or senior officers on its behalf certifying, to the best of the
knowledge and belief of the directors and/or senior officers, that no Default is
continuing (or if a Default is continuing, specifying the Default and the steps,
if any, being taken to remedy it).

 

25.11 “Know your customer” checks

 

  (a) If:

 

  (i) the introduction of or any change in (or in the interpretation,
administration or application of) any law or regulation made after the date of
this Agreement;

 

  (ii) any change in the status of an Obligor or the composition of the
shareholders of an Obligor after the date of this Agreement; or

 

  (iii) a proposed assignment or transfer by a Lender of any of its rights
and/or obligations under this Agreement to a party that is not a Lender prior to
such assignment or transfer,

obliges the Agent or any Lender (or, in the case of paragraph (iii) above, any
prospective new Lender) to comply with know your customer or similar
identification procedures in circumstances where the necessary information is
not already available to it, each Obligor shall promptly upon the request of the
Agent or any Lender supply, or procure the supply of, such documentation and
other evidence as is reasonably requested by the Agent (for itself or on behalf
of any Lender) or any Lender (for itself or, in the case of the event described
in paragraph (iii) above, on behalf of any prospective new Lender) in order for
the Agent, such Lender or, in the case of the event described in paragraph
(iii) above, any prospective new Lender to carry out and be satisfied it has
complied with all necessary know your customer or other similar checks under all
applicable laws and regulations, including the USA PATRIOT Act, pursuant to the
transactions contemplated in the Finance Documents.

 

  (b) Each Lender shall promptly upon the request of the Agent supply, or
procure the supply of, such documentation and other evidence as is reasonably
requested by the Agent (for itself) in order for the Agent to carry out and be
satisfied it has complied with all necessary know your customer or other similar
checks under all applicable laws and regulations pursuant to the transactions
contemplated in the Finance Documents.

 

- 121 -



--------------------------------------------------------------------------------

  (c) The Parent shall, by not less than ten (10) Business Days’ prior written
notice to the Agent, notify the Agent (which shall promptly notify the Lenders)
of its intention to request that one of its Restricted Subsidiaries becomes an
Additional Obligor pursuant to Clause 32 (Changes to the Obligors).

 

  (d) Following the giving of any notice pursuant to paragraph (c) above, if the
accession of such Additional Obligor obliges the Agent or any Lender to comply
with know your customer or similar identification procedures in circumstances
where the necessary information is not already available to it, the Parent shall
promptly upon the request of the Agent or any Lender supply, or procure the
supply of, such documentation and other evidence as is reasonably requested by
the Agent (for itself or on behalf of any Lender) or any Lender (for itself or
on behalf of any prospective new Lender) in order for the Agent or such Lender
or any prospective new Lender to carry out and be satisfied it has complied with
all necessary know your customer or other similar checks under all applicable
laws and regulations pursuant to the accession of such Restricted Subsidiary to
this Agreement as an Additional Obligor.

 

25.12 Audit Right

The Agent, once every six Months (and no less than 6 Months after the previous
such appointment), shall have the right to request that any firm that falls
within the definition of “Auditors”, Grant Thornton, or in each case a firm of
similar standing, in each case as is agreed with the Parent (acting reasonably)
be appointed to prepare a cash reconciliation of collections against the
forecasts in the business and the ERC outputs of the model linked to actual
performance and following consultation with the Parent to answer any reasonable
queries that the Agent may have in relation to such audit. Subject to agreeing a
cap (all parties acting reasonably), the Parent shall pay any reasonable costs
of that firm directly incurred in connection with such audit.

 

26. FINANCIAL COVENANTS

 

26.1 Financial condition

 

  (a) The Parent shall ensure that on each Quarter Date the LTV Ratio does not
exceed 0.75.

 

  (b) The Parent shall ensure that at all times the SSRCF LTV Ratio does not
exceed 0.25.

 

  (c) If the Parent does not comply with the financial covenants under
paragraphs (a) and (b) above as tested in accordance with Clause 26.3 (Financial
testing) and such breach has not been cured in accordance with Clause 26.4
(Equity cure), the following provisions shall apply:

 

  (i) if such non-compliance has occurred and is continuing at a time when any
Utilisation is outstanding under the Facility, such non-compliance shall
constitute an Event of Default under Clause 28.2 (Financial covenants); and

 

- 122 -



--------------------------------------------------------------------------------

  (ii) if such non-compliance has occurred and is continuing at a time when no
Utilisations are outstanding under the Facility, such non-compliance shall not
constitute an Event of Default provided that the Borrowers shall not be entitled
to request any Utilisations under the Facility until the earlier of:

 

  (A) in the case that:

 

  (1) the failure to comply relates to the financial covenant under paragraph
(a) above only, the Parent next complies with the financial covenant in
paragraph (a) above by reference to the Compliance Certificate delivered in
respect of any subsequent Quarter Date;

 

  (2) the failure to comply relates to the financial covenant under paragraph
(b) above only, the Parent next complies with the financial covenant in
paragraph (b) above by reference to the Monthly Financial Statement delivered in
respect of any subsequent Month; or

 

  (3) the failure to comply relates to the financial covenants in paragraphs (a)
and (b) above, the Parent next complies with the financial covenant in paragraph
(a) above by reference to the Compliance Certificate delivered in respect of any
subsequent Quarter Date and the financial covenant in paragraph (b) above by
reference to the Monthly Financial Statement delivered in respect of any
subsequent Month;

 

  (B) the Parent, within 30 days after the end of one of the two Months
immediately following the Quarter Date on which the financial covenants in
paragraphs (a) and (b) above was tested in accordance with Clause 26.3
(Financial testing) and found to have been breached, delivers to the Agent a
revised Compliance Certificate showing the LTV Ratios on the last day of the
Month then most recently ended and such revised Compliance Certificate
demonstrates that the LTV Ratio does not exceed 0.75 and that the SSRCF LTV
Ratio does not exceed 0.25.

 

  (d) Subject to compliance with the conditions set out in paragraph
26.1(c)(ii)(A) or (B) above, the Borrowers shall be entitled to request
Utilisations under the Facility subject to the terms and conditions of this
Agreement.

 

26.2 Financial definitions

In this Agreement:

“Additional Shareholder Funding” means the net cash proceeds received by the
Parent directly or indirectly from the Investors after the Closing Date from
(i) any subscription in cash for shares of the Parent or capital contribution to
the Parent that

 

- 123 -



--------------------------------------------------------------------------------

does not result in the occurrence of a Change of Control or (ii) any New
Shareholder Loan.

“ERC” means the aggregate amount of estimated remaining collections projected to
be received by the Restricted Group from the Portfolio during the period of 84
Months, as calculated by the ERC Model as at the last day of the Month most
recently ended prior to the date of calculation which most accurately reflects
the latest performance of the portfolios.

“ERC Model” means the models and methodologies that the Parent uses to calculate
the value of its loan portfolios and those of its Subsidiaries, consistent with
its Original Financial Statements and the Initial ERC.

“Financial Quarter” means the period commencing on the day after one Quarter
Date and ending on the next Quarter Date.

“Financial Year” means the annual accounting period of the Restricted Group
ending on the Accounting Reference Date in each year.

“LTV Ratio” means, in respect of any date of calculation, the aggregate
Financial Indebtedness of the Restricted Group less cash and Cash Equivalent
Investments held by the Restricted Group as of such date (other than cash or
Cash Equivalent Investments in an amount equal to amounts collected by the
Restricted Group on behalf of third-party clients and held by the Restricted
Group as of such date), divided by ERC.

“SSRCF LTV Ratio” means, in respect of any date of calculation, the aggregate
drawn amount of the Facility together with any hedging liabilities which under
the terms of the Intercreditor Agreement rank pari passu with liabilities under
the Facility in the application of the proceeds of enforcement of Transaction
Security, less cash and Cash Equivalent Investments held by the Restricted Group
as of such date (other than cash or Cash Equivalent Investments in an amount
equal to amounts collected by the Restricted Group on behalf of third-party
clients and held by the Restricted Group as of such date), divided by ERC. In
calculating ERC for the purposes of the SSRCF LTV Ratio only, ERC shall not
include ERC from members of the Group in respect of which the Lenders do not
benefit from a first ranking Security interest over that member of the Group’s
shares and material assets.

“Quarter Date” means each of 31 March, 30 June, 30 September and 31 December.

 

26.3 Financial testing

The financial covenants set out in Clause 26.1 (Financial condition) shall be
calculated in accordance with the Accounting Principles, wherever appropriate,
and tested by reference to each of the financial statements:

 

  (a) in the case of the LTV Ratio, delivered pursuant to paragraphs (a)(i) and
(b) of Clause 25.1 (Financial statements) and/or each Compliance Certificate
delivered pursuant to Clause 25.2 (Provision and contents of Compliance
Certificate); and

 

- 124 -



--------------------------------------------------------------------------------

  (b) in the case of the SSRCF LTV Ratio, delivered pursuant to paragraph (c) of
Clause 25.1 (Financial statements) and/or each Compliance Certificate delivered
pursuant to Clause 25.2 (Provision and contents of Compliance Certificate).

 

26.4 Equity cure

 

  (a) Subject to the terms of this Clause 26.4, if (i) in the case of the LTV
Ratio, on the date of the delivery of a Compliance Certificate in accordance
with Clause 25.2 (Provisions and contents of Compliance Certificate), and
(ii) in the case of the SSRCF LTV Ratio on the date of delivery of the Monthly
Financial Statements, the Parent is in breach of its obligations under Clause
26.1 (Financial condition) for the Quarter Date being reported on in that
Compliance Certificate or for the Month on which the Monthly Financial
Statements relate to (the “Breach”), the Parent shall be entitled to remedy the
Breach by giving notice to the Agent (the “Cure Notice”) and receiving the
proceeds of Additional Shareholder Funding no later than 20 Business Days after
the due date for delivery to the Agent of such Compliance Certificate or Monthly
Financial Statement (the “Cure Date”) provided that the Parent may not apply the
proceeds of Additional Shareholder Funding provided pursuant to this Clause
26.4:

 

  (i) more than three times during the life of the Facilities or in respect of
any two consecutive Financial Quarters; or

 

  (ii) for other purpose under the Finance Documents or Note Documents other
than a cure of a breach of obligations under Clause 26.1 (Financial condition).

 

  (b) Immediately following the receipt of the Additional Shareholder Funding in
accordance with paragraph (a) above, the financial covenants in Clause 26.1
(Financial condition) shall be retested and the result of the retesting shall
apply for determining whether there has been a breach of this Agreement.

 

  (c) If the Parent remedies a breach of its obligations under Clause 26.1
(Financial condition) in accordance with paragraph (a) before the Cure Date, the
relevant Cure Notice shall be accompanied by a revised Compliance Certificate
indicating compliance with the financial covenants in Clause 26.1 (Financial
condition).

 

  (d) If at any time after a Quarter Date or the last day of the relevant Month
but prior to the date of delivery of (i) the Compliance Certificate in respect
of such Quarter Date (or, if earlier, the date that such Compliance Certificate
should have been delivered), or (ii) the Monthly Financial Statement in respect
of such Month or, if earlier, the date that such Monthly Financial Statement
should have been delivered, the Parent:

 

  (i) determines that it is likely to be in breach of its obligations under
Clause 26.1 (Financial condition) upon delivery of a Compliance Certificate in
respect of such Quarter Date or Monthly Financial Statement in respect of such
Month (as applicable);

 

- 125 -



--------------------------------------------------------------------------------

  (ii) receives Additional Shareholder Funding before delivery of that
Compliance Certificate or Monthly Financial Statement (as applicable) or, if
earlier, the date that such Compliance Certificate or Monthly Financial
Statement (as applicable) should have been delivered; and

 

  (iii) designates (by written notice to the Agent) such Additional Shareholder
Funding as being provided pursuant to this Clause 26.4,

such Additional Shareholder Funding shall be treated as referred to above in
this Clause 26.4 and will be subject to the requirements and restrictions in
this Clause 26.4, except that no breach shall occur.

 

27. GENERAL UNDERTAKINGS

The undertakings in this Clause 27 remain in force from the date of this
Agreement for so long as any amount is outstanding under the Finance Documents
or any Commitment is in force.

 

27.1 Restrictive Covenants

Each Obligor shall comply with the covenants set out in Schedule 15 (Restrictive
Covenants).

 

27.2 Authorisations

Each Obligor shall promptly obtain, comply with and do all that is necessary to
maintain in full force and effect any Authorisation (other than as may be no
longer required pursuant to a Permitted Reorganisation) required under any
applicable law or regulation:

 

  (a) of a Relevant Jurisdiction to enable it to perform its obligations under
the Transaction Documents to which it is a party;

 

  (b) of a Relevant Jurisdiction to ensure, subject to the Legal Reservations
and the Perfection Requirements, the legality, validity, enforceability or
admissibility in evidence of any Transaction Document to which it is a party;
and

 

  (c) of a Relevant Jurisdiction or any jurisdiction where it conducts its
business to carry on its business except to the extent that failure to obtain or
comply with those Authorisations could not reasonably be expected to have a
Material Adverse Effect.

 

27.3 Compliance with laws

 

  (a) Each Obligor shall (and the Parent shall ensure that each member of the
Restricted Group will) comply in all respects with all laws and regulations to
which it may be subject, if failure so to comply has or is reasonably likely to
have a Material Adverse Effect.

 

  (b)

Each Obligor shall (and the Parent shall ensure that each member of the
Restricted Group will) not, and shall not permit or authorise any other person
to, directly or indirectly, use, lend, make payments of, contribute or otherwise

 

- 126 -



--------------------------------------------------------------------------------

  make available, all or any part of the proceeds of the Facility to fund any
trade, business or other activities: (i) involving or for the benefit of any
Restricted Party, or (ii) in any other manner that could result in any Obligor
or its Affiliates, or any Lender being in breach of any Sanctions or becoming a
Restricted Party.

 

27.4 Taxation

 

  (a) Each Obligor shall (and the Parent shall ensure that each member of the
Restricted Group will) pay and discharge all Taxes imposed upon it or its assets
within the time period allowed without incurring penalties unless and only to
the extent that:

 

  (i) such payment is being contested in good faith by appropriate proceedings;

 

  (ii) adequate reserves established in accordance with the Accounting
Principles are being maintained for such Taxes and the costs required to contest
them; and

 

  (iii) such payment can be lawfully withheld and failure to pay such Taxes is
not reasonably likely to have a Material Adverse Effect.

 

  (b) No Obligor may change its residence for Tax purposes.

 

27.5 Change of business

Other than pursuant to a Permitted Reorganisation, the Parent shall procure that
no substantial change is made to the general nature of the business of the
Obligors or the Restricted Group taken as a whole from that carried on by the
Restricted Group at the date of this Agreement.

 

27.6 Acquisitions

 

  (a) Except as permitted under paragraph (b) below, no Obligor shall (and the
Parent shall ensure that no other member of the Restricted Group will) undertake
the acquisition of:

 

  (i) a company or any shares or equivalent ownership interest or securities or
a business or undertaking (or, in each case, any interest in any of them); or

 

  (ii) Portfolio Accounts.

 

  (b) Paragraph (a) above does not apply to:

 

  (i) an acquisition of a company or any shares or equivalent ownership interest
or securities or a business or undertaking (or, in each case, any interest in
any of them) which is a Permitted Acquisition or Permitted Joint Venture;

 

  (ii) an acquisition of a Portfolio Account which is a Permitted Acquisition;

 

- 127 -



--------------------------------------------------------------------------------

  (iii) the acquisition or incorporation of a newly formed company;

 

  (iv) an acquisition by a member of the Restricted Group from another member of
the Restricted Group provided that such acquisition is permitted by the
provisions of Schedule 15 (Restrictive Covenants);

 

  (v) Permitted Reorganisations; or

 

  (vi) an acquisition of securities that are Cash Equivalent Investments.

 

  (c) In the case of making a Permitted Acquisition that constitutes a “Business
Acquisition” as defined in the definition of “Permitted Acquisition”, the Parent
shall deliver (or shall procure that the relevant member of the Group delivers)
to the Agent (on an information only basis and without any liability including
without limitation for the content therein) the most recent audited accounts of,
and management information with respect to, the acquired business.

 

27.7 Joint Ventures

 

  (a) No Obligor shall (and the Parent shall ensure that no member of the Group
will):

 

  (i) enter into, invest in or acquire (or agree to acquire) any shares, stocks,
securities or other interest in a Joint Venture; or

 

  (ii) transfer any assets or lend to or guarantee or give an indemnity for or
give Security for the obligations of a Joint Venture or maintain the solvency of
or provide working capital to a Joint Venture (or agree to do any of the
foregoing),

if that Joint Venture is established, or carries on its principal business in a
country that is a Sanctioned Country.

 

27.8 Intra-Group Transfers

Notwithstanding any other provision of this Agreement:

 

  (a) no Obligor may transfer, assign or otherwise dispose of any asset to any
non-Obligor if, as a result of such transfer, assignment or disposition, the
test in paragraph (a)(ii) of Clause 27.19 (Guarantors) would not be met if
tested on a pro forma basis taking into account such transfer, assignment or
disposition;

 

  (b) no Obligor may transfer, assign or otherwise dispose of any asset that is
subject to the Transaction Security to any other Obligor, where Transaction
Security will not upon or immediately following such transfer be in place in
respect of such asset following the assignment, transfer or disposition; and

 

  (c) the Parent may not designate any member of the Restricted Group as an
Unrestricted Subsidiary if, as a result of such designation, the test in
paragraph (a)(ii) of Clause 27.19 (Guarantors) would not be met if tested on a
pro forma basis taking into account such designation.

 

- 128 -



--------------------------------------------------------------------------------

27.9 Holding Companies

No Holdco shall trade, carry on any business, own any assets or incur any
liabilities except for:

 

  (a) the holding of shares in Subsidiaries and Joint Ventures not prohibited by
this Agreement;

 

  (b) the ownership of intra-Group debit balances, intra-Group credit balances
and other credit balances in bank accounts, cash and Cash Equivalent Investments
but (subject to the Agreed Security Principles) only if those credit balances,
cash and Cash Equivalent Investments are subject to the Transaction Security;

 

  (c) the making of Intra-Group Loans or loans to the extent that (subject to
the Agreed Security Principles) such loans are subject to Transaction Security;

 

  (d) Security and guarantees (or similar) permitted under Schedule 15
(Restrictive covenants);

 

  (e) the entry into and performance of its obligations (and incurrence of
liabilities) under the Transaction Documents and Notes Documents to which it is
a party;

 

  (f) the granting of Transaction Security to the Finance Parties in accordance
with the terms of the Finance Documents;

 

  (g) the provision of administrative, managerial, financial statement
accounting and legal services to other members of the Restricted Group of a type
customarily provided by a Holding Company to its Subsidiaries and the ownership
of assets necessary to provide such services;

 

  (h) subject to the Intercreditor Agreement, the making of or receipt of any
Permitted Payment; and

 

  (i) general corporate administration and compliance activities including
without limitation those relating to entering into engagements and other service
contracts on behalf of the Group, paying overhead costs and filing fees and
other ordinary course expenses (such as audit fees and Taxes), other related
activities and periodic reporting requirements.

 

27.10 Preservation of assets

Each Obligor shall (and the Parent shall ensure that each member of the
Restricted Group will) maintain in good working order and condition (ordinary
wear and tear excepted) all of its assets necessary in the conduct of its
business where failure to do so would reasonably be expected to have a Material
Adverse Effect.

 

27.11 Pari passu ranking

Each Obligor shall ensure that at all times any unsecured and unsubordinated
claims of a Finance Party against it under the Finance Documents rank at least
pari passu with the claims of all its other unsecured and unsubordinated
creditors except those

 

- 129 -



--------------------------------------------------------------------------------

creditors whose claims are mandatorily preferred by laws of general application
to companies.

 

27.12 Insurance

 

  (a) Each Obligor shall (and the Parent shall ensure that each member of the
Restricted Group will) maintain insurances on and in relation to its material
business and assets of an insurable nature against those risks and to the extent
as is usual for companies carrying on the same or substantially similar
business, where failure to do so would reasonably be expected to have a Material
Adverse Effect.

 

  (b) All insurances must be with reputable independent insurance companies or
underwriters.

 

27.13 Change of Auditors

No Obligor shall appoint any auditors other than PricewaterhouseCoopers, Ernst &
Young, KPMG or Deloitte Touche (and their Affiliates) or any other accounting
firm that is recognised as one of the leading three domestic firms of auditors
in its respective jurisdiction or any amalgamation of the same or their
successor or such other accounting firm of international standing as may be
agreed between the Agent and the Parent.

 

27.14 Pensions

The Parent shall ensure that all pension schemes operated by or maintained for
the benefit of any member of the Restricted Group and/or any of their employees
are fully funded to the extent required by their terms and applicable laws where
failure to do so would reasonably be expected to have a Material Adverse Effect.

 

27.15 Intellectual Property

Each Obligor shall (and the Parent shall procure that each Restricted Group
member will):

 

  (a) preserve and maintain the subsistence and validity of the Intellectual
Property necessary for the business of the relevant Restricted Group member;

 

  (b) use reasonable endeavours to prevent any infringement in any material
respect of the Intellectual Property;

 

  (c) make registrations and pay all registration fees and Taxes necessary to
maintain the Intellectual Property in full force and effect and record its
interest in that Intellectual Property;

 

  (d) not use or permit the Intellectual Property to be used in a way or take
any step or omit to take any step in respect of that Intellectual Property which
may materially and adversely affect the existence or value of the Intellectual
Property or imperil the right of any member of the Restricted Group to use such
property; and

 

- 130 -



--------------------------------------------------------------------------------

  (e) not discontinue the use of the Intellectual Property,

where failure to do so, in the case of paragraphs (a), (b) and (c) above, or, in
the case of paragraphs (d) and (e) above, such use, permission to use, omission
or discontinuation, is other than in the ordinary course of day to day business
and is reasonably likely to have a Material Adverse Effect.

 

27.16 Share capital

No Obligor shall (and the Parent shall ensure no member of the Restricted Group
will) issue any shares except:

 

  (a) by the Parent to its direct Holding Company, paid for in full upon issue
and which by their terms are not redeemable before the Termination Date and
where such issue does not lead to a Change of Control of the Parent;

 

  (b) shares by a member of the Restricted Group to another member of the
Restricted Group (other than the Parent (save in the case of Cabot Financial
Holdings Group Limited, who may issue to the Parent)) and/or pro-rata to its
minority shareholder(s) where (if the existing shares of the Subsidiary are the
subject of the Transaction Security) the newly-issued shares held by the member
of the Restricted Group also become subject to the Transaction Security on the
same terms; or

 

  (c) in connection with a Permitted Joint Venture.

 

27.17 Amendments

No Obligor shall (and the Parent shall ensure that no member of the Restricted
Group will) amend, vary, novate, supplement, supersede, waive or terminate any
term of the Note Documents which brings forward the maturity or any amortisation
of the Notes.

 

27.18 Treasury Transactions

No Obligor shall (and the Parent will procure that no members of the Restricted
Group will) enter into any Treasury Transaction, other than:

 

  (a) the hedging transactions documented by the Hedging Agreements;

 

  (b) spot and forward delivery foreign exchange contracts entered into in the
ordinary course of business and not for speculative purposes; and

 

  (c) any Treasury Transaction entered into in the ordinary course of business
for the hedging of actual or projected real exposures arising in the ordinary
course of a member of the Restricted Group’s commercial activities and not for
speculative purposes, including for the avoidance of doubt, the Existing Cap.

 

- 131 -



--------------------------------------------------------------------------------

27.19 Guarantors

 

  (a) The Parent shall ensure that subject to the Agreed Security Principles and
paragraphs (b) and (c) below:

 

  (i) all Material Companies which are members of the Restricted Group, and any
member of the Restricted Group that is or becomes a guarantor in respect of the
Notes, are Guarantors (in the case of any member of the Restricted Group that is
or becomes a guarantor in respect of the Notes, before or simultaneously to
becoming a guarantor in respect of the Notes); and

 

  (ii) the aggregate of the earnings before interest, tax, depreciation and
amortisation (calculated on the same basis as Consolidated EBITDA) of the
Guarantors for each Financial Year and the aggregate gross assets (excluding
goodwill) of the Guarantors (in each case calculated on an unconsolidated basis
and excluding all intra-Restricted Group items and investments in Restricted
Subsidiaries of any member of the Restricted Group) represents not less than
85 per cent. of Consolidated EBITDA for the corresponding Financial Year and
consolidated gross assets (excluding goodwill) of all members of the Restricted
Group, respectively, in each case calculated by reference to the most recently
delivered set of Annual Financial Statements of the Group delivered under Clause
25.1 (Financial Statements) and adjusted to give pro forma effect to any
acquisitions (including through mergers or consolidations) and dispositions that
have taken place prior to the date on which the Financial Year ends.

 

  (b) Each Obligor must use, and must procure that the relevant person uses, all
reasonable endeavours lawfully available to avoid any unlawfulness or personal
liability. This includes agreeing to a limit on the amount guaranteed. The Agent
may (but shall not be obliged to) agree to such a limit if, in its opinion, to
do so would avoid the relevant unlawfulness or personal liability.

 

  (c) Subject to the Agreed Security Principles, any member of the Restricted
Group that becomes a Material Company and any Material Company acquired in
accordance with this Agreement after the Closing Date shall become a Guarantor
and grant Security as the Agent may require (acting reasonably) and shall accede
to the Intercreditor Agreement as soon as practicable and in any event within 45
days of delivery of any Annual Financial Statements delivered under Clause 25.1
(Financial Statements) or within (i) in the case of any Material Company
established or incorporated in England and Wales, as soon as is reasonably
practicable and in any event, 60 days of its acquisition or (ii) in the case of
any other Material Company, as soon as is reasonably practicable and in any
event, 90 days of its acquisition, as the case may be.

 

27.20 Unrestricted Subsidiaries

 

  (a)

Subject to paragraph (c) of Clause 27.8 (Intra-Group Transfers), nothing in this
Agreement shall restrict the Parent from designating any of its Subsidiaries as
being Unrestricted Subsidiaries provided that such Subsidiary

 

- 132 -



--------------------------------------------------------------------------------

  meets the requirements for such designation set out in Schedule 15
(Restrictive Covenants).

 

  (b) If a member of the Restricted Group is designated as an Unrestricted
Subsidiary, each Obligor will (i) ensure that the Unrestricted Subsidiary does
not (and will, for so long as it is an Unrestricted Subsidiary, not) legally or
beneficially own shares in any Restricted Subsidiary; and (ii) use its
reasonable endeavours to ensure that no member of the Restricted Group has any
material liabilities (including pension, environmental and Tax liabilities) to
or in respect of the Unrestricted Subsidiary and if any such material liability
arises the Parent will promptly notify the Agent and procure that the
Unrestricted Subsidiary becomes a Restricted Subsidiary as soon as reasonably
practicable and in any event within 20 Business Days of the first date on which
the Parent is aware of the material liability.

 

27.21 Further assurance

 

  (a) Each Obligor shall (and the Parent shall procure that each member of the
Restricted Group will) promptly do all such acts or execute all such documents
(including assignments, transfers, mortgages, charges, notices and instructions)
as the Security Agent may reasonably specify (and in such form as the Security
Agent may reasonably require in favour of the Security Agent or its nominee(s)):

 

  (i) to perfect the Security created or intended to be created under or
evidenced by the Transaction Security Documents (which may include the execution
of a mortgage, charge, assignment or other Security over all or any of the
assets which are, or are intended to be, the subject of the Transaction
Security) or for the exercise of any rights, powers and remedies of the Security
Agent or the Finance Parties provided by or pursuant to the Finance Documents or
by law;

 

  (ii) to confer on the Security Agent or confer on the Finance Parties Security
over any property and assets of that Obligor located in any jurisdiction
equivalent or similar to the Security intended to be conferred by or pursuant to
the Transaction Security Documents; and/or

 

  (iii) to facilitate the realisation of the assets which are, or are intended
to be, the subject of the Transaction Security.

 

  (b) Each Obligor shall (and the Parent shall procure that each member of the
Restricted Group shall) take all such action as is available to it (including
making all filings and registrations) as may be necessary for the purpose of the
creation, perfection, protection or maintenance of any Security conferred or
intended to be conferred on the Security Agent or the Finance Parties by or
pursuant to the Finance Documents.

 

  (c)

Paragraphs (a) and (b) above shall be subject to the Agreed Security Principles
in relation to any Security granted after the date of this Agreement. Each
Obligor must use, and must procure that any other member of the Restricted

 

- 133 -



--------------------------------------------------------------------------------

  Group that is a potential provider of Transaction Security uses, all
reasonable endeavours lawfully available to avoid or mitigate the legal
constraints on the provision of Security provided for in the Agreed Security
Principles.

 

27.22 Note Purchase Condition

 

  (a) For the purposes of this Clause 27.22:

“Pari Debt Amount” shall mean the total principal amount of the Notes,
Replacement Debt and Term Debt issued by the Restricted Group on (or, in the
case of any Notes, Replacement Debt or Term Debt issued by the Restricted Group
the proceeds of which were not applied in the prepayment, purchase, defeasement
or redemption (or other retirement) of any Notes, Replacement Debt or Term Debt,
after) the Closing Date; and

“Repurchase” shall mean a prepayment, purchase, defeasement or redemption (or
otherwise retirement for value) of any Notes, Replacement Debt or Term Debt
provided that prepayment, purchase, defeasement or redemption (or other
retirement) of any Notes, Replacement Debt or Term Debt made solely with the
proceeds of Additional Indebtedness (as defined in the Intercreditor Agreement)
permitted to be incurred under the Intercreditor Agreement shall not be a
“Repurchase”.

 

  (b) Members of the Restricted Group may Repurchase any Notes, Replacement Debt
or Term Debt:

 

  (i) if the aggregate principal amount of all Notes, Replacement Debt and Term
Debt Repurchased since the Closing Date does not exceed 35 per cent. of the Pari
Debt Amount;

 

  (ii) to the extent that the aggregate principal amount of all Notes,
Replacement Debt and Term Debt Repurchased since the Closing Date exceeds 35 per
cent. but is 50 per cent. or less of the Pari Debt Amount, if the Parent ensures
that such Repurchase is matched by a simultaneous cancellation of the
Commitments so that the Commitments are reduced by the same proportion as that
by which the aggregate principal amount of the Notes, Replacement Debt and Term
Debt being Repurchased corresponds to the Pari Debt Amount and (to the extent
necessary as a result of such cancellation) prepayment of outstanding
Utilisations, in the order of application contemplated by Clause 12.4
(Application of mandatory prepayments); and

 

  (iii)

to the extent that the aggregate principal amount of all Notes, Replacement Debt
and Term Debt Repurchased since the Closing Date exceeds 50 per cent. of the
Pari Debt Amount, if the Parent ensures that such Repurchase is matched by a
simultaneous cancellation of the Commitments so that the Commitments are reduced
by the same amount as that by which the Notes, Replacement Debt and Term Debt
are being Repurchased and (to the extent necessary as a result of such
cancellation) prepayment of outstanding Utilisations, in the order of

 

- 134 -



--------------------------------------------------------------------------------

  application contemplated by Clause 12.4 (Application of mandatory
prepayments).

 

  (c) No Repurchase may be made:

 

  (i) while an Event of Default is continuing or would result from such
Repurchase; or

 

  (ii) if the Restricted Group would not be in compliance with the financial
covenants set out in Clause 26.1 (Financial condition) on a pro forma basis
after taking into account such Repurchase and to be certified in a Compliance
Certificate delivered prior to the making of the Repurchase (amended to set out
calculations in respect of the LTV Ratio and SSRCF Ratio only and as calculated
by reference to the last day of the most recently ended calendar Month).

 

27.23 ERC Model

Each Obligor shall ensure that the terms of the ERC Model are not amended,
modified or waived, without the prior written consent of the Agent (acting
reasonably) other than where (i) such amendments, modifications or waivers
relate to reporting format changes for internal management purposes which would
not affect the Lenders or (ii) changes are made in accordance with sub-paragraph
(b)(iii) of Clause 25.3 (Requirements as to financial statements).

 

27.24 Bank Accounts

 

  (a) Each Obligor’s bank accounts (and the Parent shall procure that each
member of the Restricted Group’s bank accounts) save, in each case, for any
Excluded Bank Accounts, are held with a Lender, an Affiliate of a Lender or an
Acceptable Bank.

 

  (b) Each Obligor (and the Parent shall procure that each member of the
Restricted Group) shall keep any monies held on trust for third parties
segregated from monies belonging to it in separate bank accounts.

 

27.25 Conditions Subsequent

The Parent shall procure that Macrocom (948) Limited and Apex Collections
Limited accede to the Intercreditor Agreement as an Intra-Group Lender as soon
as practicable and in any event within 30 days of the date of this Agreement.

 

28. EVENTS OF DEFAULT

Each of the events or circumstances set out in this Clause 28 is an Event of
Default (save for Clause 28.19 (Acceleration)).

 

- 135 -



--------------------------------------------------------------------------------

28.1 Non-payment

An Obligor does not pay on the due date any amount payable pursuant to a Finance
Document at the place at and in the currency in which it is expressed to be
payable unless:

 

  (a) in respect of any payments of principal or Interest, its failure to pay is
caused by administrative or technical error or a Disruption Event and payment is
made within three (3) Business Days of its due date; and

 

  (b) in respect of any other payment (which does not fall within paragraph
(b) above), payment is made within five (5) Business Days of its due date.

 

28.2 Financial covenants

The Parent does not comply with the provisions of paragraphs (a) and (b) of
Clause 26.1 (Financial condition) and the circumstances referred to in
paragraph (c)(i) of Clause 26.1 (Financial condition) apply, subject to Clause
26.4 (Equity cure).

 

28.3 Financial statements

 

  (a) An Obligor does not comply with the provisions of Clauses 25.1 (Financial
statements), 25.2 (Provision and contents of Compliance Certificate) and
paragraphs (a) and (b) of Clause 25.3 (Requirements as to financial statements).

 

  (b) No Event of Default under paragraph (a) above will occur if the failure to
comply is capable of remedy and is remedied within five (5) Business Days of the
earlier of (i) the Agent giving notice to the Parent or relevant Obligor (as the
case may be) and (ii) the Parent or an Obligor (as the case may be) becoming
aware of the failure to comply.

 

28.4 Other obligations

 

  (a) An Obligor does not comply with any provision of the Finance Documents to
which it is a party (other than those referred to in Clause 28.1 (Non-payment),
Clause 28.2 (Financial covenants) and Clause 28.3 (Financial statements)).

 

  (b) No Event of Default under paragraph (a) above will occur if the failure to
comply is capable of remedy and is remedied within fifteen (15) Business Days of
the earlier of (i) the Agent giving notice to the Parent or the relevant
Obligor, as the case may be, and (ii) the Parent or an Obligor, as the case may,
be becoming aware of the failure to comply.

 

28.5 Misrepresentation

Any representation or statement made or deemed to be made by an Obligor in the
Finance Documents to which it is a party or any other document delivered by or
on behalf of any Obligor under or in connection with any Finance Document to
which it is a party is or proves to have been incorrect or misleading (in the
case of any statement or representation which is not subject to a materiality
threshold in accordance with its terms, in any material respect) when made or
deemed to be made

 

- 136 -



--------------------------------------------------------------------------------

and, if the circumstances causing such misrepresentation are capable of remedy
within such period, such Obligor shall have failed to remedy such circumstances
within fifteen (15) Business Days of the earlier of (i) the Agent giving notice
to the Parent or the relevant Obligor, as the case may be, and (ii) the Parent
or the relevant Obligor, as the case may be, becoming aware of the failure to
comply.

 

28.6 Cross default

 

  (a) Any Financial Indebtedness of any member of the Restricted Group is not
paid when due nor within any originally applicable grace period.

 

  (b) Any Financial Indebtedness of any member of the Restricted Group is
declared to be or otherwise becomes due and payable prior to its specified
maturity as a result of an event of default (however described).

 

  (c) Any commitment for any Financial Indebtedness of any member of the
Restricted Group is cancelled or suspended by a creditor of any member of the
Restricted Group as a result of an event of default (however described).

 

  (d) Any creditor or note trustee or other representative of any member of the
Restricted Group becomes entitled to declare any Financial Indebtedness of any
member of the Restricted Group due and payable prior to its specified maturity
as a result of an event of default (however described).

 

  (e) No Event of Default will occur under this Clause 28.6 if the aggregate
amount of Financial Indebtedness or commitment for Financial Indebtedness
falling within paragraphs (a) to (d) above is less than £5,000,000 (or its
equivalent in any other currency or currencies) and excluding in any case any
Financial Indebtedness to the extent owed by one member of the Restricted Group
to another member of the Restricted Group.

 

28.7 Insolvency

The occurrence of any of the following:

 

  (a) An Obligor or a Material Company is unable or admits inability to pay its
debts as they fall due or is deemed (other than as a result of its assets being
less that its liabilities) to or declared to be unable to pay its debts under
applicable law, suspends or threatens to suspend making payments on any of its
debts or, by reason of actual or anticipated financial difficulties, commences
negotiations with one or more of its creditors (other than in respect of the
Finance Documents) with a view to rescheduling any of its indebtedness.

 

  (b) A moratorium is declared in respect of any indebtedness of any Obligor or
Material Company.

 

- 137 -



--------------------------------------------------------------------------------

28.8 Insolvency proceedings

 

  (a) Any corporate action, legal proceedings or other procedure or step is
taken in relation to:

 

  (i) the suspension of payments, winding-up, dissolution, administration or
reorganisation (by way of voluntary arrangement, scheme of arrangement or
otherwise) of any Obligor or Material Company;

 

  (ii) a composition, compromise, assignment or arrangement with any creditor of
any Obligor or Material Company;

 

  (iii) the appointment of a liquidator, receiver, administrative receiver,
administrator, compulsory manager or other similar officer in respect of any
Obligor or Material Company or any of its assets;

 

  (iv) enforcement of any Security over any assets of any Obligor or Material
Company,

and in particular, as regards the Luxembourg Guarantor, no “faillite”, “gestion
controlee”, “suspension des paiements”, “concordat judiciaire” or “liquidation
judiciaire”.

 

  (b) Paragraph (a) shall not apply to:

 

  (i) any winding-up petition, case or proceeding which is frivolous or
vexatious and is discharged, stayed or dismissed within fourteen (14) days of
commencement; or

 

  (ii) any Permitted Reorganisation.

 

28.9 Creditors’ process

Any expropriation, attachment, sequestration, distress or execution or any
analogous process in any jurisdiction affects any asset or assets of an Obligor
or a Material Company having an aggregate value of £10,000,000 and is not
discharged within twenty (20) Business Days.

 

28.10 Unlawfulness and invalidity

 

  (a) It is or becomes unlawful for any person (other than a Finance Party) that
is a party to a Finance Document to perform any of its obligations thereunder or
any Transaction Security created or expressed to be created or evidenced by the
Transaction Security Documents ceases to be effective or any subordination
created under the Intercreditor Agreement is or becomes unlawful, ineffective or
unenforceable, in each case in a manner which materially adversely affects the
interests of the Lenders under the Finance Documents.

 

  (b)

Any obligation or obligations of any person (other than a Finance Party) under
any Finance Documents are not (subject to the Legal Reservations) or cease to

 

- 138 -



--------------------------------------------------------------------------------

  be legal, valid, binding or enforceable and the cessation materially adversely
affects the interests of the Lenders under the Finance Documents.

 

28.11 Intercreditor Agreement

Any member of the Restricted Group or any Structural Creditor (as defined in the
Intercreditor Agreement) that is party to the Intercreditor Agreement fails to
comply in any material respect with the provisions of, or does not perform its
obligations under, the Intercreditor Agreement and if the non-compliance or
failure to perform is capable of remedy, it is not remedied within fifteen
(15) Business Days of the earlier of the Agent giving notice to that party or
that party becoming aware of the non-compliance or failure to perform.

 

28.12 Change of ownership

 

  (a) After the Closing Date, an Obligor (other than the Parent) ceases to be a
wholly-owned Subsidiary of the Parent other than as a result of a Permitted
Reorganisation or transaction permitted under this Agreement; or

 

  (b) An Obligor ceases to own at least the same percentage of shares in a
Material Company as on the Closing Date, except as a result of a Permitted
Reorganisation or transaction permitted under this Agreement.

 

28.13 Audit qualification

The Auditors of the Restricted Group qualify the audited annual consolidated
financial statements of the Parent:

 

  (a) on the grounds that the Auditors are unable to prepare those financial
statements on a going concern basis (other than such qualification which arises
solely because of a potential breach of the covenant set out it Clause 26.1
(Financial condition));

 

  (b) where that qualification is otherwise in terms or as to issues which would
be reasonably likely to materially and adversely affect the interests of the
Finance Parties taken as a whole under the Finance Documents; or

 

  (c) on the basis of non-disclosure or inaccurate disclosure.

 

28.14 Expropriation

The authority or ability of any member of the Restricted Group to conduct its
business is limited or wholly or substantially curtailed by any seizure,
expropriation, nationalisation, intervention, restriction or other action by or
on behalf of any governmental, regulatory or other authority or other person in
relation to any member of the Restricted Group or its respective assets which
has or is reasonably likely to have a Material Adverse Effect.

 

- 139 -



--------------------------------------------------------------------------------

28.15 Repudiation and rescission of agreements

 

  (a) An Obligor rescinds or purports to rescind or repudiates or purports to
repudiate a Finance Document or any of the Transaction Security to which it is a
party.

 

  (b) Any Obligor rescinds or purports to rescind or repudiates or purports to
repudiate any Note Document in whole or in part where to do so has or is, in the
reasonable opinion of the Majority Lenders, likely to have a material adverse
effect on the interests of the Lenders under the Finance Documents taken as a
whole.

 

28.16 Litigation

Any litigation, arbitration, administrative, governmental, regulatory or other
investigations, proceedings or disputes are commenced in relation to the
Transaction Documents or the transactions contemplated in the Transaction
Documents or against any member of the Restricted Group or its respective assets
which has or is reasonably likely to have a Material Adverse Effect.

 

28.17 Material adverse change

Any event or circumstance occurs which has or is reasonably likely to have a
Material Adverse Effect.

 

28.18 Cessation of business

An Obligor suspends or ceases to carry on (or threatens to suspend or cease to
carry on) all or a material part of its business.

 

28.19 Acceleration

 

  (a) On and at any time after the occurrence of an Event of Default which is
continuing the Agent may, and shall if so directed by the Majority Lenders, by
notice to the Parent:

 

  (i) cancel the Total Commitments and/or Ancillary Commitments at which time
they shall immediately be cancelled;

 

  (ii) declare that all or part of the Utilisations, together with accrued
interest, and all other amounts accrued or outstanding under the Finance
Documents be immediately due and payable, at which time they shall become
immediately due and payable;

 

  (iii) declare that all or part of the Utilisations be payable on demand, at
which time they shall immediately become payable on demand by the Agent on the
instructions of the Majority Lenders;

 

  (iv) declare that cash cover in respect of each Letter of Credit is
immediately due and payable at which time it shall become immediately due and
payable;

 

- 140 -



--------------------------------------------------------------------------------

  (v) declare that cash cover in respect of each Letter of Credit is payable on
demand at which time it shall immediately become due and payable on demand by
the Agent on the instructions of the Majority Lenders;

 

  (vi) declare all or any part of the amounts (or cash cover in relation to
those amounts) outstanding under the Ancillary Facilities to be immediately due
and payable, at which time they shall become immediately due and payable;

 

  (vii) declare that all or any part of the amounts (or cash cover in relation
to those amounts) outstanding under the Ancillary Facilities be payable on
demand, at which time they shall immediately become payable on demand by the
Agent on the instructions of the Majority Lenders;

 

  (viii) exercise or direct the Security Agent to exercise any or all of its
rights, remedies, powers or discretions under the Finance Documents.

 

  (b) Following the occurrence of an Event of Default under Clause 28.1
(Non-payment) as a result of non-payment or non cash cover of an amount which
has fallen due to be paid to any Lender in accordance with paragraph (e)(ii) of
Clause 12.2 (Exit Discussions) or paragraph (b)(ii) of Clause 12.1 (Change in
Control), if the Majority Lenders have not exercised their right of acceleration
under paragraph (a) above, the relevant Lender or Lenders who have given a
Negative Decision, shall be deemed to constitute the Majority Lenders and shall
have the right to direct the Agent to exercise any of the rights listed in
sub-paragraphs (i) to (viii) in paragraph (a) above.

 

29. INVESTMENT GRADE STATUS

 

29.1 For so long as the Notes (or any Permitted Financial Indebtedness issued by
a member of the Restricted Group to refinance or replace the Notes or in
exchange for the Notes) have an Investment Grade Status (the “Suspense Period”),
the following clauses of this Agreement shall not apply:

 

  (a) Clauses 25.6 (Presentations) and 25.7 (Year-end);

 

  (b) Clauses 27.12 (Insurance), 27.14 (Pensions), 27.16 (Share capital) and
27.18 (Treasury Transaction).

 

29.2 Any obligations arising under the Clauses specified in Clause 29.1 above
(including, without limitation, obligations with respect to any Compliance
Certificate required to be delivered during or with respect to any period that
ends during a Suspense Period insofar as those obligations concern the
certification of matters that are no longer applicable as a result of this
Clause 29), and, in the case that a Suspense Period ceases to apply, any events
or circumstances properly taken at any time during a Suspense Period (and not
taken in contemplation of the Suspense Period coming to an end) that would but
for this Clause 29 have given rise to a misrepresentation, breach, Default or
Event of Default and which would as a result of the Suspense Period ceasing to
apply constitute a misrepresentation, breach, Default or Event of Default, shall
be deemed not to give rise to a misrepresentation, breach, Default or Event of
Default.

 

- 141 -



--------------------------------------------------------------------------------

30. CHANGES TO THE LENDERS

 

30.1 Assignments and transfers by the Lenders

Subject to this Clause 29 and to Clause 31 (Restriction on Debt Purchase
Transactions), a Lender (the “Existing Lender”) may:

 

  (a) assign any of its rights; or

 

  (b) transfer by novation any of its rights and obligations,

under any Finance Document to another bank or financial institution or to a
trust, fund or other entity which is regularly engaged in or established for the
purpose of making, purchasing or investing in loans, securities or other
financial assets (the “New Lender”).

 

30.2 Conditions of assignment or transfer

 

  (a) Subject to paragraph (b) below, an Existing Lender must consult with the
Parent for five (5) Business Days before it may make an assignment or transfer
in accordance with Clause 30.1 (Assignments and transfers by the Lenders) unless
the assignment or transfer is:

 

  (i) to another Lender or an Affiliate of a Lender;

 

  (ii) to any bank or financial institution on the Approved List; or

 

  (iii) if the Existing Lender is a fund, to a fund which is a Related Fund of
the Existing Lender; or

 

  (iv) made at a time when an Event of Default is continuing.

 

  (b) Notwithstanding anything else in this Agreement, in no circumstances may
an Existing Lender make an assignment or transfer to, or enter into any
sub-participation with, a person:

 

  (i) that is incorporated or established, or carries on business, in a
jurisdiction that is a Sanctioned Country; or

 

  (ii) is a Competitor,

unless that person is already a Lender, and any assignment or transfer purported
to be made other than in compliance with this condition shall be void ab initio.

 

  (c) The Approved List may be amended at any time and from time to time with
the prior written consent of the Agent (acting on the instruction of the
Majority Lenders) and the Parent.

 

  (d) The consent of the Issuing Bank is required for any assignment or transfer
by an Existing Lender of any of its rights and/or obligations under the
Facility.

 

- 142 -



--------------------------------------------------------------------------------

  (e) An assignment will only be effective on:

 

  (i) receipt by the Agent (whether in the Assignment Agreement or otherwise) of
written confirmation from the New Lender (in form and substance satisfactory to
the Agent) that the New Lender will assume the same obligations to the other
Finance Parties and the other Secured Parties as it would have been under if it
was an Original Lender;

 

  (ii) the New Lender entering into the documentation required for it to accede
as a party to the Intercreditor Agreement; and

 

  (iii) the performance by the Agent of all necessary “know your customer” or
other similar checks under all applicable laws and regulations in relation to a
New Lender, the completion of which the Agent shall promptly notify to the
Existing Lender and the New Lender.

 

  (f) The amount of the Existing Lender’s Commitment assigned or transferred
must be a minimum of £1,000,000 and in integral multiples of £1,000,000 unless
the assignment or transfer is:

 

  (i) to another Lender or an Affiliate of a Lender;

 

  (ii) if the Existing Lender is a fund, to a fund which is a Related Fund of
the Existing Lender;

 

  (iii) made at a time when an Event of Default is continuing; or

 

  (iv) of all of the relevant Existing Lender’s Commitment (and not part
thereof).

 

  (g) A transfer will only be effective if the New Lender enters into the
documentation required for it to accede as a party to the Intercreditor
Agreement and if the procedure set out in Clause 30.5 (Procedure for transfer)
is complied with.

 

  (h) If:

 

  (i) a Lender assigns or transfers any of its rights or obligations under the
Finance Documents or changes its Facility Office or nominates a branch or
affiliate that is not an Existing Lender to participate in the Facility under
Clause 4.5 (Lending Affiliates); and

 

  (ii) as a result of circumstances existing at the date the assignment,
transfer, change or nomination, an Obligor would be obliged to make a payment to
the New Lender, affiliate or Lender acting through its new Facility Office or
branch under Clause 19.1 (Increased costs) or Clause 18 (Tax gross up and
indemnities),

then the New Lender, affiliate or Lender acting through its new Facility Office
or branch is only entitled to receive payment under those Clauses to the same
extent as the Existing Lender or Lender acting through its previous Facility
Office would have been if the assignment, transfer, change or nomination had

 

- 143 -



--------------------------------------------------------------------------------

not occurred. This paragraph (h) shall not apply, (i) in respect of an
assignment or transfer made in the ordinary course of the primary syndication of
the facilities or (ii) in relation to Clause 18.2 (Tax gross-up), to a Treaty
Lender that has included a confirmation of its scheme reference number and its
jurisdiction of tax residence in accordance with paragraph (g)(ii)(B) of Clause
18.2 (Tax gross-up) if the Obligor making the payment has not made a Borrower
DTTP Filing in respect of that Treaty Lender.

 

  (i) Each New Lender, by executing the relevant Transfer Certificate or
Assignment Agreement, confirms, for the avoidance of doubt, that the Agent has
authority to execute on its behalf any amendment or waiver that has been
approved by or on behalf of the requisite Lender or Lenders in accordance with
this Agreement on or prior to the date on which the transfer or assignment
becomes effective in accordance with this Agreement and that it is bound by that
decision to the same extent as the Existing Lender would have been had it
remained a Lender.

 

  (j) The Agent, acting solely for this purpose as an agent of the Parent and
Borrowers, shall maintain a copy of each Transfer Certificate, Assignment
Agreement and Increase Confirmation delivered to it and a register for the
recording of the names and addresses of the Lenders, and the Commitments of, and
principal amounts of the Utilisations owing or attributable to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and the Obligors, the
Agent and the Lenders shall treat each person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement. The Register shall be available for inspection by the Parent and
any Lender, at any reasonable time and from time to time upon reasonable prior
notice.

 

30.3 Assignment or transfer fee

Unless the Agent otherwise agrees and excluding an assignment or transfer (i) to
an Affiliate of a Lender, (ii) to a Related Fund or (iii) made in connection
with primary syndication of the Facilities, the New Lender shall, on the date
upon which an assignment or transfer takes effect, pay to the Agent (for its own
account) a fee of £2,500.

 

30.4 Limitation of responsibility of Existing Lenders

 

  (a) Unless expressly agreed to the contrary, an Existing Lender makes no
representation or warranty and assumes no responsibility to a New Lender for:

 

  (i) the legality, validity, effectiveness, adequacy or enforceability of the
Transaction Documents, the Transaction Security or any other documents;

 

  (ii) the financial condition of any Obligor;

 

- 144 -



--------------------------------------------------------------------------------

  (iii) the performance and observance by any Obligor or any other member of the
Group of its obligations under the Transaction Documents or any other documents;
or

 

  (iv) the accuracy of any statements (whether written or oral) made in or in
connection with any Transaction Document or any other document,

and any representations or warranties implied by law are excluded.

 

  (b) Each New Lender confirms to the Existing Lender, the other Finance Parties
and the Secured Parties that it:

 

  (i) has made (and shall continue to make) its own independent investigation
and assessment of the financial condition and affairs of each Obligor and its
related entities in connection with its participation in this Agreement and has
not relied exclusively on any information provided to it by the Existing Lender
or any other Finance Party in connection with any Transaction Document or the
Transaction Security; and

 

  (ii) will continue to make its own independent appraisal of the
creditworthiness of each Obligor and its related entities whilst any amount is
or may be outstanding under the Finance Documents or any Commitment is in force.

 

  (c) Nothing in any Finance Document obliges an Existing Lender to:

 

  (i) accept a re-transfer or re-assignment from a New Lender of any of the
rights and obligations assigned or transferred under this Clause 29; or

 

  (ii) support any losses directly or indirectly incurred by the New Lender by
reason of the non-performance by any Obligor of its obligations under the
Transaction Documents or otherwise.

 

30.5 Procedure for transfer

 

  (a) Subject to the conditions set out in Clause 30.2 (Conditions of assignment
or transfer) a transfer is effected in accordance with paragraph (c) below when
the Agent executes an otherwise duly completed Transfer Certificate delivered to
it by the Existing Lender and the New Lender. The Agent shall, subject to
paragraph (b) below, as soon as reasonably practicable after receipt by it of a
duly completed Transfer Certificate appearing on its face to comply with the
terms of this Agreement and delivered in accordance with the terms of this
Agreement, execute that Transfer Certificate.

 

  (b) The Agent shall only be obliged to execute a Transfer Certificate
delivered to it by the Existing Lender and the New Lender once it is satisfied
it has complied with all necessary “know your customer” or similar checks under
all applicable laws and regulations in relation to the transfer to such New
Lender.

 

- 145 -



--------------------------------------------------------------------------------

  (c) Subject to Clause 30.9 (Pro rata interest settlement), on the Transfer
Date:

 

  (i) to the extent that in the Transfer Certificate the Existing Lender seeks
to transfer by novation its rights and obligations under the Finance Documents
and in respect of the Transaction Security each of the Obligors and the Existing
Lender shall be released from further obligations towards one another under the
Finance Documents and in respect of the Transaction Security and their
respective rights against one another under the Finance Documents and in respect
of the Transaction Security shall be cancelled (being the “Discharged Rights and
Obligations”);

 

  (ii) each of the Obligors and the New Lender shall assume obligations towards
one another and/or acquire rights against one another which differ from the
Discharged Rights and Obligations only insofar as that Obligor or other member
of the Restricted Group and the New Lender have assumed and/or acquired the same
in place of that Obligor and the Existing Lender;

 

  (iii) the Agent, the Arrangers, the Security Agent, the New Lender, the other
Lenders, the Issuing Bank and any relevant Ancillary Lender shall acquire the
same rights and assume the same obligations between themselves and in respect of
the Transaction Security as they would have acquired and assumed had the New
Lender been an Original Lender with the rights, and/or obligations acquired or
assumed by it as a result of the transfer and to that extent the Agent, the
Arrangers, the Security Agent, any Issuing Bank and any relevant Ancillary
Lender and the Existing Lender shall each be released from further obligations
to each other under the Finance Documents; and

 

  (iv) the New Lender shall become a Party as a “Lender”.

 

30.6 Procedure for assignment

 

  (a) Subject to the conditions set out in Clause 30.2 (Conditions of assignment
or transfer) an assignment may be effected in accordance with paragraph
(c) below when the Agent executes an otherwise duly completed Assignment
Agreement delivered to it by the Existing Lender and the New Lender. The Agent
shall, subject to paragraph (b) below, as soon as reasonably practicable after
receipt by it of a duly completed Assignment Agreement appearing on its face to
comply with the terms of this Agreement and delivered in accordance with the
terms of this Agreement, execute that Assignment Agreement.

 

  (b) The Agent shall only be obliged to execute an Assignment Agreement
delivered to it by the Existing Lender and the New Lender once it is satisfied
it has complied with all necessary “know your customer” or similar checks under
all applicable laws and regulations in relation to the assignment to such New
Lender.

 

- 146 -



--------------------------------------------------------------------------------

  (c) Subject to Clause 30.9 (Pro rata interest settlement), on the Transfer
Date:

 

  (i) the Existing Lender will assign absolutely to the New Lender its rights
under the Finance Documents and in respect of the Transaction Security expressed
to be the subject of the assignment in the Assignment Agreement;

 

  (ii) the Existing Lender will be released from the obligations (the “Relevant
Obligations”) expressed to be the subject of the release in the Assignment
Agreement (and any corresponding obligations by which it is bound in respect of
the Transaction Security); and

 

  (iii) the New Lender shall become a Party as a “Lender” and will be bound by
obligations equivalent to the Relevant Obligations.

 

  (d) Lenders may utilise procedures other than those set out in this Clause
30.6 to assign their rights under the Finance Documents (but not, without the
consent of the relevant Obligor or unless in accordance with Clause 30.5
(Procedure for transfer), to obtain a release by that Obligor from the
obligations owed to that Obligor by the Lenders nor the assumption of equivalent
obligations by a New Lender) provided that they comply with the conditions set
out in Clause 30.2 (Conditions of assignment or transfer).

 

30.7 Copy of Transfer Certificate or Assignment Agreement to Parent

The Agent shall, as soon as reasonably practicable after it has executed a
Transfer Certificate, Assignment Agreement or Increase Confirmation send to the
Parent a copy of that Transfer Certificate, Assignment Agreement or Increase
Confirmation.

 

30.8 Security over Lenders’ rights

In addition to the other rights provided to Lenders under this Clause 2930, each
Lender may without consulting with or obtaining consent from any Obligor, at any
time charge, assign or otherwise create Security in or over (whether by way of
collateral or otherwise) all or any of its rights under any Finance Document to
secure obligations of that Lender including, without limitation:

 

  (a) any charge, assignment or other Security to secure obligations to a
federal reserve or central bank; and

 

  (b) in the case of any Lender which is a fund, any charge, assignment or other
Security granted to any holders (or trustee or representatives of holders) of
obligations owed, or securities issued, by that Lender as security for those
obligations or securities,

except that no such charge, assignment or Security shall:

 

  (i) release a Lender from any of its obligations under the Finance Documents
or substitute the beneficiary of the relevant charge, assignment or other
Security for the Lender as a party to any of the Finance Documents; or

 

- 147 -



--------------------------------------------------------------------------------

  (ii) require any payments to be made by an Obligor or grant to any person any
more extensive rights than those required to be made or granted to the relevant
Lender under the Finance Documents.

 

30.9 Pro rata interest settlement

If the Agent has notified the Lenders that it is able to distribute interest
payments on a “pro rata basis” to Existing Lenders and New Lenders then (in
respect of any transfer pursuant to Clause 30.5 (Procedure for transfer) or any
assignment pursuant to Clause 30.6 (Procedure for assignment) the Transfer Date
of which, in each case, is after the date of such notification and is not on the
last day of an Interest Period):

 

  (a) any interest or fees in respect of the relevant participation which are
expressed to accrue by reference to the lapse of time shall continue to accrue
in favour of the Existing Lender up to but excluding the Transfer Date (“Accrued
Amounts”) and shall become due and payable to the Existing Lender (without
further interest accruing on them) on the last day of the current Interest
Period (or, if the Interest Period is longer than six Months, on the next of the
dates which falls at six Monthly intervals after the first day of that Interest
Period); and

 

  (b) the rights assigned or transferred by the Existing Lender will not include
the right to the Accrued Amounts so that, for the avoidance of doubt:

 

  (i) when the Accrued Amounts become payable, those Accrued Amounts will be
payable for the account of the Existing Lender; and

 

  (ii) the amount payable to the New Lender on that date will be the amount
which would, but for the application of this Clause 30.9, have been payable to
it on that date, but after deduction of the Accrued Amounts.

 

30.10 Sub-participations

Nothing in this Agreement shall restrict the ability of a Lender to
sub-participate any or all of its rights and/or obligations hereunder, provided
that:

 

  (a) such Lender remains a Lender under this Agreement with all rights and
obligations pertaining thereto and remains liable under this Agreement in
relation to those obligations sub-participated; and

 

  (b) such Lender either:

 

  (i) retains the unrestricted right to exercise all voting and similar rights
in respect of its Commitments (the “Voting Rights”), free of any obligation to
act on the instructions of any other person; or

 

  (ii) prior to entering into such sub-participation, provides the Obligors’
Agent with details of the proposed sub-participation, and unless the
sub-participation is:

 

  (A) to another Lender or an Affiliate of a Lender;

 

- 148 -



--------------------------------------------------------------------------------

  (B) if the Existing Lender is a fund, to a fund which is a Related Fund of the
Existing Lender;

 

  (C) to any bank or financial institution on the Approved List; or

 

  (D) made at a time when an Event of Default is continuing,

obtains the prior written consent of the Parent (such consent not to be
unreasonably withheld or delayed, provided that the Parent shall be deemed to
have given its consent five (5) Business Days after the Parent is given notice
of the request unless it is expressly refused by the Parent within that period).

 

30.11 Voting

If a transfer or sub-participation does not comply with the conditions set out
in this Clause 30, the New Lender’s (or, in the case of a sub-participation, the
Existing Lender’s) Commitments and/or participation shall not be included for
the purpose of calculating the Total Commitments or participations under the
Facilities or, as applicable, the relevant Facility when ascertaining whether
any relevant percentage (including, for the avoidance of doubt, unanimity) of
Total Commitments and/or participations has been obtained.

 

31. RESTRICTION ON DEBT PURCHASE TRANSACTIONS

 

31.1 Prohibition on Debt Purchase Transactions by the Group

The Parent shall not, and shall procure that no other member of the Group shall,
enter into any Debt Purchase Transaction or beneficially own all or any part of
the share capital of a company that is a Lender or a party to a Debt Purchase
Transaction of the type referred to in paragraphs (b) or (c) of the definition
of Debt Purchase Transaction.

 

31.2 Disenfranchisement on Debt Purchase Transactions entered into by Sponsor
Affiliates

 

  (a) For so long as a Sponsor Affiliate (i) beneficially owns a Commitment or
(ii) has entered into a sub-participation agreement relating to a Commitment or
other agreement or arrangement having a substantially similar economic effect
and such agreement or arrangement has not been terminated:

 

  (i) in ascertaining the Majority Lenders or whether any given percentage
(including, for the avoidance of doubt, unanimity) of the Total Commitments has
been obtained to approve any request for a consent, waiver, amendment or other
vote under the Finance Documents such Commitment shall be deemed to be zero; and

 

  (ii)

for the purposes of Clause 42.3 (Exceptions), such Sponsor Affiliate or the
person with whom it has entered into such sub-participation, other agreement or
arrangement shall be deemed not to be a Lender (unless in the case of a person
not being a Sponsor Affiliate it is a Lender by

 

- 149 -



--------------------------------------------------------------------------------

  virtue otherwise than by beneficially owning the relevant Commitment).

 

  (b) Each Lender shall, unless such Debt Purchase Transaction is an assignment
or transfer, promptly notify the Agent in writing if it knowingly enters into a
Debt Purchase Transaction with a Sponsor Affiliate (a “Notifiable Debt Purchase
Transaction”), such notification to be substantially in the form set out in Part
I of Schedule 14 (Forms of Notifiable Debt Purchase Transaction Notice).

 

  (c) A Lender shall promptly notify the Agent if a Notifiable Debt Purchase
Transaction to which it is a party:

 

  (i) is terminated; or

 

  (ii) ceases to be with a Sponsor Affiliate,

such notification to be substantially in the form set out in Part II of Schedule
14 (Forms of Notifiable Debt Purchase Transaction Notice).

 

  (d) Each Sponsor Affiliate that is a Lender agrees that:

 

  (i) in relation to any meeting or conference call to which all the Lenders are
invited to attend or participate, it shall not attend or participate in the same
if so requested by the Agent or, unless the Agent otherwise agrees, be entitled
to receive the agenda or any minutes of the same; and

 

  (ii) in its capacity as Lender, unless the Agent otherwise agrees, it shall
not be entitled to receive any report or other document prepared at the behest
of, or on the instructions of, the Agent or one or more of the Lenders.

 

32. CHANGES TO THE OBLIGORS

 

32.1 Assignment and transfers by Obligors

No Obligor or any other member of the Restricted Group may assign any of its
rights or transfer any of its rights or obligations under the Finance Documents.

 

32.2 Additional Borrowers

 

  (a) Subject to compliance with the provisions of paragraphs (c) and (d) of
Clause 25.11 (“Know your customer” checks) and Clause 32.6 (Changes to the
Obligors – FATCA), the Parent may request that any of its wholly owned
Subsidiaries becomes a Borrower under a Facility. That Subsidiary shall become a
Borrower under that Facility if:

 

  (i) it is incorporated in the same jurisdiction as an existing Borrower or if
all the Lenders approve the addition of that Subsidiary;

 

- 150 -



--------------------------------------------------------------------------------

  (ii) the Parent and that Subsidiary deliver to the Agent a duly completed and
executed Accession Deed;

 

  (iii) the Subsidiary is (or becomes) a Guarantor prior to becoming a Borrower;

 

  (iv) the Parent confirms that no Default is continuing or would occur as a
result of that Subsidiary becoming an Additional Borrower; and

 

  (v) the Agent has received all of the documents and other evidence listed in
Part II of Schedule 2 (Conditions Precedent) in relation to that Additional
Borrower, each in form and substance satisfactory to the Agent.

 

  (b) The Agent shall notify the Parent and the Lenders promptly upon being
satisfied that it has received (in form and substance satisfactory to it) all
the documents and other evidence listed in Part II of Schedule 2 (Conditions
Precedent).

 

32.3 Resignation of a Borrower

 

  (a) In this Clause 32.3, Clause 32.5 (Resignation of a Guarantor) and Clause
32.8 (Resignation and release of security on disposal), “Third Party Disposal”
means the disposal of an Obligor or a Holding Company of an Obligor to a person
which is not a member of the Group where that disposal is permitted by this
Agreement or the Intercreditor Agreement (and the Parent has confirmed this is
the case).

 

  (b) If a Borrower is the subject of a Third Party Disposal and subject to
Clause 32.6 (Changes to the Obligors – FATCA), the Parent may request that such
Borrower (other than the Parent) ceases to be a Borrower by delivering to the
Agent a Resignation Letter.

 

  (c) The Agent shall accept a Resignation Letter and notify the Parent and the
other Finance Parties of its acceptance if:

 

  (i) the Parent has confirmed that no Default is continuing or would result
from the acceptance of the Resignation Letter;

 

  (ii) the Borrower is under no actual or contingent obligations as a Borrower
under any Finance Documents; and

 

  (iii) where the Borrower is also a Guarantor (unless its resignation has been
or is contemporaneously accepted in accordance with Clause 32.5 (Resignation of
a Guarantor)), its obligations in its capacity as Guarantor continue to be
legal, valid, binding and enforceable and in full force and effect (subject to
the Legal Reservations) and the amount guaranteed by it as a Guarantor is not
decreased (and the Parent has confirmed this is the case).

 

  (d)

Upon notification by the Agent to the Parent of its acceptance of the
resignation of a Borrower, that company shall cease to be a Borrower and shall

 

- 151 -



--------------------------------------------------------------------------------

  have no further rights or obligations under the Finance Documents as a
Borrower except that the resignation shall not take effect (and the Borrower
will continue to have rights and obligations under the Finance Documents) until
concurrently with the Third Party Disposal taking effect.

 

  (e) The Agent may, at the reasonable cost and expense of the Parent, require a
customary legal opinion from counsel to the Agent confirming the matters set out
in paragraph (c)(iii) above and the Agent shall be under no obligation to accept
a Resignation Letter until it has obtained such opinion in form and substance
satisfactory to it.

 

32.4 Additional Guarantors

 

  (a) Subject to compliance with the provisions of paragraphs (c) and (d) of
Clause 25.11 (“Know your customer” checks) and 32.6 (Changes to the Obligors –
FATCA), the Parent may request that any of its Subsidiaries become a Guarantor.

 

  (b) A member of the Group shall become an Additional Guarantor if:

 

  (i) the Parent and the proposed Additional Guarantor deliver to the Agent a
duly completed and executed Accession Deed; and

 

  (ii) the Agent has received all of the documents and other evidence listed in
Part II of Schedule 2 (Conditions Precedent) in relation to that Additional
Guarantor, each in form and substance satisfactory to the Agent.

 

  (c) The Agent shall notify the Parent and the Lenders promptly upon being
satisfied that it has received (in form and substance satisfactory to it) all
the documents and other evidence listed in Part II of Schedule 2 (Conditions
Precedent).

 

32.5 Resignation of a Guarantor

 

  (a) Subject to 32.6 (Changes to the Obligors – FATCA), the Parent may request
that a Guarantor (other than the Parent) ceases to be a Guarantor by delivering
to the Agent a Resignation Letter if:

 

  (i) that Guarantor is being disposed of by way of a Third Party Disposal (as
defined in Clause 32.3 (Resignation of a Borrower)) or as a result of the
disposal of Charged Property that is otherwise permitted by this Agreement or
the Intercreditor Agreement or is designated as an Unrestricted Subsidiary to
the extent permitted by this Agreement and the Parent has confirmed this is the
case; or

 

  (ii) subject to clause 27.2(b) (Amendments and Waivers: Transaction Security
Documents) of the Intercreditor Agreement, the Super Majority Lenders, have
consented to the resignation of that Guarantor.

 

- 152 -



--------------------------------------------------------------------------------

  (b) The Agent shall accept a Resignation Letter and notify the Parent and the
Lenders of its acceptance if:

 

  (i) the Parent has confirmed that no Default is continuing or would result
from the acceptance of the Resignation Letter and the test in paragraph (a)(ii)
of Clause 27.19 (Guarantors) will be met following acceptance of the Resignation
Letter;

 

  (ii) no payment is due from the Guarantor under Clause 23.1 (Guarantee and
indemnity); and

 

  (iii) where the Guarantor is also a Borrower, it is under no actual or
contingent obligations as a Borrower and has resigned and ceased to be a
Borrower under Clause 32.3 (Resignation of a Borrower).

 

  (c) The resignation of that Guarantor shall not be effective until the date of
the relevant Third Party Disposal or disposal of Charged Property, or until the
confirmation of the Parent referred to in paragraph (b)(i) above is received or
the consent referred to in paragraph (a)(ii) above is granted (as applicable),
at which time that company shall cease to be a Guarantor and shall have no
further rights or obligations under the Finance Documents as a Guarantor.

 

32.6 Changes to the Obligors – FATCA

 

  (a) If the Agent or a Lender reasonably believes that the accession of a
Subsidiary as an Additional Borrower or an Additional Guarantor, or a Subsidiary
ceasing to be a Borrower or Guarantor (a “Change to the Obligors”) may
constitute a “material modification” for the purposes of FATCA that may result
(directly or indirectly) in a Party being required to make a FATCA Deduction and
the Agent or that Lender (as the case may be) notifies the Parent and the Agent
accordingly, that Change to the Obligors may, subject to paragraphs (ii) below,
not be effected without the consent of the Agent and all the Lenders.

 

  (b) If the Agent or any Lender does not consent to the relevant Change to the
Obligors because it reasonably believes that the Change to Obligors may
constitute a “material modification” for the purposes of FATCA, the Change to
the Obligors may only occur if the Parent either:

 

  (i) cancels and repays any non-consenting Lender pursuant to Clause 11.5
(Right of cancellation and repayment in relation to a single Lender or Issuing
Bank), provided that if such Change to the Obligors is to be made more than six
months before the relevant FATCA Application Date then any such cancellation and
repayment shall only be made during the period beginning six months before and
ending one month before the relevant FATCA Application Date, and provided
further that if the Parent has exercised its right under this Clause 32.6(b)(i)
to cancel and repay a Lender but has not done so by the date which is one month
prior to the relevant FATCA Application Date then the Parent will be deemed to
have agreed to pay increased amounts under (ii) below; or

 

- 153 -



--------------------------------------------------------------------------------

  (ii) if a FATCA Deduction is required to be made by an Obligor and/or by a
Finance Party from a payment and notwithstanding the terms of Clause 18.2 (Tax
gross up), procures that the amount of the payment due from that Obligor shall
be increased to an amount which (after making any FATCA Deduction) leaves an
amount equal to the payment which would have been due if no FATCA Deduction had
been required and/or pays to the relevant Finance Party (within three Business
Days of demand by the Agent) an amount equal to the loss, liability or cost
which that Finance Party determines will be or has been (directly or indirectly)
suffered by that Finance Party as a result of another Finance Party making a
FATCA Deduction.

 

32.7 Repetition of Representations

Delivery of an Accession Deed constitutes confirmation by the relevant
Subsidiary that the representations and warranties referred to in paragraph
(e) of Clause 24.30 (Times when representations made) are true and correct in
relation to it as at the date of delivery as if made by reference to the facts
and circumstances then existing.

 

32.8 Resignation and release of security on disposal

If a Borrower or Guarantor (or Holding Company of a Borrower or Guarantor) is or
is proposed to be the subject of a Third Party Disposal, or there is a disposal
of Charged Property that is otherwise permitted under Schedule 15 (Restrictive
Covenants) or the Intercreditor Agreement then:

 

  (a) where that Borrower or Guarantor created Transaction Security over any of
its assets or business (or Transaction Security otherwise exists over the
Charged Property to be disposed of) in favour of the Security Agent or, as
applicable, the Finance Parties, or Transaction Security in favour of the
Security Agent or, as applicable, the Finance Parties was created over the
shares (or equivalent) of that Borrower or Guarantor, the Security Agent or, as
applicable, the Finance Parties shall, at the cost and request of the Parent,
release those assets, business or shares (or equivalent) and issue certificates
of non-crystallisation;

 

  (b) the resignation of that Borrower or Guarantor and related release of
Transaction Security referred to in paragraph (a) above shall not become
effective until the date of that disposal; and

 

  (c) if the disposal of that Borrower or Guarantor or Holding Company of that
Borrower or Guarantor is not made, the Resignation Letter of that Borrower or
Guarantor and the related release of Transaction Security referred to in
paragraph (a) above shall have no effect and the obligations of the Borrower or
Guarantor and the Transaction Security created or intended to be created by or
over that Borrower or Guarantor shall continue in such force and effect as if
that release had not been effected.

 

- 154 -



--------------------------------------------------------------------------------

33. ROLE OF THE AGENT, THE ARRANGER, THE ISSUING BANK AND OTHERS

 

33.1 Appointment of the Agent

 

  (a) Each of the Arranger, the Lenders and the Issuing Bank appoints the Agent
to act as its agent under and in connection with the Finance Documents.

 

  (b) Each of the Arranger, the Lenders and the Issuing Bank authorises the
Agent to exercise the rights, powers, authorities and discretions specifically
given to the Agent under or in connection with the Finance Documents together
with any other incidental rights, powers, authorities and discretions.

 

33.2 Duties of the Agent

 

  (a) Subject to paragraph (b) below, the Agent shall promptly forward to a
Party the original or a copy of any document which is delivered to the Agent for
that Party by any other Party.

 

  (b) Without prejudice to Clause 30.7 (Copy of Transfer Certificate or
Assignment Agreement to Parent) and paragraph (e) of Clause 7.4 (Cash Collateral
by Non-Acceptable L/C Lender), paragraph (a) above shall not apply to any
Transfer Certificate or any Assignment Agreement or any Increase Confirmation.

 

  (c) Except where a Finance Document specifically provides otherwise, the Agent
is not obliged to review or check the adequacy, accuracy or completeness of any
document it forwards to another Party.

 

  (d) If the Agent receives notice from a Party referring to this Agreement,
describing a Default and stating that the circumstance described is a Default,
it shall promptly notify the other Finance Parties.

 

  (e) If the Agent is aware of the non-payment of any principal, interest,
commitment fee or other fee payable to a Finance Party (other than the Agent,
the Arrangers or the Security Agent) under this Agreement it shall promptly
notify the other Finance Parties.

 

  (f) The Agent shall provide to the Parent within 15 Business Days of a request
by the Parent (but no more frequently than once per calendar Month), a list
(which may be in electronic form) setting out the names of the Lenders as at the
date of that request, their respective Commitments, the address and fax number
(and the department or officer, if any, for whose attention any communication is
to be made) of each Lender for any communication to be made or document to be
delivered under or in connection with the Finance Documents, the electronic mail
address and/or any other information required to enable the sending and receipt
of information by electronic mail or other electronic means to and by each
Lender to whom any communication under or in connection with the Finance
Documents may be made by that means and the account details of each Lender for
any payment to be distributed by the Agent to that Lender under the Finance
Documents.

 

- 155 -



--------------------------------------------------------------------------------

  (g) The Agent’s duties under the Finance Documents are solely mechanical and
administrative in nature.

 

33.3 Role of the Arranger

Except as specifically provided in the Finance Documents, the Arranger has no
obligations of any kind to any other Party under or in connection with any
Finance Document.

 

33.4 No fiduciary duties

 

  (a) Nothing in this Agreement constitutes the Agent, the Arranger and/or the
Issuing Bank as a trustee or fiduciary of any other person.

 

  (b) None of the Agent, the Security Agent, the Arranger, any Issuing Bank or
any Ancillary Lender shall be bound to account to any Lender for any sum or the
profit element of any sum received by it for its own account.

 

33.5 Business with the Group

The Agent, the Security Agent, the Arranger, each Issuing Bank and each
Ancillary Lender may accept deposits from, lend money to and generally engage in
any kind of banking or other business with any member of the Group.

 

33.6 Rights and discretions

 

  (a) The Agent and any Issuing Bank may rely on:

 

  (i) any representation, notice or document (including, without limitation, any
notice given by a Lender pursuant to paragraph (b) or paragraph (c) of Clause
31.2 (Disenfranchisement on Debt Purchase Transactions entered into by Sponsor
Affiliates)) believed by it to be genuine, correct and appropriately authorised;
and

 

  (ii) any statement made by a director, authorised signatory or employee of any
person regarding any matters which may reasonably be assumed to be within his
knowledge or within his power to verify.

 

  (b) The Agent may assume (unless it has received notice to the contrary in its
capacity as agent for the Lenders) that:

 

  (i) no Default has occurred (unless it has actual knowledge of a Default
arising under Clause 28.1 (Non-payment));

 

  (ii) any right, power, authority or discretion vested in any Party or the
Majority Lenders has not been exercised;

 

  (iii) any notice or request made by the Parent (other than a Utilisation
Request) is made on behalf of and with the consent and knowledge of all the
Obligors; and

 

- 156 -



--------------------------------------------------------------------------------

  (iv) no Notifiable Debt Purchase Transaction:

 

  (A) has been entered into;

 

  (B) has been terminated; or

 

  (C) has ceased to be with a Sponsor Affiliate.

 

  (c) The Agent may engage, pay for and rely on the advice or services of any
lawyers, accountants, surveyors or other experts.

 

  (d) The Agent may act in relation to the Finance Documents through its
personnel and agents.

 

  (e) The Agent may disclose to any other Party any information it reasonably
believes it has received as agent under this Agreement.

 

  (f) Without prejudice to the generality of paragraph (e) above, the Agent may
disclose the identity of a Defaulting Lender to the other Finance Parties and
the Parent and shall disclose the same upon the written request of the Parent or
the Majority Lenders.

 

  (g) Notwithstanding any other provision of any Finance Document to the
contrary, none of the Agent, the Arrangers or any Issuing Bank are obliged to do
or omit to do anything if it would or might in its reasonable opinion constitute
a breach of any law or regulation or a breach of a fiduciary duty or duty of
confidentiality.

 

  (h) The Agent is not obliged to disclose to any Finance Party any details of
the rate notified to the Agent by any Lender for the purpose of paragraph
(a)(ii) of Clause 16.2 (Market disruption).

 

33.7 Majority Lenders’ instructions

 

  (a) Unless a contrary indication appears in a Finance Document, the Agent
shall (i) exercise any right, power, authority or discretion vested in it as
Agent in accordance with any instructions given to it by the Majority Lenders
(or, if so instructed by the Majority Lenders, refrain from exercising any
right, power, authority or discretion vested in it as Agent) and (ii) not be
liable for any act (or omission) if it acts (or refrains from taking any action)
in accordance with an instruction of the Majority Lenders.

 

  (b) Unless a contrary indication appears in a Finance Document, any
instructions given by the Majority Lenders will be binding on all the Finance
Parties other than the Security Agent.

 

  (c) The Agent may refrain from acting in accordance with the instructions of
the Majority Lenders (or, if appropriate, the Lenders) until it has received
such security as it may require for any cost, loss or liability (together with
any associated VAT) which it may incur in complying with the instructions.

 

- 157 -



--------------------------------------------------------------------------------

  (d) In the absence of instructions from the Majority Lenders (or, if
appropriate, the Lenders), the Agent may act (or refrain from taking action) as
it considers to be in the best interest of the Lenders.

 

  (e) The Agent is not authorised to act on behalf of a Lender (without first
obtaining that Lender’s consent) in any legal or arbitration proceedings
relating to any Finance Document. This paragraph (e) shall not apply to any
legal or arbitration proceeding relating to the perfection, preservation or
protection of rights under the Transaction Security Documents or enforcement of
the Transaction Security or Transaction Security Documents.

 

33.8 Responsibility for documentation

None of the Agent, the Arranger, any Issuing Bank or any Ancillary Lender:

 

  (a) is responsible for the adequacy, accuracy and/or completeness of any
information (whether oral or written) supplied by the Agent, the Arranger, an
Issuing Bank, an Ancillary Lender, an Obligor or any other person given in or in
connection with any Finance Document or the transactions contemplated in the
Finance Documents;

 

  (b) is responsible for the legality, validity, effectiveness, adequacy or
enforceability of any Finance Document or the Transaction Security or any other
agreement, arrangement or document entered into, made or executed in
anticipation of or in connection with any Finance Document or the Transaction
Security; or

 

  (c) is responsible for any determination as to whether any information
provided or to be provided to any Finance Party is non-public information the
use of which may be regulated or prohibited by applicable law or regulation
relating to insider dealing or otherwise.

 

33.9 Exclusion of liability

 

  (a) Without limiting paragraph (b) below (and without prejudice to the
provisions of paragraph (e) of Clause 36.11 (Disruption to Payment Systems
etc.)), none of the Agent, any Issuing Bank, or any Ancillary Lender will be
liable (including, without limitation, for negligence or any other category of
liability whatsoever) for any action taken by it under or in connection with any
Finance Document or the Transaction Security, unless directly caused by its
gross negligence or wilful misconduct.

 

  (b)

No Party (other than the Agent, any Issuing Bank or an Ancillary Lender (as
applicable)) may take any proceedings against any officer, employee or agent of
the Agent, any Issuing Bank or any Ancillary Lender, in respect of any claim it
might have against the Agent, any Issuing Bank or an Ancillary Lender or in
respect of any act or omission of any kind by that officer, employee or agent in
relation to any Finance Document or any Transaction Document and any officer,
employee or agent of the Agent, any Issuing Bank or any Ancillary Lender may
rely on this Clause 33.9 (Exclusion of liability)

 

- 158 -



--------------------------------------------------------------------------------

  subject to Clause 1.3 (Third party rights) and the provisions of the Third
Parties Act.

 

  (c) The Agent will not be liable for any delay (or any related consequences)
in crediting an account with an amount required under the Finance Documents to
be paid by the Agent if the Agent has taken all necessary steps as soon as
reasonably practicable to comply with the regulations or operating procedures of
any recognised clearing or settlement system used by the Agent for that purpose.

 

  (d) Nothing in this Agreement shall oblige the Agent or the Arranger to carry
out any “know your customer” or other checks in relation to any person on behalf
of any Lender and each Lender confirms to the Agent and the Arranger that it is
solely responsible for any such checks it is required to carry out and that it
may not rely on any statement in relation to such checks made by the Agent or
the Arranger.

 

33.10 Lenders’ indemnity to the Agent

Each Lender shall (in proportion to its share of the Total Commitments or, if
the Total Commitments are then zero, to its share of the Total Commitments
immediately prior to their reduction to zero) indemnify the Agent, within three
(3) Business Days of demand, against any cost, loss or liability (including,
without limitation, for negligence or any other category of liability
whatsoever) incurred by the Agent (otherwise than by reason of the Agent’s gross
negligence or wilful misconduct) (or, in the case of any cost, loss or liability
pursuant to Clause 36.11 (Disruption to Payment Systems etc.)) notwithstanding
the Agent’s negligence, gross negligence or any other category of liability
whatsoever but not including any claim based on the fraud of the Agent in acting
as Agent under the Finance Documents (unless the Agent has been reimbursed by an
Obligor pursuant to a Finance Document).

 

33.11 Resignation of the Agent

 

  (a) The Agent may resign and appoint one of its Affiliates acting through an
office in the United Kingdom as successor by giving notice to the Lenders and
the Parent.

 

  (b) Alternatively the Agent may resign by giving 30 days notice to the Lenders
and the Parent, in which case the Majority Lenders (after consultation with the
Parent) may appoint a successor Agent.

 

  (c) If the Majority Lenders have not appointed a successor Agent in accordance
with paragraph (b) above within 20 days after notice of resignation was given,
the retiring Agent (after consultation with the Parent) may appoint a successor
Agent (acting through an office in the United Kingdom).

 

  (d)

If the Agent wishes to resign because (acting reasonably) it has concluded that
it is no longer appropriate for it to remain as agent and the Agent is entitled
to appoint a successor Agent under paragraph (c) above, the Agent may (if it
concludes (acting reasonably) that it is necessary to do so in order to persuade
the proposed successor Agent to become a party to this Agreement as Agent)

 

- 159 -



--------------------------------------------------------------------------------

  agree with the proposed successor Agent amendments to this Clause 33 and any
other term of this Agreement dealing with the rights or obligations of the Agent
consistent with the then current market practice for the appointment and
protection of corporate trustees together with any reasonable amendments to the
agency fee payable under this Agreement which are consistent with the successor
Agent’s normal fee rates and those amendments will bind the Parties.

 

  (e) The retiring Agent shall, at its own cost, make available to the successor
Agent such documents and records and provide such assistance as the successor
Agent may reasonably request for the purposes of performing its functions as
Agent under the Finance Documents.

 

  (f) The Agent’s resignation notice shall only take effect upon the appointment
of a successor.

 

  (g) Upon the appointment of a successor, the retiring Agent shall be
discharged from any further obligation in respect of the Finance Documents but
shall remain entitled to the benefit of this Clause 33. Any successor and each
of the other Parties shall have the same rights and obligations amongst
themselves as they would have had if such successor had been an original Party.

 

  (h) The Agent shall resign in accordance with paragraph (b) above (and, to the
extent applicable, shall use reasonable endeavours to appoint a successor Agent
pursuant to paragraph (c) above) if on or after the date which is three months
before the earliest FATCA Application Date relating to any payment to the Agent
under the Finance Documents, either:

 

  (i) the Agent fails to respond to a request under Clause 18.8 (FATCA
Information) and the Parent or a Lender reasonably believes that the Agent will
not be (or will have ceased to be) a FATCA Exempt Party on or after that FATCA
Application Date;

 

  (ii) the information supplied by the Agent pursuant to Clause 18.8 (FATCA
Information) indicates that the Agent will not be (or will have ceased to be) a
FATCA Exempt Party on or after that FATCA Application Date; or

 

  (iii) the Agent notifies the Parent and the Lenders that the Agent will not be
(or will have ceased to be) a FATCA Exempt Party on or after that FATCA
Application Date;

and (in each case) the Parent or a Lender believes that a Party may be required
to make a FATCA Deduction that would not be required if the Agent were a FATCA
Exempt Party, and the Parent, by notice to the Agent, requires it to resign.

 

33.12 Replacement of the Agent

 

  (a)

After consultation with the Parent, the Majority Lenders may, by giving 30 days’
notice to the Agent (or, at any time the Agent is an Impaired Agent, by giving
any shorter notice determined by the Majority Lenders) replace the

 

- 160 -



--------------------------------------------------------------------------------

  Agent by appointing a successor Agent (acting through an office in the United
Kingdom).

 

  (b) The retiring Agent shall (at its own cost if it is an Impaired Agent and
otherwise at the expense of the Lenders) make available to the successor Agent
such documents and records and provide such assistance as the successor Agent
may reasonably request for the purposes of performing its functions as Agent
under the Finance Documents.

 

  (c) The appointment of the successor Agent shall take effect on the date
specified in the notice from the Majority Lenders to the retiring Agent. As from
this date, the retiring Agent shall be discharged from any further obligation in
respect of the Finance Documents but shall remain entitled to the benefit of
this Clause 33 (and any agency fees for the account of the retiring Agent shall
cease to accrue from (and shall be payable on) that date).

 

  (d) Any successor Agent and each of the other Parties shall have the same
rights and obligations amongst themselves as they would have had if such
successor had been an original Party.

 

33.13 Resignation of the Issuing Bank

 

  (a) The Issuing Bank may resign and appoint one of its Affiliates acting
through an office in the United Kingdom as successor by giving notice to the
Lenders and the Parent.

 

  (b) Alternatively the Issuing Bank may resign by giving 30 days notice to the
Lenders and the Parent, in which case the Majority Lenders (after consultation
with the Parent) may appoint a successor Issuing Bank. Any successor Issuing
Bank must have an office in the United Kingdom. The Issuing Bank’s resignation
notice shall take effect immediately upon the earlier of (i) the expiry of such
30 day notice period and (ii) the date on which the successor Issuing Bank
notifies all the Parties that it accepts its appointment, unless a successor
Issuing Bank has not been appointed in which case such notice shall be
ineffective until a successor Issuing Bank has been appointed.

 

  (c) If the Majority Lenders have not appointed a successor Issuing Bank in
accordance with paragraph (b) above within 20 days after notice of resignation
was given, the retiring Issuing Bank (after consultation with the Parent) may
(but shall have no obligation to) appoint a successor Issuing Bank (acting
through an office in the United Kingdom).

 

  (d) On giving notification that it accepts its appointment as Issuing Bank the
successor Issuing Bank will succeed to the position of the Issuing Bank and the
then Issuing Bank will mean the successor Issuing Bank.

 

  (e)

The retiring Issuing Bank shall at its own cost (a) make available to any
successor Issuing Bank such documents and records and provide such assistance as
the successor Issuing Bank may reasonably request for the purposes of performing
its functions as Issuing Bank under the Finance Documents and (b) enter into and
deliver to the successor Issuing Bank those

 

- 161 -



--------------------------------------------------------------------------------

  documents and effect any registrations as may be required for the transfer or
assignment of its rights and benefits under the Finance Documents to the
successor Issuing Bank.

 

  (f) Upon the resignation of the Issuing Bank having become effective in
accordance with paragraph (b) above, the retiring Issuing Bank shall be
discharged from any further obligation in respect of the Finance Documents but
shall remain entitled to the benefit of this Clause 33. The retiring Issuing
Bank must, whether before or after its resignation becomes effective, pay any
claims made or purported to be made under any Letters of Credit issued by it
before the date on which its resignation becomes effective.

 

  (g) Any successor Issuing Bank and each of the other Parties shall have the
same rights and obligations amongst themselves as they would have had if such
successor Issuing Bank had been an original Party.

 

33.14 Confidentiality

 

  (a) In acting as agent for the Finance Parties, the Agent shall be regarded as
acting through its agency division which shall be treated as a separate entity
from any other of its divisions or departments.

 

  (b) If information is received by another division or department of the Agent,
it may be treated as confidential to that division or department and the Agent
shall not be deemed to have notice of it.

 

  (c) Notwithstanding any other provision of any Finance Document to the
contrary, neither the Agent nor the Arrangers are obliged to disclose to any
other person (i) any confidential information or (ii) any other information if
the disclosure would or might in its reasonable opinion constitute a breach of
any law or a breach of a fiduciary duty.

 

33.15 Relationship with the Lenders

 

  (a) Subject to Clause 30.9 (Pro rata interest settlement), the Agent may treat
the person shown in its records as Lender at the opening of business (in the
place of the Agent’s principal office as notified to the Finance Parties from
time to time) as the Lender acting through its Facility Office:

 

  (i) entitled to or liable for any payment due under any Finance Document on
that day; and

 

  (ii) entitled to receive and act upon any notice, request, document or
communication or make any decision or determination under any Finance Document
made or delivered on that day,

unless it has received not less than five (5) Business Days’ prior notice from
that Lender to the contrary in accordance with the terms of this Agreement.

 

  (b) Each Lender shall supply the Agent with any information required by the
Agent in order to calculate the Mandatory Cost in accordance with Schedule 4
(Mandatory Cost Formula).

 

- 162 -



--------------------------------------------------------------------------------

  (c) Any Lender may by notice to the Agent appoint a person to receive on its
behalf all notices, communications, information and documents to be made or
despatched to that Lender under the Finance Documents. Such notice shall contain
the address, fax number and (where communication by electronic mail or other
electronic means is permitted under Clause 38.6 (Electronic communication))
electronic mail address and/or any other information required to enable the
sending and receipt of information by that means (and, in each case, the
department or officer, if any, for whose attention communication is to be made)
and be treated as a notification of a substitute address, fax number, electronic
mail address, department and officer by that Lender for the purposes of Clause
38.2 (Addresses) and paragraph (a)(iii) of Clause 38.6 (Electronic
communication) and the Agent shall be entitled to treat such person as the
person entitled to receive all such notices, communications, information and
documents as though that person were that Lender.

 

33.16 Credit appraisal by the Lenders, Issuing Bank and Ancillary Lenders

Without affecting the responsibility of any Obligor for information supplied by
it or on its behalf in connection with any Finance Document, each Lender,
Issuing Bank and Ancillary Lender confirms to the Agent, each Arranger, each
Issuing Bank and each Ancillary Lender that it has been, and will continue to
be, solely responsible for making its own independent appraisal and
investigation of all risks arising under or in connection with any Finance
Document including but not limited to:

 

  (a) the financial condition, status and nature of each member of the Group;

 

  (b) the legality, validity, effectiveness, adequacy or enforceability of any
Finance Document and the Transaction Security and any other agreement,
arrangement or document entered into, made or executed in anticipation of, under
or in connection with any Finance Document or the Transaction Security;

 

  (c) whether that Secured Party has recourse, and the nature and extent of that
recourse, against any Party or any of its respective assets under or in
connection with any Finance Document, the Transaction Security, the transactions
contemplated by the Finance Documents or any other agreement, arrangement or
document entered into, made or executed in anticipation of, under or in
connection with any Finance Document;

 

  (d) the adequacy, accuracy and/or completeness of any information provided by
the Agent, any Party or by any other person under or in connection with any
Finance Document, the transactions contemplated by the Finance Documents or any
other agreement, arrangement or document entered into, made or executed in
anticipation of, under or in connection with any Finance Document; and

 

  (e) the right or title of any person in or to, or the value or sufficiency of
any part of the Charged Property, the priority of any of the Transaction
Security or the existence of any Security affecting the Charged Property.

 

- 163 -



--------------------------------------------------------------------------------

33.17 Base Reference Banks

If a Base Reference Bank (or, if a Base Reference Bank is not a Lender, the
Lender of which it is an Affiliate) ceases to be a Lender, the Agent shall (in
consultation with the Parent) appoint another Lender or an Affiliate of a Lender
to replace that Base Reference Bank.

 

33.18 Agent’s management time

 

  (a) Any amount payable to the Agent under Clause 20.3 (Indemnity to the
Agent), Clause 22 (Costs and expenses) and Clause 33.10 (Lender’s indemnity to
the Agent) shall include the cost of utilising the Agent’s management time or
other resources and will be calculated on the basis of such reasonable daily or
hourly rates as the Agent may notify in advance to the Parent and the Lenders,
and is in addition to any fee paid or payable to the Agent under Clause 17
(Fees).

 

  (b) Any cost of utilising the Agent’s management time or other resources shall
include, without limitation, any such costs in connection with Clause 31.2
(Disenfranchisement on Debt Purchase Transactions entered into by Sponsor
Affiliates).

 

33.19 Deduction from amounts payable by the Agent

If any Party owes an amount to the Agent under the Finance Documents the Agent
may, after giving notice to that Party, deduct an amount not exceeding that
amount from any payment to that Party which the Agent would otherwise be obliged
to make under the Finance Documents and apply the amount deducted in or towards
satisfaction of the amount owed. For the purposes of the Finance Documents that
Party shall be regarded as having received any amount so deducted.

 

33.20 Reliance and engagement letters

Each Finance Party and Secured Party confirms that each of the Arrangers and the
Agent has authority to accept on its behalf (and ratifies the acceptance on its
behalf of any letters or reports already accepted by the Arrangers or Agent) the
terms of any reliance letter or engagement letters provided in connection with
the Finance Documents or the transactions contemplated in the Finance Documents
and to bind it in respect of such reports or letters and to sign such letters on
its behalf and further confirms that it accepts the terms and qualifications set
out in such letters.

 

34. CONDUCT OF BUSINESS BY THE FINANCE PARTIES

No provision of this Agreement will:

 

  (a) interfere with the right of any Finance Party to arrange its affairs (tax
or otherwise) in whatever manner it thinks fit;

 

  (b) oblige any Finance Party to investigate or claim any credit, relief,
remission or repayment available to it or the extent, order and manner of any
claim; or

 

- 164 -



--------------------------------------------------------------------------------

  (c) oblige any Finance Party to disclose any information relating to its
affairs (tax or otherwise) or any computations in respect of Tax.

 

35. SHARING AMONG THE LENDERS

 

35.1 Payments to Lenders

 

  (a) Subject to paragraph (b) below, if a Lender (a “Recovering Lender”)
receives or recovers any amount from an Obligor other than in accordance with
Clause 36 (Payment mechanics) (a “Recovered Amount”) and applies that amount to
a payment due under the Finance Documents then:

 

  (i) the Recovering Lender shall, within three (3) Business Days, notify
details of the receipt or recovery, to the Agent;

 

  (ii) the Agent shall determine whether the receipt or recovery is in excess of
the amount the Recovering Lender would have been paid had the receipt or
recovery been received or made by the Agent and distributed in accordance with
Clause 36 (Payment mechanics), without taking account of any Tax which would be
imposed on the Agent in relation to the receipt, recovery or distribution; and

 

  (iii) the Recovering Lender shall, within three (3) Business Days of demand by
the Agent, pay to the Agent an amount (the “Sharing Payment”) equal to such
receipt or recovery less any amount which the Agent determines may be retained
by the Recovering Lender as its share of any payment to be made, in accordance
with Clause 36.6 (Partial payments).

 

  (b) Paragraph (a) above shall not apply to any amount received or recovered by
an Issuing Bank or an Ancillary Lender in respect of any cash cover provided for
the benefit of that Issuing Bank or that Ancillary Lender.

 

35.2 Redistribution of payments

The Agent shall treat the Sharing Payment as if it had been paid by the relevant
Obligor and distribute it between the Lenders (other than the Recovering Lender)
(the “Sharing Lenders”) in accordance with Clause 36.6 (Partial payments)
towards the obligations of that Obligor to the Sharing Lenders.

 

35.3 Recovering Lender’s rights

On a distribution by the Agent under Clause 35.2 (Redistribution of payments) of
a payment received by a Recovering Lender from an Obligor, as between the
relevant Obligor and the Recovering Lender, an amount of the Recovered Amount
equal to the Sharing Payment will be treated as not having been paid by that
Obligor.

 

- 165 -



--------------------------------------------------------------------------------

35.4 Reversal of redistribution

If any part of the Sharing Payment received or recovered by a Recovering Lender
becomes repayable and is repaid by that Recovering Lender, then:

 

  (a) each Sharing Lender shall, upon request of the Agent, pay to the Agent for
the account of that Recovering Lender an amount equal to the appropriate part of
its share of the Sharing Payment (together with an amount as is necessary to
reimburse that Recovering Lender for its proportion of any interest on the
Sharing Payment which that Recovering Lender is required to pay) (the
“Redistributed Amount”); and

 

  (b) as between the relevant Obligor and each relevant Sharing Lender, an
amount equal to the relevant Redistributed Amount will be treated as not having
been paid by that Obligor.

 

35.5 Exceptions

 

  (a) This Clause 35 shall not apply to the extent that the Recovering Lender
would not, after making any payment pursuant to this Clause 35, have a valid and
enforceable claim against the relevant Obligor.

 

  (b) A Recovering Lender is not obliged to share with any other Lender any
amount which the Recovering Lender has received or recovered as a result of
taking legal or arbitration proceedings, if:

 

  (i) it notified the other Lenders of the legal or arbitration proceedings; and

 

  (ii) the other Lenders had an opportunity to participate in those legal or
arbitration proceedings but did not do so as soon as reasonably practicable
having received notice and did not take separate legal or arbitration
proceedings.

 

35.6 Ancillary Lenders

 

  (a) This Clause 35 shall not apply to any receipt or recovery by a Lender in
its capacity as an Ancillary Lender at any time prior to service of notice under
Clause 28.19 (Acceleration).

 

  (b) Following service of notice under Clause 28.19 (Acceleration), this Clause
35 shall apply to all receipts or recoveries by Ancillary Lenders except to the
extent that the receipt or recovery represents a reduction from the Designated
Gross Amount for an Ancillary Facility to its Designated Net Amount.

 

36. PAYMENT MECHANICS

 

36.1 Payments to the Agent

 

  (a)

On each date on which an Obligor or a Lender is required to make a payment under
a Finance Document excluding a payment under the terms of an Ancillary Document,
that Obligor or Lender shall make the same available to the Agent (unless a
contrary indication appears in a Finance Document) for

 

- 166 -



--------------------------------------------------------------------------------

  value on the due date at the time and in such funds specified by the Agent as
being customary at the time for settlement of transactions in the relevant
currency in the place of payment.

 

  (b) Payment shall be made to such account in the principal financial centre of
the country of that currency (or, in relation to Euro, in a principal financial
centre in a Participating Member State or London) with such bank as the Agent
specifies.

 

36.2 Distributions by the Agent

Each payment received by the Agent under the Finance Documents for another Party
shall, subject to Clause 36.3 (Distributions to an Obligor) and Clause 36.4
(Clawback) be made available by the Agent as soon as practicable after receipt
to the Party entitled to receive payment in accordance with this Agreement (in
the case of a Lender, for the account of its Facility Office), to such account
as that Party may notify to the Agent by not less than five (5) Business Days’
notice with a bank in the principal financial centre of the country of that
currency (or, in relation to Euro, in the principal financial centre of a
Participating Member State or London).

 

36.3 Distributions to an Obligor

The Agent may (with the consent of the Obligor or in accordance with Clause 37
(Set-Off)) apply any amount received by it for that Obligor in or towards
payment (on the date and in the currency and funds of receipt) of any amount due
from that Obligor under the Finance Documents or in or towards purchase of any
amount of any currency to be so applied.

 

36.4 Clawback

 

  (a) Where a sum is to be paid to the Agent under the Finance Documents for
another Party, the Agent is not obliged to pay that sum to that other Party (or
to enter into or perform any related exchange contract) until it has been able
to establish to its satisfaction that it has actually received that sum.

 

  (b) If the Agent pays an amount to another Party and it proves to be the case
that the Agent had not actually received that amount, then the Party to whom
that amount (or the proceeds of any related exchange contract) was paid by the
Agent shall on demand refund the same to the Agent together with interest on
that amount from the date of payment to the date of receipt by the Agent,
calculated by the Agent to reflect its cost of funds.

 

36.5 Impaired Agent

 

  (a)

If, at any time, the Agent becomes an Impaired Agent, an Obligor or a Lender
which is required to make a payment under the Finance Documents to the Agent in
accordance with Clause 36.1 (Payments to the Agent) may instead either pay that
amount direct to the required recipient or pay that amount to an
interest-bearing account held with an Acceptable Bank within the meaning of
paragraph (a) of the definition of “Acceptable Bank” and in relation to which no
Insolvency Event has occurred and is continuing, in the name of the

 

- 167 -



--------------------------------------------------------------------------------

  Obligor or the Lender making the payment and designated as a trust account for
the benefit of the Party or Parties beneficially entitled to that payment under
the Finance Documents. In each case such payments must be made on the due date
for payment under the Finance Documents.

 

  (b) All interest accrued on the amount standing to the credit of the trust
account shall be for the benefit of the beneficiaries of that trust account pro
rata to their respective entitlements.

 

  (c) A Party which has made a payment in accordance with this Clause 36.5 shall
be discharged of the relevant payment obligation under the Finance Documents and
shall not take any credit risk with respect to the amounts standing to the
credit of the trust account.

 

  (d) Promptly upon the appointment of a successor Agent in accordance with
Clause 33.12 (Replacement of the Agent), each Party which has made a payment to
a trust account in accordance with this Clause 36.5 shall give all requisite
instructions to the bank with whom the trust account is held to transfer the
amount (together with any accrued interest) to the successor Agent for
distribution in accordance with Clause 35.2 (Redistribution of payments).

 

36.6 Partial payments

 

  (a) If the Agent receives a payment for application against amounts due in
respect of any Finance Documents that is insufficient to discharge all the
amounts then due and payable by an Obligor under those Finance Documents, the
Agent shall apply that payment towards the obligations of that Obligor under
those Finance Documents in the following order:

 

  (i) first, in or towards payment pro rata of any unpaid fees, costs and
expenses of the Agent, the Issuing Bank and the Security Agent under those
Finance Documents;

 

  (ii) secondly, in or towards payment pro rata of any accrued interest, fee or
commission due but unpaid under those Finance Documents;

 

  (iii) thirdly, in or towards payment pro rata of any principal due but unpaid
under those Finance Documents and any amount due but unpaid under Clause 7.2
(Claims under a Letter of Credit) and Clause 7.3 (Indemnities); and

 

  (iv) fourthly, in or towards payment pro rata of any other sum due but unpaid
under the Finance Documents.

 

  (b) The Agent shall, if so directed by the Majority Lenders, vary the order
set out in paragraphs (a)(ii) to (iv) above.

 

  (c) Paragraphs (a) and (b) above will override any appropriation made by an
Obligor.

 

- 168 -



--------------------------------------------------------------------------------

36.7 Set-off by Obligors

All payments to be made by an Obligor under the Finance Documents shall be
calculated and be made without (and free and clear of any deduction for) set-off
or counterclaim.

 

36.8 Business Days

 

  (a) Any payment which is due to be made on a day that is not a Business Day
shall be made on the next Business Day in the same calendar Month (if there is
one) or the preceding Business Day (if there is not).

 

  (b) During any extension of the due date for payment of any principal or
Unpaid Sum under this Agreement interest is payable on the principal or Unpaid
Sum at the rate payable on the original due date.

 

36.9 Currency of account

 

  (a) A repayment of a Utilisation or Unpaid Sum or a part of a Utilisation or
Unpaid Sum shall be made in the currency in which that Utilisation or Unpaid Sum
is denominated on its due date.

 

  (b) Each payment of interest shall be made in the currency in which the sum in
respect of which the interest is payable was denominated when that interest
accrued.

 

  (c) Each payment in respect of costs, expenses or Taxes shall be made in the
currency in which the costs, expenses or Taxes are incurred.

 

36.10 Change of currency

 

  (a) Unless otherwise prohibited by law, if more than one currency or currency
unit are at the same time recognised by the central bank of any country as the
lawful currency of that country, then:

 

  (i) any reference in the Finance Documents to, and any obligations arising
under the Finance Documents in, the currency of that country shall be translated
into, or paid in, the currency or currency unit of that country designated by
the Agent (after consultation with the Parent); and

 

  (ii) any translation from one currency or currency unit to another shall be at
the official rate of exchange recognised by the central bank for the conversion
of that currency or currency unit into the other, rounded up or down by the
Agent (acting reasonably).

 

  (b) If a change in any currency of a country occurs, this Agreement will, to
the extent the Agent (acting reasonably and after consultation with the Parent)
specifies to be necessary, be amended to comply with any generally accepted
conventions and market practice in the Relevant Interbank Market and otherwise
to reflect the change in currency.

 

- 169 -



--------------------------------------------------------------------------------

36.11 Disruption to Payment Systems etc.

If either the Agent determines (in its discretion) that a Disruption Event has
occurred or the Agent is notified by the Parent that a Disruption Event has
occurred:

 

  (a) the Agent may, and shall if requested to do so by the Parent, consult with
the Parent with a view to agreeing with the Parent such changes to the operation
or administration of the Facilities as the Agent may deem necessary in the
circumstances;

 

  (b) the Agent shall not be obliged to consult with the Parent in relation to
any changes mentioned in paragraph (a) if, in its opinion, it is not practicable
to do so in the circumstances and, in any event, shall have no obligation to
agree to such changes;

 

  (c) the Agent may consult with the Finance Parties in relation to any changes
mentioned in paragraph (a) but shall not be obliged to do so if, in its opinion,
it is not practicable to do so in the circumstances;

 

  (d) any such changes agreed upon by the Agent and the Parent shall (whether or
not it is finally determined that a Disruption Event has occurred) be binding
upon the Parties as an amendment to (or, as the case may be, waiver of) the
terms of the Finance Documents notwithstanding the provisions of Clause 42
(Amendments and Waivers);

 

  (e) the Agent shall not be liable for any damages, costs or losses whatsoever
(including, without limitation for negligence, gross negligence or any other
category of liability whatsoever but not including any claim based on the fraud
of the Agent) arising as a result of its taking, or failing to take, any actions
pursuant to or in connection with this Clause 36.11; and

 

  (f) the Agent shall notify the Finance Parties of all changes agreed pursuant
to paragraph (d) above.

 

37. SET-OFF

 

  (a) A Finance Party may set-off any matured obligation due from an Obligor
under the Finance Documents (to the extent beneficially owned by that Finance
Party) against any matured obligation owed by that Finance Party to that
Obligor, regardless of the place of payment, booking branch or currency of
either obligation. If the obligations are in different currencies, the Finance
Party may convert either obligation at a market rate of exchange in its usual
course of business for the purpose of the set-off.

 

  (b) Any credit balances taken into account by an Ancillary Lender when
operating a net limit in respect of any overdraft under an Ancillary Facility
shall on enforcement of the Finance Documents be applied first in reduction of
the overdraft provided under that Ancillary Facility in accordance with its
terms.

 

- 170 -



--------------------------------------------------------------------------------

38. NOTICES

 

38.1 Communications in writing

Any communication to be made under or in connection with the Finance Documents
shall be made in writing and, unless otherwise stated, may be made by fax or
letter.

 

38.2 Addresses

The address and fax number (and the department or officer, if any, for whose
attention the communication is to be made) of each Party for any communication
or document to be made or delivered under or in connection with the Finance
Documents is:

 

  (a) in the case of the Parent, that identified with its name below;

 

  (b) in the case of each Lender, each Issuing Bank, each Ancillary Lender or
any other Obligor, that notified in writing to the Agent on or prior to the date
on which it becomes a Party; and

 

  (c) in the case of the Agent or the Security Agent, that identified with its
name below,

or any substitute address, fax number or department or officer as the Party may
notify to the Agent (or the Agent may notify to the other Parties, if a change
is made by the Agent) by not less than five (5) Business Days’ notice.

 

38.3 Delivery

 

  (a) Any communication or document made or delivered by one person to another
under or in connection with the Finance Documents will only be effective:

 

  (i) if by way of fax, when received in legible form; or

 

  (ii) if by way of letter, when it has been left at the relevant address or
five (5) Business Days after being deposited in the post postage prepaid in an
envelope addressed to it at that address,

and, if a particular department or officer is specified as part of its address
details provided under Clause 38.2 (Addresses), if addressed to that department
or officer.

 

  (b) Any communication or document to be made or delivered to the Agent or the
Security Agent will be effective only when actually received by the Agent or
Security Agent and then only if it is expressly marked for the attention of the
department or officer identified with the Agent’s or Security Agent’s signature
below (or any substitute department or officer as the Agent or Security Agent
shall specify for this purpose).

 

  (c) All notices from or to an Obligor shall be sent through the Agent.

 

- 171 -



--------------------------------------------------------------------------------

  (d) Any communication or document made or delivered to the Parent in
accordance with this Clause 38.3 will be deemed to have been made or delivered
to each of the Obligors.

 

38.4 Notification of address and fax number

Promptly upon receipt of notification of an address or fax number or change of
address or fax number pursuant to Clause 38.2 (Addresses) or changing its own
address or fax number, the Agent shall notify the other Parties.

 

38.5 Communication when Agent is Impaired Agent

If the Agent is an Impaired Agent the Parties may, instead of communicating with
each other through the Agent, communicate with each other directly and (while
the Agent is an Impaired Agent) all the provisions of the Finance Documents
which require communications to be made or notices to be given to or by the
Agent shall be varied so that communications may be made and notices given to or
by the relevant Parties directly. This provision shall not operate after a
replacement Agent has been appointed.

 

38.6 Electronic communication

 

  (a) Any communication to be made between the Agent or the Security Agent and a
Lender under or in connection with the Finance Documents may be made by
electronic mail or other electronic means, if the Agent, the Security Agent and
the relevant Lender:

 

  (i) agree that, unless and until notified to the contrary, this is to be an
accepted form of communication;

 

  (ii) notify each other in writing of their electronic mail address and/or any
other information required to enable the sending and receipt of information by
that means; and

 

  (iii) notify each other of any change to their address or any other such
information supplied by them.

 

  (b) Any electronic communication made between the Agent and a Lender or the
Security Agent will be effective only when actually received in readable form
and in the case of any electronic communication made by a Lender to the Agent or
the Security Agent only if it is addressed in such a manner as the Agent or
Security Agent shall specify for this purpose.

 

38.7 Use of websites

 

  (a) The Parent may satisfy its obligation under this Agreement to deliver any
information in relation to those Lenders (the “Website Lenders”) who accept this
method of communication by posting this information onto an electronic website
designated by the Parent and the Agent (the “Designated Website”) if:

 

  (i) the Agent expressly agrees (after consultation with each of the Lenders)
that it will accept communication of the information by this method;

 

- 172 -



--------------------------------------------------------------------------------

  (ii) both the Parent and the Agent are aware of the address of and any
relevant password specifications for the Designated Website; and

 

  (iii) the information is in a format previously agreed between the Parent and
the Agent.

If any Lender (a “Paper Form Lender”) does not agree to the delivery of
information electronically then the Agent shall notify the Parent accordingly
and the Parent shall at its own cost supply the information to the Agent (in
sufficient copies for each Paper Form Lender) in paper form. In any event the
Parent shall at its own cost supply the Agent with at least one copy in paper
form of any information required to be provided by it.

 

  (b) The Agent shall supply each Website Lender with the address of and any
relevant password specifications for the Designated Website following
designation of that website by the Parent and the Agent.

 

  (c) The Parent shall promptly upon becoming aware of its occurrence notify the
Agent if:

 

  (i) the Designated Website cannot be accessed due to technical failure;

 

  (ii) the password specifications for the Designated Website change;

 

  (iii) any new information which is required to be provided under this
Agreement is posted onto the Designated Website;

 

  (iv) any existing information which has been provided under this Agreement and
posted onto the Designated Website is amended; or

 

  (v) the Parent becomes aware that the Designated Website or any information
posted onto the Designated Website is or has been infected by any electronic
virus or similar software.

If the Parent notifies the Agent under paragraph (c)(i) or paragraph (c)(v)
above, all information to be provided by the Parent under this Agreement after
the date of that notice shall be supplied in paper form unless and until the
Agent and each Website Lender is satisfied that the circumstances giving rise to
the notification are no longer continuing.

 

  (d) Any Website Lender may request, through the Agent, one paper copy of any
information required to be provided under this Agreement which is posted onto
the Designated Website. The Parent shall at its own cost comply with any such
request within ten (10) Business Days.

 

38.8 English language

 

  (a) Any notice given under or in connection with any Finance Document must be
in English.

 

- 173 -



--------------------------------------------------------------------------------

  (b) All other documents provided under or in connection with any Finance
Document must be:

 

  (i) in English; or

 

  (ii) if not in English, and if so required by the Agent, accompanied by a
certified English translation and, in this case, the English translation will
prevail unless the document is a constitutional, statutory or other official
document.

 

39. CALCULATIONS AND CERTIFICATES

 

39.1 Accounts

In any litigation or arbitration proceedings arising out of or in connection
with a Finance Document, the entries made in the accounts maintained by a
Finance Party are prima facie evidence of the matters to which they relate.

 

39.2 Certificates and determinations

 

  (a) Any certification or determination by a Finance Party of a rate or amount
under any Finance Document is, in the absence of manifest error, conclusive
evidence of the matters to which it relates.

 

  (b) Where any person gives a certificate on behalf of any parties to the
Finance Documents pursuant to any provision thereof and such certificate proves
to be incorrect, the individual shall incur no personal liability in consequence
of such certificate being incorrect save where such individual acted
fraudulently or recklessly in giving such certificate (in which case any
liability of such individual shall be determined in accordance with applicable
law).

 

39.3 Day count convention

Any interest, commission or fee accruing under a Finance Document will accrue
from day to day and is calculated on the basis of the actual number of days
elapsed and a year of 360 days or, in any case where the practice in the
Relevant Interbank Market differs, in accordance with that market practice.

 

40. PARTIAL INVALIDITY

If, at any time, any provision of the Finance Documents is or becomes illegal,
invalid or unenforceable in any respect under any law of any jurisdiction,
neither the legality, validity or enforceability of the remaining provisions nor
the legality, validity or enforceability of such provision under the law of any
other jurisdiction will in any way be affected or impaired.

 

41. REMEDIES AND WAIVERS

No failure to exercise, nor any delay in exercising, on the part of any Finance
Party or Secured Party, any right or remedy under the Finance Documents shall
operate as a waiver, nor shall any single or partial exercise of any right or
remedy prevent any further or other exercise or the exercise of any other right
or remedy. The rights and

 

- 174 -



--------------------------------------------------------------------------------

remedies provided in this Agreement are cumulative and not exclusive of any
rights or remedies provided by law.

 

42. AMENDMENTS AND WAIVERS

 

42.1 Intercreditor Agreement

Subject to Clause 1.4 (Intercreditor Agreement) this Clause 42 is subject to the
terms of the Intercreditor Agreement.

 

42.2 Required consents

 

  (a) Subject to Clause 42.3 (Exceptions) and Clause 42.2(d), any term of the
Finance Documents may be amended or waived only with the consent of the Majority
Lenders and the Parent and any such amendment or waiver will be binding on all
Parties.

 

  (b) The Agent may effect, on behalf of any Finance Party, any amendment or
waiver permitted by this Clause 42.

 

  (c) Each Obligor agrees to any such amendment or waiver permitted by this
Clause 42 which is agreed to by the Parent. This includes any amendment or
waiver which would, but for this paragraph (c), require the consent of all of
the Guarantors.

 

  (d) The Agent shall notify the Lenders reasonably promptly of any amendments
or waivers proposed by the Parent.

 

42.3 Exceptions

 

  (a) An amendment or waiver that has the effect of changing or which relates
to:

 

  (i) the definitions of “Majority Lenders”, “Super Majority Lenders” or “Change
of Control” in Clause 1.1 (Definitions);

 

  (ii) an extension to the date of payment of any amount under the Finance
Documents (other than an extension which results from an amendment or waiver in
respect of Clause 12.3 (Disposal Proceeds and Insurance Proceeds));

 

  (iii) an extension of the Availability Period;

 

  (iv) a reduction in the Margin or a reduction in the amount of any payment of
principal, interest, fees or commission payable (save as provided by the
operation of the Margin adjustment described in the definition of “Margin” and
other than a reduction in the amount of any payment or cancellation which
results from an amendment or waiver in respect of Clause 12.3 (Disposal Proceeds
and Insurance Proceeds));

 

  (v) a change in currency of payment of any amount under the Finance Documents;

 

- 175 -



--------------------------------------------------------------------------------

  (vi) an increase in or an extension of any Commitment or the Total
Commitments;

 

  (vii) a change to the Borrowers or Guarantors other than in accordance with
Clause 32 (Changes to the Obligors);

 

  (viii) any provision which expressly requires the consent of all the Lenders;

 

  (ix) Clause 2.3 (Finance Parties’ rights and obligations), Clause 27.22 (Note
Purchase Condition), Clause 30 (Changes to the Lenders) or this Clause 42;

 

  (x) Clause 12.1 (Exit) and Clause 12.2 (Exit Discussions); and

 

  (xi) subject to the terms of the Intercreditor Agreement, any amendment to the
order of priority or subordination under the Intercreditor Agreement, or the
manner in which the proceeds of enforcement of the Transaction Security are
distributed,

shall not be made without the prior consent of all the Lenders, unless it is the
result of:

 

  (A) a Structural Change, in which case the provisions of paragraph (c) below
shall apply; or

 

  (B) an increase to the Facility pursuant to Clause 2.2 (Increase) or Clause
2.3 (Accordion Increase in Commitments), in which case no consent of any Lender
(other than each Increase Lender and each Additional Commitment Lender as
applicable) shall be required for such increase.

 

  (b) For the purposes of this Clause 42.3, “Structural Change” means an
amendment, waiver or variation of the terms of the Finance Documents that
results in:

 

  (i) the introduction of any additional tranche or facility under the Finance
Documents that ranks junior to the Facility (and, for the avoidance of doubt,
excluding any tranche or facility ranking pari passu with or in priority to
claims under the Finance Documents); or

 

  (ii) any increase in or addition of any commitment, any extension of a
commitment’s maturity or availability, the re-denomination of a commitment into
another currency and any extension of the date for or redenomination of, or a
reduction of, any amount owing under the Finance Documents (other than by way of
a waiver of a mandatory prepayment); or

 

  (iii) changes to any Finance Documents that are consequential on, incidental
to or required to implement or reflect any of the foregoing,

provided that an increase to the Facility pursuant to Clause 2.2 (Increase) or
Clause 2.3 (Accordion Increase in Commitments) shall not be a “Structural
Change”.

 

- 176 -



--------------------------------------------------------------------------------

  (c) A Structural Change may be approved with the consent of the Super Majority
Lenders and of each Lender that is participating in that additional tranche or
facility or increasing, extending or re-denominating its commitments or, as
applicable, extending or redenominating or reducing any amount due to it.

 

  (d) An amendment or waiver that has the effect of changing or which relates to
a change to Clause 26 (Financial Covenants) shall not be made without the prior
consent of the Majority Lenders and of each Original Hold Lender, where
“Original Hold Lender” means each Original Lender whose Commitments (together
with the Commitments of its Affiliates) as at the date that the request for such
amendment or waiver is made are at least equal to the amount set out opposite
its name under heading “Commitment” in Part II-A of Schedule 1 (The Original
Parties) less the amount of any reduction in its Commitment since the date of
this Agreement as result of any voluntary cancellation pursuant to Clause 11.3
(Voluntary cancellation).

 

  (e)     

 

  (i) If the Agent or a Lender reasonably believes that an amendment or waiver
or the implementation of the accordion facility or a Structural Change (an
“Amendment”) may constitute a “material modification” for the purposes of FATCA
that may result (directly or indirectly) in a Party being required to make a
FATCA Deduction and the Agent or that Lender (as the case may be) notifies the
Parent and the Agent accordingly, that Amendment may, subject to paragraphs
(ii) below, not be effected without the consent of the Agent and all the
Lenders.

 

  (ii) If the Agent or any Lender does not consent to the relevant Amendment
because it reasonably believes that the Amendment may constitute a “material
modification” for the purposes of FATCA, the Parent may only make such Amendment
if the Parent either:

 

  (A) cancels and repays any non-consenting Lender pursuant to Clause 11.5
(Right of cancellation and repayment in relation to a single Lender or Issuing
Bank), provided that if such Amendment is to be made more than six months before
the relevant FATCA Application Date then any such cancellation and repayment
shall only be made during the period beginning six months before and ending one
month before the relevant FATCA Application Date, and provided further that if
the Parent has exercised its right under this Clause 42.3(e)(ii)(A) to cancel
and repay a Lender but has not done so by the date which is one month prior to
the relevant FATCA Application Date then the Parent will be deemed to have
agreed to pay increased amounts under (B) below; or

 

  (B)

if a FATCA Deduction is required to be made by an Obligor and/or by a Finance
Party from a payment and notwithstanding the terms of Clause 18.2 (Tax gross
up), procures that the amount of the payment due from that Obligor shall be
increased to an amount which (after making any FATCA Deduction) leaves an amount
equal to the payment which would have been

 

- 177 -



--------------------------------------------------------------------------------

  due if no FATCA Deduction had been required and/or pays to the relevant
Finance Party (within three Business Days of demand by the Agent) an amount
equal to the loss, liability or cost which that Finance Party determines will be
or has been (directly or indirectly) suffered by that Finance Party as a result
of another Finance Party making a FATCA Deduction.

 

  (f) Notwithstanding Clause 1.4 (Intercreditor Agreement), the release of all
or substantially all the Transaction Security (unless such release is provided
for under clause 14 of the Intercreditor Agreement) requires the consent of all
the Lenders provided that the release of all or substantially all the
Transaction Security (i) required to effect a Permitted Reorganisation, or
(ii) upon final repayment and cancellation of the Facility, shall be promptly
granted by the Security Agent and no Lender consents will be required.

 

  (g) Notwithstanding Clause 1.4 (Intercreditor Agreement), subject to paragraph
(f) above the release of any Transaction Security over any asset under any
Transaction Security Document or the amendment to any Transaction Security
Document requires the prior consent of the Super Majority Lenders provided that
the release of any Transaction Security or amendment to any Transaction Security
Document (i) required to effect a Permitted Reorganisation, or (ii) in respect
of a disposal permitted by the provisions of this Agreement, shall be promptly
granted by the Security Agent and no Super Majority Lender consents will be
required.

 

  (h) An amendment or waiver which relates to the rights or obligations of the
Agent, the Arranger, any Issuing Bank, the Security Agent or any Ancillary
Lender (each in their capacity as such) may not be effected without the consent
of the Agent, the Arranger, that Issuing Bank, the Security Agent or, as the
case may be, that Ancillary Lender.

 

  (i) If any Lender fails to respond to a request for a consent, waiver,
amendment of or in relation to any of the terms of any Finance Document within
15 Business Days (unless the Parent and the Agent agree to a longer time period
in relation to any request) of that request being made, its Commitment and/or
participation shall not be included for the purpose of calculating the Total
Commitments or participations under the relevant Facility when ascertaining
whether any relevant percentage (including, for the avoidance of doubt,
unanimity) of Total Commitments and/or participations has been obtained to
approve that request.

 

42.4 Replacement of Lender

 

  (a) If at any time:

 

  (i) any Lender becomes a Non-Consenting Lender (as defined in paragraph
(c) below); or

 

  (ii)

an Obligor becomes obliged to repay any amount in accordance with Clause 11.1
(Illegality) or to pay additional amounts pursuant to Clause 19.1 (Increased
Costs), Clause 18.2 (Tax gross up), Clause 18.3

 

- 178 -



--------------------------------------------------------------------------------

  (Tax indemnity) or paragraph 3 of Schedule 4 (Mandatory cost formula) to any
Lender in excess of amounts payable to the other Lenders generally,

then the Parent may, on five (5) Business Days’ prior written notice to the
Agent and such Lender, replace such Lender by requiring such Lender to (and such
Lender shall) transfer pursuant to Clause 30 (Changes to the Lenders) all (and
not part only) of its rights and obligations under this Agreement to a Lender or
other bank, financial institution, trust, fund or other entity (a “Replacement
Lender”) selected by the Parent (excluding a member of the Group and if such
entity is a Sponsor Affiliate, provided that such transfer shall be in
accordance with Clause 31 (Restriction on Debt Purchase Transactions)), and
which is acceptable to the Issuing Bank, which confirms its willingness to
assume and does assume all the obligations of the transferring Lender (including
the assumption of the transferring Lender’s participations on the same basis as
the transferring Lender) for a purchase price in cash payable at the time of
transfer equal to the outstanding principal amount of such Lender’s
participation in the outstanding Utilisations and all accrued interest and/or
Letter of Credit fees, Break Costs and other amounts payable in relation thereto
under the Finance Documents.

 

  (b) The replacement of a Lender pursuant to this Clause 42.4 shall be subject
to the following conditions:

 

  (i) the Parent shall have no right to replace the Agent or Security Agent in
their capacity as Agent or Security Agent;

 

  (ii) neither the Agent nor the Lender shall have any obligation to the Parent
to find a Replacement Lender;

 

  (iii) in the event of a replacement of a Non-Consenting Lender such
replacement must take place no later than 45 days after the date the
Non-Consenting Lender notifies the Parent and the Agent of its failure or
refusal to give a consent in relation to, or agree to any waiver or amendment to
the Finance Documents requested by the Parent; and

 

  (iv) in no event shall the Lender replaced under this paragraph (b) be
required to pay or surrender to such Replacement Lender any of the fees received
by such Lender pursuant to the Finance Documents.

 

  (c) In the event that:

 

  (i) the Parent or the Agent (at the request of the Parent) has requested the
Lenders to give a consent in relation to, or to agree to a waiver or amendment
of, any provisions of the Finance Documents;

 

  (ii) the consent, waiver or amendment in question requires the approval of
more than the Majority Lenders; and

 

  (iii) the Majority Lenders have consented or agreed to such waiver or
amendment,

 

- 179 -



--------------------------------------------------------------------------------

then any Lender who does not consent or agree to such waiver or amendment shall
be deemed a “Non-Consenting Lender”.

 

42.5 Disenfranchisement of Defaulting Lenders

 

  (a) For so long as a Defaulting Lender has any Available Commitment, in
ascertaining the Majority Lenders or whether any given percentage (including,
for the avoidance of doubt, unanimity) of the Total Commitments has been
obtained to approve any request for a consent, waiver, amendment or other vote
under the Finance Documents, that Defaulting Lender’s Commitments will be
reduced by the amount of its Available Commitments.

 

  (b) For the purposes of this Clause 42.5, the Agent may assume that the
following Lenders are Defaulting Lenders:

 

  (i) any Lender which has notified the Agent that it has become a Defaulting
Lender;

 

  (ii) any Lender in relation to which it is aware that any of the events or
circumstances referred to in paragraphs (a), (b) or (c) of the definition of
“Defaulting Lender” has occurred,

unless it has received notice to the contrary from the Lender concerned
(together with any supporting evidence reasonably requested by the Agent) or the
Agent is otherwise aware that the Lender has ceased to be a Defaulting Lender.

 

42.6 Replacement of a Defaulting Lender

 

  (a) The Parent may, at any time a Lender has become and continues to be a
Defaulting Lender, by giving five (5) Business Days’ prior written notice to the
Agent and such Lender:

 

  (i) replace such Lender by requiring such Lender to (and such Lender shall)
transfer pursuant to Clause 30 (Changes to the Lenders) all (and not part only)
of its rights and obligations under this Agreement; or

 

  (ii) require such Lender to (and such Lender shall) transfer pursuant to
Clause 30 (Changes to the Lenders) all (and not part only) of the undrawn
Commitment of the Lender;

to a Lender or other bank, financial institution, trust, fund or other entity (a
“Replacement Lender”) selected by the Parent, and which is acceptable to the
Issuing Bank, which confirms its willingness to assume and does assume all the
obligations or all the relevant obligations of the transferring Lender
(including the assumption of the transferring Lender’s participations or
unfunded participations (as the case may be) on the same basis as the
transferring Lender) for a purchase price in cash payable at the time of
transfer equal to the outstanding principal amount of such Lender’s
participation in the outstanding Utilisations and all accrued interest and/or
Letter of Credit fees, Break Costs and other amounts payable in relation thereto
under the Finance Documents.

 

- 180 -



--------------------------------------------------------------------------------

  (b) Any transfer of rights and obligations of a Defaulting Lender pursuant to
this Clause 42.6 shall be subject to the following conditions:

 

  (i) the Parent shall have no right to replace the Agent or Security Agent in
their capacity as Agent or Security Agent;

 

  (ii) neither the Agent nor the Defaulting Lender shall have any obligation to
the Parent to find a Replacement Lender;

 

  (iii) the transfer must take place no later than 45 days after the notice
referred to in paragraph (a) above; and

 

  (iv) in no event shall the Defaulting Lender be required to pay or surrender
to the Replacement Lender any of the fees received by the Defaulting Lender
pursuant to the Finance Documents.

 

43. CONFIDENTIALITY

 

43.1 Confidential Information

Each Finance Party agrees to keep all Confidential Information confidential and
not to disclose it to anyone, save to the extent permitted by Clause 43.2
(Disclosure of Confidential Information) and to ensure that all Confidential
Information is protected with security measures and a degree of care that would
apply to its own confidential information.

 

43.2 Disclosure of Confidential Information

Any Finance Party may disclose:

 

  (a) to any of its Affiliates and Related Funds and any of its or their
officers, directors, employees, professional advisers, auditors, partners and
Representatives such Confidential Information as that Finance Party shall
consider appropriate if any person to whom the Confidential Information is to be
given pursuant to this paragraph (a) is informed in writing of its confidential
nature and it agrees to be bound by the same confidentiality restrictions as the
Finance Party who is disclosing the information and that some or all of such
Confidential Information may be price-sensitive information except that there
shall be no such requirement to so inform if the recipient is subject to
professional obligations to maintain the confidentiality of the information or
is otherwise bound by requirements of confidentiality in relation to the
Confidential Information;

 

  (b) to any person:

 

  (i) to (or through) whom it assigns or transfers (or may potentially assign or
transfer) all or any of its rights and/or obligations under one or more Finance
Documents and to any of that person’s Affiliates, Related Funds, Representatives
and professional advisers;

 

  (ii)

with (or through) whom it enters into (or may potentially enter into), whether
directly or indirectly, any sub-participation in relation to, or

 

- 181 -



--------------------------------------------------------------------------------

  any other transaction under which payments are to be made or may be made by
reference to, one or more Finance Documents and/or one or more Obligors and to
any of that person’s Affiliates, Related Funds, Representatives and professional
advisers;

 

  (iii) appointed by any Finance Party or by a person to whom paragraph (b)(i)
or (ii) above applies to receive communications, notices, information or
documents delivered pursuant to the Finance Documents on its behalf (including,
without limitation, any person appointed under paragraph (c) of Clause 33.15
(Relationship with the Lenders));

 

  (iv) who invests in or otherwise finances (or may potentially invest in or
otherwise finance), directly or indirectly, any transaction referred to in
paragraph (b)(i) or (b)(ii) above;

 

  (v) to whom information is required or requested to be disclosed by any court
of competent jurisdiction or any governmental, banking, taxation or other
regulatory authority or similar body, the rules of any relevant stock exchange
or pursuant to any applicable law or regulation;

 

  (vi) to whom information is required by law to be disclosed in connection
with, and for the purposes of, any litigation, arbitration, administrative or
other investigations, proceedings or disputes;

 

  (vii) who is a Party; or

 

  (viii) with the consent of the Parent;

in each case, such Confidential Information as that Finance Party shall consider
appropriate if:

 

  (A) in relation to paragraphs (b)(i), (b)(ii) and (b)(iii) above, the person
to whom the Confidential Information is to be given has entered into a
Confidentiality Undertaking except that there shall be no requirement for a
Confidentiality Undertaking if the recipient is a professional adviser and is
subject to professional obligations to maintain the confidentiality of the
Confidential Information;

 

  (B) in relation to paragraph (b)(iv) above, the person to whom the
Confidential Information is to be given has entered into a Confidentiality
Undertaking or is otherwise bound by requirements of confidentiality in relation
to the Confidential Information they receive and is informed that some or all of
such Confidential Information may be price-sensitive information;

 

  (C)

in relation to paragraphs (b)(v), (b)(vi) and (b)(vii) above, the person to whom
the Confidential Information is to be given is informed of its confidential
nature and that some or all of such

 

- 182 -



--------------------------------------------------------------------------------

  Confidential Information may be price-sensitive information except that there
shall be no requirement to so inform if, in the opinion of that Finance Party,
it is not practicable so to do in the circumstances;

 

  (c) to any person appointed by that Finance Party or by a person to whom
paragraph (b)(i) or (b)(ii) above applies to provide administration or
settlement services in respect of one or more of the Finance Documents including
without limitation, in relation to the trading of participations in respect of
the Finance Documents, such Confidential Information as may be required to be
disclosed to enable such service provider to provide any of the services
referred to in this paragraph (c) if the service provider to whom the
Confidential Information is to be given has entered into a confidentiality
agreement substantially in the form of the LMA Master Confidentiality
Undertaking for Use With Administration/Settlement Service Providers or such
other form of confidentiality undertaking agreed between the Parent and the
relevant Finance Party;

 

  (d) to any rating agency (including its professional advisers) such
Confidential Information as may be required to be disclosed to enable such
rating agency to carry out its normal rating activities in relation to the
Finance Documents and/or the Obligors if the rating agency to whom the
Confidential Information is to be given is informed of its confidential nature
and that some or all of such Confidential Information may be price-sensitive
information.

 

  (e) the size and term of the Facility and the name of the Obligors to any
investor or a potential investor in a securitisation (or similar transaction of
broadly equivalent economic effect) of that Finance Parties’ rights or
obligations under the Finance Documents.

 

43.3 Disclosure to numbering service providers

 

  (a) Any Finance Party may disclose to any national or international numbering
service provider appointed by that Finance Party to provide identification
numbering services in respect of this Agreement, the Facilities and/or one or
more Obligors the following information:

 

  (i) names of Obligors;

 

  (ii) country of domicile of Obligors;

 

  (iii) place of incorporation of Obligors;

 

  (iv) date of this Agreement;

 

  (v) the names of the Agent and the Arranger;

 

  (vi) date of each amendment and restatement of this Agreement;

 

  (vii) amount of Total Commitments;

 

  (viii) currencies of the Facilities;

 

- 183 -



--------------------------------------------------------------------------------

  (ix) type of Facilities;

 

  (x) ranking of Facilities;

 

  (xi) Termination Date for Facilities;

 

  (xii) changes to any of the information previously supplied pursuant to
paragraphs (i) to (xi) above; and

 

  (xiii) such other information agreed between such Finance Party and the
Parent,

to enable such numbering service provider to provide its usual syndicated loan
numbering identification services.

 

  (b) The Parties acknowledge and agree that each identification number assigned
to this Agreement, the Facilities and/or one or more Obligors by a numbering
service provider and the information associated with each such number may be
disclosed to users of its services in accordance with the standard terms and
conditions of that numbering service provider.

 

  (c) Each Obligor represents that none of the information set out in paragraphs
(i) to (xiii) of paragraph (a) above is, nor will at any time be, unpublished
price-sensitive information.

 

  (d) The Agent shall promptly notify the Parent and the other Finance Parties
of:

 

  (i) the name of any numbering service provider appointed by the Agent in
respect of this Agreement, the Facilities and/or one or more Obligors; and

 

  (ii) the number or, as the case may be, numbers assigned to this Agreement,
the Facilities and/or one or more Obligors by such numbering service provider.

 

43.4 Entire agreement

This Clause 43 (Confidentiality) constitutes the entire agreement between the
Parties in relation to the obligations of the Finance Parties under the Finance
Documents regarding Confidential Information and supersedes any previous
agreement, whether express or implied, regarding Confidential Information.

 

43.5 Inside information

Each of the Finance Parties acknowledges that some or all of the Confidential
Information is or may be price-sensitive information and that the use of such
information may be regulated or prohibited by applicable legislation including
securities law relating to insider dealing and market abuse and each of the
Finance Parties undertakes not to use any Confidential Information for any
unlawful purpose.

 

- 184 -



--------------------------------------------------------------------------------

43.6 Notification of disclosure

Each of the Finance Parties agrees (to the extent permitted by law and
regulation) to inform the Parent:

 

  (a) of the circumstances of any disclosure of Confidential Information made
pursuant to paragraph (b)(v) of Clause 43.2 (Disclosure of Confidential
Information) except where such disclosure is made to any of the persons referred
to in that paragraph during the ordinary course of its supervisory or regulatory
function; and

 

  (b) upon becoming aware that Confidential Information has been disclosed in
breach of this Clause 43 (Confidentiality).

 

43.7 Continuing obligations

The obligations in this Clause 43 (Confidentiality) are continuing and, in
particular, shall survive and remain binding on each Finance Party for a period
of twelve Months from the earlier of:

 

  (a) the date on which all amounts payable by the Obligors under or in
connection with the Finance Documents have been paid in full and all Commitments
have been cancelled or otherwise cease to be available; and

 

  (b) the date on which such Finance Party otherwise ceases to be a Finance
Party.

 

44. COUNTERPARTS

Each Finance Document may be executed in any number of counterparts, and this
has the same effect as if the signatures on the counterparts were on a single
copy of the Finance Document.

 

45. GOVERNING LAW

 

  (a) Subject to paragraph (b) below, this Agreement and any non-contractual
obligations arising out of or in connection with it are governed by, and shall
be construed and enforced in accordance with, English law.

 

  (b) Notwithstanding paragraph (a) above, Schedule 15 (Restrictive Covenants)
shall be interpreted in accordance with New York law.

 

46. ENFORCEMENT

 

46.1 Jurisdiction of English courts

 

  (a) Subject to paragraph (b) below, the courts of England have exclusive
jurisdiction to settle any dispute arising out of or in connection with this
Agreement (including a dispute relating to the existence, validity or
termination of this Agreement or any non-contractual obligation arising out of
or in connection with this Agreement) (a “Dispute”). In this regard, the Parties
agree that the courts of England are the most appropriate and convenient courts
to settle Disputes and accordingly no Party will argue to the contrary.

 

- 185 -



--------------------------------------------------------------------------------

  (b) Notwithstanding paragraph (a) above, this Clause 46.1 is for the benefit
of the Finance Parties and Secured Parties only. As a result, no Finance Party
or Secured Party shall be prevented from taking proceedings relating to a
Dispute in any other courts with jurisdiction. To the extent allowed by law, the
Finance Parties and Secured Parties may take concurrent proceedings in any
number of jurisdictions.

 

46.2 Service of process

 

  (a) Without prejudice to any other mode of service allowed under any relevant
law, each Obligor (other than an Obligor incorporated in England and Wales):

 

  (i) irrevocably appoints Cabot Financial (Europe) Limited as its agent for
service of process in relation to any proceedings before the English courts in
connection with any Finance Document (and Cabot Financial (Europe) Limited by
its execution of this Agreement, accepts that appointment); and

 

  (ii) agrees that failure by an agent for service of process to notify the
relevant Obligor of the process will not invalidate the proceedings concerned.

 

  (b) If any person appointed as an agent for service of process is unable for
any reason to act as agent for service of process, the Parent (on behalf of all
the Obligors) must immediately (and in any event within ten (10) Business Days
of such event taking place) appoint another agent on terms acceptable to the
Agent. Failing this, the Agent may appoint another agent for this purpose.

 

  (c) Each Obligor expressly agrees and consents to the provisions of this
Clause 46 and Clause 45 (Governing law).

 

47. WAIVER OF JURY TRIAL

Each Party hereby waives, to the fullest extent permitted by applicable law, any
right it may have to a trial by jury in any legal proceeding directly or
indirectly arising out of or relating to this Agreement, any other Finance
Document or the transactions contemplated thereby (whether based on contract,
tort or any other theory). Each Party (a) certifies that no representative,
agent or attorney or any other party has represented, expressly or otherwise,
that such other Party would not, in the event of litigation, seek to enforce the
foregoing waiver and (b) acknowledges that it and the other Parties have been
induced to enter into this Agreement by, among other things, the mutual waivers
and certifications in this Clause 47.

 

48. PATRIOT ACT

Each Lender that is subject to the requirements of the USA PATRIOT Act hereby
notifies each Obligor that, pursuant to the requirements of the USA PATRIOT Act,
such Lender is required to obtain, verify and record information that identifies
such Obligor, which information includes the name and address of such Obligor
and other information that will allow such Lender to identify such Obligor in
accordance with the USA PATRIOT Act.

 

- 186 -



--------------------------------------------------------------------------------

49. POWERS OF ATTORNEY

If any of the parties to this Agreement is represented by an attorney or
attorneys in connection with the signing and/or execution and/or delivery of
this Agreement or any agreement or document referred to herein or made pursuant
hereto and the relevant power or powers of attorney is or are expressed to be
governed by English law, it is hereby expressly acknowledged and accepted by the
other parties hereto that such laws shall govern the existence and extent of
such attorney’s authority and the effects of the exercise thereof.

THIS AGREEMENT has been entered into on the date stated at the beginning of this
Agreement.

 

- 187 -



--------------------------------------------------------------------------------

SCHEDULE 1

THE ORIGINAL PARTIES

PART I

THE ORIGINAL OBLIGORS

The Original Borrowers

 

Name of Original Borrower

  

Registration number (or equivalent, if any) Jurisdiction of Incorporation

Cabot Financial (UK) Limited    3757424, England & Wales

The Original Guarantors

 

Name of Original Guarantor

  

Registration number (or equivalent, if any) Jurisdiction of Incorporation

Cabot Financial (Luxembourg) S.A.    B-171245 Luxembourg Cabot Financial Limited
   5714535, England & Wales Cabot Financial Holdings Group Limited    4934534,
England & Wales Cabot Credit Management Group Limited    4071551, England &
Wales Cabot Financial Debt Recovery Services Limited    3936134, England & Wales
Cabot Financial (UK) Limited    3757424, England & Wales Cabot Financial
(Europe) Limited    3439445, England & Wales Financial Investigations and
Recoveries (Europe) Limited    3958421, England & Wales Apex Credit Management
Limited    3967099, England & Wales

 

- 188 -



--------------------------------------------------------------------------------

PART II

THE LENDERS

PART II-A

THE ORIGINAL LENDERS

 

Name of Original Lender

   Commitment      Status (Non-
Acceptable L/C
Lender: Yes/No)    HMRC DT Treaty
Passport scheme
reference number
and jurisdiction of
tax residence (if
applicable)

Citibank, N.A., London Branch

     5,000,000         

JPMorgan Chase Bank, N.A., London Branch

     5,000,000         

Lloyds TSB Bank plc

     20,000,000         

The Royal Bank of Scotland plc

     20,000,000            

 

 

       

Total

   £ 50,000,000            

 

 

       

PART II-B

THE EFFECTIVE DATE LENDERS

 

Name of Effective Date Lender

   Commitment      Status (Non-
Acceptable L/C
Lender: Yes/No)    HMRC DT Treaty
Passport scheme
reference number
and jurisdiction of
tax residence (if
applicable)

DNB Bank ASA, London Branch

   £ 20,000,000         

JPMorgan Chase Bank, N.A., London Branch

   £ 5,000,000         

Lloyds TSB Bank plc

   £ 35,000,000         

The Royal Bank of Scotland plc

   £ 25,000,000            

 

 

       

Total

   £ 85,000,000            

 

 

       

 

- 189 -



--------------------------------------------------------------------------------

SCHEDULE 2

CONDITIONS PRECEDENT

PART I

CONDITIONS PRECEDENT TO INITIAL UTILISATION

 

1. Obligors

 

  (a) A copy of the constitutional documents of each Original Obligor (other
than the Luxembourg Guarantor) and CCML.

 

  (b) If applicable, a copy of a resolution of the board or, if applicable, a
committee of the board of directors of each Original Obligor (other than the
Luxembourg Guarantor) and CCML:

 

  (i) approving the terms of, and the transactions contemplated by, the
Transaction Documents to which it is a party and resolving that it execute,
deliver and perform the Transaction Documents to which it is a party;

 

  (ii) authorising a specified person or persons to execute the Finance
Documents to which it is a party on its behalf; and

 

  (iii) authorising a specified person or persons, on its behalf, to sign and/or
despatch all documents and notices (including, if relevant, any Utilisation
Request) to be signed and/or despatched by it under or in connection with the
Finance Documents to which it is a party.

 

  (c) If applicable, a copy of a resolution of the board of directors of the
relevant company, establishing the committee referred to in paragraph (b) above.

 

  (d) A copy of a specimen of the signature of each person authorised by the
resolution referred to in paragraph (b) above in relation to the Finance
Documents and related documents.

 

  (e) A copy of a resolution signed by all of the holders of the issued shares
in each Original Guarantor and, in respect of CCML, a copy of a resolution
signed by the majority holders of its issued shares, approving the terms of, and
the transactions contemplated by, the Finance Documents to which such Original
Guarantor and CCML, respectively, is a party.

 

  (f) Evidence that the articles of association of each member of the Restricted
Group which is subject to the Transaction Security do not contain any transfer
or equivalent restrictions.

 

  (g) A certificate of the Parent (signed by a director or authorised signatory)
confirming that borrowing or guaranteeing or securing, as appropriate, the Total
Commitments would not cause any borrowing, guarantee, security or similar limit
binding on any Original Obligor (other than the Luxembourg Guarantor) to be
exceeded;

 

- 190 -



--------------------------------------------------------------------------------

  (h) A certificate of an authorised signatory of the Parent or other relevant
Original Obligor (other than the Luxembourg Guarantor) and CCML certifying that
each copy document relating to it specified in this Part I of Schedule 2 is
correct, complete and in full force and effect and has not been amended or
superseded as at a date no earlier than the date of this Agreement; and

 

  (i) A certificate of CCML (signed by a director or authorised signatory)
confirming that the guaranteeing or securing, as appropriate, of the Total
Commitments would not cause any guarantee, security or similar limit binding on
it to be exceeded.

 

2. Finance Documents

 

  (a) This Agreement executed by the members of the Group party to this
Agreement.

 

  (b) The Intercreditor Agreement executed by the members of the Group party to
that Agreement and the Note Trustee.

 

  (c) The Fee Letters, executed by the members of the Group party to them.

 

  (d) A copy of the Note Documents.

 

  (e) A copy of the Offering Memorandum.

 

  (f) At least two originals of each of the Transaction Security Documents
listed in Part III (Transaction Security Documents) of Schedule 2 (Conditions
Precedent).

 

  (g) Unless a grace period for supply of notices is contained in the relevant
Transaction Security Document, a copy of all notices required to be sent under
the Transaction Security Documents on or before the Closing Date executed by the
relevant Obligors or CCML (as applicable) and, in the case of any notice to be
sent to another member of the Restricted Group, duly acknowledged.

 

  (h) Save as otherwise expressly provided in the relevant Transaction Security
Document, all share certificates, transfers and stock transfer forms or
equivalent duly executed by the relevant Obligor or CCML (as applicable) in
blank in relation to the assets subject to or expressed to be subject to the
Transaction Security and other documents of title required to be provided under
the Transaction Security Documents on or before the Closing Date.

 

3. Luxembourg documents

 

  (a) A copy of the articles of association (statuts) of the Luxembourg
Guarantor.

 

  (b) A copy of the resolutions of the board of directors of the Luxembourg
Guarantor approving the entry into the Finance Documents to which it is a party.

 

- 191 -



--------------------------------------------------------------------------------

  (c) An excerpt (extrait) from the Luxembourg Register of Commerce and
Companies with respect to the Luxembourg Guarantor.

 

  (d) A certificate of non-registration of judicial decisions (certificat de
non-inscription de décision judiciaire) from the Luxembourg Register of Commerce
and Companies with respect to the Luxembourg Guarantor.

 

  (e) A copy of the shareholders’ register of the Luxembourg Guarantor
evidencing (i) the ownership of its entire share capital by Cabot Financial
Holdings Group Limited and (ii) the registration of the pledge granted pursuant
to the Luxembourg Share Pledge Agreement.

 

  (f) a certificate signed by a director of the Luxembourg Guarantor:

 

  (i) certifying that each copy document relating to it specified in this Part 1
of Schedule 2 is correct, complete and in full force and effect and has not been
amended or superseded as at a date no earlier than the date of this Agreement;

 

  (ii) confirming that guaranteeing or securing, as appropriate, the Total
Commitments would not cause any guarantee, security or similar limit binding on
the Luxembourg Guarantor to be exceeded;

 

  (iii) certifying the specimen of signature of each person authorised under the
resolutions referred to above to execute the Finance Documents to which the
Luxembourg Guarantor is a party on its behalf; and

 

  (iv) certifying that the Luxembourg Guarantor is not subject to bankruptcy
(faillite), controlled management (gestion contrôlée), suspension of payments
(sursis de paiement), arrangement with creditors (concordat préventif de
faillite) and judicial liquidation (liquidation judiciaire) proceedings and, to
the best of its knowledge, no petition for the opening of such proceedings has
been presented.

 

4. Legal opinion

The following legal opinions, each addressed to the Agent, the Security Agent
and the Original Lenders and capable of being relied upon by any persons who
become Lenders pursuant to the primary syndication of the Facilities:

 

  (a) Clifford Chance LLP, legal advisers to the Agent and the Arranger as to
enforceability of the English law Finance Documents and the capacity of the
Obligors under English law;

 

  (b) Arendt & Merdernach, legal advisers to the Original Obligors as to the
capacity and due execution of the Luxembourg Guarantor under Luxembourg law; and

 

  (c) Clifford Chance LLP, legal advisers to the Agent and the Arranger as to
the enforceability of the Luxembourg law Finance Documents,

 

- 192 -



--------------------------------------------------------------------------------

in each case substantially in the form distributed to the Original Lenders prior
to signing this Agreement.

 

5. Other Documents and Evidence

 

  (a) The Funds Flow Statement.

 

  (b) The Group Structure Chart.

 

  (c) The Approved List.

 

  (d) A copy of the Original Financial Statements of each Obligor.

 

  (e) The Budget.

 

  (f) The Initial ERC.

 

  (g) The ERC Model Output.

 

  (h) Confirmation by the Agent that the fees, costs and expenses then due from
the Parent pursuant to Clause 17 (Fees), Clause 18.6 (Stamp taxes) and Clause 22
(Costs and expenses) have been paid or evidence that the foregoing fees, costs
and expenses will be paid on or by the Closing Date.

 

  (i) A certificate of an authorised signatory of the Parent that (i) Notes in
an aggregate principal amount of £265,000,000 have been issued and subscribed to
(and, if applicable, released from any escrow) and (ii) all conditions precedent
to the issuance and purchase of the Notes has been (or will be on the Closing
Date) satisfied or waived in full.

 

  (j) A certificate of the Parent signed by an authorised signatory addressed to
the Agent confirming which companies within the Group are Material Companies and
that the aggregate of earnings before interest, tax, depreciation and
amortisation (calculated on the same basis as Consolidated EBITDA) and aggregate
gross assets (excluding goodwill) of the Original Guarantors (in each case
calculated on an unconsolidated basis and excluding all intra-Restricted Group
items and investments in Restricted Subsidiaries of any member of the Restricted
Group) exceeds 85 per cent. of the Consolidated EBITDA and consolidated gross
assets (excluding goodwill) of the Restricted Group.

 

  (k) Evidence that all outstanding amounts under the Existing Facilities has
been or will be repaid in full on the Closing Date.

 

  (l) Deeds of release in respect of any Transaction Security granted in
relation to the Existing Facilities Agreement.

 

  (m) Any information and evidence reasonably requested by any Finance Party in
order to comply with applicable law in respect of anti-money laundering
requirements and “know your customer” requirements.

 

- 193 -



--------------------------------------------------------------------------------

PART II

CONDITIONS PRECEDENT REQUIRED TO BE

DELIVERED BY AN ADDITIONAL OBLIGOR

 

1. A copy of the Accession Deed executed by the Additional Obligor and the
Parent.

 

2. A copy of the constitutional documents of the Additional Obligor.

 

3. If applicable, a copy of a resolution of the board or, if applicable, a
committee of the board of directors of the Additional Obligor:

 

  (a) approving the terms of, and the transactions contemplated by, the
Accession Deed and the Finance Documents and resolving that it execute, deliver
and perform the Accession Deed and any other Finance Document to which it is
party;

 

  (b) authorising a specified person or persons to execute the Accession Deed
and other Finance Documents on its behalf;

 

  (c) authorising a specified person or persons, on its behalf, to sign and/or
despatch all other documents and notices (including, in relation to an
Additional Borrower, any Utilisation Request) to be signed and/or despatched by
it under or in connection with the Finance Documents to which it is a party; and

 

  (d) authorising the Parent to act as its agent in connection with the Finance
Documents.

 

4. If applicable, a copy of a resolution of the board of directors of the
Additional Obligor, establishing the committee referred to in paragraph 3 above.

 

5. A specimen of the signature of each person authorised by the resolution
referred to in paragraph 3 above.

 

6. If required by local law, a copy of a resolution signed by all the holders of
the issued shares of the Additional Obligor, approving the terms of, and the
transactions contemplated by, the Finance Documents to which the Additional
Guarantor is a party.

 

7. If applicable, a certificate of the Additional Obligor (signed by a director)
confirming that borrowing or guaranteeing or securing, as appropriate, the Total
Commitments would not cause any borrowing, guarantee, security or similar limit
binding on it to be exceeded.

 

8. A certificate of an authorised signatory of the Additional Obligor certifying
that each copy document listed in this Part II of Schedule 2 is correct,
complete and in full force and effect and has not been amended or superseded as
at a date no earlier than the date of the Accession Deed.

 

9.

A copy of any other authorisation, consent, approval, resolution, licence,
exemption, filing, notarisation or registration or other document, opinion or
assurance which the Agent (acting reasonably) considers to be necessary or
desirable in connection with

 

- 194 -



--------------------------------------------------------------------------------

  the entry into and performance of the transactions contemplated by the
Accession Letter or for the validity and enforceability of any Finance Document.

 

10. If available, a copy of the latest audited financial statements of the
Additional Obligor.

 

11. The following legal opinions, each addressed to the Agent, the Security
Agent and the Lenders:

 

  (a) A legal opinion of the legal advisers to the Agent in England, as to
English law in the form distributed to the Lenders prior to signing the
Accession Deed.

 

  (b) If the Additional Obligor is incorporated in a jurisdiction other than
England and Wales or is executing a Finance Document which is governed by a law
other than English law, a legal opinion of the legal advisers to (x) the Agent
and/or (y) if customary in the relevant jurisdiction, the Group, in the
jurisdiction of its incorporation or, as the case may be, the jurisdiction of
the governing law of that Finance Document (the “Applicable Jurisdiction”) as to
the law of the Applicable Jurisdiction and in the form distributed to the
Lenders prior to signing the Accession Deed.

 

12. If the proposed Additional Obligor is incorporated in a jurisdiction other
than England and Wales, evidence that the process agent specified in Clause 46.2
(Service of process), if not an Obligor, has accepted its appointment in
relation to the proposed Additional Obligor.

 

13. Any security documents which, subject to the Agreed Security Principles, are
required by the Agent to be executed by the proposed Additional Obligor.

 

14. Any notices or documents required to be given or executed under the terms of
those security documents.

 

- 195 -



--------------------------------------------------------------------------------

PART III

TRANSACTION SECURITY DOCUMENTS

 

1. English law composite debenture granted by each Original Obligor in favour of
the Security Agent.

 

2. Luxembourg law share pledge granted by Cabot Financial Holdings Group Limited
in favour of the Security Agent.

 

3. Luxembourg law bank account pledge granted by the Luxembourg Guarantor in
favour of the Security Agent.

 

- 196 -



--------------------------------------------------------------------------------

SCHEDULE 3

REQUESTS AND NOTICES

PART I

UTILISATION REQUEST

Loans

 

From:  [Borrower] [Parent]*

 

To:  [Agent]

 

Dated:  [—]

Dear Sirs

Cabot Financial (UK) Limited £85,000,000 Revolving Facility Agreement

originally dated 20 September 2012, as amended and/or restated from time to time
(the “Facility Agreement”)

 

1. We refer to the Facility Agreement. This is a Utilisation Request. Terms
defined in the Facility Agreement have the same meaning in this Utilisation
Request unless given a different meaning in this Utilisation Request.

 

2. We wish to borrow a Loan on the following terms:

 

(a)    Borrower:    [—] (b)    Proposed Utilisation Date:    [—] (or, if that is
not a Business Day, the next Business Day) (c)    Amount:    £[—] or, if less,
the Available Facility (d)    Currency:    [—] (e)    Purpose:    [—] (f)   
Interest Period:    [—]

 

3. Current Ancillary Facilities are as follows:

 

Ancillary Facility Type

   Lender    Commitment
Amount    Drawn Amount of
Commitment/
Participations         

 

4. [If the Utilisation relates to an Additional Commitment, specify total amount
of the Additional Commitments and the amount that it has utilised up to and
including the date of this Utilisation Request.]

 

- 197 -



--------------------------------------------------------------------------------

5. We confirm that each condition specified in Clause 4.2 (Further conditions
precedent) is satisfied on the date of this Utilisation Request.

 

6. [The proceeds of this Loan should be credited to [account]].

 

7. We confirm that the proceeds of this loan shall not be used to repurchase any
Notes.

 

8. This Utilisation Request is irrevocable.

Yours faithfully

 

 

authorised signatory for

[the Parent on behalf of [insert name of relevant Borrower]]/ [insert name of
Borrower]*

NOTES:

 

* Amend as appropriate. The Utilisation Request can be given by the Borrower or
by the Parent.

 

- 198 -



--------------------------------------------------------------------------------

PART II

UTILISATION REQUEST

Letters of Credit

 

From:  [Borrower] [Parent]*

 

To:  [Agent]

 

Dated:  [—]

Dear Sirs

Cabot Financial (UK) Limited £85,000,000 Revolving Facility Agreement

originally dated 20 September 2012, as amended and/or restated from time to time
(the “Facility Agreement”)

 

1. We refer to the Facility Agreement. This is a Utilisation Request. Terms
defined in the Facility Agreement have the same meaning in this Utilisation
Request unless given a different meaning in this Utilisation Request.

 

2. We wish to arrange for a Letter of Credit to be issued by the Issuing Bank
specified below (which has agreed to do so) on the following terms:

 

(a)    Borrower:    [—] (b)    Issuing Bank:    [—] (c)    Proposed Utilisation
Date:    [—] (or, if that is not a Business Day, the next Business Day) (d)   
Amount:    £[—] or, if less, the Available Facility (e)    Currency:    [—] (f)
   Purpose:    [—]

(g)

   Term:    [—]

 

3. Current Letters of Credit are as follows (including under this Utilisation
Request):

 

Ancillary Facility Type

   Lender    Commitment
Amount    Drawn Amount of
Commitment/
Participations         

 

4. We confirm that each condition specified in paragraph (b) (or, to the extent
applicable, paragraph (c)), of Clause 6.5 (Issue of Letters of Credit) is
satisfied on the date of this Utilisation Request.

 

5. We attach a copy of the proposed Letter of Credit.

 

- 199 -



--------------------------------------------------------------------------------

6. The purpose of this proposed Letter of Credit is [•].

 

7. This Utilisation Request is irrevocable.

Yours faithfully,

 

 

authorised signatory for

[the Parent on behalf of] [insert name of relevant Borrower]]/[insert name of
Relevant Borrower]*

NOTES:

 

* AMEND AS APPROPRIATE. THE UTILISATION REQUEST CAN BE GIVEN BY THE BORROWER OR
BY THE PARENT.

 

- 200 -



--------------------------------------------------------------------------------

SCHEDULE 4

MANDATORY COST FORMULA

 

1. The Mandatory Cost is an addition to the interest rate to compensate Lenders
for the cost of compliance with (a) the requirements of the Bank of England
and/or the Financial Services Authority (or, in either case, any other authority
which replaces all or any of its functions) or (b) the requirements of the
European Central Bank.

 

2. On the first day of each Interest Period (or as soon as possible thereafter)
the Agent shall calculate, as a percentage rate, a rate (the “Additional Cost
Rate”) for each Lender, in accordance with the paragraphs set out below. The
Mandatory Cost will be calculated by the Agent as a weighted average of the
Lenders’ Additional Cost Rates (weighted in proportion to the percentage
participation of each Lender in the relevant Loan) and will be expressed as a
percentage rate per annum.

 

3. The Additional Cost Rate for any Lender lending from a Facility Office in a
Participating Member State will be the percentage notified by that Lender to the
Agent. This percentage will be certified by that Lender in its notice to the
Agent to be its reasonable determination of the cost (expressed as a percentage
of that Lender’s participation in all Loans made from that Facility Office) of
complying with the minimum reserve requirements of the European Central Bank in
respect of loans made from that Facility Office.

 

4. The Additional Cost Rate for any Lender lending from a Facility Office in the
United Kingdom will be calculated by the Agent as follows:

 

  (a) in relation to a sterling Loan:

 

LOGO [g595715ex10_1pg201a.jpg]

      per cent. per annum

 

  (b) in relation to a Loan in any currency other than sterling:

 

LOGO [g595715ex10_1pg201b.jpg]

      per cent. per annum.

Where:

 

  A is the percentage of Eligible Liabilities (assuming these to be in excess of
any stated minimum) which that Lender is from time to time required to maintain
as an interest free cash ratio deposit with the Bank of England to comply with
cash ratio requirements.

 

  B is the percentage rate of interest (excluding the Margin and the Mandatory
Cost and, if the Loan is an Unpaid Sum, the additional rate of interest
specified in paragraph (a) of Clause 14.3 (Default interest)) payable for the
relevant Interest Period on the Loan.

 

  C is the percentage (if any) of Eligible Liabilities which that Lender is
required from time to time to maintain as interest bearing Special Deposits with
the Bank of England.

 

- 201 -



--------------------------------------------------------------------------------

  D is the percentage rate per annum payable by the Bank of England to the Agent
on interest bearing Special Deposits.

 

  E is designed to compensate Lenders for amounts payable under the Fees Rules
and is calculated by the Agent as being the average of the most recent rates of
charge supplied by the Base Reference Banks to the Agent pursuant to paragraph 7
below and expressed in pounds per £1,000,000.

 

5. For the purposes of this Schedule:

 

  (a) “Eligible Liabilities” and “Special Deposits” have the meanings given to
them from time to time under or pursuant to the Bank of England Act 1998 or (as
may be appropriate) by the Bank of England;

 

  (b) “Fees Rules” means the rules on periodic fees contained in the Financial
Services Authority Fees Manual or such other law or regulation as may be in
force from time to time in respect of the payment of fees for the acceptance of
deposits;

 

  (c) “Fee Tariffs” means the fee tariffs specified in the Fees Rules under the
activity group A.1 Deposit acceptors (ignoring any minimum fee or zero rated fee
required pursuant to the Fees Rules but taking into account any applicable
discount rate); and

 

  (d) “Tariff Base” has the meaning given to it in, and will be calculated in
accordance with, the Fees Rules.

 

6. In application of the above formulae, A, B, C and D will be included in the
formulae as percentages (i.e. 5 per cent. will be included in the formula as 5
and not as 0.05). A negative result obtained by subtracting D from B shall be
taken as zero. The resulting figures shall be rounded to four decimal places.

 

7. If requested by the Agent, each Base Reference Bank shall, as soon as
practicable after publication by the Financial Services Authority, supply to the
Agent, the rate of charge payable by that Base Reference Bank to the Financial
Services Authority pursuant to the Fees Rules in respect of the relevant
financial year of the Financial Services Authority (calculated for this purpose
by that Base Reference Bank as being the average of the Fee Tariffs applicable
to that Base Reference Bank for that financial year) and expressed in pounds per
£1,000,000 of the Tariff Base of that Base Reference Bank.

 

8. Each Lender shall supply any information required by the Agent for the
purpose of calculating its Additional Cost Rate. In particular, but without
limitation, each Lender shall supply the following information on or prior to
the date on which it becomes a Lender:

 

  (a) the jurisdiction of its Facility Office; and

 

  (b) any other information that the Agent may reasonably require for such
purpose.

 

9. Each Lender shall promptly notify the Agent of any change to the information
provided by it pursuant to this paragraph.

 

- 202 -



--------------------------------------------------------------------------------

10. The percentages of each Lender for the purpose of A and C above and the
rates of charge of each Base Reference Bank for the purpose of E above shall be
determined by the Agent based upon the information supplied to it pursuant to
paragraphs 7 and 8 above and on the assumption that, unless a Lender notifies
the Agent to the contrary, each Lender’s obligations in relation to cash ratio
deposits and Special Deposits are the same as those of a typical bank from its
jurisdiction of incorporation with a Facility Office in the same jurisdiction as
its Facility Office.

 

11. The Agent shall have no liability to any person if such determination
results in an Additional Cost Rate which over or under compensates any Lender
and shall be entitled to assume that the information provided by any Lender or
Base Reference Bank pursuant to paragraphs 3, 7 and 8 above is true and correct
in all respects.

 

12. The Agent shall distribute the additional amounts received as a result of
the Mandatory Cost to the Lenders on the basis of the Additional Cost Rate for
each Lender based on the information provided by each Lender and each Base
Reference Bank pursuant to paragraphs 3, 7 and 8 above.

 

13. Any determination by the Agent pursuant to this Schedule in relation to a
formula, the Mandatory Cost, an Additional Cost Rate or any amount payable to a
Lender shall, in the absence of manifest error, be conclusive and binding on all
Parties.

 

14. The Agent may from time to time, after consultation with the Parent and the
Lenders, determine and notify to all Parties any amendments which are required
to be made to this Schedule in order to comply with any change in law,
regulation or any requirements from time to time imposed by the Bank of England,
the Financial Services Authority or the European Central Bank (or, in any case,
any other authority which replaces all or any of its functions) and any such
determination shall, in the absence of manifest error, be conclusive and binding
on all Parties.

 

- 203 -



--------------------------------------------------------------------------------

SCHEDULE 5

FORM OF TRANSFER CERTIFICATE

 

To:  [—] as Agent and [—] as Security Agent

 

From:  [The Existing Lender] (the “Existing Lender”) and [The New Lender] (the
“New Lender”)

Dated:

Cabot Financial (UK) Limited £85,000,000 Revolving Facility Agreement

originally dated 20 September 2012, as amended and/or restated from time to time
(the “Facility Agreement”)

 

1. We refer to the Facility Agreement and to the Intercreditor Agreement (as
defined in the Facility Agreement). This agreement (the “Agreement”) shall take
effect as a Transfer Certificate for the purpose of the Facility Agreement and
as a Creditor/Agent Accession Undertaking for the purposes of the Intercreditor
Agreement (and as defined in the Intercreditor Agreement). Terms defined in the
Facility Agreement have the same meaning in this Agreement unless given a
different meaning in this Agreement.

 

2. We refer to Clause 30.5 (Procedure for transfer) of the Facility Agreement:

 

  (a) The Existing Lender and the New Lender agree to the Existing Lender
transferring to the New Lender by novation all or part of the Existing Lender’s
Commitment, rights and obligations referred to in the Schedule in accordance
with Clause 30.5 (Procedure for transfer).

 

  (b) The proposed Transfer Date is [—].

 

  (c) The Facility Office and address, fax number and attention details for
notices of the New Lender for the purposes of Clause 38.2 (Addresses) are set
out in the Schedule.

 

3. The New Lender expressly acknowledges the limitations on the Existing
Lender’s obligations set out in paragraph (c) of Clause 30.4 (Limitation of
responsibility of Existing Lenders).

 

4. The New Lender confirms that it [is]/[is not]* a Sponsor Affiliate.

 

5. The New Lender confirms that it [is]/[is not]** incorporated or established,
and does not carry on business, in a jurisdiction that is a Sanctioned Country.

 

6. The New Lender confirms that it [is]/[is not]*** a Competitor.

 

7. [The New Lender confirms (for the benefit of the Agent without liability to
any Obligor) that it is:

 

  (a) [a Qualifying Lender (other than a Treaty Lender);]

 

- 204 -



--------------------------------------------------------------------------------

  (b) [a Treaty Lender;]

 

  (c) [not a Qualifying Lender].

 

8. [The New Lender confirms that the person beneficially entitled to interest
payable to that Lender in respect of an advance under a Finance Document is
either:

 

  (a) a company resident in the United Kingdom for United Kingdom tax purposes;

 

  (b) a partnership each member of which is:

 

  (i) a company so resident in the United Kingdom; or

 

  (ii) a company not so resident in the United Kingdom which carries on a trade
in the United Kingdom through a permanent establishment and which brings into
account in computing its chargeable profits (within the meaning of section 19 of
the CTA) the whole of any share of interest payable in respect of that advance
that falls to it by reason of Part 17 of the CTA; or

 

  (c) a company not so resident in the United Kingdom which carries on a trade
in the United Kingdom through a permanent establishment and which brings into
account interest payable in respect of that advance in computing the chargeable
profits (within the meaning of section 19 of the CTA) of that company.]

 

9. [The New Lender confirms that it holds a passport under the HMRC DT Treaty
Passport scheme (reference number [—]) and is tax resident in [—], so that
interest payable to it by UK borrowers is generally subject to full exemption
from UK withholding tax and requests that the Parent notify:

 

  (a) each Borrower which is a Party as a Borrower as at the Transfer Date; and

 

  (b) each Additional Borrower which becomes an Additional Borrower after the
Transfer Date,

that it wishes that scheme to apply to this Agreement.]

 

10. We refer to clause 19.5 (Change of Senior Creditor) of the Intercreditor
Agreement, and in consideration of the New Lender being accepted as a Senior
Creditor for the purposes of the Intercreditor Agreement (and as defined
therein), the New Lender confirms that, as from the Transfer Date, it intends to
be party to the Intercreditor Agreement as a Senior Creditor, and undertakes to
perform all the obligations expressed in the Intercreditor Agreement to be
assumed by a Senior Creditor and agrees that it shall be bound by all the
provisions of the Intercreditor Agreement, as if it had been an original party
to the Intercreditor Agreement.

 

11. This Agreement may be executed in any number of counterparts and this has
the same effect as if the signatures on the counterparts were on a single copy
of this Agreement.

 

12. This Agreement and any non-contractual obligations arising out of or in
connection with it are governed by English law.

 

- 205 -



--------------------------------------------------------------------------------

13. This Agreement has been entered into on the date stated at the beginning of
this Agreement.

Note: The execution of this Transfer Certificate may not transfer a
proportionate share of the Existing Lender’s interest in the Transaction
Security in all jurisdictions. It is the responsibility of the New Lender to
ascertain whether any other documents or other formalities are required to
perfect a transfer of such a share in the Existing Lender’s Transaction Security
in any jurisdiction and, if so, to arrange for execution of those documents and
completion of those formalities.

 

* Delete as applicable

** Delete as applicable

*** Delete as applicable

 

- 206 -



--------------------------------------------------------------------------------

THE SCHEDULE

Commitment/rights and obligations to be transferred

[insert relevant details]

[Facility Office address, fax number and attention details for notices and
account details for payments,]

 

[Existing Lender]   [New Lender] By:   By:

This Agreement is accepted as a Transfer Certificate for the purposes of the
Facility Agreement by the Agent, and as a Creditor/Agent Accession Undertaking
for the purposes of the Intercreditor Agreement by the Security Agent, and the
Transfer Date is confirmed as [—].

[Agent]

By:

[Security Agent]

By:

 

- 207 -



--------------------------------------------------------------------------------

SCHEDULE 6

FORM OF ASSIGNMENT AGREEMENT

 

To:  [—] as Agent, [—] as Security Agent, [—] as Parent, for and on behalf of
each Obligor

 

From:  [the Existing Lender] (the “Existing Lender”) and [the New Lender] (the
“New Lender”)

Dated:

Cabot Financial (UK) Limited £85,000,000 Revolving Facility Agreement

originally dated 20 September 2012, as amended and/or restated from time to time
(the “Facility Agreement”)

 

1. We refer to the Facility Agreement and to the Intercreditor Agreement (as
defined in the Facility Agreement). This is an Assignment Agreement. This
agreement (the “Agreement”) shall take effect as an Assignment Agreement for the
purpose of the Facility Agreement and as a Creditor/Agent Accession Undertaking
for the purposes of the Intercreditor Agreement (and as defined in the
Intercreditor Agreement). Terms defined in the Facility Agreement have the same
meaning in this Agreement unless given a different meaning in this Agreement.

 

2. We refer to Clause 30.6 (Procedure for assignment) of the Facility Agreement:

 

  (a) The Existing Lender assigns absolutely to the New Lender all the rights of
the Existing Lender under the Facility Agreement, the other Finance Documents
and in respect of the Transaction Security which correspond to that portion of
the Existing Lender’s Commitments and participations in Utilisations under the
Facility Agreement as specified in the Schedule.

 

  (b) The Existing Lender is released from all the obligations of the Existing
Lender which correspond to that portion of the Existing Lender’s Commitments and
participations in Utilisations under the Facility Agreement specified in the
Schedule.

 

  (c) The New Lender becomes a Party as a Lender and is bound by obligations
equivalent to those from which the Existing Lender is released under paragraph
(b) above.

 

3. The proposed Transfer Date is [—].

 

4. On the Transfer Date the New Lender becomes:

 

  (a) Party to the relevant Finance Documents (other than the Intercreditor
Agreement) as a Lender; and

 

  (b) Party to the Intercreditor Agreement as a Senior Creditor.

 

5. The Facility Office and address, fax number and attention details for notices
of the New Lender for the purposes of Clause 38.2 (Addresses) are set out in the
Schedule.

 

6. The New Lender confirms that it [is]/[is not]* a Sponsor Affiliate.

 

- 208 -



--------------------------------------------------------------------------------

7. The New Lender confirms that it [is]/[is not]** incorporated or established,
and does not carry on business, in a jurisdiction that is a Sanctioned Country.

 

8. The New Lender confirms that it [is]/[is not]*** a Competitor.

 

9. The New Lender confirms (for the benefit of the Agent and without liability
to any Obligor) that it is:

 

  (a) [a Qualifying Lender (other than a Treaty Lender);]

 

  (b) [a Treaty Lender;]

 

  (c) [not a Qualifying Lender]

 

10. [The New Lender confirms that the person beneficially entitled to interest
payable to that Lender in respect of an advance under a Finance Document is
either:

 

  (a) a company resident in the United Kingdom for United Kingdom tax purposes;

 

  (b) a partnership each member of which is:

 

  (i) a company so resident in the United Kingdom; or

 

  (ii) a company not so resident in the United Kingdom which carries on a trade
in the United Kingdom through a permanent establishment and which brings into
account in computing its chargeable profits (within the meaning of section 19 of
the CTA) the whole of any share of interest payable in respect of that advance
that falls to it by reason of Part 17 of the CTA; or

 

  (c) a company not so resident in the United Kingdom which carries on a trade
in the United Kingdom through a permanent establishment and which brings into
account interest payable in respect of that advance in computing the chargeable
profits (within the meaning of section 19 of the CTA) of that company.]

 

11. The New Lender confirms that it that holds a passport under the HMRC DT
Treaty Passport scheme (reference number [—]) and is tax resident in [—], so
that interest payable to it by UK borrowers is generally subject to full
exemption from UK withholding tax and requests that the Parent notify:

 

  (a) each Borrower which is a Party as a Borrower as at the Transfer Date; and

 

  (b) each Additional Borrower which becomes an Additional Borrower after the
Transfer Date,

that it wishes that scheme to apply to this Agreement.

 

12.

We refer to clause 19.5 (Change of Senior Creditor) of the Intercreditor
Agreement. In consideration of the New Lender being accepted as a Senior
Creditor for the purposes of the Intercreditor Agreement (and as defined in the
Intercreditor Agreement), the New Lender confirms that, as from the Transfer
Date, it intends to be

 

- 209 -



--------------------------------------------------------------------------------

  party to the Intercreditor Agreement as a Senior Creditor, and undertakes to
perform all the obligations expressed in the Intercreditor Agreement to be
assumed by a Senior Creditor and agrees that it shall be bound by all the
provisions of the Intercreditor Agreement, as if it had been an original party
to the Intercreditor Agreement.

 

13. This Agreement acts as notice to the Agent (on behalf of each Finance Party)
and, upon delivery in accordance with Clause 30.7 (Copy of Transfer Certificate
or Assignment Agreement to Parent), to the Parent (on behalf of each Obligor) of
the assignment referred to in this Agreement.

 

14. This Agreement may be executed in any number of counterparts and this has
the same effect as if the signatures on the counterparts were on a single copy
of this Agreement.

 

15. This Agreement and any non-contractual obligations arising out of or in
connection with it are governed by English law.

 

16. This Agreement has been entered into on the date stated at the beginning of
this Agreement.

Note: The execution of this Assignment Agreement may not transfer a
proportionate share of the Existing Lender’s interest in the Transaction
Security in all jurisdictions. It is the responsibility of the New Lender to
ascertain whether any other documents or other formalities are required to
perfect a transfer of such a share in the Existing Lender’s Transaction Security
in any jurisdiction and, if so, to arrange for execution of those documents and
completion of those formalities.

 

* Delete as applicable

** Delete as applicable

*** Delete as applicable

 

- 210 -



--------------------------------------------------------------------------------

THE SCHEDULE

Commitment/rights and obligations to be transferred by assignment, release and
accession

[insert relevant details]

[Facility office address, fax number and attention details for notices and
account details for payments]

 

[Existing Lender]   [New Lender] By:   By:

This Agreement is accepted as an Assignment Agreement for the purposes of the
Facility Agreement by the Agent, and as a Creditor/Agent Accession Undertaking
for the purposes of the Intercreditor Agreement by the Security Agent, and the
Transfer Date is confirmed as [—].

Signature of this Agreement by the Agent constitutes confirmation by the Agent
of receipt of notice of the assignment referred to in this Agreement, which
notice the Agent receives on behalf of each Finance Party.

[Agent]

By:

[Security Agent]

By:

 

- 211 -



--------------------------------------------------------------------------------

SCHEDULE 7

FORM OF ACCESSION DEED

 

To:  [—] as Agent and [—] as Security Agent for itself and each of the other
parties to the Intercreditor Agreement referred to below

 

From:  [Subsidiary] and [Parent]

 

Dated: [—]

Dear Sirs

Cabot Financial (UK) Limited £85,000,000 Revolving Facility Agreement

originally dated 20 September 2012, as amended and/or restated from time to time
(the “Facility Agreement”)

 

1. We refer to the Facility Agreement and to the Intercreditor Agreement. This
deed (the “Accession Deed”) shall take effect as an Accession Deed for the
purposes of the Facility Agreement and as a Debtor Accession Deed for the
purposes of the Intercreditor Agreement (and as defined in the Intercreditor
Agreement). Terms defined in the Facility Agreement have the same meaning in
paragraphs 1-3 of this Accession Deed unless given a different meaning in this
Accession Deed.

 

2. [Subsidiary] agrees to become an Additional [Borrower]/[Guarantor] and to be
bound by the terms of the Facility Agreement and the other Finance Documents
(other than the Intercreditor Agreement) as an Additional [Borrower]/[Guarantor]
pursuant to Clause [32.2 (Additional Borrowers)]/[Clause 32.4 (Additional
Guarantors)] of the Facility Agreement. [Subsidiary] is a company duly
incorporated under the laws of [name of relevant jurisdiction] and is a limited
[partnership][liability company][and registered number [—]].

 

3. [Subsidiary’s] administrative details for the purposes of the Facility
Agreement and the Intercreditor Agreement are as follows:

 

Address:    [—] Fax No.:    [—] Attention:    [—]

IT IS AGREED as follows:

 

  (a) Terms defined in the Intercreditor Agreement shall, unless otherwise
defined in this Accession Deed, bear the same meaning when used in this
paragraph (a).

 

  (b) The Acceding Debtor and the Security Agent agree that the Security Agent
shall hold:

 

  (i) the Transaction Security;

 

  (ii) all proceeds of the Transaction Security; and

 

- 212 -



--------------------------------------------------------------------------------

  (iii) all obligations expressed to be undertaken by the Acceding Debtor to pay
amounts in respect of the Liabilities to the Security Agent as trustee for the
Secured Parties and secured by the Transaction Security together with all
representations and warranties expressed to be given by the Acceding Debtor in
favour of the Security Agent as trustee for the Secured Parties,

on trust for the Secured Parties on the terms and conditions contained in the
Intercreditor Agreement.

 

  (c) The Acceding Debtor confirms that it intends to be party to the
Intercreditor Agreement as a Debtor, undertakes to perform all the obligations
expressed to be assumed by a Debtor under the Intercreditor Agreement and agrees
that it shall be bound by all the provisions of the Intercreditor Agreement as
if it had been an original party to the Intercreditor Agreement.

 

  (d) [In consideration of the Acceding Debtor being accepted as an Intra Group
Lender for the purposes of the Intercreditor Agreement, the Acceding Debtor also
confirms that it intends to be party to the Intercreditor Agreement as an Intra
Group Lender, and undertakes to perform all the obligations expressed in the
Intercreditor Agreement to be assumed by an Intra Group Lender and agrees that
it shall be bound by all the provisions of the Intercreditor Agreement, as if it
had been an original party to the Intercreditor Agreement].

 

4. This Accession Deed and any non-contractual obligations arising out of or in
connection with it are governed by English law.

THIS ACCESSION DEED has been signed on behalf of the Security Agent (for the
purposes of paragraph 4 above only), signed on behalf of the Parent and executed
as a deed by [Subsidiary] and is delivered on the date stated above.

 

- 213 -



--------------------------------------------------------------------------------

[Subsidiary]     [EXECUTED AS A DEED     ) By: [Subsidiary]     )

 

        Director

 

        Director/Secretary OR     [EXECUTED AS A DEED     By: [Subsidiary]    

 

        Signature of Director

 

        Name of Director in the presence of    

 

        Signature of witness

 

        Name of witness

 

        Address of witness

 

   

 

   

 

   

 

        Occupation of witness] The Parent    

 

        [Parent] By:    

 

The Security Agent [Full Name of Current Security Agent] By: Date:

 

- 214 -



--------------------------------------------------------------------------------

SCHEDULE 8

FORM OF RESIGNATION LETTER

 

To:  [—] as Agent

 

From:  [resigning Obligor] and [Parent]

 

Dated: [—]

Dear Sirs

Cabot Financial (UK) Limited £85,000,000 Revolving Facility Agreement

originally dated 20 September 2012, as amended and/or restated from time to time
(the “Facility Agreement”)

 

1. We refer to the Facility Agreement. This is a Resignation Letter. Terms
defined in the Facility Agreement have the same meaning in this Resignation
Letter unless given a different meaning in this Resignation Letter.

 

2. Pursuant to [Clause 32.3 (Resignation of a Borrower)]/[Clause 32.5
(Resignation of a Guarantor)], we request that [resigning Obligor] be released
from its obligations as a [Borrower]/[Guarantor] under the Facility Agreement
and the Finance Documents (other than the Intercreditor Agreement).

 

3. We confirm that:

 

  (a) no Default is continuing or would result from the acceptance of this
request; and

 

  (b) *[[this request is given in relation to a Third Party Disposal of
[resigning Obligor];

 

  (c) [—]

 

4. This Resignation Letter and any non-contractual obligations arising out of or
in connection with it are governed by English law.

 

[Parent]    [resigning Obligor] By:    By:

NOTES

 

* Insert where resignation only permitted in case of a Third Party Disposal.

 

- 215 -



--------------------------------------------------------------------------------

SCHEDULE 9

FORM OF COMPLIANCE CERTIFICATE

 

To:  [—] as Agent

 

From:  [Parent]

 

Dated:  [—]

Dear Sirs

Cabot Financial (UK) Limited £85,000,000 Revolving Facility Agreement

originally dated 20 September 2012, as amended and/or restated from time to time
(the “Facility Agreement”)

 

1. We refer to the Facility Agreement. This is a [revised]* Compliance
Certificate [given under Clause 26.4 (Equity cure)* of the Facility Agreement].
Terms defined in the Facility Agreement have the same meaning when used in this
Compliance Certificate unless given a different meaning in this Compliance
Certificate.

 

2. We confirm that:

[We confirm that the LTV Ratio is [—] and that, therefore, the Margin should be
[•] per cent. per annum.]

[We confirm that the SSRCF LTV Ratio is [—]]

[As at [—] ERC is [—]]

 

3. [We confirm that no Default is continuing.]**

 

4. [We confirm that the following companies constitute Material Companies for
the purposes of the Facility Agreement: [—].]

[We confirm that the aggregate of the earnings before interest, tax,
depreciation and amortisation (calculated on the same basis as Consolidated
EBITDA) and aggregate gross assets (excluding goodwill) of the Guarantors
(calculated on an unconsolidated basis and excluding all intra-Restricted Group
items and investments in Subsidiaries of any member of the Restricted Group)
exceeds 85 per cent. of the Consolidated EBITDA and consolidated gross assets
(excluding goodwill) of the Restricted Group.]

 

Signed  

 

    Director

  Director

    Of

  Of

    [Parent]

  [Parent]

[insert applicable certification language]

 

 

for and on behalf of

 

- 216 -



--------------------------------------------------------------------------------

[name of Auditors of the Parent]***

NOTES:

 

* Include this wording where the Parent has made an election under Clause 26.4
(Equity cure) in the 20 Business Day period after delivery of the original
Compliance Certificate and is now delivering a revised Compliance Certificate or
is providing the certificate pursuant to paragraph (b)(ii)(B) of Clause 26.1
(Financial condition).

** If this statement cannot be made, the certificate should identify any Default
that is continuing and the steps, if any, being taken to remedy it.

*** Only applicable if the Compliance Certificate accompanies the audited
financial statements and is to be signed by the Auditors.

 

- 217 -



--------------------------------------------------------------------------------

SCHEDULE 10

LMA FORM OF CONFIDENTIALITY UNDERTAKING

 

To:  [—]

 

From:  [—]

 

Dated:  [—]

Cabot Financial (UK) Limited £85,000,000 Revolving Facility Agreement

originally dated 20 September 2012, as amended and/or restated from time to time
(the “Facility Agreement”)

Dear Sirs

We understand that you are considering participating in the Facilities. In
consideration of us agreeing to make available to you certain information, by
your signature of a copy of this letter you agree as follows:

 

(A) CONFIDENTIALITY

 

1. CONFIDENTIALITY UNDERTAKING

You undertake:

 

1.1 to keep all Confidential Information confidential and not to disclose it to
anyone, save to the extent permitted by paragraph (A)2 below and to ensure that
all Confidential Information is protected with security measures and a degree of
care that would apply to your own confidential information;

 

1.2 to keep confidential and not disclose to anyone except as provided for by
paragraph (A)2 below the fact that the Confidential Information has been made
available or that discussions or negotiations are taking place or have taken
place between us in connection with the Facilities; and

 

1.3 to use the Confidential Information only for the Permitted Purpose.

 

2. PERMITTED DISCLOSURE

We agree that you may disclose such Confidential Information and such of those
matters referred to in paragraph (A)1.2 above as you shall consider appropriate:

 

2.1 to members of the Participant Group and their officers, directors,
employees, professional advisers, reinsurers and auditors if any person to whom
the Confidential Information is to be given pursuant to this paragraph (A)2.1 is
informed in writing of its confidential nature and that some or all of such
Confidential Information may be price-sensitive information, except that there
shall be no such requirement to so inform if the recipient is subject to
professional obligations to maintain the confidentiality of the information or
is otherwise bound by requirements of confidentiality in relation to the
Confidential Information;

 

- 218 -



--------------------------------------------------------------------------------

2.2 to any person to whom information is required or requested to be disclosed
by any governmental, banking, taxation or other regulatory authority or similar
body, the rules of any relevant stock exchange or pursuant to any applicable law
or regulation; and

 

2.3 with the prior written consent of us and the Company.

 

3. NOTIFICATION OF DISCLOSURE

You agree (to the extent permitted by law and regulation) to inform us:

 

3.1 of the circumstances of any disclosure of Confidential Information made
pursuant to paragraph (A)2.3 above except where such disclosure is made to any
of the persons referred to in that paragraph during the ordinary course of its
supervisory or regulatory function; and

 

3.2 upon becoming aware that Confidential Information has been disclosed in
breach of this letter.

 

4. RETURN OF COPIES

If you do not participate in the Facilities and we so request in writing, you
shall return all Confidential Information supplied to you by us and destroy or
permanently erase (to the extent technically practicable) all copies of
Confidential Information made by you and use your reasonable endeavours to
ensure that anyone to whom you have supplied any Confidential Information
destroys or permanently erases (to the extent technically practicable) such
Confidential Information and any copies made by them, in each case save to the
extent that you or the recipients are required to retain any such Confidential
Information by any applicable law, rule or regulation or by any competent
judicial, governmental, supervisory or regulatory body or in accordance with
internal policy, or where the Confidential Information has been disclosed under
paragraph (A)2.2 above.

 

5. CONTINUING OBLIGATIONS

The obligations in this letter are continuing and, in particular, shall survive
the termination of any discussions or negotiations between you and us.
Notwithstanding the previous sentence, the obligations in Part (A) of this
letter shall cease on the earlier of (a) the date on which you become a party to
the Facility Agreement or (b) [twelve] Months after the date of this letter.

 

6. NO REPRESENTATION; CONSEQUENCES OF BREACH, ETC

You acknowledge and agree that:

 

6.1

neither we nor any of our officers, employees or advisers (each a “Relevant
Person”) (i) make any representation or warranty, express or implied, as to, or
assume any responsibility for, the accuracy, reliability or completeness of any
of the Confidential Information or any other information supplied by us or any
member of the Group or the assumptions on which it is based or (ii) shall be
under any obligation to update or correct any inaccuracy in the Confidential
Information or any other information

 

- 219 -



--------------------------------------------------------------------------------

  supplied by us or any member of the Group or be otherwise liable to you or any
other person in respect of the Confidential Information or any such information;
and

 

6.2 we or members of the Group may be irreparably harmed by the breach of the
terms of this letter and damages may not be an adequate remedy; each Relevant
Person or member of the Group may be granted an injunction or specific
performance for any threatened or actual breach of the provisions of this letter
by you.

 

7. ENTIRE AGREEMENT; NO WAIVER; AMENDMENTS, ETC

 

7.1 This letter constitutes the entire agreement between us in relation to your
obligations regarding Confidential Information and supersedes any previous
agreement, whether express or implied, regarding Confidential Information.

 

7.2 No failure or delay in exercising any right or remedy under this letter will
operate as a waiver thereof nor will any single or partial exercise of any right
or remedy preclude any further exercise thereof or the exercise of any other
right or remedy under this letter.

 

7.3 The terms of this letter and your obligations under this letter may only be
amended or modified by written agreement between us.

 

8. INSIDE INFORMATION

You acknowledge that some or all of the Confidential Information is or may be
price-sensitive information and that the use of such information may be
regulated or prohibited by applicable legislation including securities law
relating to insider dealing and market abuse and you undertake not to use any
Confidential Information for any unlawful purpose.

 

9. NATURE OF UNDERTAKINGS

The undertakings given by you under Part (A) of this letter are given to us and
(without implying any fiduciary obligations on our part) are also given for the
benefit of the Company and each other member of the Group. The Parent (as
defined in the Facility Agreement) may rely on this letter as if it were a party
to it.

 

(B) MISCELLANEOUS

 

1. THIRD PARTY RIGHTS

 

1.1 Subject to this paragraph (B)1 and to paragraphs (A)6 and (A)9, a person who
is not a party to this letter has no right under the Contracts (Rights of Third
Parties) Act 1999 (the “Third Parties Act”) to enforce or to enjoy the benefit
of any term of this letter.

 

1.2 The Relevant Persons and each member of the Group may enjoy the benefit of
the terms of paragraphs (A)6 and (A)9 subject to and in accordance with this
paragraph (B)1 and the provisions of the Third Parties Act.

 

1.3 Notwithstanding any provisions of this letter, the parties to this letter do
not require the consent of any Relevant Person or any member of the Group to
rescind or vary this letter at any time.

 

- 220 -



--------------------------------------------------------------------------------

2. GOVERNING LAW AND JURISDICTION

 

2.1 This letter and the agreement constituted by your acknowledgement of its
terms (the “Letter”) and any non-contractual obligations arising out of or in
connection with it (including any non-contractual obligations arising out of the
negotiation of the transaction contemplated by this Letter) are governed by
English law.

 

2.2 The courts of England have non-exclusive jurisdiction to settle any dispute
arising out of or in connection with this Letter (including a dispute relating
to any non-contractual obligation arising out of or in connection with either
this Letter or the negotiation of the transaction contemplated by this Letter).

 

3. DEFINITIONS

In this letter (including the acknowledgement set out below):

“Arranger Group” means us, each of our holding companies and subsidiaries and
each subsidiary of each of our holding companies (as each such term is defined
in the Companies Act 2006) and each of our or their directors, officers and
employees (including any sales and trading teams) provided that when used in
this letter in respect of an Arranger it applies severally only in respect of
that Arranger, each of that Arranger’s holding companies and subsidiaries, each
subsidiary of each of its holding companies and each director, officer and
employee (including any sales and trading teams) of that Arranger or any of the
foregoing and not, for the avoidance of doubt, those of another Arranger.

“Confidential Information” means all information relating to the Parent, any
Obligor, the Group, the Finance Documents and/or the Facilities which is
provided to you in relation to the Finance Documents or Facilities by us or any
of our affiliates or advisers, in whatever form, and includes information given
orally and any document, electronic file or any other way of representing or
recording information which contains or is derived or copied from such
information but excludes information that:

 

  (a) is or becomes public information other than as a direct or indirect result
of any breach by you of this letter; or

 

  (b) is identified in writing at the time of delivery as non-confidential by us
or our advisers; or

 

  (c) is known by you before the date the information is disclosed to you by us
or any of our affiliates or advisers or is lawfully obtained by you after that
date, from a source which is, as far as you are aware, unconnected with the
Group and which, in either case, as far as you are aware, has not been obtained
in breach of, and is not otherwise subject to, any obligation of
confidentiality.

“Facilities” means the facilities under the Facility Agreement.

“Finance Documents” means the documents defined in the Facility Agreement as
Finance Documents.

“Group” means the Parent and its subsidiaries for the time being (as such term
is defined in the Companies Act 2006).

 

- 221 -



--------------------------------------------------------------------------------

“Obligor” means a borrower or a guarantor under the Facility Agreement.

“Participant Group” means you, each of your holding companies and subsidiaries
and each subsidiary of each of your holding companies (as each such term is
defined in the Companies Act 2006).

“Permitted Purpose” means considering and evaluating whether to enter into the
Facilities.

“Syndication” means the primary syndication of the Facilities.

 

- 222 -



--------------------------------------------------------------------------------

Please acknowledge your agreement to the above by signing and returning the
enclosed copy.

Yours faithfully

 

 

For and on behalf of

[Arranger]

 

To: [Arranger]

The Parent and each other member of the Group

We acknowledge and agree to the above:

 

 

For and on behalf of

[Potential Lender]

 

- 223 -



--------------------------------------------------------------------------------

SCHEDULE 11

TIMETABLES

PART I

LOANS

 

    

Loans in sterling

  

Loans in euros

  

Loans in other
currencies

Agent notifies the Parent if a currency is approved as an Optional Currency in
accordance with Clause 4.3 (Conditions relation to Optional Currencies)         
U-4 Delivery of a duly completed Utilisation Request (Clause 5.1 (Delivery of a
Utilisation Request))   

U-1

 

9.30 a.m.

  

U-3

 

9.30am

  

U-3

 

9.30am

Agent determines (in relation to a Utilisation) the Base Currency Amount of the
Loan, if required under Clause 5.4 (Lenders’ participation) and notifies the
Lenders of the Loan in accordance with Clause 5.4 (Lenders’ participation)   

U-1

 

Noon

  

U-3

 

Noon

  

U-3

 

Noon

Agent receives a notification from a Lender under Clause 8.2 (Unavailability of
a currency)       Quotation Day as of 9:30 a.m.   

Quotation Day as

of 9:30 a.m.

Agent gives notice in accordance with Clause 8.2 (Unavailability of a currency)
      Quotation Day as of 5:30 p.m.    Quotation Day as of 5:30 p.m. LIBOR or
EURIBOR is fixed   

Quotation Day as

of 11:00 a.m.

  

Quotation Day as

of 11:00 a.m. in respect of LIBOR and as of 11.00 a.m. (Brussels time) in
respect of EURIBOR

   Quotation Day as of 11:00 a.m.

 

- 224 -



--------------------------------------------------------------------------------

“U”   =    date of utilisation. “U - X”   =    X Business Days prior to date of
utilisation

 

- 225 -



--------------------------------------------------------------------------------

PART II

LETTERS OF CREDIT

 

    

Letters of Credit

Delivery of a duly completed Utilisation Request (Clause 6.2 (Delivery of a
Utilisation Request for Letters of Credit))    U-4 9:30 a.m. Agent notifies the
relevant Issuing Bank and Lenders of the Letter of Credit in accordance with
paragraph (d) of Clause 6.5 (Issue of Letters of Credit).    U-1 10.30 a.m.
Delivery of duly completed Renewal Request (Clause 6.6 (Renewal of a Letter of
Credit))    U-4 9:30 a.m.

 

“U”   =    date of utilisation[, or, if applicable, in the case of a Letter of
Credit to be renewed in accordance with Clause 6.6 (Renewal of a Letter of
Credit), the first day of the proposed term of the renewed Letter of Credit]
“U-X”   =    Business Days prior to date of utilisation

 

- 226 -



--------------------------------------------------------------------------------

SCHEDULE 12

LETTER OF CREDIT REQUIREMENTS

 

Stand-by Letters of Credit:    Stand-by Letters of Credit shall be issued
subject to the International Standby Practices (ISP 98), International Chamber
of Commerce Publication No. 590. Amount:    The proposed wording for the Letter
of Credit shall only provide for the payment of the face amount but not
additional interest or costs. Reference to Underlying transaction:    The terms
of an Letter of Credit must contain a narrative reference to what has been
reported to the Agent about the underlying transaction but must not contain any
confirmation with regard to facts of the underlying contract. Purpose clause:   
The terms of an Letter of Credit must contain a purpose clause to cover the
relevant Borrower’s or Borrower’s affiliate’s obligations arising from the
underlying transaction. Payment obligation:    The payment obligation of the
Issuing Bank must be worded as an irrevocable obligation to pay a specific
aggregate maximum amount of money and not for specific performance of the
underlying contract. No conflict or inconsistency with applicable law and/or
rules:    Any terms of an Letter of Credit must not conflict or provide for
inconsistency with applicable laws, regulations, rules, directions and ruling as
well as all relevant decisions and rulings of any competent courts and any other
competent authorities. Excluded rules:    In no event, the Uniform Rules for
Contract Guarantees of the International Chamber of Commerce in Paris,
Publication No. 325 shall be applicable. Expiry:    Each Letter of Credit must
contain a provision stating when the obligation of the Issuing Bank under the
Letter of Credit shall terminate (e.g. specific expiration date, return of
Letter of Credit deed, release letter), which shall not be linked to events in
the underlying contract and not be subject to interpretation. Maturity / Demand:
   Except if subject to ICC Rules the payment obligation of the Issuing Bank
shall be determinable by reliance on the terms of the Letter of Credit and, as
the case may be, any other document simultaneously to be presented together with
a demand.    The payment obligation shall be conditional upon presentation of a
demand for payment with or, as the case may be, without simultaneous
presentation of other documents.

 

- 227 -



--------------------------------------------------------------------------------

   The terms of the Letter of Credit shall provide that receipt of a formally
valid demand for payment has to be made to the Issuing Bank by the expiry date
at the latest and confirm that thereafter no further demand shall be honoured
and the Letter of Credit must be returned to the Issuing Bank. Miscellaneous:   
The terms of the Letter of Credit shall not provide for:    inter-dependence
between Issuing Bank’s payment obligation and events in the underlying contract
to be checked but out of Issuing Bank’s control;   

•     

  any other terms and conditions that expose the Issuing Bank to risks unusual
to Letter of Credit undertakings;   

•     

  an arbitration clause in respect of the payment obligation of the Issuing
Bank; or   

•     

  reduction provisions other than by a specific amount on a specified date.

 

- 228 -



--------------------------------------------------------------------------------

SCHEDULE 13

FORM OF LETTER OF CREDIT

 

To: [Beneficiary] (the “Beneficiary”)

 

Date: [—]

Irrevocable Standby Letter of Credit no. [—]

At the request of [—], [Issuing Bank] (the “Issuing Bank”) issues this
irrevocable standby Letter of Credit (“Letter of Credit”) in your favour on the
following terms and conditions:

 

1. Definitions

In this Letter of Credit:

“Business Day” means a day (other than a Saturday or a Sunday) on which banks
are open for general business in [London].*

“Demand” means a demand for a payment under this Letter of Credit in the form of
the schedule to this Letter of Credit.

“Expiry Date” means [—].

“Total L/C Amount” means [—].

 

2. Issuing Bank’s agreement

 

  (a) The Beneficiary may request a drawing or drawings under this Letter of
Credit by giving to the Issuing Bank a duly completed Demand. A Demand must be
received by the Issuing Bank by no later than [—] p.m. ([London] time) on the
Expiry Date.

 

  (b) Subject to the terms of this Letter of Credit, the Issuing Bank
unconditionally and irrevocably undertakes to the Beneficiary that, within [ten
(10)] Business Days of receipt by it of a Demand, it must pay to the Beneficiary
the amount demanded in that Demand.

 

  (c) The Issuing Bank will not be obliged to make a payment under this Letter
of Credit if as a result the aggregate of all payments made by it under this
Letter of Credit would exceed the Total L/C Amount.

 

3. Expiry

 

  (a) The Issuing Bank will be released from its obligations under this Letter
of Credit on the date (if any) notified by the Beneficiary to the Issuing Bank
as the date upon which the obligations of the Issuing Bank under this Letter of
Credit are released.

 

  (b)

Unless previously released under paragraph (a) above, on [—] p.m.([London] time)
on the Expiry Date the obligations of the Issuing Bank under this Letter of
Credit will cease with no further liability on the part of the Issuing Bank

 

- 229 -



--------------------------------------------------------------------------------

  except for any Demand validly presented under the Letter of Credit that
remains unpaid.

 

  (c) When the Issuing Bank is no longer under any further obligations under
this Letter of Credit, the Beneficiary must return the original of this Letter
of Credit to the Issuing Bank.

 

4. Payments

All payments under this Letter of Credit shall be made in [—] and for value on
the due date to the account of the Beneficiary specified in the Demand.

 

5. Delivery of Demand

Each Demand shall be in writing, and, unless otherwise stated, may be made by
letter, fax or telex and must be received in legible form by the Issuing Bank at
its address and by the particular department or office (if any) as follows:

[—]

 

6. Assignment

The Beneficiary’s rights under this Letter of Credit may not be assigned or
transferred.

 

7. ISP

Except to the extent it is inconsistent with the express terms of this Letter of
Credit, this Letter of Credit is subject to the International Standby Practices
(ISP 98), International Chamber of Commerce Publication No. 590.

 

8. Governing Law

This Letter of Credit and any non-contractual obligations arising out of or in
connection with it are governed by English law.

 

9. Jurisdiction

The courts of England have exclusive jurisdiction to settle any dispute arising
out of or in connection with this Letter of Credit (including a dispute relating
to any non-contractual obligation arising out of or in connection with this
Letter of Credit).

Yours faithfully

[Issuing Bank]

By:

 

- 230 -



--------------------------------------------------------------------------------

NOTES:

 

* THIS MAY NEED TO BE AMENDED DEPENDING ON THE CURRENCY OF PAYMENT UNDER THE
LETTER OF CREDIT.

 

- 231 -



--------------------------------------------------------------------------------

SCHEDULE

FORM OF DEMAND

 

To: [ISSUING BANK]

[Date]

Dears Sirs

Standby Letter of Credit no. [—] issued in favour of [BENEFICIARY] (the “Letter
of Credit”)

We refer to the Letter of Credit. Terms defined in the Letter of Credit have the
same meaning when used in this Demand.

 

1. We certify that the sum of [—] is due [and has remained unpaid for at least
[—] Business Days] [under [set out underlying contract or agreement and does not
exceed the Total L/C Amount]]. We therefore demand payment of the sum of [—].

 

2. Payment should be made to the following account:

 

Name:    [—] Account Number:    [—] Bank:    [—]

 

3. The date of this Demand is not later than the Expiry Date.

Yours faithfully

 

(Authorised Signatory)   (Authorised Signatory)

For

[BENEFICIARY]

 

- 232 -



--------------------------------------------------------------------------------

SCHEDULE 14

FORMS OF NOTIFIABLE DEBT PURCHASE TRANSACTION NOTICE

PART I

FORM OF NOTICE OF ENTERING INTO NOTIFIABLE DEBT PURCHASE TRANSACTION

 

To: [—] as Agent

 

From: [The Lender]

Dated:

Cabot Financial (UK) Limited £85,000,000 Revolving Facility Agreement

originally dated 20 September 2012, as amended and/or restated from time to time
(the “Facility Agreement”)

 

1. We refer to paragraph (b) of Clause 31.2 (Disenfranchisement on Debt Purchase
Transactions entered into by Sponsor Affiliates) of the Facility Agreement.
Terms defined in the Facility Agreement have the same meaning in this notice
unless given a different meaning in this notice.

 

2. We have entered into a Notifiable Debt Purchase Transaction.

 

3. The Notifiable Debt Purchase Transaction referred to in paragraph 2 above
relates to the amount of our Commitment(s) as set out below.

 

Commitment    Amount of our Commitment to which Notifiable Debt Purchase
Transaction relates (Base Currency) [—]    [—]

[Lender]

By:

 

- 233 -



--------------------------------------------------------------------------------

PART II

FORM OF NOTICE ON TERMINATION OF NOTIFIABLE DEBT PURCHASE TRANSACTION

 

To: [—] as Agent

 

From: [The Lender]

Dated: [—]

Cabot Financial (UK) Limited £85,000,000 Revolving Facility Agreement

originally dated 20 September 2012, as amended and/or restated from time to time
(the “Facility Agreement”)

 

1. We refer to paragraph (c) of Clause 31.2 (Disenfranchisement on Debt Purchase
Transactions entered into by Sponsor Affiliates) of the Facility Agreement.
Terms defined in the Facility Agreement have the same meaning in this notice
unless given a different meaning in this notice.

 

2. A Notifiable Debt Purchase Transaction which we entered into and which we
notified you of in a notice dated [—] has [terminated]/[ceased to be with a
Sponsor Affiliate].*

 

3. The Notifiable Debt Purchase Transaction referred to in paragraph 2 above
relates to the amount of our Commitment(s) as set out below.

 

Commitment    Amount of our Commitment to which Notifiable Debt Purchase
Transaction relates (Base Currency) [—]    [—]

[Lender]

By:

 

- 234 -



--------------------------------------------------------------------------------

SCHEDULE 15

RESTRICTIVE COVENANTS

PART I

COVENANTS

 

1. Limitation on Indebtedness.

 

1.1 The Parent shall not, and shall not permit any of its Restricted
Subsidiaries to, Incur any Indebtedness (including Acquired Indebtedness);
provided, however, that the Parent or a Guarantor may Incur Indebtedness if on
the date of such Incurrence and after giving pro forma effect thereto (including
pro forma application of the proceeds thereof), the Fixed Charge Coverage Ratio
for the Parent and its Restricted Subsidiaries is greater than 2.75 to 1.0.

 

1.2 Section 1.1 shall not prohibit the Incurrence of the following Indebtedness:

 

  (a) Indebtedness Incurred pursuant to any Credit Facility (including letters
of credit or bankers’ acceptances issued or created under any Credit Facility),
and any Refinancing Indebtedness in respect thereof and Guarantees in respect of
such Indebtedness in a maximum aggregate principal amount at any time
outstanding not exceeding (i) the greater of (x) £60.0 million and (y) 10.0% of
ERC, plus (ii) in the case of any refinancing of any Indebtedness permitted
under this paragraph (a) or any portion thereof, the aggregate amount of fees,
underwriting discounts, premiums and other costs and expenses Incurred in
connection with such refinancing;

 

  (b)     

 

  (A) Guarantees by the Parent or any Restricted Subsidiary of Indebtedness of
the Parent or any Restricted Subsidiary in each case so long as the Incurrence
of such Indebtedness being guaranteed is permitted under the terms of this
Agreement; provided, that if the Indebtedness being guaranteed is subordinated
to the Facility, then the guarantee must be subordinated to the Facility to the
same extent as the Indebtedness guaranteed; or

 

  (B) without limiting Section 3 (Limitation on Liens), Indebtedness arising by
reason of any Lien granted by or applicable to such Person securing Indebtedness
of the Parent or any Restricted Subsidiary so long as the Incurrence of such
Indebtedness is permitted under the terms of this Agreement;

 

  (c) Indebtedness of the Parent owing to and held by any Restricted Subsidiary
or Indebtedness of a Restricted Subsidiary owing to and held by the Parent or
any Restricted Subsidiary; provided, however, that:

 

  (i) if any Guarantor is the obligor on any such Indebtedness and the obligee
is not a Guarantor, it is either a Working Capital Intercompany Loan or
unsecured and expressly subordinated in right of payment to prior payment in
full of the Utilisations; and

 

- 235 -



--------------------------------------------------------------------------------

  (ii) any subsequent issuance or transfer of Capital Stock or any other event
which results in any such Indebtedness being beneficially held by a Person other
than the Parent or a Restricted Subsidiary, and any sale or other transfer of
any such Indebtedness to a Person other than the Parent or a Restricted
Subsidiary, shall be deemed, in each case, to constitute an Incurrence of such
Indebtedness not permitted by this paragraph (c) by the Parent or such
Restricted Subsidiary, as the case may be;

 

  (d) Indebtedness represented by (i) the Notes (other than any Additional Notes
(as defined in the Note Indenture)); (ii) any Indebtedness (other than
Indebtedness described in paragraphs (a), (c) or (g)) outstanding on the Issue
Date; (iii) Refinancing Indebtedness Incurred in respect of any Indebtedness
described in this paragraph (d) or paragraph (e) or Incurred pursuant to
Section 1.1; (iv) Management Advances and (v) the Proceeds Loan;

 

  (e) Indebtedness of any Person Incurred and outstanding on the date on which
such Person becomes a Restricted Subsidiary or is merged, consolidated,
amalgamated or otherwise combined with (including pursuant to any acquisition of
assets and assumption of related liabilities) the Parent or any Restricted
Subsidiary (other than Indebtedness Incurred (i) to provide all or any portion
of the funds utilised to consummate the transaction or series of related
transactions pursuant to which such Person became a Restricted Subsidiary or was
otherwise acquired by the Parent or a Restricted Subsidiary or (ii) otherwise in
connection with or contemplation of such acquisition) provided, however, with
respect to this paragraph (e), that at the time of such acquisition or other
transaction (x) the Parent would have been able to Incur £1.00 of additional
Indebtedness pursuant to Section 1.1 after giving pro forma effect to the
relevant acquisition and Incurrence of such Indebtedness pursuant to this
paragraph (e) or (y) the Fixed Charge Coverage Ratio for the Parent and its
Restricted Subsidiaries would not be lower than it was immediately prior to
giving effect to such acquisition or other transaction;

 

  (f) Indebtedness under Currency Agreements, Interest Rate Agreements and
Commodity Hedging Agreements entered into for bona fide hedging purposes of the
Parent or its Restricted Subsidiaries and not for speculative purposes (as
determined in good faith by the Board of Directors or senior management of the
Parent);

 

  (g) Indebtedness represented by Capitalised Lease Obligations or Purchase
Money Obligations, in each case, incurred for the purpose of financing all or
any part of the purchase price, lease expense, rental payments or cost of
design, construction, installation or improvement of property, plant or
equipment or other assets (including Capital Stock) used in the business of the
Parent or any of its Restricted Subsidiaries, and in each case any Refinancing
Indebtedness in respect thereof, in an aggregate outstanding principal amount
which, when taken together with the principal amount of all other Indebtedness
Incurred pursuant to this paragraph (g) and then outstanding, will not exceed at
any time outstanding the greater of (i) £10.0 million and (ii) 3.0% of Total
Assets;

 

- 236 -



--------------------------------------------------------------------------------

  (h) Indebtedness in respect of (i) workers’ compensation claims,
self-insurance obligations, performance, indemnity, surety, judgment, appeal,
advance payment, customs, VAT or other tax or other guarantees or other similar
bonds, instruments or obligations and completion guarantees and warranties
provided by the Parent or a Restricted Subsidiary or relating to liabilities,
obligations, indemnities or guarantees Incurred in the ordinary course of
business or for governmental or regulatory requirements, in each case not in
connection with the borrowing of money, (ii) letters of credit, bankers’
acceptances, guarantees or other similar instruments or obligations issued or
relating to liabilities or obligations Incurred in the ordinary course of
business, (iii) the financing of insurance premiums in the ordinary course of
business and (iv) any customary cash management, cash pooling or netting or
setting off arrangements in the ordinary course of business, provided, however,
that upon the drawing of such letters of credit or other instrument, such
obligations are reimbursed within 30 days following such drawing;

 

  (i) Indebtedness arising from agreements providing for customary guarantees,
indemnification, obligations in respect of earn-outs or other adjustments of
purchase price or, in each case, similar obligations, in each case, Incurred or
assumed in connection with the acquisition or disposition of any business or
assets or Person or any Capital Stock of a Subsidiary (other than Guarantees of
Indebtedness Incurred by any Person acquiring or disposing of such business or
assets or such Subsidiary for the purpose of financing such acquisition or
disposition); provided that, in the case of a disposition, the maximum liability
of the Parent and its Restricted Subsidiaries in respect of all such
Indebtedness shall at no time exceed the gross proceeds, including the fair
market value of non-cash proceeds (measured at the time received and without
giving effect to any subsequent changes in value), actually received by the
Parent and its Restricted Subsidiaries in connection with such disposition;

 

  (j)     

 

  (i) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business; provided, however, that such
Indebtedness is extinguished within five Business Days of Incurrence;

 

  (ii) Customer deposits and advance payments received in the ordinary course of
business from customers for goods purchased in the ordinary course of business;
and

 

  (iii) Indebtedness Incurred by a Restricted Subsidiary in connection with
bankers’ acceptances, discounted bills of exchange or the discounting or
factoring of Receivables for credit management purposes, in each case, not in
connection with the borrowing of money and Incurred or undertaken in the
ordinary course of business on arm’s length commercial terms;

 

  (k)

Indebtedness in an aggregate outstanding principal amount which, when taken
together with any Refinancing Indebtedness in respect thereof and the

 

- 237 -



--------------------------------------------------------------------------------

  principal amount of all other Indebtedness Incurred pursuant to this paragraph
(k) and then outstanding, will not exceed the greater of (i) £20.0 million and
(ii) 6.0% of Total Assets;

 

  (l) Indebtedness represented by Permitted Purchase Obligations; and

 

  (m) Indebtedness in an aggregate outstanding principal amount which, when
taken together with any Refinancing Indebtedness in respect thereof and the
principal amount of all other Indebtedness Incurred pursuant to this paragraph
(m) and then outstanding, will not exceed 100% of the Net Cash Proceeds received
by the Parent from the issuance or sale (other than to a Restricted Subsidiary)
of its Subordinated Shareholder Funding or Capital Stock (other than
Disqualified Stock, Designated Preference Shares or an Excluded Contribution) or
otherwise contributed to the equity (other than through the issuance of
Disqualified Stock, Designated Preference Shares or an Excluded Contribution) of
the Parent, in each case, subsequent to the Issue Date; provided, however, that
(i) any such Net Cash Proceeds that are so received or contributed shall be
excluded for purposes of making Restricted Payments under Section 2.1 and
paragraphs (a), (f), (j) and (n) of Section 2.3 to the extent the Parent and its
Restricted Subsidiaries incur Indebtedness in reliance thereon and (ii) any Net
Cash Proceeds that are so received or contributed shall be excluded for purposes
of Incurring Indebtedness pursuant to this paragraph (m) to the extent the
Parent or any of its Restricted Subsidiaries makes a Restricted Payment under
Section 2.1 and/or paragraphs (a), (f), (j) or (n) of Section 2.3 in reliance
thereon.

 

1.3 For purposes of determining compliance with, and the outstanding principal
amount of any particular Indebtedness Incurred pursuant to and in compliance
with, this Section 1 (Limitation on Indebtedness):

 

  (a) in the event that Indebtedness meets the criteria of more than one of the
types of Indebtedness described in this Section 1 (Limitation on Indebtedness),
the Parent, in its sole discretion, will be permitted to classify, and may from
time to time reclassify, such item of Indebtedness and only be required to
include the amount and type of such Indebtedness in one of the paragraphs of
Section 1.1 or Section 1.2; provided that Indebtedness incurred pursuant to
paragraph (a) of Section 1.2 may not be reclassified, and Indebtedness under
this Agreement incurred or outstanding on the date of this Agreement will be
deemed to have been incurred on such date in reliance on the exception provided
in paragraph (a) of Section 1.2;

 

  (b) Guarantees of, or obligations in respect of letters of credit, bankers’
acceptances or other similar instruments relating to, or Liens securing,
Indebtedness that is otherwise included in the determination of a particular
amount of Indebtedness shall not be included;

 

  (c)

if obligations in respect of letters of credit, bankers’ acceptances or other
similar instruments are Incurred pursuant to any Credit Facility and are being
treated as Incurred pursuant to paragraphs (a), (g) or (k) of Section 1.2 or
pursuant to Section 1.1 and the letters of credit, bankers’ acceptances or other

 

- 238 -



--------------------------------------------------------------------------------

  similar instruments relate to other Indebtedness, then such other Indebtedness
shall not be included;

 

  (d) the principal amount of any Disqualified Stock of the Parent or a
Restricted Subsidiary, or Preferred Stock of a Restricted Subsidiary, will be
equal to the greater of the maximum mandatory redemption or repurchase price
(not including, in either case, any redemption or repurchase premium) or the
liquidation preference thereof;

 

  (e) for the purposes of determining “ERC” under paragraphs (a)(i)(y) of
Section 1.2, (i) pro forma effect shall be given to ERC on the same basis as for
calculating the LTV Ratio for the Parent and its Restricted Subsidiaries and
(ii) ERC shall be measured on or about the date on which the Parent obtains new
commitments (in the case of revolving facilities) or incurs new Indebtedness (in
the case of term facilities);

 

  (f) Indebtedness permitted by this Section 1 (Limitation on Indebtedness) need
not be permitted solely by reference to one provision permitting such
Indebtedness but may be permitted in part by one such provision and in part by
one or more other provisions of this Section 1 (Limitation on Indebtedness)
permitting such Indebtedness; and

 

  (g) the amount of Indebtedness issued at a price that is less than the
principal amount thereof will be equal to the amount of the liability in respect
thereof determined on the basis of GAAP.

 

1.4 Accrual of interest, accrual of dividends, the accretion of accreted value,
the accretion or amortisation of original issue discount, the payment of
interest in the form of additional Indebtedness, the payment of dividends in the
form of additional shares of Preferred Stock or Disqualified Stock or the
reclassification of commitments or obligations not treated as Indebtedness due
to a change in GAAP, including a change from UK GAAP to IFRS, will not be deemed
to be an Incurrence of Indebtedness for purposes of this Section 1 (Limitation
on Indebtedness). The amount of any Indebtedness outstanding as of any date
shall be calculated as specified under the definition of “Indebtedness.”

 

1.5 If at any time an Unrestricted Subsidiary becomes a Restricted Subsidiary,
any Indebtedness of such Subsidiary shall be deemed to be Incurred by a
Restricted Subsidiary as of such date (and, if such Indebtedness is not
permitted to be Incurred as of such date under this Section 1 (Limitation on
Indebtedness), the Parent shall be in default of this Section 1 (Limitation on
Indebtedness)).

 

1.6

For purposes of determining compliance with any sterling-denominated restriction
on the Incurrence of Indebtedness, the Sterling Equivalent of the principal
amount of Indebtedness denominated in another currency shall be calculated based
on the relevant currency exchange rate in effect on the date such Indebtedness
was Incurred, in the case of term Indebtedness, or, at the option of the Parent,
first committed, in the case of Indebtedness Incurred under a revolving credit
facility; provided that (a) if such Indebtedness is Incurred to refinance other
Indebtedness denominated in a currency other than sterling, and such refinancing
would cause the applicable sterling-denominated restriction to be exceeded if
calculated at the relevant currency exchange

 

- 239 -



--------------------------------------------------------------------------------

  rate in effect on the date of such refinancing, such sterling-denominated
restriction shall be deemed not to have been exceeded so long as the principal
amount of such Refinancing Indebtedness does not exceed the principal amount of
such Indebtedness being refinanced; (b) the Sterling Equivalent of the principal
amount of any such Indebtedness outstanding on the Issue Date shall be
calculated based on the relevant currency exchange rate in effect on the Issue
Date; and (c) if and for so long as any such Indebtedness is subject to a
Currency Agreement with respect to the currency in which such Indebtedness is
denominated covering principal and interest on such Indebtedness, the amount of
such Indebtedness, if denominated in sterling, will be the amount of the
principal payment required to be made under such Currency Agreement and,
otherwise, the Sterling Equivalent of such amount plus the Sterling Equivalent
of any premium which is at such time due and payable but is not covered by such
Currency Agreement. For purposes of calculating compliance with paragraph (a) of
Section 1.2 or for calculating the amount of Indebtedness outstanding under this
Agreement, to the extent a Credit Facility is utilised for the purpose of
guaranteeing or cash collateralising any letter of credit or guarantee, such
guarantee or collateralisation and issuance of such letter of credit or
guarantee shall be deemed to be a utilisation of such Credit Facility permitted
under paragraph (a) of Section 1.2 without double counting.

 

1.7 Notwithstanding any other provision of this Section 1 (Limitation on
Indebtedness), the maximum amount of Indebtedness that the Parent or a
Restricted Subsidiary may Incur pursuant to this Section 1 (Limitation on
Indebtedness) shall not be deemed to be exceeded solely as a result of
fluctuations in the exchange rate of currencies. The principal amount of any
Indebtedness Incurred to refinance other Indebtedness, if Incurred in a
different currency from the Indebtedness being refinanced, shall be calculated
based on the currency exchange rate applicable to the currencies in which such
Refinancing Indebtedness is denominated that is in effect on the date of such
refinancing.

 

2. Limitations on Restricted Payments.

 

2.1 The Parent shall not, and shall not permit any of its Restricted
Subsidiaries, directly or indirectly, to:

 

  (a) declare or pay any dividend or make any other payment or other
distribution on or in respect of the Parent’s or any Restricted Subsidiary’s
Capital Stock (including any payment in connection with any merger or
consolidation involving the Parent or any of its Restricted Subsidiaries)
except:

 

  (i) dividends or distributions payable in Capital Stock of the Parent (other
than Disqualified Stock) or in options, warrants or other rights to purchase
such Capital Stock of the Parent or in Subordinated Shareholder Funding; and

 

  (ii) dividends or distributions payable to the Parent or a Restricted
Subsidiary (and, in the case of any such Restricted Subsidiary making such
dividend or distribution, to holders of its Capital Stock other than the Parent
or another Restricted Subsidiary on no more than a pro rata basis, measured by
value);

 

- 240 -



--------------------------------------------------------------------------------

  (b) purchase, redeem, retire or otherwise acquire for value any Capital Stock
of the Parent or any direct or indirect Holding Company held by Persons other
than the Parent or a Restricted Subsidiary (other than in exchange for Capital
Stock of the Parent (other than Disqualified Stock));

 

  (c) make any payment on or in respect of, or purchase, repurchase, redeem,
defease or otherwise acquire or retire for value, prior to scheduled maturity,
scheduled repayment or scheduled sinking fund payment, any (x) Subordinated
Indebtedness (other than, in each case, any capitalisation of Subordinated
Indebtedness or (i) any such payment, purchase, repurchase, redemption,
defeasance or other acquisition or retirement or in anticipation of satisfying a
sinking fund obligation, principal instalment or final maturity, in each case,
due within one year of the date of purchase, repurchase, redemption, defeasance
or other acquisition or retirement (ii) a payment of interest at the applicable
interest payment date and (iii) any Indebtedness Incurred pursuant to paragraph
(c) of Section 1.2 (Limitation on Indebtedness) or (y) any Subordinated
Shareholder Funding, other than any payment of interest thereon in the form of
additional Subordinated Shareholder Funding; or

 

  (d) make any Restricted Investment in any Person;

(any such dividend, distribution, payment, purchase, redemption, repurchase,
defeasance, other acquisition, retirement or Restricted Investment referred to
in paragraphs (a) to (d) above are referred to herein as a “Restricted
Payment”), if at the time the Parent or such Restricted Subsidiary makes such
Restricted Payment:

 

  (x) a Default shall have occurred and be continuing (or would result
immediately thereafter therefrom);

 

  (y) the Parent is not able to Incur an additional £1.00 of Indebtedness
pursuant to Section 1.1 (Limitation on Indebtedness) after giving effect, on a
pro forma basis, to such Restricted Payment; or

 

  (z) the aggregate amount of such Restricted Payment and all other Restricted
Payments made subsequent to the Issue Date (and not returned or rescinded)
(including Permitted Payments permitted below by paragraphs (e)(i) of
Section 2.3 (without duplication of amounts paid pursuant to any other paragraph
of Section 2.3), (f), (j), (k) and (l) of Section 2.3 but excluding all other
Restricted Payments permitted by Section 2.3) would exceed the sum of (without
duplication):

 

  (i) 50% of Consolidated Net Income for the period (treated as one accounting
period) from the first day of the first fiscal quarter commencing after the
Issue Date to the end of the most recent fiscal quarter ending prior to the date
of such Restricted Payment for which internal consolidated financial statements
of the Parent are available (or, in the case such Consolidated Net Income is a
deficit, minus 100% of such deficit);

 

- 241 -



--------------------------------------------------------------------------------

  (ii) 100% of the aggregate Net Cash Proceeds, and the fair market value (as
determined in accordance with Section 2.2) of property or assets or marketable
securities, received by the Parent from the issue or sale of its Capital Stock
(other than Disqualified Stock or Designated Preference Shares) or Subordinated
Shareholder Funding subsequent to the Issue Date or otherwise contributed to the
equity (other than through the issuance of Disqualified Stock or Designated
Preference Shares) of the Parent subsequent to the Issue Date (other than
(x) Net Cash Proceeds or property or assets or marketable securities received
from an issuance or sale of such Capital Stock to a Restricted Subsidiary or an
employee stock ownership plan or trust established by the Parent or any
Subsidiary of the Parent for the benefit of its employees to the extent funded
by the Parent or any Restricted Subsidiary, (y) Net Cash Proceeds or property or
assets or marketable securities to the extent that any Restricted Payment has
been made from such proceeds in reliance on paragraph (f) of Section 2.3 and
(z) Excluded Contributions);

 

  (iii) 100% of the aggregate Net Cash Proceeds, and the fair market value (as
determined in accordance with Section 2.2) of property or assets or marketable
securities, received by the Parent or any Restricted Subsidiary from the
issuance or sale (other than to the Parent or a Restricted Subsidiary or an
employee stock ownership plan or trust established by the Parent or any
Subsidiary of the Parent for the benefit of its employees to the extent funded
by the Parent or any Restricted Subsidiary) by the Parent or any Restricted
Subsidiary subsequent to the Issue Date of any Indebtedness that has been
converted into or exchanged for Capital Stock of the Parent (other than
Disqualified Stock or Designated Preference Shares) or Subordinated Shareholder
Funding (plus the amount of any cash, and the fair market value (as determined
in accordance with Section 2.2) of property or assets or marketable securities,
received by the Parent or any Restricted Subsidiary upon such conversion or
exchange) but excluding (x) Net Cash Proceeds to the extent that any Restricted
Payment has been made from such proceeds in reliance on paragraph (f) of
Section 2.3 and (y) Excluded Contributions);

 

  (iv) the amount equal to the net reduction in Restricted Investments made by
the Parent or any of its Restricted Subsidiaries resulting from:

 

  (A) repurchases, redemptions or other acquisitions or retirements of any such
Restricted Investment, proceeds realised upon the sale or other disposition to a
Person other than the Parent or a Restricted Subsidiary of any such Restricted
Investment, repayments of loans or advances or other transfers of assets
(including by way of dividend, distribution, interest payments or returns of
capital) to the Parent or any Restricted Subsidiary; or

 

  (B)

the redesignation of Unrestricted Subsidiaries as Restricted Subsidiaries
(valued, in each case, as provided in the definition

 

- 242 -



--------------------------------------------------------------------------------

  of “Investment”) not to exceed, in the case of any Unrestricted Subsidiary,
the amount of Investments previously made by the Parent or any Restricted
Subsidiary in such Unrestricted Subsidiary, which amount, in each case under
this paragraph (iv), was included in the calculation of the amount of Restricted
Payments referred to in the first sentence of this paragraph (z); provided,
however, that no amount will be included in Consolidated Net Income for purposes
of the preceding paragraph (i) to the extent that it is (at the Parent’s option)
included under this paragraph (iv); and

 

  (v) the amount of the cash and the fair market value (as determined in
accordance with Section 2.2) of property or assets or of marketable securities
received by the Parent or any of its Restricted Subsidiaries in connection with:

 

  (A) the sale or other disposition (other than to the Parent or a Restricted
Subsidiary or an employee stock ownership plan or trust established by the
Parent or any Subsidiary of the Parent for the benefit of its employees to the
extent funded by the Parent or any Restricted Subsidiary) of Capital Stock of an
Unrestricted Subsidiary of the Parent; and

 

  (B) any dividend or distribution made by an Unrestricted Subsidiary to the
Parent or a Restricted Subsidiary,

provided, however, that no amount will be included in Consolidated Net Income
for purposes of the preceding paragraph (i) to the extent that it is (at the
Parent’s option) included under this paragraph (v); provided further, however,
that such amount shall not exceed the amount included in the calculation of the
amount of Restricted Payments referred to in the first sentence of this
paragraph (z).

 

2.2 The fair market value of property or assets other than cash covered by
paragraph (z) of Section 2.1 shall be the fair market value thereof as
determined in good faith by the Board of Directors.

 

2.3 The foregoing provisions will not prohibit any of the following
(collectively, “Permitted Payments”):

 

  (a)

any purchase, repurchase, redemption, defeasance or other acquisition or
retirement of Capital Stock, Disqualified Stock, Designated Preference Shares,
Subordinated Shareholder Funding or Subordinated Indebtedness made by exchange
(including any such exchange pursuant to the exercise of a conversion right or
privilege in connection with which cash is paid in lieu of the issuance of
fractional shares) for, or out of the proceeds of the substantially concurrent
sale of, Capital Stock of the Parent (other than Disqualified Stock or
Designated Preference Shares), Subordinated Shareholder Funding or a
substantially concurrent contribution to the equity (other than through the
issuance of Disqualified Stock or Designated Preference Shares or through an
Excluded Contribution) of the Parent; provided, however, that to the extent so

 

- 243 -



--------------------------------------------------------------------------------

  applied, the Net Cash Proceeds, or fair market value (as determined in
accordance with Section 2.2) of property or assets or of marketable securities,
from such sale of Capital Stock, Subordinated Shareholder Funding or such
contribution will be excluded from paragraph (z)(ii) of Section 2.1;

 

  (b) any purchase, repurchase, redemption, defeasance or other acquisition or
retirement of Subordinated Indebtedness made by exchange for, or out of the
proceeds of the substantially concurrent sale of, Refinancing Indebtedness
permitted to be Incurred pursuant to Section 1 (Limitation on Indebtedness);

 

  (c) any purchase, repurchase, redemption, defeasance or other acquisition or
retirement of Preferred Stock of the Parent or a Restricted Subsidiary made by
exchange for or out of the proceeds of the substantially concurrent sale of
Preferred Stock of the Parent or a Restricted Subsidiary, as the case may be,
that, in each case, is permitted to be Incurred pursuant to Section 1
(Limitation on Indebtedness), and that in each case, constitutes Refinancing
Indebtedness;

 

  (d) any purchase, repurchase, redemption, defeasance or other acquisition or
retirement of Subordinated Indebtedness:

 

  (i) from Net Available Cash to the extent permitted under Section 5
(Limitation on sales of Assets and Subsidiary Stock), but only if (A) the Parent
shall have first complied with the terms described under Section 5 (Limitation
on sales of Assets and Subsidiary Stock) and repaid all Utilisations required to
be repaid thereby, prior to purchasing, repurchasing, redeeming, defeasing or
otherwise acquiring or retiring such Subordinated Indebtedness and (B) at a
purchase price not greater than 100% of the principal amount of such
Subordinated Indebtedness plus accrued and unpaid interest; or

 

  (ii) to the extent required by the agreement governing such Subordinated
Indebtedness, following the occurrence of a Change of Control (or other similar
event described therein as a “change of control”), but only (A) if the Parent
shall have first complied with the terms of Clause 12.1 (Exit) of this
Agreement, prior to purchasing, repurchasing, redeeming, defeasing or otherwise
acquiring or retiring such Subordinated Indebtedness and (B) at a purchase price
not greater than 101% of the principal amount of such Subordinated Indebtedness
plus accrued and unpaid interest;

 

  (e) (i) any dividends paid within 60 days after the date of declaration if at
such date of declaration such dividend would have complied with this covenant,
and (ii) payments associated with the Transactions;

 

  (f)

the purchase, repurchase, redemption, defeasance or other acquisition,
cancellation or retirement for value of Capital Stock of the Parent or any
Holding Company (including any options, warrants or other rights in respect
thereof) and loans, advances, dividends or distributions by the Parent to any
Holding Company to permit any Holding Company to purchase, repurchase, redeem,
defease or otherwise acquire, cancel or retire for value Capital Stock of any
Holding Company (including any options, warrants or other rights in

 

- 244 -



--------------------------------------------------------------------------------

  respect thereof), or payments to purchase, repurchase, redeem, defease or
otherwise acquire, cancel or retire for value Capital Stock of any Holding
Company (including any options, warrants or other rights in respect thereof), in
each case from Management Investors; provided that such payments, loans,
advances, dividends or distributions do not exceed an amount (net of repayments
of any such loans or advances) equal to (A) £2.0 million plus (B) £1.0 million
multiplied by the number of calendar years that have commenced since the Issue
Date plus (C) the Net Cash Proceeds received by the Parent or its Restricted
Subsidiaries since the Issue Date (including through receipt of proceeds from
the issuance or sale of its Capital Stock or Subordinated Shareholder Funding to
a Holding Company) from, or as a contribution to the equity (in each case under
this limb (C), other than through the issuance of Disqualified Stock or
Designated Preference Shares) of the Parent from, the issuance or sale to
Management Investors of Capital Stock (including any options, warrants or other
rights in respect thereof), to the extent such Net Cash Proceeds are not
included in any calculation under paragraph (z)(ii) of Section 2.1;

 

  (g) the declaration and payment of dividends to holders of any class or series
of Disqualified Stock, or of any Preferred Stock of a Restricted Subsidiary,
Incurred in accordance with Section 1 (Limitation on Indebtedness);

 

  (h) purchases, repurchases, redemptions, defeasances or other acquisitions or
retirements of Capital Stock deemed to occur upon the exercise of stock options,
warrants or other rights in respect thereof if such Capital Stock represents a
portion of the exercise price thereof;

 

  (i) dividends, loans, advances or distributions to any Holding Company or
other payments by the Parent or any Restricted Subsidiary in amounts equal to
(without duplication):

 

  (i) the amounts required for any Holding Company to pay any Parent Expenses or
any Related Taxes; or

 

  (ii) amounts constituting or to be used for purposes of making payments to the
extent specified in paragraphs (b), (c), (e), (g), (k) and (l) of Section 6.3
(Limitation on Affiliate Transactions);

 

  (j)

so long as no Default or Event of Default has occurred and is continuing (or
would result therefrom), the declaration and payment by the Parent of, or loans,
advances, dividends or distributions to any Holding Company to pay, dividends on
the common stock or common equity interests of the Parent or any Holding Company
following a Public Offering of such common stock or common equity interests, in
an amount not to exceed in any Financial Year the greater of (a) 6% of the Net
Cash Proceeds received by the Parent from such Public Offering or contributed to
the equity (other than through the issuance of Disqualified Stock or Designated
Preference Shares or through an Excluded Contribution) of the Parent or
contributed as Subordinated Shareholder Funding to the Parent, in each case from
the Net Cash Proceeds of a Public Offering and (b) following the Initial Public
Offering, an amount equal to the greater of (i) 6% of the Market Capitalisation
and (ii) 6% of the IPO Market

 

- 245 -



--------------------------------------------------------------------------------

  Capitalisation; provided that after giving pro forma effect to such loans,
advances, dividends or distributions, the Consolidated Leverage Ratio for the
Parent and its Restricted Subsidiaries shall be equal to or less than 2.5 to
1.0;

 

  (k) so long as no Default or Event of Default has occurred and is continuing
(or would result from), Restricted Payments (including loans or advances) in an
aggregate amount outstanding at any time not to exceed £15.0 million;

 

  (l) payments by the Parent, or loans, advances, dividends or distributions to
any Holding Company to make payments, to holders of Capital Stock of the Parent
or any Holding Company in lieu of the issuance of fractional shares of such
Capital Stock; provided, however, that any such payment, loan, advance, dividend
or distribution shall not be for the purpose of evading any limitation of this
Section 2 or otherwise to facilitate any dividend or other return of capital to
the holders of such Capital Stock (as determined in good faith by the Board of
Directors);

 

  (m) Investments in an aggregate amount outstanding at any time not to exceed
the aggregate cash amount of Excluded Contributions, or consisting of non-cash
Excluded Contributions, or Investments to the extent made in exchange for or
using as consideration Investments previously made under this paragraph (m);

 

  (n) (i) the declaration and payment of dividends to holders of any class or
series of Designated Preference Shares of the Parent issued after the Issue
Date; and (ii) the declaration and payment of dividends to any Holding Company
or any Affiliate thereof, the proceeds of which will be used to fund the payment
of dividends to holders of any class or series of Designated Preference Shares
of such Holding Company issued after the Issue Date; provided, however, that, in
the case of paragraphs (i) and (ii), the amount of all dividends declared or
paid pursuant to this paragraph (n) shall not exceed the Net Cash Proceeds
received by the Parent or, in the case of Designated Preference Shares issued by
any Holding Company or any Affiliate thereof, the aggregate amount contributed
in cash to the equity (other than through the issuance of Disqualified Stock or
an Excluded Contribution) of the Parent or loaned as Subordinated Shareholder
Funding to the Parent, from the issuance or sale of such Designated Preference
Shares; and

 

  (o) dividends or other distributions of Capital Stock of Unrestricted
Subsidiaries.

 

2.4 The amount of all Restricted Payments (other than cash) shall be the fair
market value on the date of such Restricted Payment of the asset(s) or
securities proposed to be paid, transferred or issued by the Parent or such
Restricted Subsidiary, as the case may be, pursuant to such Restricted Payment.
The fair market value of any cash Restricted Payment shall be its face amount,
and the fair market value of any non-cash Restricted Payment shall be determined
conclusively by the Board of Directors of the Parent acting in good faith.

 

3. Limitations on Liens

The Parent shall not, and shall not permit any Restricted Subsidiary to,
directly or indirectly, create, Incur or suffer to exist any Lien upon any of
its property or assets

 

- 246 -



--------------------------------------------------------------------------------

(including Capital Stock of a Subsidiary), whether owned on the Issue Date or
acquired after that date, or any interest therein or any income or profits
therefrom, which Lien is securing any Indebtedness (such Lien, the “Initial
Lien”), except (a) in the case of any property or asset that does not constitute
Collateral, (1) Permitted Liens or (2) Liens on property or assets that are not
Permitted Liens if, contemporaneously with the Incurrence of such Initial Lien,
the Utilisations are secured at least equally and ratably with, or prior to, in
the case of Liens with respect to Subordinated Indebtedness, the Indebtedness
secured by such Initial Lien for so long as such Indebtedness is so secured, and
(b) in the case of any property or asset that constitutes Collateral, Permitted
Collateral Liens.

 

4. Limitation on Restrictions on Distributions from Restricted Subsidiaries.

 

4.1 The Parent shall not, and shall not permit any Restricted Subsidiary to,
create or otherwise cause or permit to exist or become effective any consensual
encumbrance or consensual restriction on the ability of any Restricted
Subsidiary to:

 

  (a) pay dividends or make any other distributions in cash or otherwise on its
Capital Stock or pay any Indebtedness or other obligations owed to the Parent or
any Restricted Subsidiary;

 

  (b) make any loans or advances to the Parent or any Restricted Subsidiary; or

 

  (c) sell, lease or transfer any of its property or assets to the Parent or any
Restricted Subsidiary;

provided that (x) the priority of any Preferred Stock in receiving dividends or
liquidating distributions prior to dividends or liquidating distributions being
paid on common stock and (y) the subordination of (including the application of
any standstill requirements to) loans or advances made to the Parent or any
Restricted Subsidiary to other Indebtedness Incurred by the Parent or any
Restricted Subsidiary shall not be deemed to constitute such an encumbrance or
restriction.

 

4.2 The provisions of Section 4.1 shall not prohibit:

 

  (a) any encumbrance or restriction pursuant to (i) the Finance Documents,
(ii) the Note Indenture or (iii) any other agreement or instrument, in each
case, in effect at or entered into on the Issue Date;

 

  (b)

any encumbrance or restriction pursuant to an agreement or instrument of a
Person or relating to any Capital Stock or Indebtedness of a Person, entered
into on or before the date on which such Person was acquired by or merged,
consolidated or otherwise combined with or into the Parent or any Restricted
Subsidiary, or on which such agreement or instrument is assumed by the Parent or
any Restricted Subsidiary in connection with an acquisition of assets (other
than Capital Stock or Indebtedness Incurred as consideration in, or to provide
all or any portion of the funds utilised to consummate, the transaction or
series of related transactions pursuant to which such Person became a Restricted
Subsidiary or was acquired by the Parent or was merged, consolidated or
otherwise combined with or into the Parent or any Restricted Subsidiary entered
into or in connection with such transaction) and

 

- 247 -



--------------------------------------------------------------------------------

  outstanding on such date; provided that, for the purposes of this paragraph
(b), if another Person is the Successor Company, any Subsidiary thereof or
agreement or instrument of such Person or any such Subsidiary shall be deemed
acquired or assumed by the Parent or any Restricted Subsidiary when such Person
becomes the Successor Company;

 

  (c) any encumbrance or restriction pursuant to an agreement or instrument
effecting a refinancing of Indebtedness Incurred pursuant to, or that otherwise
refinances, an agreement or instrument referred to in paragraphs (a) or (b) of
this Section 4.2 or this paragraph (c) (an “Initial Agreement”) or contained in
any amendment, supplement or other modification to an agreement referred to in
paragraphs (a) or (b) of this Section 4.2 or this paragraph (c); provided,
however, that the encumbrances and restrictions with respect to such Restricted
Subsidiary contained in any such agreement or instrument are no less favorable
in any material respect to the Lenders taken as a whole than the encumbrances
and restrictions contained in the Initial Agreement or Initial Agreements to
which such refinancing or amendment, supplement or other modification relates
(as determined in good faith by the Parent);

 

  (d) any encumbrance or restriction:

 

  (i) that restricts in a customary manner the subletting, assignment or
transfer of any property or asset that is subject to a lease, license or similar
contract, or the assignment or transfer of any lease, license or other contract;

 

  (ii) contained in mortgages, pledges, charges or other security agreements
permitted under this Agreement or securing Indebtedness of the Parent or a
Restricted Subsidiary permitted under this Agreement to the extent such
encumbrances or restrictions restrict the transfer of the property or assets
subject to such mortgages, pledges, charges or other security agreements; or

 

  (iii) pursuant to customary provisions restricting dispositions of real
property interests set forth in any reciprocal easement agreements of the Parent
or any Restricted Subsidiary;

 

  (e) any encumbrance or restriction pursuant to Purchase Money Obligations and
Capitalised Lease Obligations permitted under this Agreement, in each case, that
impose encumbrances or restrictions on the property so acquired or any
encumbrance or restriction pursuant to a joint venture agreement that imposes
restrictions on the transfer of the assets of the joint venture;

 

  (f) any encumbrance or restriction with respect to a Restricted Subsidiary (or
any of its property or assets) imposed pursuant to an agreement entered into for
the direct or indirect sale or disposition to a Person of all or substantially
all the Capital Stock or assets of such Restricted Subsidiary (or the property
or assets that are subject to such restriction) pending the closing of such sale
or disposition;

 

- 248 -



--------------------------------------------------------------------------------

  (g) customary provisions in leases, licenses, joint venture agreements, and
other similar agreements and instruments entered into in the ordinary course of
business;

 

  (h) encumbrances or restrictions arising or existing by reason of applicable
law or any applicable rule, regulation or order, or required by any regulatory
authority;

 

  (i) any encumbrance or restriction on cash or other deposits or net worth
imposed by customers under agreements entered into in the ordinary course of
business;

 

  (j) any encumbrance or restriction pursuant to Currency Agreements, Interest
Rate Agreements or Commodity Hedging Agreements;

 

  (k) any encumbrance or restriction arising pursuant to an agreement or
instrument relating to any Indebtedness permitted to be Incurred subsequent to
the Issue Date pursuant to Section 1 (Limitation on Indebtedness) if the
encumbrances and restrictions contained in any such agreement or instrument
taken as a whole are not materially less favorable to the Lenders than (i) the
encumbrances and restrictions contained in this Agreement, together with the
security documents associated therewith as in effect on the Issue Date or
(ii) in comparable financings (as determined in good faith by the Parent) and
where, in the case of limb (ii), the Parent determines at the time such
Indebtedness is Incurred that such encumbrances or restrictions will not
adversely affect, in any material respect, the Borrower’s ability to make
principal or interest payments on the Utilisations or the ability of the
Borrower to make principal or interest payments on the Proceeds Loan;

 

  (l) restrictions relating to Permitted Purchase Obligations SPVs effected in
connection with the incurrence of Permitted Purchase Obligations that, in the
good faith determination of the Board of Directors of the Parent, are necessary
or advisable; or

 

  (m) any encumbrance or restriction existing by reason of any lien permitted
under Section 3 (Limitation on Liens).

 

5. Limitation on Sales of Assets and Subsidiary Stock.

 

5.1 The Parent shall not, and shall not permit any of its Restricted
Subsidiaries to, make any Asset Disposition unless:

 

  (a) the Parent or such Restricted Subsidiary, as the case may be, receives
consideration (including by way of relief from, or by any other Person assuming
responsibility for, any liabilities, contingent or otherwise) at least equal to
the fair market value (such fair market value to be determined on the date of
contractually agreeing to such Asset Disposition), as determined in good faith
by the Board of Directors of the Parent, of the shares and assets subject to
such Asset Disposition (including, for the avoidance of doubt, if such Asset
Disposition is a Permitted Asset Swap);

 

- 249 -



--------------------------------------------------------------------------------

  (b) in any such Asset Disposition, or series of related Asset Dispositions
(except to the extent the Asset Disposition is a Permitted Asset Swap), at least
75% of the consideration from such Asset Disposition (excluding any
consideration by way of relief from, or by any other Person assuming
responsibility for, any liabilities, contingent or otherwise, other than
Indebtedness) received by the Parent or such Restricted Subsidiary, as the case
may be, is in the form of cash, Cash Equivalents or Temporary Cash Investments.

 

5.2 Pending the final application of any such Net Available Cash in accordance
with paragraphs (i) or (ii) above, the Parent and its Restricted Subsidiaries
may temporarily reduce Indebtedness or otherwise invest such Net Available Cash
in any manner not prohibited by this Agreement.

 

5.3 For the purposes of paragraph (b) of Section 5.1 the following will be
deemed to be cash:

 

  (a) the assumption by the transferee of Indebtedness of the Parent or
Indebtedness of a Restricted Subsidiary (other than Subordinated Indebtedness of
the Parent or a Guarantor) and the release of the Parent or such Restricted
Subsidiary from all liability on such Indebtedness in connection with such Asset
Disposition;

 

  (b) securities, notes or other obligations received by the Parent or any
Restricted Subsidiary from the transferee that are converted by the Parent or
such Restricted Subsidiary into cash or Cash Equivalents within 180 days
following the closing of such Asset Disposition;

 

  (c) Indebtedness of any Restricted Subsidiary that is no longer a Restricted
Subsidiary as a result of such Asset Disposition, to the extent that the Parent
and each other Restricted Subsidiary are released from any Guarantee of payment
of such Indebtedness in connection with such Asset Disposition;

 

  (d) consideration consisting of Indebtedness of the Parent or the Luxembourg
Guarantor (other than Subordinated Indebtedness) received after the Issue Date
from Persons who are not the Parent or any Restricted Subsidiary; and

 

  (e) any Designated Non-Cash Consideration received by the Parent or any
Restricted Subsidiary in such Asset Dispositions having an aggregate fair market
value, taken together with all other Designated Non-Cash Consideration received
pursuant to this Section 5 that is at that time outstanding, not to exceed the
greater of £10.0 million and 3.0% of Total Assets (with the fair market value of
each item of Designated Non-Cash Consideration being measured at the time
received and without giving effect to subsequent changes in value).

 

6. Limitation on Affiliate Transactions

 

6.1

The Parent shall not, and shall not permit any of its Restricted Subsidiaries
to, directly or indirectly, enter into or conduct any transaction or series of
related transactions (including the purchase, sale, lease or exchange of any
property or the rendering of any service) with or for the benefit of any
Affiliate of the Parent (such transaction or

 

- 250 -



--------------------------------------------------------------------------------

  series of transactions being, an “Affiliate Transaction”) involving aggregate
value in excess of £1.0 million unless:

 

  (a) the terms of such Affiliate Transaction taken as a whole are not
materially less favorable to the Parent or such Restricted Subsidiary, as the
case may be, than those that could be obtained in a comparable transaction at
the time of such transaction or the execution of the agreement providing for
such transaction in arm’s length dealings with a Person who is not such an
Affiliate; and

 

  (b) in the event such Affiliate Transaction, individually or together with
other related Affiliate Transactions, involves an aggregate value in excess of
£5.0 million, the terms of such transaction have been approved by a resolution
of the majority of the members of the Board of Directors of the Parent resolving
that such transaction complies with paragraph (a) above; and

 

  (c) in the event such Affiliate Transaction, individually or together with
other related Affiliate Transactions, involves an aggregate value in excess of
£20.0 million, the Parent has received a written opinion from an Independent
Financial Advisor that such Affiliate Transaction is fair, from a financial
standpoint, to the Parent and its Restricted Subsidiaries or that the terms are
not materially less favorable than those that could reasonably have been
obtained in a comparable transaction at such time on an arm’s length basis from
a Person that is not an Affiliate.

 

6.2 Any Affiliate Transaction shall be deemed to have satisfied the requirements
set forth in paragraph (b) of Section 6.1 if such Affiliate Transaction is
approved by a resolution of a majority of the Disinterested Directors. If there
are no Disinterested Directors, any Affiliate Transaction shall be deemed to
have satisfied the requirements set forth in this Section 6 if the Parent or any
of its Restricted Subsidiaries, as the case may be, delivers to the Agent a
letter from an Independent Financial Advisor stating that such transaction is
fair to the Parent or such Restricted Subsidiary from a financial point of view
or stating that the terms are not materially less favorable to the Parent or its
relevant Restricted Subsidiary than those that would have been obtained in a
comparable transaction by the Parent or such Restricted Subsidiary with an
unrelated Person on an arm’s length basis.

 

6.3 The provisions of Section 6.1 will not apply to:

 

  (a) any Restricted Payment permitted to be made pursuant to Section 2
(Limitation on Restricted Payments), any Permitted Payments (other than pursuant
to paragraph (i)(ii) of Section 2.3 or any Permitted Investment (other than
Permitted Investments as defined in paragraphs (1)(b), (2), (11), (15) and
(17) of the definition thereof);

 

  (b)

any issuance or sale of Capital Stock, options, other equity-related interests
or other securities, or other payments, awards or grants in cash, securities or
otherwise pursuant to, or the funding of, or entering into, or maintenance of,
any employment, consulting, collective bargaining or benefit plan, program,
agreement or arrangement, related trust or other similar agreement and other
compensation arrangements, options, warrants or other rights to purchase Capital
Stock of the Parent, any Restricted Subsidiary or any Holding

 

- 251 -



--------------------------------------------------------------------------------

  Company, restricted stock plans, long-term incentive plans, stock appreciation
rights plans, participation plans or similar employee benefits or consultants’
plans (including valuation, health, insurance, deferred compensation, severance,
retirement, savings or similar plans, programs or arrangements) or indemnities
provided on behalf of officers, employees, directors or consultants approved by
the Board of Directors of the Parent, in each case in the ordinary course of
business;

 

  (c) any Management Advances;

 

  (d) any transaction between or among the Parent and any Restricted Subsidiary
(or entity that becomes a Restricted Subsidiary as a result of such
transaction), or between or among Restricted Subsidiaries;

 

  (e) the payment of reasonable fees and reimbursement of expenses to, and
customary indemnities (including under customary insurance policies) and
employee benefit and pension expenses provided on behalf of, directors,
officers, consultants or employees of the Parent, any Restricted Subsidiary or
any Holding Company (whether directly or indirectly and including through any
Person owned or controlled by any of such directors, officers or employees);

 

  (f) the entry into and performance of obligations of the Parent or any of its
Restricted Subsidiaries under the terms of any transaction arising out of, and
any payments pursuant to or for purposes of funding, any agreement or instrument
in effect as of or on the Issue Date, as these agreements and instruments may be
amended, modified, supplemented, extended, renewed or refinanced from time to
time in accordance with the other terms of this Section 6 or to the extent not
more disadvantageous to the Lenders in any material respect and the entry into
and performance of any registration rights or other listing agreement in
connection with any Public Offering;

 

  (g) the formation and maintenance of any consolidated group for tax,
accounting or cash pooling or management purposes in the ordinary course of
business;

 

  (h) transactions with customers, clients, suppliers or purchasers or sellers
of goods or services, which, in each case, are in the ordinary course of
business and are either fair to the Parent or the relevant Restricted Subsidiary
in the reasonable determination of the Board of Directors or the senior
management of the Parent or the relevant Restricted Subsidiary or on terms no
less favorable than those that could reasonably have been obtained at such time
from an unaffiliated party;

 

  (i) any transaction in the ordinary course of business between or among the
Parent or any Restricted Subsidiary and any Affiliate of the Parent or an
Associate or similar entity that would constitute an Affiliate Transaction
solely because the Parent or a Restricted Subsidiary or any Affiliate of the
Parent or a Restricted Subsidiary or any Affiliate of any Permitted Holder owns
an equity interest in or otherwise controls such Affiliate, Associate or similar
entity;

 

- 252 -



--------------------------------------------------------------------------------

  (j) (i) issuances or sales of Capital Stock (other than Disqualified Stock or
Designated Preference Shares) of the Parent or options, warrants or other rights
to acquire such Capital Stock or Subordinated Shareholder Funding; provided that
the interest rate and other financial terms of such Subordinated Shareholder
Funding are approved by a majority of the members of the Board of Directors of
the Parent in their reasonable determination and (ii) any amendment, waiver or
other transaction with respect to any Subordinated Shareholder Funding in
compliance with the other provisions of this Agreement.

 

  (k) without duplication in respect of payments made pursuant to paragraph (l)
below, (i) payments by the Parent or any Restricted Subsidiary to any Permitted
Holder (whether directly or indirectly, including through any Holding Company)
of annual management, consulting, monitoring or advisory fees and related
expenses in an aggregate amount not to exceed £1.75 million per fiscal year and
(ii) customary payments by the Parent or any Restricted Subsidiary to any
Permitted Holder (whether directly or indirectly, including through any Holding
Company) for financial advisory, financing, underwriting or placement services
or in respect of other investment banking activities, including in connection
with acquisitions or divestitures, which payments in respect of this clause (ii)
are approved by a majority of the Board of Directors of the Parent in good
faith; and

 

  (l) payment to any Permitted Holder of all reasonable out of pocket expenses
Incurred by such Permitted Holder in connection with its direct or indirect
investment in the Parent and its Restricted Subsidiaries.

 

7. Merger and Consolidation

The Parent, Holdings or Luxembourg Guarantor

 

7.1 None of the Parent, Holdings or the Luxembourg Guarantor shall consolidate
with or merge with or into, or convey, transfer or lease all or substantially
all its assets to, any Person, unless (and subject to the other terms of this
Agreement):

 

  (a) the resulting, surviving or transferee Person (the “Successor Company”)
shall be a Person organised and existing under the laws of any member state of
the European Union on January 1, 2004, (other than Greece), or the United States
of America, any State of the United States or the District of Columbia, Canada
or any province of Canada, Norway or Switzerland and the Successor Company (if
not the Parent, Holdings or the Luxembourg Guarantor, as applicable) shall
expressly assume, to the extent required by applicable law to effect such
assumption, all obligations of the Parent, Holdings or the Luxembourg Guarantor,
as applicable, under this Agreement and (y) all obligations of the Parent,
Holdings or the Luxembourg Guarantor, as applicable, under the Intercreditor
Agreement and the Transaction Security Documents;

 

  (b)

immediately after giving effect to such transaction (and treating any
Indebtedness that becomes an obligation of the Successor Company or any
Subsidiary of the Successor Company as a result of such transaction as having

 

- 253 -



--------------------------------------------------------------------------------

  been Incurred by the Successor Company or such Subsidiary at the time of such
transaction), no Default or Event of Default shall have occurred and be
continuing;

 

  (c) immediately after giving effect to such transaction, either (i) the
Successor Company would be able to Incur at least an additional £1.00 of
Indebtedness pursuant to Section 1.1 (Limitation on Indebtedness) or (ii) the
Fixed Charge Coverage Ratio for the Successor Company and its Restricted
Subsidiaries would not be lower than it was immediately prior to giving effect
to such transaction; and

 

  (d) the Parent shall have delivered to the Agent an Officer’s Certificate and
an Opinion of Counsel, each to the effect that such consolidation, merger or
transfer (if any) comply with this Agreement, and that all conditions precedent
therein provided for relating to such transaction have been complied with and an
Opinion of Counsel to the effect that the assumption (if any) of obligations
under paragraph (a) above has been duly authorised, executed and delivered and
is a legal, valid and binding agreement enforceable against the Successor
Company, and this Agreement constitutes legal, valid and binding obligations of
the Successor Company, enforceable in accordance with its terms (in each case,
in form and substance reasonably satisfactory to the Agent); provided that in
giving an Opinion of Counsel, counsel may rely on an Officer’s Certificate as to
any matters of fact, including as to satisfaction of paragraphs (b) and (c)
above.

 

7.2 Any Indebtedness that becomes an obligation of the Parent or any Restricted
Subsidiary (or that is deemed to be Incurred by any Restricted Subsidiary that
becomes a Restricted Subsidiary) as a result of any such transaction undertaken
in compliance with this Section 7, and any Refinancing Indebtedness with respect
thereto, shall be deemed to have been Incurred in compliance with Section 1
(Limitation on Indebtedness).

 

7.3 For purposes of this Section 7 only, the sale, lease, conveyance,
assignment, transfer, or other disposition of all or substantially all the
properties and assets of one or more Subsidiaries of the Parent, which
properties and assets, if held by the Parent, as applicable, instead of such
Subsidiaries, would constitute all or substantially all the properties and
assets of the Parent, on a consolidated basis, shall be deemed to be the
transfer of all or substantially all the properties and assets of the Parent.

 

7.4 The Successor Company shall succeed to, and be substituted for, and may
exercise every right and power of, the Parent or the Borrower under this
Agreement but in the case of a lease of all or substantially all its assets, the
predecessor Parent shall not be released from its obligations under this
Agreement.

 

7.5

Notwithstanding the preceding paragraphs (b) and (c) of Section 7.1 (which do
not apply to transactions referred to in this Section 7.5) and, other than with
respect to paragraph (d) of Section 7.1, any Restricted Subsidiary that is not a
Guarantor may consolidate or otherwise combine with, merge into or transfer all
or part of its properties and assets to any other Restricted Subsidiary.
Notwithstanding the preceding paragraphs (b) and (c) of Section 7.1 (which do
not apply to the transactions referred to in this Section 7.5), the Parent may
consolidate or otherwise

 

- 254 -



--------------------------------------------------------------------------------

  combine with or merge into an Affiliate incorporated or organised for the
purpose of changing the legal domicile of the Parent, reincorporating the Parent
in another jurisdiction, or changing the legal form of the Parent.

Subsidiary Guarantors

 

7.6 No Subsidiary Guarantor may:

 

  (a) consolidate with or merge with or into any Person, or

 

  (b) sell, convey, transfer or dispose of, all or substantially all its assets
as an entirety or substantially as an entirety, in one transaction or a series
of related transactions, to any Person, or

 

  (c) permit any Person to merge with or into a Subsidiary Guarantor, unless:

 

  (i) the other Person is a Subsidiary Guarantor or becomes a Subsidiary
Guarantor concurrently with the transaction;

 

  (ii) or

 

  (A) either (x) a Subsidiary Guarantor is the continuing Person or (y) the
resulting, surviving or transferee Person expressly assumes all the obligations
of the Subsidiary Guarantor under this Agreement, the Intercreditor Agreement,
to the extent required by applicable law to effect such assumption, and the
Transaction Security Documents and, if applicable, the Proceeds Loan Agreement;
and

 

  (B) immediately after giving effect to the transaction, no Default has
occurred and is continuing; or

 

  (iii) the transaction constitutes a sale or other disposition (including by
way of consolidation or merger) of the Subsidiary Guarantor or the sale or
disposition of all or substantially all the assets of the Subsidiary Guarantor
(in each case other than to the Parent or a Restricted Subsidiary) otherwise
permitted by this Agreement.

 

8. Suspension of Covenants on Achievement of Investment Grade Status.

If on any date following the Issue Date, the Notes (or any Permitted Financial
Indebtedness issued by a member of the Restricted Group to refinance or replace
the Notes or in exchange for the Notes) have achieved Investment Grade Status
and no Default or Event of Default (each as defined in the Note Indenture) has
occurred and is continuing (a “Suspension Event”), then, the Parent shall notify
the Agent of this fact and beginning on that day and continuing until the
Reversion Date, the following Sections of this Schedule 15 will not apply:
Section 2 (Limitation on restricted payments), Section 4 (Limitation on
Restrictions on Distributions from Restricted Subsidiaries), Section 1
(Limitation on Indebtedness), Section 5 (Limitation on Sale of Assets and
Subsidiary Stock), Section 6 (Limitation on Affiliate Transactions) and the
provisions of paragraph (c) of Section 7.1 and, in each case, any related
default provision of this Agreement will cease to be effective and will not be
applicable to the

 

- 255 -



--------------------------------------------------------------------------------

Parent and its Restricted Subsidiaries. Such Sections and any related default
provisions will again apply according to their terms from the first day on which
a Suspension Event ceases to be in effect. Such Sections will not, however, be
of any effect with regard to actions of the Parent properly taken during the
continuance of the Suspension Event, and Section 2 will be interpreted as if it
has been in effect since the date of this Agreement except that no default will
be deemed to have occurred solely by reason of a Restricted Payment made while
Section 2 was suspended. On the Reversion Date, all Indebtedness Incurred during
the continuance of the Suspension Event will be classified, at the Parent’s
option, as having been Incurred pursuant to Section 1.1 or one of the clauses
set forth in Section 1.2 (to the extent such Indebtedness would be permitted to
be Incurred thereunder as of the Reversion Date and after giving effect to
Indebtedness Incurred prior to the Suspension Event and outstanding on the
Reversion Date). To the extent such Indebtedness would not be so permitted to be
incurred under Section 1.1 or Section 1.2, such Indebtedness will be deemed to
have been outstanding on the Issue Date, so that it is classified as permitted
under paragraph (d)(ii) of Section 1.2 (without giving effect to the
parenthetical contained therein).

 

9. Impairment of Security Interest

 

9.1 The Parent shall not, and shall not permit any Restricted Subsidiary to,
take or omit to take any action, which action or omission would have the result
of materially impairing the security interest with respect to the Collateral (it
being understood that the Incurrence of Permitted Collateral Liens shall under
no circumstances be deemed to materially impair the security interest with
respect to the Collateral) for the benefit of the Finance Parties and the
Parent, shall not permit any Restricted Subsidiary to, grant to any Person other
than the Security Agent, for the benefit of the Secured Parties and the other
beneficiaries described in the Transaction Security Documents, any interest
whatsoever in any of the Collateral that is prohibited by Section 3 “Limitation
on Liens;” provided, that the Parent and its Restricted Subsidiaries may Incur
Permitted Collateral Liens and the Collateral may be discharged, transferred or
released in accordance with this Agreement, the Intercreditor Agreement or the
applicable Transaction Security Documents.

 

9.2

Notwithstanding the above, nothing in this Section 9 shall restrict the
discharge and release of any security interest in accordance with this Agreement
and the Intercreditor Agreement. Subject to the foregoing, the Transaction
Security Documents may be amended, extended, renewed, restated, supplemented or
otherwise modified or released (followed by an immediate retaking of a Lien of
at least equivalent ranking over the same assets) to (i) cure any ambiguity,
omission, defect or inconsistency therein; (ii) provide for Permitted Collateral
Liens; (iii) add to the Collateral; or (iv) make any other change thereto that
does not adversely affect the Finance Parties in any material respect; provided,
however, that, except where permitted by this Agreement or the Intercreditor
Agreement, no Transaction Security Document may be amended, extended, renewed,
restated, supplemented or otherwise modified or released (followed by an
immediate retaking of a Lien of at least equivalent ranking over the same
assets), unless contemporaneously with such amendment, extension, renewal,
restatement, supplement or modification or release (followed by an immediate
retaking of a Lien of at least equivalent ranking over the same assets), the
Parent delivers to the Security Agent and the Agent, either (1) a

 

- 256 -



--------------------------------------------------------------------------------

  solvency opinion, in form and substance reasonably satisfactory to the
Security Agent and the Agent, from an independent financial advisor or appraiser
or investment bank of international standing which confirms the solvency of the
Parent and its Subsidiaries, taken as a whole, after giving effect to any
transactions related to such amendment, extension, renewal, restatement,
supplement, modification or release (followed by an immediate retaking of a lien
of at least equivalent ranking over the same assets), (2) a certificate from the
chief financial officer or the Board of Directors of the relevant Person which
confirms the solvency of the person granting the security interest after giving
effect to any transactions related to such amendment, extension, renewal,
restatement, supplement, modification or release (followed by an immediate
retaking of a lien of at least equivalent ranking over the same assets), or
(3) an opinion of counsel (subject to any qualifications customary for this type
of opinion of counsel), in form and substance reasonably satisfactory to the
Security Agent and the Agent, confirming that, after giving effect to any
transactions related to such amendment, extension, renewal, restatement,
supplement, modification or release (followed by an immediate retaking of a lien
of at least equivalent ranking over the same assets), the Lien or Liens created
under the Transaction Security Document, so amended, extended, renewed,
restated, supplemented, modified or released and retaken are valid and perfected
Liens not otherwise subject to any limitation, imperfection or new hardening
period, in equity or at law, that such Lien or Liens were not otherwise subject
to immediately prior to such amendment, extension, renewal, restatement,
supplement, modification or release and retake and to which the new Indebtedness
secured by the Permitted Collateral Lien is not subject. In the event that the
Parent and its Restricted Subsidiaries comply with the requirements of this
Section 9.2, the Agent and the Security Agent shall (subject to customary
protections and indemnifications) consent to such amendments without the need
for instructions from the Finance Parties.

 

- 257 -



--------------------------------------------------------------------------------

PART II

CERTAIN DEFINITIONS

Any capitalised terms used in this Part I or Part II of Schedule 15 that are not
otherwise defined in this Part I or Part II shall have the respective meanings
given to them in Clause 1.1 (Definitions) of this Agreement. Terms defined only
in Clause 1.1 (Definitions) of this Agreement shall be construed when they are
used in this Schedule 15 (and only for those purposes), in accordance with
English law, notwithstanding that this Agreement is governed by English law.
Unless otherwise expressly stated herein references in this Part II of Schedule
15 are to the Sections of Part I of this Schedule 15.

“Acquired Indebtedness” means Indebtedness (1) of a Person or any of its
Subsidiaries existing at the time such Person becomes a Restricted Subsidiary,
or (2) assumed in connection with the acquisition of assets from such Person, in
each case whether or not Incurred by such Person in connection with such Person
becoming a Restricted Subsidiary or such acquisition or (3) of a Person at the
time such Person merges with or into or consolidates or otherwise combines with
the Parent or any Restricted Subsidiary. Acquired Indebtedness shall be deemed
to have been Incurred, with respect to clause (1) of the preceding sentence, on
the date such Person becomes a Restricted Subsidiary, with respect to clause
(2) of the preceding sentence, on the date of consummation of such acquisition
of assets and, with respect to clause (3) of the preceding sentence, on the date
of the relevant merger, consolidation or other combination.

“Additional Assets” means:

 

(1) any property or assets (other than Indebtedness and Capital Stock) used or
to be used by the Parent, a Restricted Subsidiary or otherwise useful in a
Similar Business (it being understood that capital expenditures on property or
assets already used in a Similar Business or to replace any property or assets
that are the subject of such Asset Disposition shall be deemed an investment in
Additional Assets);

 

(2) the Capital Stock of a Person that is engaged in a Similar Business and
becomes a Restricted Subsidiary as a result of the acquisition of such Capital
Stock by the Parent or a Restricted Subsidiary; or

 

(3) Capital Stock constituting a minority interest in any Person that at such
time is a Restricted Subsidiary engaged in a Similar Business.

“Affiliate” of any specified Person means any other Person, directly or
indirectly, controlling or controlled by or under direct or indirect common
control with such specified Person. For the purposes of this definition,
“control,” when used with respect to any Person, means the power to direct the
management and policies of such Person, directly or indirectly, whether through
the ownership of voting securities, by contract or otherwise; and the terms
“controlling” and “controlled” have meanings correlative to the foregoing.

“Asset Disposition” means any direct or indirect sale, lease (other than an
operating lease entered into in the ordinary course of business), transfer,
issuance or other disposition, or a series of related sales, leases (other than
operating leases entered into in the ordinary course of business), transfers,
issuances or dispositions that are part of a common plan, of shares of Capital
Stock of a Subsidiary (other than directors’ qualifying shares), property or
other assets (each referred to for the purposes of this definition as a
“disposition”) by the Parent or

 

- 258 -



--------------------------------------------------------------------------------

any of its Restricted Subsidiaries, including any disposition by means of a
merger, consolidation or similar transaction; provided that the sale, conveyance
or other disposition of all or substantially all the assets of the Parent and
its Restricted Subsidiaries taken as a whole will be governed by Section 7
(Merger and Consolidation) and not by Section 5 (Limitation on Sales of Assets
and Subsidiary Stock). Notwithstanding the preceding provisions of this
definition, the following items shall not be deemed to be Asset Dispositions:

 

(1) a disposition by a Restricted Subsidiary to the Parent or by the Parent or a
Restricted Subsidiary to a Restricted Subsidiary;

 

(2) a disposition of cash, Cash Equivalents, Temporary Cash Investments or
Investment Grade Securities;

 

(3) a disposition of sub-performing or charged-off consumer accounts, instalment
loans or other similar accounts or portfolios thereof or inventory or other
assets, in each case, in the ordinary course of business;

 

(4) a disposition of obsolete, surplus or worn out equipment, or equipment or
other property that is no longer useful in the conduct of the business of the
Parent and its Restricted Subsidiaries;

 

(5) transactions permitted under Section 7.1 (Merger and Consolidation) or a
transaction that constitutes a Change of Control or a Change of Control as
defined in Clause 1.1 (Definitions) of this Agreement;

 

(6) an issuance of Capital Stock by a Restricted Subsidiary to the Parent or to
another Restricted Subsidiary or as part of or pursuant to an equity incentive
or compensation plan approved by the Board of Directors;

 

(7) any dispositions of Capital Stock, properties or assets in a single
transaction or series of related transactions with a fair market value (as
determined in good faith by the Parent) of less than the greater of
(i) £4.5 million and (ii) 1.4 % of Total Assets;

 

(8) any Restricted Payment that is permitted to be made, and is made, under the
covenant described above under Section 2 (Limitation on Restricted Payments) and
the making of any Permitted Payment or Permitted Investment or, solely for
purposes of paragraph (c) of Section 5.1 (Limitation on Sales of Assets and
Subsidiary Stock), asset sales, in respect of which (and only to the extent
that) the proceeds of which are used to make such Restricted Payments or
Permitted Investments;

 

(9) dispositions in connection with Permitted Liens;

 

(10) dispositions of Receivables in connection with the compromise, settlement
or collection thereof in the ordinary course of business or in bankruptcy or
similar proceedings and exclusive of factoring or similar arrangements;

 

(11) the licensing or sub-licensing of intellectual property or other general
intangibles and licenses, sub-licenses, leases or subleases of other property,
in each case, in the ordinary course of business;

 

- 259 -



--------------------------------------------------------------------------------

(12) foreclosure, condemnation or any similar action with respect to any
property or other assets;

 

(13) any disposition of Capital Stock, Indebtedness or other securities of an
Unrestricted Subsidiary;

 

(14) any surrender or waiver of contract rights or the settlement, release or
surrender of contract, tort or other claims of any kind; and

 

(15) any disposition with respect to property built, owned or otherwise acquired
by the Parent or any Restricted Subsidiary pursuant to customary sale and
leaseback transactions, finance leases, asset securitisations and other similar
financings permitted by this Agreement (where the fair market value of the
assets disposed of, when taken together with all other dispositions made
pursuant to this clause (15), does not exceed the greater of (i) £5.0 million
and (ii) 1.5% of Total Assets).

“Associate” means (i) any Person engaged in a Similar Business of which the
Parent or its Restricted Subsidiaries are the legal and beneficial owners of
between 20% and 50% of all outstanding Voting Stock and (ii) any joint venture
entered into by the Parent or any Restricted Subsidiary.

“Board of Directors” means (1) with respect to the Parent, the Luxembourg
Guarantor or any corporation, the board of directors or managers, as applicable,
of the corporation, or any duly authorised committee thereof; (2) with respect
to any partnership, the board of directors or other governing body of the
general partner of the partnership or any duly authorised committee thereof; and
(3) with respect to any other Person, the board or any duly authorised committee
of such Person serving a similar function. Whenever any provision of this
Agreement requires any action or determination to be made by, or any approval
of, a Board of Directors, such action, determination or approval shall be deemed
to have been taken or made if approved by a majority of the directors (excluding
employee representatives, if any) on any such Board of Directors (whether or not
such action or approval is taken as part of a formal board meeting or as a
formal board approval).

“Business Day” means each day that is not a Saturday, Sunday or other day on
which banking institutions in London, United Kingdom, New York, New York, United
States or Luxembourg are authorised or required by law to close; provided,
however, that for any payments to be made under this Agreement, such day shall
also be a day on which the second generation Trans-European Automated Real-time
Gross Settlement Express Transfer (“TARGET2”) payment system is open for the
settlement of payments.

“Capital Stock” of any Person means any and all shares of, rights to purchase,
warrants or options for, or other equivalents of or partnership or other
interests in (however designated), equity of such Person, including any
Preferred Stock, but excluding any debt securities convertible into such equity.

“Capitalised Lease Obligation” means an obligation that is required to be
classified and accounted for as a capitalised lease for financial reporting
purposes on the basis of GAAP. The amount of Indebtedness represented by such
obligation will be the capitalised amount of such obligation at the time any
determination thereof is to be made as determined on the basis of GAAP, and the
Stated Maturity thereof will be the date of the last payment of rent or any

 

- 260 -



--------------------------------------------------------------------------------

other amount due under such lease prior to the first date such lease may be
terminated without penalty.

“Cash Equivalents” means:

 

(1) securities issued or directly and fully Guaranteed or insured by the United
States or Canadian governments, a member state of the European Union (other than
Greece and Portugal), Switzerland or Norway or, in each case, any agency or
instrumentality of thereof (provided that the full faith and credit of such
country or such member state is pledged in support thereof), having maturities
of not more than two years from the date of acquisition;

 

(2) certificates of deposit, time deposits, eurodollar time deposits, overnight
bank deposits or bankers’ acceptances (in each case, including any such deposits
made pursuant to any sinking fund established by the Parent or any Restricted
Subsidiary) having maturities of not more than one year from the date of
acquisition thereof issued by any lender party to a Credit Facility or by any
bank or trust company (a) whose commercial paper is rated at least “A-1” or the
equivalent thereof by S&P or at least “P-1” or the equivalent thereof by Moody’s
(or if at the time neither is issuing comparable ratings, then a comparable
rating of another Nationally Recognized Statistical Rating Organization) or
(b) (in the event that the bank or trust company does not have commercial paper
which is rated) having combined capital and surplus in excess of £500 million;

 

(3) repurchase obligations with a term of not more than 30 days for underlying
securities of the types described in clauses (1) and (2) entered into with any
bank meeting the qualifications specified in clause (2) above;

 

(4) commercial paper rated at the time of acquisition thereof at least “A-2” or
the equivalent thereof by S&P or “P-2” or the equivalent thereof by Moody’s or
carrying an equivalent rating by a Nationally Recognized Statistical Rating
Organization, if both of the two named rating agencies cease publishing ratings
of investments or, if no rating is available in respect of the commercial paper,
the issuer of which has an equivalent rating in respect of its long-term debt,
and in any case maturing within one year after the date of acquisition thereof;

 

(5) readily marketable direct obligations issued by any state of the United
States of America, any province of Canada, any member of the European Union
(other than Greece and Portugal), Switzerland or Norway or any political
subdivision thereof, in each case, having one of the two highest rating
categories obtainable from either Moody’s or S&P (or, if at the time, neither is
issuing comparable ratings, then a comparable rating of another Nationally
Recognized Statistical Rating Organization) with maturities of not more than two
years from the date of acquisition;

 

(6) Indebtedness or Preferred Stock issued by Persons with a rating of “BBB–” or
higher from S&P or “Baa3” or higher from Moody’s (or, if at the time, neither is
issuing comparable ratings, then a comparable rating of another Nationally
Recognized Statistical Rating Organization) with maturities of 12 months or less
from the date of acquisition;

 

- 261 -



--------------------------------------------------------------------------------

(7) bills of exchange issued in the United States, Canada, a member state of the
European Union (other than Greece and Portugal), Switzerland, Norway or Japan
eligible for rediscount at the relevant central bank and accepted by a bank (or
any dematerialised equivalent); and

 

(8) interests in any investment company, money market or enhanced high yield
fund which invests 95% or more of its assets in instruments of the type
specified in clauses (1) through (7) above.

“Change of Control” means:

 

(1) the Parent becomes aware (by way of a report or any other filing pursuant to
Section 13(d) of the Exchange Act, proxy, vote, written notice or otherwise)
that any “person” or “group” of related persons (as such terms are used in
Sections 13(d) and 14(d) of the Exchange Act as in effect on the Issue Date),
other than one or more Permitted Holders, is or becomes the “beneficial owner”
(as defined in Rules 13d-3 and 13d-5 under the Exchange Act as in effect on the
Issue Date), directly or indirectly, of more than 50% of the total voting power
of the Voting Stock of the Parent, provided that for the purposes of this
clause, any holding company whose only asset is the Capital Stock of the Parent
will not itself be considered a “person” or “group”;

 

(2) following the Initial Public Offering of the Parent or any Holding Company,
during any period of two consecutive years, individuals who at the beginning of
such period constituted the majority of the directors (excluding any employee
representatives, if any) on the Board of Directors of the Parent or any Holding
Company (together with any new directors whose election by the majority of such
directors on such Board of Directors of the Parent or any Holding Company or
whose nomination for election by shareholders of the Parent or any Holding
Company, as applicable, was approved by a vote of the majority of such directors
on the Board of Directors of the Parent or any Holding Company then still in
office who were either directors at the beginning of such period or whose
election or nomination for election was previously so approved) cease for any
reason to constitute the majority of the directors (excluding any employee
representatives, if any) on the Board of Directors of the Parent or any Holding
Company, then in office; or

 

(3) the sale, lease, transfer, conveyance or other disposition (other than by
way of merger, consolidation or other business combination transaction), in one
or a series of related transactions, of all or substantially all the assets of
the Parent and its Restricted Subsidiaries taken as a whole to a Person, other
than a Restricted Subsidiary or one or more Permitted Holders,

provided that, in each case, a Change of Control shall not be deemed to have
occurred if such Change of Control is also a Specified Change of Control Event.

“Collateral” means all property and assets, whether now owned or hereafter
acquired, in which Liens are, from time to time, purported to be granted to
secure the Utilisations pursuant to the Transaction Security Documents.

“Commodity Hedging Agreements” means, in respect of a Person, any commodity
purchase contract, commodity futures or forward contract, commodities option
contract or other

 

- 262 -



--------------------------------------------------------------------------------

similar contract (including commodities derivative agreements or arrangements),
to which such Person is a party or a beneficiary.

“Consolidated EBITDA” for any period means, without duplication, the
Consolidated Net Income for such period, plus the following to the extent
deducted in calculating such Consolidated Net Income:

 

(1) Fixed Charges plus, to the extent not already included or added back, any
costs associated with Hedging Obligations or derivatives;

 

(2) Consolidated Income Taxes;

 

(3) consolidated depreciation expense;

 

(4) consolidated amortisation expense, including any amortisation of portfolio
assets;

 

(5) any expenses, charges or other costs related to any Equity Offering,
Investment, acquisition (including amounts paid in connection with the
acquisition or retention of one or more individuals comprising part of a
management team retained to manage the acquired business; provided that such
payments are made in connection with such acquisition and are consistent with
the customary practice in the industry at the time of such acquisition),
disposition, recapitalisation or the Incurrence of any Indebtedness permitted by
this Agreement (in each case whether or not successful) (including any such
fees, expenses or charges related to the Transactions), in each case, as
determined in good faith by an Officer of the Parent;

 

(6) any minority interest expense (whether paid or not) consisting of income
attributable to minority equity interests of third parties in such period or any
prior period or any net earnings, income or share of profit of any Associates,
associated company or undertaking;

 

(7) the amount of management, monitoring, consulting, employment and advisory
fees and related expenses paid in such period to the Permitted Holders to the
extent permitted by the covenant described in Section 6 (Limitation on Affiliate
Transactions); and

 

(8) other non-cash charges, write-downs or items reducing Consolidated Net
Income (excluding any such non-cash charge, write-down or item to the extent it
represents an accrual of or reserve for cash charges in any future period) less
other non-cash items of income increasing Consolidated Net Income (excluding any
such non-cash item of income to the extent it represents a receipt of cash in
any future period).

Notwithstanding the foregoing, the provision for taxes and the depreciation,
amortisation, non-cash items, charges and write-downs of a Restricted Subsidiary
shall be added to Consolidated Net Income to compute Consolidated EBITDA only to
the extent (and in the same proportion, including by reason of minority
interests) that the net income (loss) of such Restricted Subsidiary was included
in calculating Consolidated Net Income for the purposes of this definition.

“Consolidated Income Taxes” means Taxes or other payments, including deferred
Taxes, based on income, profits or capital (including without limitation
withholding Taxes) and Corporation Tax and franchise Taxes of any of the Parent
and its Restricted Subsidiaries

 

- 263 -



--------------------------------------------------------------------------------

whether or not paid, estimated, accrued or required to be remitted to any
Governmental Authority.

“Consolidated Interest Expense” means, with respect to any Person for any
period, without duplication, (1) interest payable (whether in cash or
capitalised) on Financial Indebtedness of such Person and its Restricted
Subsidiaries for such period, plus (i) any amortisation of debt discount with
respect to such Indebtedness and (ii) any commissions, discounts and other fees
and charges owed with respect to letters of credit and bankers’ acceptance
financing or bank guarantees, but, in each case, excluding any expense
associated with Subordinated Shareholder Funding less (2) interest income for
such period.

“Consolidated Leverage” means the sum of the aggregate outstanding Financial
Indebtedness of the Parent and its Restricted Subsidiaries as of the relevant
date of calculation on a consolidated basis in accordance with GAAP.

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (x) Consolidated Leverage at such date to (y) the aggregate amount of
Consolidated EBITDA for the period of the most recent four consecutive fiscal
quarters ending prior to the date of such determination for which internal
consolidated financial statements of the Parent are available; provided,
however, that for the purposes of calculating Consolidated EBITDA for such
period, if, as of such date of determination:

 

(1) since the beginning of such period the Parent or any Restricted Subsidiary
has disposed of any company, any business, or any group of assets constituting
an operating unit of a business (any such disposition, a “Sale”) or if the
transaction giving rise to the need to calculate the Consolidated Leverage Ratio
is such a Sale, Consolidated EBITDA for such period will be reduced by an amount
equal to the Consolidated EBITDA (if positive) attributable to the assets which
are the subject of such Sale for such period or increased by an amount equal to
the Consolidated EBITDA (if negative) attributable thereto for such period;
provided that if any such Sale constitutes “discontinued operations” in
accordance with the then applicable GAAP, Consolidated Net Income shall be
reduced by an amount equal to the Consolidated Net Income (if positive)
attributable to such operations for such period or increased by an amount equal
to the Consolidated Net Income (if negative) attributable thereto for such
period;

 

(2) since the beginning of such period, the Parent or any Restricted Subsidiary
(by merger or otherwise) has made an Investment in any Person that thereby
becomes a Restricted Subsidiary, or otherwise has acquired any company, any
business, or any group of assets constituting an operating unit of a business
(any such Investment or acquisition, a “Purchase”), including any such Purchase
occurring in connection with a transaction causing a calculation to be made
hereunder, Consolidated EBITDA for such period will be calculated after giving
pro forma effect thereto as if such Purchase occurred on the first day of such
period; and

 

(3)

since the beginning of such period, any Person (that became a Restricted
Subsidiary or was merged or otherwise combined with or into the Parent or any
Restricted Subsidiary since the beginning of such period) will have made any
Sale or any Purchase that would have required an adjustment pursuant to clause
(1) or (2) above if made by the Parent or a Restricted Subsidiary since the
beginning of such period,

 

- 264 -



--------------------------------------------------------------------------------

  Consolidated EBITDA for such period will be calculated after giving pro forma
effect thereto as if such Sale or Purchase occurred on the first day of such
period.

For the purposes of this definition and the definitions of Consolidated EBITDA,
Consolidated Income Taxes, Consolidated Interest Expense, Consolidated Net
Income and Fixed Charge Coverage Ratio for the Parent and its Restricted
Subsidiaries, (a) calculations will be as determined in good faith by a
responsible financial or accounting officer of the Parent (including in respect
of synergies and cost savings) and (b) in determining the amount of Indebtedness
outstanding on any date of determination, pro forma effect shall be given to any
Incurrence, repayment, repurchase, defeasance or other acquisition, retirement
or discharge of Indebtedness as if such transaction had occurred on the first
day of the relevant period.

“Consolidated Net Income” means, for any period, the profit (loss) on ordinary
activities after taxation of the Parent and its Restricted Subsidiaries
determined on a consolidated basis on the basis of GAAP; provided, however, that
there will not be included in such Consolidated Net Income:

 

(1) subject to the limitations contained in clause (3) below, any net income
(loss) of any Person if such Person is not a Restricted Subsidiary, except that
the Parent’s equity in the net income of any such Person for such period will be
included in such Consolidated Net Income up to the aggregate amount of cash or
Cash Equivalents (x) actually distributed by such Person during such period to
the Parent or a Restricted Subsidiary as a dividend or other distribution or
return on investment or Restricted Subsidiary or (y) but only for the purpose of
determining the amount available for Restricted Payments under paragraph (z)(i)
of Section 2.1 (Limitation on Restricted Payments) that could have been
distributed, as reasonably determined by an Officer of the Parent (subject, in
the case of a dividend or other distribution or return on investment to a
Restricted Subsidiary, to the limitations contained in clause (2) below);

 

(2) solely for the purpose of determining the amount available for Restricted
Payments under paragraph (z)(i) of Section 2.1 (Limitation on Restricted
Payments), any profit (loss) on ordinary activities after taxation of any
Restricted Subsidiary (other than any Guarantor) if such Subsidiary is subject
to restrictions, directly or indirectly, on the payment of dividends or the
making of distributions by such Restricted Subsidiary, directly or indirectly,
to the Parent or a Guarantor by operation of the terms of such Restricted
Subsidiary’s charter or any agreement, instrument, judgment, decree, order,
statute or governmental rule or regulation applicable to such Restricted
Subsidiary or its shareholders (other than (a) restrictions that have been
waived or otherwise released, (b) restrictions pursuant to or permitted under
this Agreement, the Notes or the Note Indenture, and (c) restrictions specified
under paragraph (k) in Section 4.2 (Limitation on Restrictions on Distributions
from Restricted Subsidiaries))), except that the Parent’s equity in the net
income of any such Restricted Subsidiary for such period will be included in
such Consolidated Net Income up to the aggregate amount of cash or Cash
Equivalents actually distributed or that could have been distributed by such
Restricted Subsidiary during such period to the Parent or another Restricted
Subsidiary as a dividend or other distribution (subject, in the case of a
dividend to another Restricted Subsidiary, to the limitation contained in this
clause);

 

(3)

any net gain (or loss) realised upon the sale or other disposition of any asset
or disposed operations of the Parent or any Restricted Subsidiaries (including
pursuant to

 

- 265 -



--------------------------------------------------------------------------------

  any sale/leaseback transaction) which is not sold or otherwise disposed of in
the ordinary course of business (as determined in good faith by an Officer or
the Board of Directors of the Parent);

 

(4) any extraordinary, exceptional, unusual or nonrecurring gain, loss or charge
(as determined in good faith by the Parent), or any charges or reserves in
respect of any restructuring, redundancy or severance expense;

 

(5) the cumulative effect of a change in accounting principles;

 

(6) any non-cash compensation charge or expense arising from any grant of stock,
stock options or other equity based awards and any non-cash deemed finance
charges in respect of any pension liabilities or other provisions;

 

(7) all deferred financing costs written off and premiums paid or other expenses
incurred directly in connection with any early extinguishment of Indebtedness
and any net gain (loss) from any write-off or forgiveness of Indebtedness;

 

(8) any unrealised gains or losses in respect of Hedging Obligations or any
ineffectiveness recognised in earnings related to qualifying hedge transactions
or the fair value of changes therein recognised in earnings for derivatives that
do not qualify as hedge transactions, in each case, in respect of Hedging
Obligations;

 

(9) any unrealised foreign currency transaction gains or losses in respect of
Indebtedness of any Person denominated in a currency other than the functional
currency of such Person and any unrealised foreign exchange gains or losses
relating to translation of assets and liabilities denominated in foreign
currencies;

 

(10) any unrealised foreign currency translation or transaction gains or losses
in respect of Indebtedness or other obligations of the Parent or any Restricted
Subsidiary owing to the Parent or any Restricted Subsidiary;

 

(11) any purchase accounting effects including, but not limited to, adjustments
to inventory, property and equipment, software and other intangible assets and
deferred revenue in component amounts required or permitted by GAAP and related
authoritative pronouncements (including the effects of such adjustments pushed
down to the Parent and the Restricted Subsidiaries), as a result of any
consummated acquisition, or the amortisation or write-off of any amounts thereof
(including any write-off of in process research and development);

 

(12) any goodwill or other intangible asset impairment charge or write-off; and

 

(13) the impact of capitalised, accrued or accreting or pay-in-kind interest or
principal on Subordinated Shareholder Funding.

“Contingent Obligations” means, with respect to any Person, any obligation of
such Person guaranteeing in any manner, whether directly or indirectly, any
operating lease, dividend or other obligation that does not constitute
Indebtedness (“primary obligations”) of any other Person (the “primary
obligor”), including any obligation of such Person, whether or not contingent:

 

- 266 -



--------------------------------------------------------------------------------

(1) to purchase any such primary obligation or any property constituting direct
or indirect security therefor;

 

(2) to advance or supply funds:

 

  (a) for the purchase or payment of any such primary obligation; or

 

  (b) to maintain the working capital or equity capital of the primary obligor
or otherwise to maintain the net worth or solvency of the primary obligor; or

 

(3) to purchase property, securities or services primarily for the purpose of
assuring the owner of any such primary obligation of the ability of the primary
obligor to make payment of such primary obligation against loss in respect
thereof.

“Credit Facility” means, with respect to the Parent or any of its Subsidiaries,
(i) the Facility and (ii) one or more debt facilities, indentures or other
arrangements (including this Agreement or commercial paper facilities and
overdraft facilities) with banks, other financial institutions or investors
providing for revolving credit loans, term loans, notes, receivables financing
(including through the sale of receivables to such institutions or to special
purpose entities formed to borrow from such institutions against such
receivables), letters of credit or other Indebtedness, in each case, as amended,
restated, modified, renewed, refunded, replaced, restructured, refinanced,
repaid, increased or extended from time to time (whether in whole or in part and
whether or not with the original administrative agent and lenders or another
administrative agent or agents or other banks or institutions and whether
provided under this Agreement or one or more other credit or other agreements,
indentures, financing agreements or otherwise) and in each case including all
agreements, instruments and documents executed and delivered pursuant to or in
connection with the foregoing (including any notes and letters of credit issued
pursuant thereto and any Guarantee and collateral agreement, patent and
trademark security agreement, mortgages or letter of credit applications and
other Guarantees, pledges, agreements, security agreements and collateral
documents). Without limiting the generality of the foregoing, the term “Credit
Facility” shall include any agreement or instrument (1) changing the maturity of
any Indebtedness Incurred thereunder or contemplated thereby, (2) adding
Subsidiaries of the Parent as additional borrowers or guarantors thereunder,
(3) increasing the amount of Indebtedness Incurred thereunder or available to be
borrowed thereunder or (4) otherwise altering the terms and conditions thereof.

“Currency Agreement” means, in respect of a Person, any foreign exchange
contract, currency swap agreement, currency futures contract, currency option
contract, currency derivative or other similar agreement to which such Person is
a party or beneficiary.

“Designated Non-Cash Consideration” means the fair market value (as determined
in good faith by the Parent) of non-cash consideration received by the Parent or
one of its Restricted Subsidiaries in connection with an Asset Disposition that
is so designated as Designated Non-Cash Consideration pursuant to an Officer’s
Certificate, setting forth the basis of such valuation, less the amount of cash,
Cash Equivalents or Temporary Cash Investments received in connection with a
subsequent payment, redemption, retirement, sale or other disposition of such
Designated Non-Cash Consideration. A particular item of Designated Non-Cash
Consideration will no longer be considered to be outstanding when and to the
extent it has been paid, redeemed or otherwise retired or sold or otherwise
disposed of in

 

- 267 -



--------------------------------------------------------------------------------

compliance with the covenant described under Section 5 (Limitation on Sales of
Assets and Subsidiary Stock).

“Designated Preference Shares” means, with respect to the Parent or any Parent,
Preferred Stock (other than Disqualified Stock) (a) that is issued for cash
(other than to the Parent or a Subsidiary of the Parent or an employee stock
ownership plan or trust established by the Parent or any such Subsidiary for the
benefit of their employees to the extent funded by the Parent or such
Subsidiary) and (b) that is designated as “Designated Preference Shares”
pursuant to an Officer’s Certificate of the Parent at or prior to the issuance
thereof, the Net Cash Proceeds of which are excluded from the calculation set
forth in paragraph (z)(ii) of Section 2.1 (Limitation on Restricted Payments).

“Disinterested Director” means, with respect to any Affiliate Transaction, a
member of the Board of Directors of the Parent having no material direct or
indirect financial interest in or with respect to such Affiliate Transaction. A
member of the Board of Directors of the Parent shall be deemed not to have such
a financial interest solely by reason of such member’s holding Capital Stock of
the Parent or any Holding Company or any options, warrants or other rights in
respect of such Capital Stock.

“Disqualified Stock” means, with respect to any Person, any Capital Stock of
such Person which by its terms (or by the terms of any security into which it is
convertible or for which it is exchangeable) or upon the happening of any event:

 

(1) matures or is mandatorily redeemable for cash or in exchange for
Indebtedness pursuant to a sinking fund obligation or otherwise;

 

(2) is convertible or exchangeable for Indebtedness or Disqualified Stock
(excluding Capital Stock which is convertible or exchangeable solely at the
option of the Parent or a Restricted Subsidiary); or

 

(3) is or may become (in accordance with its terms) upon the occurrence of
certain events or otherwise redeemable or repurchasable for cash or in exchange
for Indebtedness at the option of the holder of the Capital Stock in whole or in
part,

in each case on or prior to the earlier of (a) the Stated Maturity of the Notes
or (b) the date on which there are no Notes outstanding; provided, however, that
(i) only the portion of Capital Stock which so matures or is mandatorily
redeemable, is so convertible or exchangeable or is so redeemable at the option
of the holder thereof prior to such date will be deemed to be Disqualified Stock
and (ii) any Capital Stock that would constitute Disqualified Stock solely
because the holders thereof have the right to require the Parent to repurchase
such Capital Stock upon the occurrence of a change of control or asset sale
(howsoever defined or referred to) shall not constitute Disqualified Stock if
any such redemption or repurchase obligation is subject to compliance by the
relevant Person with 2 (Limitation on Restricted Payments).

“Equity Investors” means J. C. Flowers & Co. LLC, funds managed by J. C.
Flowers & Co. LLC or any of its Affiliates, or any co-investment vehicle managed
by J. C. Flowers & Co. LLC or any of its Affiliates.

“Equity Offering” means (x) a sale of Capital Stock of the Parent (other than
Disqualified Stock or Designated Preference Shares and other than an Excluded
Contribution) other than offerings registered on Form S-8 (or any successor
form) under the Securities Act or any

 

- 268 -



--------------------------------------------------------------------------------

similar offering in other jurisdictions, or (y) the sale of Capital Stock or
other securities of the Holding Company, the proceeds of which are contributed
to the equity (other than through the issuance of Disqualified Stock or
Designated Preference Shares or through an Excluded Contribution) of the Parent
or any of its Restricted Subsidiaries.

“ERC” means, for any date of calculation, the aggregate amount of estimated
remaining collections projected to be received by the Parent and its Restricted
Subsidiaries from all Right to Collect Accounts and all sub-performing or
charged-off consumer accounts, instalment loans or other similar accounts or
portfolios thereof owned by the Parent and its Restricted Subsidiaries during
the period of 84 months, as calculated by the Portfolio ERC Model, as at the
last day of the month most recently ended prior to the date of calculation.

“Escrowed Proceeds” means the proceeds from the offering of any debt securities
or other Indebtedness paid into an escrow account with an independent escrow
agent on the date of the applicable offering or Incurrence pursuant to escrow
arrangements that permit the release of amounts on deposit in such escrow
account upon satisfaction of certain conditions or the occurrence of certain
events. The term “Escrowed Proceeds” shall include any interest earned on the
amounts held in escrow.

“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended, and
the rules and regulations of the SEC promulgated thereunder, as amended.

“Excluded Contribution” means Net Cash Proceeds or property or assets received
by the Parent as capital contributions to the equity (other than through the
issuance of Disqualified Stock or Designated Preference Shares) of the Parent
after the Issue Date or from the issuance or sale (other than to a Restricted
Subsidiary or an employee stock ownership plan or trust established by the
Parent or any Subsidiary of the Parent for the benefit of its employees to the
extent funded by the Parent or any Restricted Subsidiary) of Capital Stock
(other than Disqualified Stock or Designated Preference Shares) of the Parent,
in each case, to the extent designated as an Excluded Contribution pursuant to
an Officer’s Certificate of the Parent.

“fair market value” may be conclusively established by means of an Officer’s
Certificate or a resolution of the Board of Directors of the Parent setting out
such fair market value as determined by such Officer or such Board of Directors
in good faith.

“Financial Indebtedness” means any Indebtedness described under clauses (1),
(2), (4), (5), (6) and (7) of the definition of “Indebtedness.”

“Fixed Charge Coverage Ratio” means, with respect to any Person on any
determination date, the ratio of Consolidated EBITDA of such Person for the most
recently completed four consecutive fiscal quarters ending immediately prior to
such determination date for which internal consolidated financial statements are
available to the Fixed Charges of such Person and its Restricted Subsidiaries
for such four consecutive fiscal quarters. In the event that the Parent or any
Restricted Subsidiary Incurs, assumes, Guarantees, redeems, defeases, retires or
extinguishes any Indebtedness (other than, in the case of redemption,
defeasance, retirement or extinguishment, Indebtedness Incurred under any
revolving credit facility unless such Indebtedness has been permanently repaid
and has not been replaced) or issues or redeems Disqualified Stock or Preferred
Stock subsequent to the commencement of the period for which the Fixed Charge
Coverage Ratio is being calculated but prior to or simultaneously with the event
for which the calculation of the Fixed Charge Coverage Ratio is made (the

 

- 269 -



--------------------------------------------------------------------------------

“Fixed Charge Coverage Ratio Calculation Date”), then the Fixed Charge Coverage
Ratio shall be calculated giving pro forma effect to such Incurrence,
assumption, Guarantee, redemption, defeasance, retirement or extinguishment of
Indebtedness, or such issuance or redemption of Disqualified Stock or Preferred
Stock, as if the same had occurred at the beginning of the applicable
four-quarter period; provided, however, that the pro forma calculation of Fixed
Charges shall not give effect to (i) any Indebtedness incurred on the Fixed
Charge Coverage Ratio Calculation Date pursuant to the provisions described in
Section 1.2 (Limitation on Indebtedness) or (ii) the discharge on the Fixed
Charge Coverage Ratio Calculation Date of any Indebtedness to the extent that
such discharge results from the proceeds incurred pursuant to the provisions
described in Section 1.2 (Limitations on Indebtedness).

For purposes of making the computation referred to above, any Investment,
acquisitions, dispositions, mergers, consolidations and disposed or discontinued
operations that have been made by the Parent or any of its Restricted
Subsidiaries during the four-quarter reference period or subsequent to such
reference period and on or prior to or simultaneously with the Fixed Charge
Coverage Ratio Calculation Date shall be calculated on a pro forma basis
assuming that all such Investments, acquisitions, dispositions, mergers,
consolidations and disposed or discontinued operations (and the change in any
associated fixed charge obligations and the change in Consolidated EBITDA
resulting therefrom) had occurred on the first day of the four-quarter reference
period. If since the beginning of such period any Person that subsequently
became a Restricted Subsidiary or was merged with or into the Parent or any of
its Restricted Subsidiaries since the beginning of such period shall have made
any Investment, acquisition, disposition, merger, consolidation or disposed or
discontinued any operation that would have required adjustment pursuant to this
definition, then the Fixed Charge Coverage Ratio shall be calculated giving pro
forma effect thereto for such period as if such Investment, acquisition,
disposition, merger, consolidation or disposed or discontinued operation had
occurred at the beginning of the applicable four-quarter period.

For purposes of this definition, whenever pro forma effect is to be given to a
transaction, the pro forma calculations shall be made in good faith by a
responsible financial or chief accounting officer of the Parent (including
synergies and cost savings). If any Indebtedness bears a floating rate of
interest and is being given pro forma effect, the interest on such Indebtedness
shall be calculated as if the rate in effect on the Fixed Charge Coverage Ratio
Calculation Date had been the applicable rate for the entire period (taking into
account any Hedging Obligations applicable to such Indebtedness). Interest on a
Capitalised Lease Obligation shall be deemed to accrue at an interest rate
reasonably determined by a responsible financial or accounting officer of the
Parent to be the rate of interest implicit in such Capitalised Lease Obligation
in accordance with GAAP. For purposes of making the computation referred to
above, interest on any Indebtedness under a revolving credit facility computed
on a pro forma basis shall be computed based upon the average daily balance of
such Indebtedness during the applicable period except as set forth in the first
paragraph of this definition. Interest on Indebtedness that may optionally be
determined at an interest rate based upon a factor of a prime or similar rate, a
eurocurrency interbank offered rate, or other rate, shall be determined to have
been based upon the rate actually chosen, or if none, then based upon such
optional rate chosen as the Parent may designate.

“Fixed Charges” means, with respect to any Person for any period, the sum of:

 

(1) Consolidated Interest Expense of such Person for such period;

 

- 270 -



--------------------------------------------------------------------------------

(2) all cash and non-cash dividends or other distributions payable (excluding
items eliminated in consolidation) on any series of Preferred Stock during such
period;

 

(3) all cash and non-cash dividends or other distributions payable (excluding
items eliminated in consolidation) on any series of Disqualified Stock during
this period; and

 

(4) any interest expense on Indebtedness of another person that is guaranteed by
such Person or its Restricted Subsidiaries or secured by a Lien on assets of
such Person or its Restricted Subsidiaries, but only to the extent such
guarantee or Lien is called upon;

determined on a consolidated basis in accordance with GAAP.

“GAAP” means generally accepted accounting principles in the United Kingdom as
in effect on the date of any calculation or determination required hereunder.
Except as otherwise set forth in this Schedule 15 all ratios and calculations
based on GAAP contained in this Schedule 15 shall be computed in accordance with
GAAP. At any time after the Issue Date, the Parent may elect to establish that
GAAP shall mean UK GAAP as in effect on or prior to the date of such election;
provided that any such election, once made, shall be irrevocable. At any time
after the Issue Date, the Parent may elect to apply IFRS accounting principles
in lieu of UK GAAP and, upon any such election, references herein to GAAP shall
thereafter be construed to mean IFRS (except as otherwise provided in this
Schedule 15), including as to the ability of the Parent to make an election
pursuant to the previous sentence; provided that any such election, once made,
shall be irrevocable; provided, further, that any calculation or determination
in this Schedule 15 that requires the application of UK GAAP for periods that
include Financial Quarters ended prior to the Parent’s election to apply IFRS
shall remain as previously calculated or determined in accordance with UK GAAP;
provided, further, however, that the Parent may only make such election if it
also elects to prepare any subsequent financial statements required to be
delivered under this Agreement by the Parent, in IFRS. The Parent shall give
notice of any such election made in accordance with this definition to the
Agent.

“Governmental Authority” means any nation, sovereign or government, any state,
province, territory or other political subdivision thereof, and any entity or
authority exercising executive, legislative, judicial, regulatory,
self-regulatory or administrative functions of or pertaining to government,
including a central bank or stock exchange.

“Guarantee” means any obligation, contingent or otherwise, of any Person
directly or indirectly guaranteeing any Indebtedness of any other Person,
including any such obligation, direct or indirect, contingent or otherwise, of
such Person:

 

(1) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness of such other Person (whether arising by virtue of
partnership arrangements, or by agreements to keep-well, to purchase assets,
goods, securities or services, to take-or-pay or to maintain financial statement
conditions or otherwise); or

 

(2)

entered into primarily for purposes of assuring in any other manner the obligee
of such Indebtedness of the payment thereof or to protect such obligee against
loss in respect thereof (in whole or in part), provided, however, that the term
“Guarantee”

 

- 271 -



--------------------------------------------------------------------------------

  will not include endorsements for collection or deposit in the ordinary course
of business. The term “Guarantee” used as a verb has a corresponding meaning.

“Hedging Obligations” of any Person means the obligations of such Person
pursuant to any Interest Rate Agreement, Currency Agreement or Commodity Hedging
Agreement (each, a “Hedging Agreement”).

“Holding Company” means any Person of which the Parent at any time is or becomes
a Subsidiary after the Issue Date (including Cabot Credit Management Limited)
and any holding companies established by any Permitted Holder for purposes of
holding its investment in any Holding Company.

“Holdings” means Cabot Financial Holdings Group Limited, a limited liability
company organised under the laws of England and Wales and its successors and
assigns.

“IFRS” means the International Financial Reporting Standards (formerly,
International Accounting Standards) endorsed from time to time by the European
Union or any variation thereof with which the Parent or its Restricted
Subsidiaries are, or may be, required to comply; provided that at any date after
the Issue Date the Parent may make an irrevocable election to establish that
“IFRS” shall mean IFRS as in effect on a date that is on or prior to the date of
such election. The Parent shall give notice of any such election to the Agent.

“Incur” means issue, create, assume, enter into any Guarantee of, incur, extend
or otherwise become liable for; provided, however, that any Indebtedness or
Capital Stock of a Person existing at the time such Person becomes a Restricted
Subsidiary (whether by merger, consolidation, acquisition or otherwise) will be
deemed to be Incurred by such Restricted Subsidiary at the time it becomes a
Restricted Subsidiary and the terms “Incurred” and “Incurrence” have meanings
correlative to the foregoing and any Indebtedness pursuant to any revolving
credit or similar facility shall only be “Incurred” at the time any funds are
borrowed thereunder.

“Indebtedness” means, with respect to any Person on any date of determination
(without duplication):

 

(1) the principal of indebtedness of such Person for borrowed money;

 

(2) the principal of obligations of such Person evidenced by bonds, debentures,
notes or other similar instruments;

 

(3) all reimbursement obligations of such Person in respect of letters of
credit, bankers’ acceptances or other similar instruments (the amount of such
obligations being equal at any time to the aggregate then undrawn and unexpired
amount of such letters of credit or other instruments plus the aggregate amount
of drawings thereunder that have been reimbursed) (except to the extent such
reimbursement obligations relate to trade payables and such obligations are
satisfied within 30 days of Incurrence);

 

(4) Capitalised Lease Obligations of such Person;

 

(5) the principal component of all obligations, or liquidation preference, of
such Person with respect to any Disqualified Stock or, with respect to any
Restricted Subsidiary (other than the Luxembourg Guarantor), any Preferred Stock
(but excluding, in each case, any accrued dividends);

 

- 272 -



--------------------------------------------------------------------------------

(6) the principal component of all Indebtedness of other Persons secured by a
Lien on any asset of such Person, whether or not such Indebtedness is assumed by
such Person; provided, however, that the amount of such Indebtedness will be the
lesser of (a) the fair market value of such asset at such date of determination
(as determined in good faith by the Parent) and (b) the amount of such
Indebtedness of such other Persons;

 

(7) Guarantees by such Person of the principal component of Indebtedness of
other Persons to the extent Guaranteed by such Person; and

 

(8) to the extent not otherwise included in this definition, net obligations of
such Person under Currency Agreements and Interest Rate Agreements (the amount
of any such obligations to be equal at any time to the termination value of such
agreement or arrangement giving rise to such obligation that would be payable by
such Person at such time).

The term “Indebtedness” shall not include Subordinated Shareholder Funding or
any lease, concession or license of property (or Guarantee thereof) which would
be considered an operating lease under GAAP as in effect on the Issue Date, any
asset retirement obligations, prepayments or deposits received from clients or
customers, in each case, in the ordinary course of business, or obligations
under any license, permit or other approval (or Guarantees given in respect of
such obligations) Incurred prior to the Issue Date or in the ordinary course of
business.

The amount of Indebtedness of any Person at any time in the case of a revolving
credit or similar facility shall be the total amounts of funds borrowed and then
outstanding. The amount of Indebtedness of any Person at any date shall be
determined as set forth above or otherwise provided in this Schedule 15, and
(other than with respect to letters of credit or Guarantees or Indebtedness
specified in clause (5), (6) or (8) above) shall be (a) in the case of any
Indebtedness issued with original issue discount, the amount in respect thereof
that would appear on the balance sheet of such Person in accordance with GAAP
and (b) the principal amount of the Indebtedness, in the case of any other
Indebtedness.

Notwithstanding the above provisions, in no event shall the following constitute
Indebtedness:

 

(i) Contingent Obligations Incurred in the ordinary course of business;

 

(ii) in connection with the purchase by the Parent or any Restricted Subsidiary
of any business, any post-closing payment adjustments to which the seller may
become entitled to the extent such payment is determined by a final closing
balance sheet or such payment depends on the performance of such business after
the closing; provided, however, that, at the time of closing, the amount of any
such payment is not determinable and, to the extent such payment thereafter
becomes fixed and determined, the amount is paid within 30 days thereafter; or

 

(iii) for the avoidance of doubt, any obligations in respect of workers’
compensation claims, early retirement or termination obligations, pension fund
obligations or contributions or similar claims, obligations or contributions or
social security or wage Taxes.

 

- 273 -



--------------------------------------------------------------------------------

“Independent Financial Advisor” means an investment banking or accounting firm
of international standing or any third party appraiser of international
standing; provided, however, that such firm or appraiser is not an Affiliate of
the Parent.

“Initial Notes” means the £265,000,000 aggregate principal amount of Notes
issued under the Indenture on or about the date hereof.

“Initial Public Offering” means an Equity Offering of common stock or other
common equity interests of the Parent or any Holding Company or any successor of
the Parent or any Holding Company (the “IPO Entity”) following which there is a
Public Market and, as a result of which, the shares of common stock or other
common equity interests of the IPO Entity in such offering are listed on an
internationally recognised exchange or traded on an internationally recognised
market.

“Interest Rate Agreement” means, with respect to any Person, any interest rate
protection agreement, interest rate future agreement, interest rate option
agreement, interest rate swap agreement, interest rate cap agreement, interest
rate collar agreement, interest rate hedge agreement or other similar agreement
or arrangement to which such Person is party or a beneficiary.

“Investment” means, with respect to any Person, all investments by such Person
in other Persons (including Affiliates) in the form of any direct or indirect
advance, loan or other extensions of credit (other than advances or extensions
of credit to customers, suppliers, directors, officers or employees of any
Person in the ordinary course of business, and excluding any debt or extension
of credit represented by a bank deposit other than a time deposit) or capital
contribution to (by means of any transfer of cash or other property to others or
any payment for property or services for the account or use of others), or the
Incurrence of a Guarantee of any obligation of, or any purchase or acquisition
of Capital Stock, Indebtedness or other similar instruments issued by, such
other Persons and all other items that are or would be classified as investments
on a balance sheet prepared on the basis of GAAP; provided, however, that
endorsements of negotiable instruments and documents in the ordinary course of
business will not be deemed to be an Investment. If the Parent or any Restricted
Subsidiary issues, sells or otherwise disposes of any Capital Stock of a Person
that is a Restricted Subsidiary such that, after giving effect thereto, such
Person is no longer a Restricted Subsidiary, any Investment by the Parent or any
Restricted Subsidiary in such Person remaining after giving effect thereto will
be deemed to be a new Investment at such time equal to the fair market value of
the Capital Stock of such Subsidiary not sold or disposed of in an amount
determined as provided in Section 2.4 (Limitation on Restricted Payments).

For purposes of Section 2 (Limitation on Restricted Payments):

 

(1)

“Investment” will include the portion (proportionate to the Parent’s equity
interest in a Restricted Subsidiary to be designated as an Unrestricted
Subsidiary) of the fair market value of the net assets of such Restricted
Subsidiary at the time that such Restricted Subsidiary is designated an
Unrestricted Subsidiary; provided, however, that upon a redesignation of such
Subsidiary as a Restricted Subsidiary, the Parent will be deemed to continue to
have a permanent “Investment” in an Unrestricted Subsidiary in an amount (if
positive) equal to (a) the Parent’s “Investment” in such Subsidiary at the time
of such redesignation less (b) the portion (proportionate to the Parent’s equity
interest in such Subsidiary) of the fair market value of the net assets

 

- 274 -



--------------------------------------------------------------------------------

  (as conclusively determined by the Board of Directors of the Parent in good
faith) of such Subsidiary at the time that such Subsidiary is so re-designated a
Restricted Subsidiary; and

 

(2) any property transferred to or from an Unrestricted Subsidiary will be
valued at its fair market value at the time of such transfer, in each case as
determined in good faith by the Board of Directors of the Parent.

The amount of any Investment outstanding at any time shall be the original cost
of such Investment, reduced (at the Parent’s option) by any dividend,
distribution, interest payment, return of capital, repayment or other amount or
value received in respect of such Investment.

“Investment Grade Securities” means:

 

(1) securities issued or directly and fully Guaranteed or insured by the United
States or Canadian government or any agency or instrumentality thereof (other
than Cash Equivalents);

 

(2) securities issued or directly and fully guaranteed or insured by a member of
the European Union (other than Greece and Portugal), or any agency or
instrumentality thereof (other than Cash Equivalents);

 

(3) debt securities or debt instruments with a rating of “A–” or higher from S&P
or “A3” or higher by Moody’s or the equivalent of such rating by such rating
organisation or, if no rating of Moody’s or S&P then exists, the equivalent of
such rating by any other Nationally Recognized Statistical Rating Organization,
but excluding any debt securities or instruments constituting loans or advances
among the Parent and its Subsidiaries; and

 

(4) investments in any fund that invests exclusively in investments of the type
described in clauses (1), (2) and (3) above which fund may also hold cash and
Cash Equivalents pending investment or distribution.

“Investment Grade Status” shall occur when the Notes (or any Permitted Financial
Indebtedness issued by a member of the Restricted Group to refinance or replace
the Notes or in exchange for the Notes) receive both of the following:

 

(1) a rating of “BBB–” or higher from S&P; and

 

(2) a rating of “Baa3” or higher from Moody’s;

or the equivalent of such ratings by either such rating organisations or, if no
rating of Moody’s or S&P then exists, the equivalent of such applicable rating
by any other Nationally Recognized Statistical Rating Organization.

“IPO Entity” has the meaning given to it in the definition of “Initial Public
Offering”.

“IPO Market Capitalisation” means an amount equal to (i) the total number of
issued and outstanding shares of common stock or common equity interests of the
IPO Entity at the time of closing of the Initial Public Offering multiplied by
(ii) the price per share at which such shares of common stock or common equity
interest are sold in such Initial Public Offering.

 

- 275 -



--------------------------------------------------------------------------------

“Issue Date” means September 20, 2012.

“Lien” means any mortgage, pledge, security interest, encumbrance, lien or
charge of any kind (including any conditional sale or other title retention
agreement or lease in the nature thereof).

“LTV Ratio” means, in respect of any date of calculation, the aggregate Secured
Indebtedness of the Parent and its Restricted Subsidiaries less cash and Cash
Equivalents (other than cash or Cash Equivalents in an amount equal to amounts
collected by the Parent and its Restricted Subsidiaries on behalf of third-party
clients and held by the Parent and its Restricted Subsidiaries as of such date)
as of such date, divided by ERC; provided that ERC shall be adjusted to give
effect to purchases or disposals of sub-performing or charged-off consumer
accounts, instalment loans or other similar accounts or portfolios thereof
(including through the use of Right to Collect Accounts) made since the last
measurement date and prior to such date of calculation, on the basis of
estimates made on a pro forma basis by management acting in good faith. In
determining the LTV Ratio in connection with the Incurrence of Indebtedness and
the granting of a Lien, the LTV Ratio shall be determined on a pro forma basis
for the relevant transaction and the use of proceeds of such Indebtedness;
provided that no cash or Cash Equivalents shall be included in the calculation
of the pro forma LTV Ratio that are, or are derived from, the proceeds of
Indebtedness in respect of which the pro forma calculation is to be made,
except, for the avoidance of doubt, to the extent cash or Cash Equivalents will
be expended in a transaction to which pro forma effect is given; provided
further that any cash and Cash Equivalents received by the Parent or any of its
Restricted Subsidiaries from the issuance or sale of its Capital Stock,
Subordinated Shareholder Funding or other capital contributions subsequent to
the Issue Date shall (to the extent they are taken into account in determining
the amount available for Restricted Payments under such clauses) be excluded for
purposes of making Restricted Payments and Permitted Payments, as applicable,
under paragraphs (z)(ii) and (z)(iii) of Section 2.1 (Limitation on Restricted
Payments) and paragraphs (a) and (m) of Section 2.3 (Limitation on Restricted
Payments) to the extent such Cash and Cash Equivalents are included in the
calculation of the LTV Ratio.

“Management Advances” means loans or advances made to, or Guarantees with
respect to loans or advances made to, directors, officers, employees or
consultants of the Parent, any Holding Company or any Restricted Subsidiary:

 

(1) in respect of travel, entertainment or moving related expenses Incurred in
the ordinary course of business;

 

(2) in respect of moving related expenses Incurred in connection with any
closing or consolidation of any facility or office; or

 

(3) not exceeding £0.5 million in the aggregate outstanding at any time.

“Management Investors” means the officers, directors, employees and other
members of the management of or consultants to any Holding Company, the Parent
or any of their respective Subsidiaries, or spouses, family members or relatives
thereof, or any trust, partnership or other entity for the benefit of or the
beneficial owner of which (directly or indirectly) is any of the foregoing, or
any of their heirs, executors, successors and legal representatives, who at any
date beneficially own or have the right to acquire, directly or indirectly,
Capital Stock of the Parent, any Restricted Subsidiary or any Holding Company.

 

- 276 -



--------------------------------------------------------------------------------

“Market Capitalisation” means an amount equal to (i) the total number of issued
and outstanding shares of common stock or common equity interests of the IPO
Entity on the date of the declaration of the relevant dividend multiplied by
(ii) the arithmetic mean of the closing prices per share of such common stock or
common equity interests for the 30 consecutive trading days immediately
preceding the date of declaration of such dividend.

“Moody’s” means Moody’s Investors Service, Inc. or any of its successors or
assigns that is a Nationally Recognized Statistical Rating Organization.

“Nationally Recognized Statistical Rating Organization” means a nationally
recognized statistical rating organization within the meaning of Rule
15c3-1(c)(2)(vi)(F) under the Exchange Act.

“Net Available Cash” from an Asset Disposition means cash payments received
(including any cash payments received by way of deferred payment of principal
pursuant to a note or instalment receivable or otherwise and net proceeds from
the sale or other disposition of any securities received as consideration, but
only as and when received, but excluding any other consideration received in the
form of assumption by the acquiring person of Indebtedness or other obligations
relating to the properties or assets that are the subject of such Asset
Disposition or received in any other non-cash form) therefrom, in each case net
of:

 

(1) all legal, accounting, investment banking, title and recording tax expenses,
commissions and other fees and expenses Incurred, and all Taxes paid or required
to be paid or accrued as a liability under GAAP (after taking into account any
available tax credits or deductions), as a consequence of such Asset
Disposition;

 

(2) all payments made on any Indebtedness which is secured by any assets subject
to such Asset Disposition, in accordance with the terms of any Lien upon such
assets, or which are required by applicable law to be repaid out of the proceeds
from such Asset Disposition;

 

(3) all distributions and other payments required to be made to minority
interest holders (other than any Holding Company, the Parent or any of their
respective Subsidiaries) in Subsidiaries or joint ventures as a result of such
Asset Disposition; and

 

(4) the deduction of appropriate amounts required to be provided by the seller
as a reserve, on the basis of GAAP, against any liabilities associated with the
assets disposed of in such Asset Disposition and retained by the Parent or any
Restricted Subsidiary after such Asset Disposition.

“Net Cash Proceeds,” with respect to any issuance or sale of Capital Stock or
Subordinated Shareholder Funding, means the cash proceeds of such issuance or
sale net of attorneys’ fees, accountants’ fees, underwriters’ or placement
agents’ fees, listing fees, discounts or commissions and brokerage, consultant
and other fees and charges actually Incurred in connection with such issuance or
sale and net of taxes paid or payable as a result of such issuance or sale
(after taking into account any available tax credit or deductions).

“Officer” means, with respect to any Person, (1) the Chairman of the Board of
Directors, the Chief Executive Officer, the President, the Chief Financial
Officer, any Vice President, the Treasurer, any Managing Director, or the
Secretary (a) of such Person or (b) if such Person is

 

- 277 -



--------------------------------------------------------------------------------

owned or managed by a single entity, of such entity, or (2) any other individual
designated as an “Officer” for the purposes of the Note Indenture by the Board
of Directors of such Person.

“Officer’s Certificate” means, with respect to any Person, a certificate signed
by one Officer of such Person.

“Opinion of Counsel” means a written opinion from legal counsel reasonably
satisfactory to the Agent. The counsel may be an employee of or counsel to the
Parent or its Subsidiaries.

“Parent Expenses” means:

 

(1) costs (including all professional fees and expenses) Incurred by any Holding
Company in connection with reporting obligations under or otherwise Incurred in
connection with compliance with applicable laws, rules or regulations of any
governmental, regulatory or self-regulatory body or stock exchange, the Note
Indenture or any other agreement or instrument relating to Indebtedness of the
Parent or any Restricted Subsidiary, including in respect of any reports filed
with respect to the Securities Act, Exchange Act or the respective rules and
regulations promulgated thereunder;

 

(2) customary indemnification obligations of any Holding Company owing to
directors, officers, employees or other Persons under its charter or by-laws or
pursuant to written agreements with any such Person to the extent relating to
the Parent and its Subsidiaries;

 

(3) obligations of any Holding Company in respect of director and officer
insurance (including premiums therefor) to the extent relating to the Parent and
its Subsidiaries;

 

(4) (a) general corporate overhead expenses, including professional fees and
expenses and other operational expenses of any Holding Company or any Equity
Investor or any of its Affiliates related to the ownership or operation of the
business of the Parent or any of its Restricted Subsidiaries (including, without
limitation, accounting, legal, corporate reporting, and administrative expenses
as well as payments made pursuant to secondment, employment or similar
agreements entered into between the Parent and/or any of its Restricted
Subsidiaries and/or any Holding Company and any Equity Investor or any of its
Affiliates or any employee thereof) or (b) costs and expenses with respect to
any litigation or other dispute relating to the Transactions or the ownership,
directly or indirectly, of the Issuer by any Holding Company;

 

(5) other fees, expenses and costs relating directly or indirectly to activities
of the Parent and its Subsidiaries in an amount not to exceed £1.5 million in
any fiscal year; and

 

(6) expenses Incurred by any Holding Company in connection with any Public
Offering or other sale of Capital Stock or Indebtedness:

 

  (x) where the net proceeds of such offering or sale are intended to be
received by or contributed to the Parent or a Restricted Subsidiary,

 

  (y) in a pro-rated amount of such expenses in proportion to the amount of such
net proceeds intended to be so received or contributed, or

 

- 278 -



--------------------------------------------------------------------------------

  (z) otherwise on an interim basis prior to completion of such offering so long
as any Holding Company shall cause the amount of such expenses to be repaid to
the Parent or the relevant Restricted Subsidiary out of the proceeds of such
offering promptly if completed.

“Pari Passu Indebtedness” means Indebtedness of the Parent (other than
Indebtedness of the Parent pursuant to this Agreement and Priority Hedging
Obligations) or any Guarantor if such Guarantee ranks equally in right of
payment to the Note Guarantees which, in each case, is secured by Liens on the
Collateral.

“Permitted Asset Swap” means the concurrent purchase and sale or exchange of
assets used or useful in a Similar Business or a combination of such assets and
cash, Cash Equivalents or Temporary Cash Investments between the Parent or any
of its Restricted Subsidiaries and another Person; provided that any cash or
Cash Equivalents received in excess of the value of any cash or Cash Equivalents
sold or exchanged must be applied in accordance with the covenant described
under Section 5 (Limitation on Sales of Assets and Subsidiary Stock).

“Permitted Collateral Liens” means (A) Liens on the Collateral described in one
or more of clauses (2), (3), (4), (5), (6), (8), (9), (10), (11), (12), (13),
(14), (18), (19), (20), (21), (22), (23) and (25) of the definition of
“Permitted Liens”, (B) Liens on the Collateral to secure Indebtedness of the
Parent or a Restricted Subsidiary that is permitted to be Incurred under
paragraphs (a), (b) (in the case of paragraph (b), to the extent such Guarantee
is in respect of Indebtedness otherwise permitted to be secured and specified in
this definition of “Permitted Collateral Liens”), (d)(i) and (iii) (if the
original Indebtedness was so secured), (f) or (k) of Section 1.2 (Limitation on
Indebtedness); provided, however, that such Lien ranks equal to all other Liens
on such Collateral securing Indebtedness of the Parent or such Restricted
Subsidiary, as applicable (except that a Lien in favor of Indebtedness incurred
under paragraph (a) of Section 1.2 (Limitation on Indebtedness) and a Lien in
favor of Priority Hedging Obligations may have super priority not materially
less favorable to the Holders than that accorded to this Agreement on the Issue
Date as provided in the Intercreditor Agreement as in effect on the Issue Date),
subject always to the terms of this Agreement, (C) Liens on the Collateral
securing Indebtedness incurred under Section 1.1 (Limitations on Indebtedness);
provided that, in the case of this clause (C), after giving effect to such
incurrence on that date, the LTV Ratio is less than 0.625, or (D) Liens on
Collateral securing Refinancing Indebtedness in respect of any Indebtedness
secured pursuant to the foregoing clauses (A), (B) and (C). To the extent that a
Lien on the Collateral consists of a mortgage over any real estate located in
the United Kingdom, it shall constitute a Permitted Collateral Lien only to the
extent that a mortgage ranking at least pari passu is granted in favor of the
Security Agent for the benefit of the Finance Parties.

“Permitted Holders” means, collectively, (1) the Equity Investors and any
Affiliate or Related Person of any of them, (2) any one or more Persons whose
beneficial ownership constitutes or results in a Change of Control in respect of
which a Change of Control Offer is made in accordance with the Notes Indenture,
(3) other than for purposes of Section 6.3(k) in connection with the initial
investment of any such Person in the Parent and its Restricted Subsidiaries, any
one or more Persons whose beneficial ownership would have constituted or
resulted in a Change of Control but for the fact that such Change of Control is
also a Specified Change of Control Event, (4) Senior Management and (5) any
Person who is acting as an underwriter in connection with a public or private
offering of Capital Stock of any Parent or the Parent, acting in such capacity.
Any person or group that includes a Permitted Holder shall also be deemed to be
a Permitted Holder, provided that Permitted Holders as

 

- 279 -



--------------------------------------------------------------------------------

defined in clauses (1) and (4) above retain exclusive beneficial ownership and
control of at least 50.1% of the total voting power of the Voting Stock of the
Parent beneficially owned by any group that becomes a Permitted Holder at any
time as a result of the application of this sentence (without giving effect to
the existence of such group or any other group).

“Permitted Investment” means (in each case, by the Parent or any of its
Restricted Subsidiaries):

 

(1) Investments in (a) a Restricted Subsidiary (including the Capital Stock of a
Restricted Subsidiary) or the Parent or (b) a Person (including the Capital
Stock of any such Person) that is engaged in any Similar Business and such
Person will, upon the making of such Investment, become a Restricted Subsidiary;

 

(2) Investments in another Person if such Person is engaged in any Similar
Business and as a result of such Investment such other Person is merged,
consolidated or otherwise combined with or into, or transfers or conveys all or
substantially all its assets to, the Parent or a Restricted Subsidiary;

 

(3) Investments in cash, Cash Equivalents, Temporary Cash Investments or
Investment Grade Securities;

 

(4) Investments in Receivables owing to the Parent or any Restricted Subsidiary
created or acquired in the ordinary course of business;

 

(5) Investments in payroll, travel and similar advances to cover matters that
are expected at the time of such advances ultimately to be treated as expenses
for accounting purposes and that are made in the ordinary course of business;

 

(6) Management Advances;

 

(7) Investments in Capital Stock, obligations or securities received in
settlement of debts created in the ordinary course of business and owing to the
Parent or any Restricted Subsidiary, or as a result of foreclosure, perfection
or enforcement of any Lien, or in satisfaction of judgments or pursuant to any
plan of reorganisation or similar arrangement including upon the bankruptcy or
insolvency of a debtor;

 

(8) Investments made as a result of the receipt of non-cash consideration from a
sale or other disposition of property or assets, including an Asset Disposition,
in each case, that was made in compliance with Section 4.10;

 

(9) Investments in existence on, or made pursuant to legally binding commitments
in existence on, the Issue Date;

 

(10) Currency Agreements, Interest Rate Agreements, Commodity Hedging Agreements
and related Hedging Obligations, which transactions or obligations are Incurred
in compliance with Section 1 (Limitation on Indebtedness);

 

(11)

Investments, taken together with all other Investments made pursuant to this
clause (11) and at any time outstanding, in an aggregate amount at the time of
such Investment not to exceed the greater of 4.5% of Total Assets and £15.0
million; provided that, if an Investment is made pursuant to this clause in a
Person that is not a Restricted Subsidiary and such Person subsequently becomes
a Restricted

 

- 280 -



--------------------------------------------------------------------------------

  Subsidiary or is subsequently designated a Restricted Subsidiary pursuant to
Section 2 (Limitation on Restricted Payments), such Investment shall thereafter
be deemed to have been made pursuant to clause (1) or (2) of the definition of
“Permitted Investments” and not this clause;

 

(12) pledges or deposits with respect to leases or utilities provided to third
parties in the ordinary course of business or Liens otherwise described in the
definition of “Permitted Liens” or made in connection with Liens permitted under
the covenant described under Section 3 (Limitation on Liens);

 

(13) any Investment to the extent made using Capital Stock of the Parent (other
than Disqualified Stock) or Capital Stock of any Holding Company as
consideration;

 

(14) any transaction to the extent constituting an Investment that is permitted
and made in accordance with the provisions of Sections 6.2 and 6.3 (Limitation
on Affiliate Transactions) (except those described in paragraphs (a), (c), (f),
(h), (i) and (l) of Section 6.3);

 

(15) Investments consisting of purchases and acquisitions of inventory,
supplies, materials and equipment or licenses or leases of intellectual
property, in any case, in the ordinary course of business and in accordance with
this Agreement;

 

(16) Guarantees not prohibited by Section 1 (Limitation on Indebtedness) and
(other than with respect to Indebtedness) guarantees, keepwells and similar
arrangements in the ordinary course of business;

 

(17) Investments in Associates or Unrestricted Subsidiaries in an aggregate
amount when taken together with all other Investments made pursuant to this
clause (17) that are at the time outstanding not to exceed the greater of 3.0%
of Total Assets and £10.0 million; and

 

(18) Investments in the Notes and any Additional Notes (as defined in the Note
Indenture) and Investments pursuant to the Proceeds Loan.

“Permitted Liens” means, with respect to any Person:

 

(1) Liens on assets or property of a Restricted Subsidiary that is not a
Guarantor securing Indebtedness of any Restricted Subsidiary that is not a
Guarantor;

 

(2) pledges, deposits or Liens under workmen’s compensation laws, unemployment
insurance laws, social security laws or similar legislation, or insurance
related obligations (including pledges or deposits securing liability to
insurance carriers under insurance or self-insurance arrangements), or in
connection with bids, tenders, completion guarantees, contracts (other than for
borrowed money) or leases, or to secure utilities, licenses, public or statutory
obligations, or to secure surety, indemnity, judgment, appeal or performance
bonds, guarantees of government contracts (or other similar bonds, instruments
or obligations), or as security for contested Taxes or import or customs duties
or for the payment of rent, or other obligations of like nature, in each case
Incurred in the ordinary course of business;

 

(3)

Liens imposed by law, including carriers’, warehousemen’s, mechanics’,
landlords’, materialmen’s and repairmen’s or other like Liens, in each case for
sums not yet

 

- 281 -



--------------------------------------------------------------------------------

  overdue for a period of more than 60 days or that are bonded or being
contested in good faith by appropriate proceedings;

 

(4) Liens for Taxes not yet delinquent or which are being contested in good
faith by appropriate proceedings; provided that appropriate reserves required
pursuant to GAAP have been made in respect thereof;

 

(5) Liens in favor of issuers of surety, performance or other bonds, guarantees
or letters of credit or bankers’ acceptances (not issued to support Indebtedness
for borrowed money) issued pursuant to the request of and for the account of the
Parent or any Restricted Subsidiary in the ordinary course of its business;

 

(6) encumbrances, ground leases, easements (including reciprocal easement
agreements), survey exceptions, or reservations of, or rights of others for,
licenses, rights of way, sewers, electric lines, telegraph and telephone lines
and other similar purposes, or zoning, building codes or other restrictions
(including minor defects or irregularities in title and similar encumbrances) as
to the use of real properties or Liens incidental to the conduct of the business
of the Parent and its Restricted Subsidiaries or to the ownership of its
properties which do not in the aggregate materially adversely affect the value
of said properties or materially impair their use in the operation of the
business of the Parent and its Restricted Subsidiaries;

 

(7) Liens on assets or property of the Parent or any Restricted Subsidiary
securing Hedging Obligations permitted under this Agreement;

 

(8) leases, licenses, subleases and sublicenses of assets (including real
property and intellectual property rights), in each case entered into in the
ordinary course of business;

 

(9) Liens arising out of judgments, decrees, orders or awards not giving rise to
an Event of Default so long as any appropriate legal proceedings which may have
been duly initiated for the review of such judgment, decree, order or award have
not been finally terminated or the period within which such proceedings may be
initiated has not expired;

 

(10) Liens on assets or property of the Parent or any Restricted Subsidiary for
the purpose of securing Capitalised Lease Obligations or Purchase Money
Obligations, or securing the payment of all or a part of the purchase price of,
or securing other Indebtedness Incurred to finance or refinance the acquisition,
improvement or construction of, assets or property; provided that (a) the
aggregate principal amount of Indebtedness secured by such Liens is otherwise
permitted to be Incurred under this Agreement and (b) any such Lien may not
extend to any assets or property of the Parent or any Restricted Subsidiary
other than assets or property acquired, improved, constructed or leased with the
proceeds of such Indebtedness and any improvements or accessions to such assets
and property;

 

(11) Liens arising by virtue of any statutory or common law provisions relating
to banker’s Liens, rights of set-off or similar rights and remedies as to
deposit accounts or other funds maintained with a depositary or financial
institution;

 

- 282 -



--------------------------------------------------------------------------------

(12) Liens arising from Uniform Commercial Code financing statement filings (or
similar filings in other applicable jurisdictions) regarding operating leases
entered into by the Parent and its Restricted Subsidiaries in the ordinary
course of business;

 

(13) Liens existing on, or provided for or required to be granted under written
agreements existing on, the Issue Date;

 

(14) Liens on property, other assets or shares of stock of a Person at the time
such Person becomes a Restricted Subsidiary (or at the time the Parent or a
Restricted Subsidiary acquires such property, other assets or shares of stock,
including any acquisition by means of a merger, consolidation or other business
combination transaction with or into the Parent or any Restricted Subsidiary);
provided, however, that such Liens are not created, Incurred or assumed in
anticipation of or in connection with such other Person becoming a Restricted
Subsidiary (or such acquisition of such property, other assets or stock);
provided, further, that such Liens do not extend to or cover any property or
assets of the Parent and its Restricted Subsidiaries other than (A) the property
or assets acquired or (B) the property or assets of the person acquired, merged
with or into or consolidated or combined with the Parent or a Restricted
Subsidiary;

 

(15) Liens on assets or property of the Parent or any Restricted Subsidiary
securing Indebtedness or other obligations of the Parent or such Restricted
Subsidiary owing to the Parent or another Restricted Subsidiary, or Liens in
favor of the Parent or any Restricted Subsidiary;

 

(16) Liens (other than Permitted Collateral Liens) securing Refinancing
Indebtedness Incurred to refinance Indebtedness that was previously so secured,
and permitted to be secured under this Schedule 15; provided that any such Lien
is limited to all or part of the same property or assets (plus improvements,
accessions, proceeds or dividends or distributions in respect thereof) that
secured (or, under the written arrangements under which the original Lien arose,
could secure) the Indebtedness being refinanced or is in respect of property
that is or could be the security for or subject to a Permitted Lien hereunder;

 

(17) any interest or title of a lessor under any Capitalised Lease Obligation or
operating lease;

 

(18) (a) mortgages, liens, security interests, restrictions, encumbrances or any
other matters of record that have been placed by any government, statutory or
regulatory authority, developer, landlord or other third party on property over
which the Parent or any Restricted Subsidiary has easement rights or on any
leased property and subordination or similar arrangements relating thereto and
(b) any condemnation or eminent domain proceedings affecting any real property;

 

(19) any encumbrance or restriction (including put and call arrangements) with
respect to Capital Stock of any joint venture or similar arrangement pursuant to
any joint venture or similar agreement;

 

(20) Liens on property or assets under construction (and related rights) in
favor of a contractor or developer or arising from progress or partial payments
by a third party relating to such property or assets;

 

- 283 -



--------------------------------------------------------------------------------

(21) Liens on Escrowed Proceeds for the benefit of the related holders of debt
securities or other Indebtedness (or the underwriters or arrangers thereof) or
on cash set aside at the time of the Incurrence of any Indebtedness or
government securities purchased with such cash, in either case to the extent
such cash or government securities prefund the payment of interest on such
Indebtedness and are held in an escrow account or similar arrangement to be
applied for such purpose;

 

(22) Liens securing or arising by reason of any netting or set-off arrangement
entered into in the ordinary course of banking or other trading activities, or
liens over cash accounts securing cash pooling arrangements;

 

(23) Liens arising out of conditional sale, title retention, hire purchase,
consignment or similar arrangements for the sale of goods entered into in the
ordinary course of business;

 

(24) Liens which do not exceed £5.0 million at any one time outstanding;

 

(25) Liens on Capital Stock of any Unrestricted Subsidiary that secure
Indebtedness of such Unrestricted Subsidiary; and

 

(26) Liens securing Permitted Purchase Obligations, provided that any such Lien
is only over the assets and Capital Stock of the relevant Permitted Purchase
Obligations SPV.

“Permitted Purchase Obligations” means any Indebtedness Incurred by a Permitted
Purchase Obligations SPV to finance or refinance the acquisition of
sub-performing or charged-off consumer accounts, instalment loans or other
similar accounts or portfolios thereof (including through the use of Right to
Collect Accounts) purchased by such Permitted Purchase Obligations SPV in an
aggregate principal amount not exceeding at the time of the incurrence of such
Permitted Purchase Obligations, together with any other Indebtedness incurred
pursuant to paragraph (l) of Section 1.2 (Limitation on Indebtedness) and then
outstanding, 15.0% of the ERC of the Parent and its Restricted Subsidiaries,
calculated in good faith on a pro forma basis by management as of the date of
purchase of such sub-performing or charged-off consumer accounts, instalment
loans or other similar accounts or such portfolios (including through the use of
Right to Collect Accounts), provided that:

 

(1) except for the granting of a Lien described in clause (26) of the definition
of “Permitted Liens,” no portion of any Permitted Purchase Obligations or any
other obligations (contingent or otherwise) of the applicable Permitted Purchase
Obligations SPV (i) is guaranteed by the Parent or any other Restricted
Subsidiary, (ii) is recourse to or obligates the Parent or any other Restricted
Subsidiary in any way, or (iii) subjects any property or asset of the Parent or
any other Restricted Subsidiary, directly or indirectly, contingently or
otherwise, to the satisfaction thereof,

 

(2) neither the Parent nor any other Restricted Subsidiary has any obligation to
maintain or preserve the applicable Permitted Purchase Obligations SPV’s
financial condition or cause such entity to achieve certain levels of operating
results, and

 

(3) such Permitted Purchase Obligation is secured (if at all) only over the
assets of and Capital Stock of the relevant Permitted Purchase Obligations SPV.

 

- 284 -



--------------------------------------------------------------------------------

“Permitted Purchase Obligations SPV” means a Wholly Owned Restricted Subsidiary
(i) which engages in no activities other than the acquisition of sub-performing
or charged-off consumer accounts, instalment loans or other similar accounts or
portfolios thereof (including through the use of Right to Collect Accounts), the
Incurrence of Permitted Purchase Obligations to finance such acquisition and any
business or activities incidental or related to such business and is set up in
connection with the Incurrence of Permitted Purchase Obligations, (ii) to which
the Parent or any Restricted Subsidiary contributes, loans or otherwise
transfers no amounts in excess of amounts required, after giving effect to the
Incurrence of Permitted Purchase Obligations, to consummate the relevant
purchase of assets and amounts required for incidental expenses, costs and fees
for the set-up and continuing operations of such Permitted Purchase Obligations
SPV, and (iii) all the Capital Stock of which is held by a Wholly Owned
Restricted Subsidiary which holds no other material assets.

“Person” means any individual, corporation, partnership, joint venture,
association, joint-stock company, trust, unincorporated organisation, limited
liability company, government or any agency or political subdivision thereof or
any other entity.

“Portfolio ERC Model” means the models and methodologies that the Parent uses to
calculate the value of its loan portfolios and those of its Subsidiaries,
consistently with its audited financial statements as of the Issue Date.

“Preferred Stock,” as applied to the Capital Stock of any Person, means Capital
Stock of any class or classes (however designated) which is preferred as to the
payment of dividends or as to the distribution of assets upon any voluntary or
involuntary liquidation or dissolution of such Person, over shares of Capital
Stock of any other class of such Person.

“Priority Hedging Obligations” means designated Hedging Obligations in an
aggregate amount outstanding at any time of up to £10 million.

“Proceeds Loan” means the loan of the proceeds of the Notes pursuant to the
Proceeds Loan Agreement and all loans directly or indirectly replacing or
refinancing such loan or any portion thereof.

“Proceeds Loan Agreement” means that certain loan agreement made as of the Issue
Date by and between the Original Borrower, as borrower, and the Luxembourg
Guarantor, as lender.

“Public Debt” means any Indebtedness consisting of bonds, debentures, notes or
other similar debt securities issued in (1) a public offering registered under
the Securities Act or (2) a private placement to institutional and other
investors, in each case, that are not Affiliates of the Parent, in accordance
with Section 4(2) of and/or Rule 144A or Regulation S under the Securities Act,
whether or not it includes registration rights entitling the holders of such
debt securities to registration thereof with the SEC for public resale.

“Public Market” means any time after:

 

(1) an Equity Offering has been consummated; and

 

(2) shares of common stock or other common equity interests of the IPO Entity
having a market value in excess of £50 million on the date of such Equity
Offering have been distributed pursuant to such Equity Offering.

 

- 285 -



--------------------------------------------------------------------------------

“Public Offering” means any offering, including an Initial Public Offering, of
shares of common stock or other common equity interests that are listed on an
exchange or publicly offered (which shall include an offering pursuant to Rule
144A and/or Regulation S under the Securities Act to professional market
investors or similar persons).

“Purchase Money Obligations” means any Indebtedness Incurred to finance or
refinance the acquisition, leasing, construction or improvement of property
(real or personal) or assets (including Capital Stock), and whether acquired
through the direct acquisition of such property or assets or the acquisition of
the Capital Stock of any Person owning such property or assets, or otherwise.

“Receivable” means a right to receive payment arising from a sale or lease of
goods or services by a Person pursuant to an arrangement with another Person
pursuant to which such other Person is obligated to pay for goods or services
under terms that permit the purchase of such goods and services on credit, as
determined on the basis of GAAP.

“refinance” means refinance, refund, replace, renew, repay, modify, restate,
defer, substitute, supplement, reissue, resell, extend or increase (including
pursuant to any defeasance or discharge mechanism) and the terms “refinances,”
“refinanced” and “refinancing” as used for any purpose in this Schedule 15 shall
have a correlative meaning.

“Refinancing Indebtedness” means Indebtedness that is Incurred to refund,
refinance, replace, exchange, renew, repay or extend (including pursuant to any
defeasance or discharge mechanism) any Indebtedness existing on the date of this
Agreement or Incurred in compliance with this Agreement (including Indebtedness
of the Parent that refinances Indebtedness of any Restricted Subsidiary and
Indebtedness of any Restricted Subsidiary that refinances Indebtedness of the
Parent or another Restricted Subsidiary) including Indebtedness that refinances
Refinancing Indebtedness; provided, however, that:

 

(1) if the Indebtedness being refinanced constitutes Subordinated Indebtedness,
the Refinancing Indebtedness has a final Stated Maturity at the time such
Refinancing Indebtedness is Incurred that is the same as or later than the final
Stated Maturity of the Indebtedness being refinanced or, if shorter, the
Termination Date;

 

(2) such Refinancing Indebtedness is Incurred in an aggregate principal amount
(or if issued with original issue discount, an aggregate issue price) that is
equal to or less than the sum of the aggregate principal amount (or if issued
with original issue discount, the aggregate accreted value) then outstanding of
the Indebtedness being refinanced (plus, without duplication, any additional
Indebtedness Incurred to pay interest or premiums required by the instruments
governing such existing Indebtedness and costs, expenses and fees Incurred in
connection therewith); and

 

(3) if the Indebtedness being refinanced is expressly subordinated to the
Utilisation, such Refinancing Indebtedness is subordinated to the Utilisation on
terms at least as favorable to the Lenders as those contained in the
documentation governing the Indebtedness being refinanced, provided, however,
that Refinancing Indebtedness shall not include Indebtedness of the Parent or a
Restricted Subsidiary that refinances Indebtedness of an Unrestricted
Subsidiary.

 

- 286 -



--------------------------------------------------------------------------------

Refinancing Indebtedness in respect of any Credit Facility or any other
Indebtedness may be Incurred within 120 days after the termination, discharge or
repayment of any such Credit Facility or other Indebtedness.

“Regulation S” means Regulation S promulgated under the Securities Act.

“Related Person” with respect to any Equity Investor, means:

 

(1) any controlling equity holder or Subsidiary of such Person; or

 

(2) in the case of an individual, any spouse, family member or relative of such
individual, any trust or partnership for the benefit of one or more of such
individuals and any such spouse, family member or relative, or the estate,
executor, administrator, committee or beneficiaries of any thereof; or

 

(3) any trust, corporation, partnership or other Person for which one or more of
the Permitted Holders and other Related Persons of any thereof constitute the
beneficiaries, stockholders, partners or owners thereof, or Persons beneficially
holding in the aggregate a majority (or more) controlling interest therein; or

 

(4) in the case of the Equity Investors any investment fund or vehicle managed,
sponsored or advised by such Person or any successor thereto, or by any
Affiliate of such Person or any such successor.

“Related Taxes” means:

 

(1) any Taxes (other than (x) Taxes measured by gross or net income, receipts or
profits and (y) withholding Taxes), required to be paid (provided such Taxes are
in fact paid) by any Holding Company by virtue of its:

 

  (a) being organised or having Capital Stock outstanding (but not by virtue of
owning stock or other equity interests of any corporation or other entity other
than, directly or indirectly, the Parent or any of the Parent’s Subsidiaries);

 

  (b) issuing or holding Subordinated Shareholder Funding; or

 

  (c) being a holding company parent, directly or indirectly, of the Parent or
any of the Parent’s Subsidiaries;

 

(2) if and for so long as the Parent is a member of a group filing a
consolidated or combined tax return with any Holding Company, any consolidated
or combined Taxes measured by income for which such Holding Company is liable up
to an amount not to exceed the amount of any such Taxes that the Parent and its
Subsidiaries would have been required to pay on a separate company basis or on a
consolidated basis if the Parent and its Subsidiaries had paid tax on a
consolidated, combined, group, affiliated or unitary basis on behalf of an
affiliated group consisting only of the Parent and its Subsidiaries; provided
that distributions shall be permitted in respect of the income of an
Unrestricted Subsidiary only to the extent such Unrestricted Subsidiary
distributed cash for such purpose to the Parent or its Restricted Subsidiaries.

“Restricted Investment” means any Investment other than a Permitted Investment.

 

- 287 -



--------------------------------------------------------------------------------

“Restricted Subsidiary” means any Subsidiary of the Parent other than an
Unrestricted Subsidiary.

“Reversion Date” means, after the Notes (or any Permitted Financial Indebtedness
issued by a member of the Restricted Group to refinance or replace the Notes or
in exchange for the Notes) have achieved Investment Grade Status, the date, if
any, that such Notes (or any such Permitted Financial Indebtedness issued by a
member of the Restricted Group to refinance or replace such Notes or in exchange
for such Notes) shall cease to have such Investment Grade Status.

“Right to Collect Account” means a sub-performing or charged-off consumer
account, instalment loan or other similar account that is owned by a person that
is not the Parent or one of its Restricted Subsidiaries (a “Third Party”) and in
respect of which (a) such Third Party is unable or unwilling to dispose of the
relevant account, debt or loan to the Parent or a Restricted Subsidiary; and
(b) the Parent or a Restricted Subsidiary is entitled to collect and retain
substantially all of the amounts due under such account, debt or loan or to
receive amounts equivalent thereto.

“Rule 144A” means Rule 144A promulgated under the Securities Act.

“SEC” means the U.S. Securities and Exchange Commission.

“S&P” means Standard & Poor’s Investors Ratings Services or any of its
successors or assigns that is a Nationally Recognized Statistical Rating
Organization.

“Secured Indebtedness” means any Indebtedness secured by a Lien.

“Securities Act” means the U.S. Securities Act of 1933, as amended, and the
rules and regulations of the SEC promulgated thereunder, as amended.

“Senior Management” means any previous or current officers, directors, and other
members of senior management of the Parent or any of its Subsidiaries, who at
any date beneficially own or have the right to acquire, directly or indirectly,
Capital Stock of the Parent or any Holding Company.

“Similar Business” means (a) any businesses, services or activities engaged in
by the Parent or any of its Subsidiaries or any Associates on the Issue Date and
(b) any businesses, services and activities engaged in by the Parent or any of
its Subsidiaries or any Associates that are related, complementary, incidental,
ancillary or similar to any of the foregoing or are extensions or developments
of any thereof.

“Specified Change of Control Event” means, subject to any restrictions in the
original Note Indenture, the occurrence of any event that would constitute a
Change of Control pursuant to the definition thereof; provided that any such
event occurs prior to the 18-month anniversary of the Issue Date and immediately
prior to the occurrence of such event and immediately thereafter and giving pro
forma effect thereto, the Relevant Net Debt (as defined in the Note Indenture)
of the Parent and its Restricted Subsidiaries does not exceed an amount equal to
50% of ERC as of such date; provided that ERC shall be adjusted to give effect
to purchases or disposals of sub-performing or charged-off consumer accounts,
instalment loans or other similar accounts or portfolios thereof (including
through the use of Right to Collect

 

- 288 -



--------------------------------------------------------------------------------

Accounts) made since the last measurement date and prior to such date of
calculation, on the basis of estimates made on a pro forma basis by management
acting in good faith.

“Stated Maturity” means, with respect to any security, the date specified in
such security as the fixed date on which the payment of principal of such
security is due and payable, including pursuant to any mandatory redemption
provision, but shall not include any contingent obligations to repay, redeem or
repurchase any such principal prior to the date originally scheduled for the
payment thereof.

“Sterling Equivalent” means, with respect to any monetary amount in a currency
other than sterling, at any time of determination thereof by the Parent or the
Agent, the amount of sterling obtained by converting such currency other than
sterling involved in such computation into sterling at the spot rate for the
purchase of sterling with the applicable currency other than sterling as
published in The Financial Times in the “Currency Rates” section (or, if The
Financial Times is no longer published, or if such information is no longer
available in The Financial Times, such source as may be selected in good faith
by the Parent) on the date of such determination.

“Subordinated Indebtedness” means, with respect to any person, any Indebtedness
(whether outstanding on the Issue Date or thereafter Incurred) which is
expressly subordinated in right of payment to the Utilisations pursuant to a
written agreement (which, for the avoidance of doubt, will not include the Notes
or any Pari Passu Indebtedness).

“Subordinated Shareholder Funding” means any funds provided to the Parent by any
Holding Company, any Affiliate of any Holding Company or any Permitted Holder or
any Affiliate thereof, in exchange for or pursuant to any security, instrument
or agreement other than Capital Stock, in each case issued to and held by a
Holding Company or a Permitted Holder, together with any such security,
instrument or agreement and any other security or instrument other than Capital
Stock issued in payment of any obligation under any Subordinated Shareholder
Funding; provided, however, that such Subordinated Shareholder Funding:

 

(1) does not mature or require any amortisation, redemption or other repayment
of principal or any sinking fund payment prior to the first anniversary of the
Stated Maturity of the Notes (other than through conversion or exchange of such
funding into Capital Stock (other than Disqualified Stock) of the Parent or any
funding meeting the requirements of this definition);

 

(2) does not require, prior to the first anniversary of the Termination Date,
payment of cash interest, cash withholding amounts or other cash gross-ups, or
any similar cash amounts;

 

(3) contains no change of control or similar provisions and does not accelerate
and has no right to declare a default or event of default or take any
enforcement action or otherwise require any cash payment, in each case, prior to
the first anniversary of the Termination Date;

 

(4) does not provide for or require any security interest or encumbrance over
any asset of the Parent or any of its Subsidiaries; and

 

- 289 -



--------------------------------------------------------------------------------

(5) pursuant to its terms is fully subordinated and junior in right of payment
to the Utilisations pursuant to subordination, payment blockage and enforcement
limitation terms which are customary in all material respects for similar
funding, provided, further, however, that upon the occurrence of any event or
circumstance that results in such Indebtedness ceasing to qualify as
Subordinated Shareholder Funding, such Indebtedness shall constitute an
incurrence of such Indebtedness by the Parent, and any and all Restricted
Payments made through the use of the net proceeds from the incurrence of such
Indebtedness since the date of the original issuance of such Subordinated
Shareholder Funding shall constitute new Restricted Payments that are deemed to
have been made after the date of the original issuance of such Subordinated
Shareholder Funding.

“Subsidiary” means, with respect to any Person:

 

(1) any corporation, association, or other business entity (other than a
partnership, joint venture, limited liability company or similar entity) of
which more than 50% of the total voting power of shares of Capital Stock
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, managers or trustees thereof is at the time of
determination owned or controlled, directly or indirectly, by such Person or one
or more of the other Subsidiaries of that Person or a combination thereof; or

 

(2) any partnership, joint venture, limited liability company or similar entity
of which:

 

  (a) more than 50% of the capital accounts, distribution rights, total equity
and voting interests or general or limited partnership interests, as applicable,
are owned or controlled, directly or indirectly, by such Person or one or more
of the other Subsidiaries of that Person or a combination thereof whether in the
form of membership, general, special or limited partnership interests or
otherwise; and

 

  (b) such Person or any Subsidiary of such Person is a controlling general
partner or otherwise controls such entity.

“Subsidiary Guarantor” means a Restricted Subsidiary of the Parent (other than
Holdings and the Luxembourg Guarantor) that guarantees the Utilisations.

“Taxes” means all present and future taxes, levies, imposts, deductions,
charges, duties and withholdings and any charges of a similar nature (including
interest, penalties and other liabilities with respect thereto) that are imposed
by any government or other taxing authority.

“Temporary Cash Investments” means any of the following:

 

(1) any investment in

 

  (a)

direct obligations of, or obligations Guaranteed by, (i) the United States of
America or Canada, (ii) any European Union member state (other than Greece and
Portugal), (iii) Switzerland or Norway, (iv) any country in whose currency funds
are being held specifically pending application in the making of an investment
or capital expenditure by the Parent or a Restricted Subsidiary in

 

- 290 -



--------------------------------------------------------------------------------

  that country with such funds or (v) any agency or instrumentality of any such
country or member state, or

 

  (b) direct obligations of any country recognised by the United States of
America rated at least “A” by S&P or “A-1” by Moody’s (or, in either case, the
equivalent of such rating by such organisation or, if no rating of S&P or
Moody’s then exists, the equivalent of such rating by any Nationally Recognized
Statistical Rating Organization);

 

(2) overnight bank deposits, and investments in time deposit accounts,
certificates of deposit, bankers’ acceptances and money market deposits (or,
with respect to foreign banks, similar instruments) maturing not more than one
year after the date of acquisition thereof issued by:

 

  (a) any lender under this Agreement,

 

  (b) any institution authorised to operate as a bank in any of the countries or
member states referred to in clause (1)(a) above, or

 

  (c) any bank or trust company organised under the laws of any such country or
member state or any political subdivision thereof, in each case, having capital
and surplus aggregating in excess of £250 million (or the foreign currency
equivalent thereof) and whose long-term debt is rated at least “A” by S&P or
“A-2” by Moody’s (or, in either case, the equivalent of such rating by such
organisation or, if no rating of S&P or Moody’s then exists, the equivalent of
such rating by any Nationally Recognized Statistical Rating Organization) at the
time such Investment is made;

 

(3) repurchase obligations with a term of not more than 30 days for underlying
securities of the types described in clause (1) or (2) above entered into with a
Person meeting the qualifications described in clause (2) above;

 

(4) Investments in commercial paper, maturing not more than 270 days after the
date of acquisition, issued by a Person (other than the Parent or any of its
Subsidiaries), with a rating at the time as of which any Investment therein is
made of “P-2” (or higher) according to Moody’s or “A-2” (or higher) according to
S&P (or, in either case, the equivalent of such rating by such organisation or,
if no rating of S&P or Moody’s then exists, the equivalent of such rating by any
Nationally Recognized Statistical Rating Organization);

 

(5) Investments in securities maturing not more than one year after the date of
acquisition issued or fully Guaranteed by any state, commonwealth or territory
of the United States of America, Canada, any European Union member state (other
than Greece and Portugal) or Switzerland, Norway or by any political subdivision
or taxing authority of any such state, commonwealth, territory, country or
member state, and rated at least “BBB” by S&P or “Baa3” by Moody’s (or, in
either case, the equivalent of such rating by such organisation or, if no rating
of S&P or Moody’s then exists, the equivalent of such rating by any Nationally
Recognized Statistical Rating Organization);

 

- 291 -



--------------------------------------------------------------------------------

(6) bills of exchange issued in the United States, Canada, a member state of the
European Union (other than Greece and Portugal), Switzerland, Norway or Japan
eligible for rediscount at the relevant central bank and accepted by a bank (or
any dematerialised equivalent);

 

(7) any money market deposit accounts issued or offered by a commercial bank
organised under the laws of a country that is a member of the Organisation for
Economic Co-operation and Development, in each case, having capital and surplus
in excess of £250 million (or the foreign currency equivalent thereof) or whose
long term debt is rated at least “A” by S&P or “A2” by Moody’s (or, in either
case, the equivalent of such rating by such organisation or, if no rating of S&P
or Moody’s then exists, the equivalent of such rating by any Nationally
Recognized Statistical Rating Organization) at the time such Investment is made;

 

(8) investment funds investing 95% of their assets in securities of the type
described in clauses (1) through (7) above (which funds may also hold reasonable
amounts of cash pending investment and/or distribution); and

 

(9) investments in money market funds complying with the risk limiting
conditions of Rule 2a-7 (or any successor rule) of the SEC under the U.S.
Investment Company Act of 1940, as amended.

“Total Assets” means the consolidated total assets of the Parent and its
Restricted Subsidiaries in accordance with GAAP as shown on the most recent
balance sheet of such Person.

“Transactions” means the issuance of the Notes and the use of proceeds thereof
to pay transaction fees and expenses, to repay the Existing Facilities and to
make distributions to repay existing shareholder loans, each as described in the
“Use of proceeds” section of the Offering Memorandum, and the entry into the
Finance Documents.

“UK Government Obligations” means direct obligations of, or obligations
guaranteed by, the United Kingdom, and the payment for which the United Kingdom
pledges its full faith and credit.

“Uniform Commercial Code” means the New York Uniform Commercial Code.

“Unrestricted Subsidiary” means:

 

(1) any Subsidiary of the Parent (other than the Luxembourg Guarantor and
Holdings) that at the time of determination is an Unrestricted Subsidiary (as
designated by the Board of Directors of the Parent in the manner provided
below); and

 

(2) any Subsidiary of an Unrestricted Subsidiary.

The Board of Directors of the Parent may designate any Subsidiary of the Parent
(including any newly acquired or newly formed Subsidiary or a Person becoming a
Subsidiary through merger, consolidation or other business combination
transaction, or Investment therein), other than the Luxembourg Guarantor and
Holdings, to be an Unrestricted Subsidiary only if:

 

(1)

such Subsidiary or any of its Subsidiaries does not own any Capital Stock or
Indebtedness of, or own or hold any Lien on any property of, the Parent or any
other

 

- 292 -



--------------------------------------------------------------------------------

  Subsidiary of the Parent which is not a Subsidiary of the Subsidiary to be so
designated or otherwise an Unrestricted Subsidiary; and

 

(2) such designation and the Investment of the Parent in such Subsidiary
complies with Section 2 (Limitations on Restricted Payments).

Any such designation by the Board of Directors of the Parent shall be evidenced
to the Agent by filing with the Agent a resolution of the Board of Directors of
the Parent giving effect to such designation and an Officer’s Certificate
certifying that such designation complies with the foregoing conditions.

The Board of Directors of the Parent may designate any Unrestricted Subsidiary
to be a Restricted Subsidiary; provided, that immediately after giving effect to
such designation (1) no Default or Event of Default would result therefrom and
(2)(x) the Parent could Incur at least £1.00 of additional Indebtedness under
Section 1.1 (Limitation on Indebtedness) or (y) the Fixed Charge Coverage Ratio
for the Parent and its Restricted Subsidiaries would not be worse than it was
immediately prior to giving effect to such designation, in each case, on a pro
forma basis taking into account such designation. Any such designation by the
Board of Directors shall be evidenced to the Agent by promptly filing with the
Agent a copy of the resolution of the Board of Directors giving effect to such
designation or an Officer’s Certificate certifying that such designation
complied with the foregoing provisions.

“U.S. Person” means a U.S. Person as defined in Rule 902.

“Voting Stock” of a Person means all classes of Capital Stock of such Person
then outstanding and normally entitled to vote in the election of directors.

“Wholly Owned Restricted Subsidiary” means a Restricted Subsidiary of the
Parent, all the Voting Stock of which (other than directors’ qualifying shares
or shares required by any applicable law or regulation to be held by a Person
other than the Parent or another Wholly Owned Restricted Subsidiary) is owned by
the Parent or another Wholly Owned Restricted Subsidiary.

“Working Capital Intercompany Loan” means any loan to or by the Parent or any of
its Restricted Subsidiaries to or from the Parent or any of its Restricted
Subsidiaries from time to time (i) for purposes of consolidated cash and tax
management and working capital management and (ii) for a duration of less than
one year.

 

- 293 -



--------------------------------------------------------------------------------

SCHEDULE 16

FORM OF INCREASE CONFIRMATION

 

To:

   [—] as Agent, [—] as Security Agent, [—] as Issuing Bank and [—] as Parent,
for and on behalf of each Obligor

From:

   [the Increase Lender] (the “Increase Lender”) Dated:    [—]

Cabot Financial (UK) Limited £85,000,000 Revolving Facility Agreement

originally dated 20 September 2012, as amended and/or restated from time to time
(the “Facility Agreement”)

 

1. We refer to the Facility Agreement and to the Intercreditor Agreement (as
defined in the Facility Agreement). This agreement (the “Agreement”) shall take
effect as an Increase Confirmation for the purpose of the Facility Agreement and
as a Creditor/Agent Accession Undertaking (as defined in and) for the purposes
of the Intercreditor Agreement (and as defined in the Intercreditor Agreement).
Terms defined in the Facility Agreement have the same meaning in this Agreement
unless given a different meaning in this Agreement.

 

2. We refer to Clause 2.2 (Increase) of the Facility Agreement.

 

3. The Increase Lender agrees to assume and will assume all of the obligations
corresponding to the Commitment specified in the Schedule (the “Relevant
Commitment”) as if it was an Original Lender under the Facility Agreement.

 

4. The proposed date on which the increase in relation to the Increase Lender
and the Relevant Commitment is to take effect (the “Increase Date”) is [?].

 

5. On the Increase Date, the Increase Lender becomes:

 

  (a) party to the relevant Finance Documents (other than the Intercreditor
Agreement) as a Lender; and

 

  (b) party to the Intercreditor Agreement as a Senior Creditor.

 

6. The Facility Office and address, fax number and attention details for notices
to the Increase Lender for the purposes of Clause 38.2 (Addresses) are set out
in the Schedule.

 

7. The Increase Lender expressly acknowledges the limitations on the Lenders’
obligations referred to in paragraph (f) of Clause 2.2 (Increase).

 

8. The Increase Lender confirms that it is not a Sponsor Affiliate.

 

9. The Increase Lender confirms (for the benefit of the Agent and without
liability to any Obligor) that it is:

 

  (a) [a Qualifying Lender (other than a Treaty Lender);]

 

- 294 -



--------------------------------------------------------------------------------

  (b) [a Treaty Lender;]

 

  (c) [not a Qualifying Lender]; and

 

10. [The Increase Lender confirms that the person beneficially entitled to
interest payable to that Lender in respect of an advance under a Finance
Document is either:

 

  (a) a company resident in the United Kingdom for United Kingdom tax purposes;

 

  (b) a partnership each member of which is:

 

  (i) a company so resident in the United Kingdom; or

 

  (ii) a company not so resident in the United Kingdom which carries on a trade
in the United Kingdom through a permanent establishment and which brings into
account in computing its chargeable profits (within the meaning of section 19 of
the CTA) the whole of any share of interest payable in respect of that advance
that falls to it by reason of Part 17 of the CTA; or

 

  (c) a company not so resident in the United Kingdom which carries on a trade
in the United Kingdom through a permanent establishment and which brings into
account interest payable in respect of that advance in computing the chargeable
profits (within the meaning of section 19 of the CTA) of that company.]

 

11. [The Increase Lender confirms that it holds a passport under the HMRC DT
Treaty Passport scheme (reference number [    ]) and is tax resident in [    ],
so that interest payable to it by UK borrowers is generally subject to full
exemption from UK withholding tax and request that the Parent notify:

 

  (a) each UK Borrower which is a Party as a Borrower as at the Transfer Date;
and

 

  (b) each Additional Borrower which is a UK Borrower and which becomes an
Additional Borrower after the Transfer Date,

that it wishes that scheme to apply to this Agreement.

 

12. [The Increase Lender confirms that it [is]/[is not]* a Non-Acceptable L/C
Lender.]**

 

13. We refer to clause 20.13 (Creditor/Creditor Representative Accession
Undertaking) of the Intercreditor Agreement:

In consideration of the Increase Lender being accepted as a Senior Creditor for
the purposes of the Intercreditor Agreement (and as defined in the Intercreditor
Agreement), the Increase Lender confirms that, as from the Increase Date, it
intends to be party to the Intercreditor Agreement as a Senior Creditor, and
undertakes to perform all the obligations expressed in the Intercreditor
Agreement to be assumed by a Senior Creditor and agrees that it shall be bound
by all the provisions of the Intercreditor Agreement, as if it had been an
original party to the Intercreditor Agreement.

 

- 295 -



--------------------------------------------------------------------------------

14. This Agreement may be executed in any number of counterparts and this has
the same effect as if the signatures on the counterparts were on a single copy
of this Agreement.

 

15. This Agreement and any non-contractual obligations arising out of or in
connection with it are governed by English law.

 

16. This Agreement has been entered into on the date stated at the beginning of
this Agreement.

Note: The execution of this Increase Confirmation may not be sufficient for the
Increase Lender to obtain the benefit of the Transaction Security in all
jurisdictions. It is the responsibility of the Increase Lender to ascertain
whether any other documents or other formalities are required to obtain the
benefit of the Transaction Security in any jurisdiction and, if so, to arrange
for execution of those documents and completion of those formalities.

 

- 296 -



--------------------------------------------------------------------------------

THE SCHEDULE

Relevant Commitment/rights and obligations to be assumed by the Increase Lender

[insert relevant details]

[Facility office address, fax number and attention details for notices and
account details for payments]

[Increase Lender]

By:

This Agreement is accepted as an Increase Confirmation for the purposes of the
Facility Agreement by the Agent and the Issuing Bank, [and as a Creditor/Agent
Accession Undertaking for the purposes of the Intercreditor Agreement by the
Security Agent*] and the Increase Date is confirmed as [                    ].

 

Agent     Issuing Bank By:     By:

 

[Security Agent

By: *]

 

- 297 -



--------------------------------------------------------------------------------

SCHEDULE 17

AGREED SECURITY PRINCIPLES

 

1. SECURITY PRINCIPLES

 

  (a) The guarantees and security to be provided in connection with the proposed
transactions will be given in accordance with the security principles set out
herein (the “Agreed Security Principles”).

 

  (b) The Agreed Security Principles embody recognition by all parties that
there may be certain legal and practical difficulties in obtaining security and
guarantees from all proposed grantors of security and guarantees (the
“Grantors”) in every jurisdiction in which the Grantors are incorporated. In
particular:

 

  (i) general statutory limitations, capital maintenance, financial assistance,
corporate benefit, fraudulent preference, “thin capitalisation” rules, retention
of title claims and similar principles may limit the ability of a Grantor to
provide guarantees or security or may require that the guarantee or security be
limited by an amount or otherwise. The Parent will use reasonable endeavours to
assist in demonstrating that adequate corporate benefit accrues to each Grantor.
Limitation language will be included in respect of all guarantees and security
documents limiting the liability under the guarantees and the enforceability of
the security as required or customary under applicable law;

 

  (ii) the security and extent of its perfection will be agreed taking into
account the cost to the Restricted Group of providing security so as to ensure
that it is proportionate to the benefit accruing to the Secured Parties (as
defined in the Intercreditor Agreement);

 

  (iii) any assets subject to third party arrangements which are not prohibited
by the Debt Documents (as defined in the Intercreditor Agreement) and which
prevent those assets from being granted as security will be excluded in any
relevant Transaction Security Document provided that reasonable endeavours to
obtain consent to grant security interests over any such assets shall be used by
the relevant Grantor if the relevant asset is material, and provided further
that when making a Permitted Acquisition referred to in paragraph (v) of that
definition no member of the Restricted Group shall enter into any agreement or
undertaking at the time of such acquisition with a minority shareholder that
prevents those assets from being granted as security as contemplated in that
paragraph (v);

 

  (iv) Grantors will not be required to give guarantees or enter into
Transaction Security Documents to the extent that it would conflict with the
fiduciary duties of their directors or officers or contravene any legal or
regulatory prohibition or result in a risk of personal or criminal liability on
the part of any director or officer;

 

- 298 -



--------------------------------------------------------------------------------

  (v) perfection of Security, when required pursuant to these Agreed Security
Principles, and other legal formalities will be completed as soon as practicable
and, in any event, within the time periods specified in the Transaction Security
Documents or (if earlier or to the extent no such time periods are specified in
the Transaction Security Documents) within the time periods specified by
applicable law in order to ensure due perfection. The perfection of Security
granted will not be required if it would have an unreasonable adverse effect on
the ability of the relevant Grantor to conduct its operations and business in
the ordinary course as to the extent not otherwise prohibited by the Debt
Documents. The registration of security interests in intellectual property will
(at all times subject to paragraph (iii) above and (c) below) only be in respect
of material intellectual property in jurisdictions to be agreed;

 

  (vi) the maximum guaranteed or secured amount may be limited to minimise stamp
duty, notarisation, registration or other applicable fees, taxes and duties as
well as the tax cost to the Restricted Group where the benefit of increasing the
granted or secured amount is disproportionate to the level of such fee, taxes
and duties or tax cost to the Restricted Group;

 

  (vii) no perfection action will be required in jurisdictions where Grantors
are not incorporated;

 

  (viii) where a class of assets to be secured includes material and immaterial
assets, if the cost of granting Security over the immaterial assets is
disproportionate to the benefit of such Security, Security will be granted over
the material assets only;

 

  (ix) unless granted under a global security document governed by the law of
the jurisdiction of an Obligor or under English law or as otherwise required by
applicable law, all Security (other than share security over subsidiaries of the
relevant Grantor and other assets of the relevant Grantor incorporated or
located in jurisdictions other than the jurisdiction of incorporation of the
Grantor) shall be governed by the law of the jurisdiction of incorporation of
that Grantor;

 

  (x) the Security Agent will hold one set of security for the Finance Parties;
and

 

  (xi) the Parent shall be responsible for costs and expenses reasonably
incurred by the Finance Parties and the Restricted Group (including reasonable
legal expenses, disbursements, registration costs and all taxes, duties and fees
(notarial or otherwise)) in respect of guarantees and security.

 

  (c) The Security Agent or the Finance Parties, as the case may be, shall
promptly discharge any guarantees and release any Security which is or are
subject to any legal or regulatory prohibition as is referred to in paragraph
(b)(iv) above.

 

- 299 -



--------------------------------------------------------------------------------

2. GRANTORS AND SECURITY

 

  (a) Each guarantee will be an upstream, cross-stream and downstream guarantee
and each guarantee and security will be for all liabilities of each Debtor (as
defined in the Intercreditor Agreement and including, for the avoidance of
doubt, the Senior Note Issuer (as defined in the Intercreditor Agreement) and
each Obligor) and any Grantors under the Debt Documents in accordance with, and
subject to the requirements of the Agreed Security Principles in each relevant
jurisdiction.

 

  (b) To the extent possible, all security shall be given in favour of the
Security Agent and not the Secured Parties individually. “Parallel debt”
provisions will be used where necessary; such provisions will be contained in
the Intercreditor Agreement or the relevant transaction document and not the
individual security documents unless required under local laws. To the extent
possible, there should be no action required to be taken in relation to the
guarantees or security when a Lender transfers any of its participation in the
Facilities to a new Lender.

 

  (c) If any guarantee and/or security is not permitted under the Senior Note
Documents (as defined in the Intercreditor Agreement), such guarantee and/or
security shall not be required in relation to the Facilities.

 

  (d) The form of guarantee is set out in Clause 23 (Guarantee and Indemnity) of
this Agreement and, with respect to any Additional Guarantor incorporated in a
jurisdiction in respect of which no limitation language has been agreed before,
is subject to any limitations set out in the Accession Deed applicable to such
Additional Guarantor.

 

3. TERMS OF SECURITY DOCUMENTS

The following principles will be reflected in the terms of any security taken as
part of this transaction:

 

  (a) the security will be first ranking, to the extent possible;

 

  (b) security will not be enforceable unless an event of default (howsoever
described) has occurred and notice of acceleration has been given by the
Creditor Representative under paragraphs (ii), (iv) or (vi) of Clause 28.19
(Acceleration) of this Agreement, or any equivalent provision of any other
Primary Finance Documents (as defined in the Intercreditor Agreement) (a
“Relevant Acceleration Event”);

 

  (c) the Security Agent will be entitled, where the relevant Grantor fails to
fulfil its obligations under a Transaction Security Document (after the expiry
of any applicable grace period), to perfect the Transaction Security, where such
perfection is contemplated under these principles and the Transaction Security
Document;

 

  (d)

the Transaction Security Documents shall only operate to create Security rather
than to impose new commercial obligations. Accordingly, they shall not

 

- 300 -



--------------------------------------------------------------------------------

  contain additional representations or undertakings (such as in respect of
title, validity, insurance, maintenance of assets, information or the payment of
costs) unless the same are required for the creation or perfection of the
Security or the assets subject to the Security and shall not operate so as to
prevent transactions which are otherwise permitted under the Debt Documents or
to require additional consents, authorisations or notifications;

 

  (e) prior to an Event of Default that has occurred and is continuing (or in
the case of Clauses 4 (Bank Accounts), 6 (Insurance Policies), 7 (Intellectual
Property) and 9 (Trade Receivables) only, prior to a Relevant Acceleration
Event), the provisions of each Security Document will not be unduly burdensome
on the Grantor or interfere unreasonably with the operation of its business;

 

  (f) the Security Agent shall only be able to exercise a power of attorney
following an Event of Default that has occurred and is continuing (or in the
case of Clauses 4 (Bank Accounts), 6 (Insurance Policies), 7 (Intellectual
Property) and 9 (Trade Receivables) only, after a Relevant Acceleration Event)
or if the relevant Grantor has failed to comply with a further assurance or
perfection obligation (after the expiry of any applicable grace period);

 

  (g) Transaction Security Documents, will where possible and practical,
automatically create Security over future assets of the same type as those
already secured;

 

  (h) Information, such as lists of assets, will be provided if, in the opinion
of counsel to the Lenders, these are required by local law to be provided to
perfect or register the security or to ensure the security can be enforced and,
unless required to be provided by local law more frequently, in that case be
provided annually or, following an Event of Default which is continuing, on the
Security Agent’s reasonable request provided that no such regular information is
required to be provided in respect of assets located in the United Kingdom.

 

4. BANK ACCOUNTS

 

  (a) If a Grantor grants Security over its bank accounts it shall be free to
deal with those accounts in the ordinary course of its business until a Relevant
Acceleration Event (or until a later event has occurred as agreed upon in the
relevant Transaction Security Document).

 

  (b) In relation to any bank accounts opened prior to the date of this
Agreement, notice of the Security will be served on the account bank after a
Relevant Acceleration Event, if so requested by the Security Agent. There will
be no restriction on the closure of any bank accounts which are no longer
required by the Restricted Group.

 

  (c) In relation to any bank accounts opened after the date of this Agreement,
notice of the Security will be served on the account bank promptly after such
bank account is opened and the Grantor shall use reasonable endeavours to obtain
an acknowledgement by the account bank, if so requested by the Security Agent.

 

- 301 -



--------------------------------------------------------------------------------

  (d) Any Security over bank accounts may be subject to any prior security
interests in favour of the account bank which are created either by law or in
the standard terms and conditions of the account bank.

 

  (e) No Security shall be taken over monies standing to the credit of a bank
account where such money is held on trust for third parties.

 

5. FIXED ASSETS

 

  (a) If a Grantor grants Security over its fixed assets it shall be free to
deal with those assets in the course of its business until an Event of Default
has occurred and is continuing.

 

  (b) No notice whether to third parties or by attaching a notice to the fixed
assets shall be prepared or given until an Event of Default has occurred and is
continuing.

 

  (c) If required under local law Security over fixed assets will be registered
subject to the general principles set out in these Agreed Security Principles.

 

6. INSURANCE POLICIES

 

  (a) Subject to these Agreed Security Principles, each Grantor shall grant
Security over its insurance policies (other than third party liability and
public liability insurance) in relation to assets that are also subject to
Transaction Security. No Security will be granted over any insurance policies
which cannot be secured under local law or under the terms of the relevant
policy. Insurance claims will be collected by the Grantor in the ordinary course
of business until a Relevant Acceleration Event.

 

  (b) Notice of the Security will be served on the insurance provider after a
Relevant Acceleration Event, if so requested by the Security Agent.

 

7. INTELLECTUAL PROPERTY

 

  (a) If a Grantor grants Security over its Intellectual Property it shall be
free to deal with those assets in the course of its business (including, without
limitation, allowing its Intellectual Property to lapse if no longer material to
its business and if permitted by this Agreement) until a Relevant Acceleration
Event.

 

  (b) No Security shall be granted over any intellectual property which cannot
be secured under the terms of the relevant licensing agreement. No notice shall
be prepared or given to any third party from whom intellectual property is
licensed until a Relevant Acceleration Event.

 

  (c) If required under local law, security over Intellectual Property will be
registered under the law of that security document or at a relevant
supra-national registry (such as the EU) subject to the general principles set
out in these Agreed Security Principles.

 

- 302 -



--------------------------------------------------------------------------------

8. INTERCOMPANY RECEIVABLES

 

  (a) If a Grantor grants Security over its intercompany receivables from time
to time it shall be free to deal with those receivables in the course of its
business (subject to the Debt Documents) until an Event of Default has occurred
and is continuing.

 

  (b) Notice of the Security will be served on the intercompany debtor as
follows:

 

  (i) in the case of an intercompany receivable in excess of £3,000,000 (or its
equivalent) after an Event of Default has occurred and is continuing, if so
requested by the Security Agent; and

 

  (ii) in the case of an intercompany receivable less than £3,000,000 (or its
equivalent) after a Relevant Acceleration Event, if so requested by the Security
Agent.

 

9. TRADE RECEIVABLES

 

  (a) If a Grantor grants Security over its trade receivables it shall be free
to deal with those receivables in the course of its business until a Relevant
Acceleration Event.

 

  (b) No notice of Security shall be served on a debtor until a Relevant
Acceleration Event, including for the avoidance of doubt, upon the underlying
debtors in Portfolio Accounts.

 

  (c) No Security will be granted over any trade receivables which cannot be
secured or assigned under the terms of the relevant contract.

 

  (d) Nothing contained in the relevant Transaction Security Documents shall
cause the Grantor to violate any applicable data protection laws.

 

10. SHARES / PARTNERSHIP INTEREST

 

  (a) The Transaction Security Document will be governed by the laws of the
person whose shares or partnership interests are being secured and not by the
law of the country of the person granting the Security.

 

  (b) Until an Event of Default has occurred and is continuing, the Grantor will
be permitted to retain and to exercise voting rights to any shares or
partnership interests pledged by it in a manner which does not materially
adversely affect the validity or enforceability of the Security and the company
whose shares or partnership interests have been pledged will, subject to the
terms of the Debt Documents, as applicable, be permitted to pay dividends (with
the proceeds to be available to the recipient).

 

  (c) Where customary, on or as soon as reasonably practicable after the date of
execution of the share pledge (and in any event within the time periods
specified in the Transaction Security Documents), the share certificate and a
stock transfer form executed in blank will be provided to the Security Agent (as
applicable).

 

- 303 -



--------------------------------------------------------------------------------

  (d) Unless the restriction is required by law, the constitutional documents of
the company whose shares or partnership interests have been pledged will be
amended to remove any restriction on the transfer or the registration of the
transfer of the shares on enforcement of the Security granted over them.

 

11. REAL ESTATE

 

  (a) There will be no Security granted over real estate other than (i) real
estate which, immediately prior to the date of this Agreement, is charged to
secure the Existing Facilities and (ii) after the date of this Agreement, any
other real estate acquired by a Debtor subject to these Agreed Security
Principles.

 

  (b) Subject to these Agreed Security Principles, each Grantor shall use its
reasonable endeavours to obtain any consent required to grant Security over its
real estate but will be under no obligation to obtain such consent if the
granting of the Security would contravene any legal prohibition.

 

  (c) In respect of any real estate security to be granted, there will be no
obligation to investigate title, register mortgages with land registries,
provide surveys or other insurance or environmental diligence.

 

12. RELEASE OF SECURITY

Other than release of the Security upon final payment in full of all the
obligations secured by the Security (and no Secured Party having any actual or
contingent liability to advance further monies to, or incur liabilities on
behalf of, any Debtor under the Finance Documents), no circumstances in which
the Security shall be released should be dealt with in individual Transaction
Security Documents unless required by local law. If so required, such
circumstances shall, except to the extent required by local law, be the same as
those set out in the Intercreditor Agreement.

 

- 304 -



--------------------------------------------------------------------------------

SCHEDULE 18

FORM OF ADDITIONAL COMMITMENT INCREASE NOTICE

 

To:    [—] as Agent, [—] as Security Agent, and [—] as Issuing Bank From:    [—]
as Parent and [the Additional Commitment Lender] (the “Additional Commitment
Lender”) Dated:    [—]

Dear Sirs

Cabot Financial (UK) Limited £85,000,000 Revolving Facility Agreement

originally dated 20 September 2012, as amended and/or restated from time to time
(the “Facility Agreement”)

 

1. We refer to the Facility Agreement [and to the Intercreditor Agreement (as
defined in the Facility Agreement)*]. This is an Additional Commitment Increase
Notice for the purposes of the Facility Agreement [and a Creditor/Agent
Accession Undertaking (as defined in and) for the purposes of the Intercreditor
Agreement*]. Terms defined in the Facility Agreement have the same meaning when
used in this Additional Commitment Increase Notice unless given a different
meaning in this Additional Commitment Increase Notice.

 

2. We refer to Clause 2.3 (Accordion Increase in Commitments) of the Facility
Agreement.

 

3. The Additional Commitment Lender agrees to assume and will assume all of the
obligations corresponding to the Commitment specified in the Schedule (the
“Relevant Commitment”) as if it was an Original Lender under the Facility
Agreement.

 

4. The proposed date on which [the increase in relation to the Additional
Commitment Lender and the Relevant Commitment]/[the Relevant Commitment*] is to
take effect (the “Additional Commitment Increase Date”) is [—].

 

5. [On the Additional Commitment Increase Date, the Additional Commitment Lender
becomes:

 

  (a) party to the relevant Finance Documents (other than the Intercreditor
Agreement) as a Lender; and

 

  (b) party to the Intercreditor Agreement as a Senior Creditor.]

 

6. [The Facility Office and address, fax number and attention details for
notices to the Additional Commitment Lender for the purposes of Clause 38.2
(Addresses) are set out in the Schedule.*]

 

7. The Additional Commitment Lender confirms that it is not a Sponsor Affiliate
or a member of the Restricted Group.

 

8. The Additional Commitment Lender confirms (without prejudice to the validity
of this Additional Commitment Increase Notice and for the benefit of the Agent
and without liability to any Obligor) that it is:

 

  (a) [a Qualifying Lender (other than a Treaty Lender);]

 

  (b) [a Treaty Lender;]

 

- 305 -



--------------------------------------------------------------------------------

  (c) [not a Qualifying Lender]; and

 

9. The Additional Commitment Lender confirms that the person beneficially
entitled to interest payable to that Lender in respect of an advance under a
Finance Document is either:

 

  (a) a company resident in the United Kingdom for United Kingdom tax purposes;

 

  (b) a partnership each member of which is:

 

  (i) a company so resident in the United Kingdom; or

 

  (ii) a company not so resident in the United Kingdom which carries on a trade
in the United Kingdom through a permanent establishment and which brings into
account in computing its chargeable profits (within the meaning of section 19 of
the CTA) the whole of any share of interest payable in respect of that advance
that falls to it by reason of Part 17 of the CTA; or

 

  (c) a company not so resident in the United Kingdom which carries on a trade
in the United Kingdom through a permanent establishment and which brings into
account interest payable in respect of that advance in computing the chargeable
profits (within the meaning of section 19 of the CTA) of that company.

 

10. [The Additional Commitment Lender confirms that it holds a passport under
the HMRC DT Treaty Passport scheme (reference number [    ]) and is tax resident
in [    ], so that interest payable to it by UK borrowers is generally subject
to full exemption from UK withholding tax and request that the Parent notify:

 

  (a) each UK Borrower which is a Party as a Borrower as at the Transfer Date;
and

 

  (b) each Additional Borrower which is a UK Borrower and which becomes an
Additional Borrower after the Transfer Date,

that it wishes that scheme to apply to this Additional Commitment Increase
Notice.]

 

11. [The Additional Commitment Lender confirms that it [is]/[is not]* a
Non-Acceptable L/C Lender.]

 

12. [We refer to clause 20.13 (Creditor/Creditor Representative Accession
Undertaking) of the Intercreditor Agreement:

In consideration of the Additional Commitment Lender being accepted as a Senior
Creditor for the purposes of the Intercreditor Agreement (and as defined in the
Intercreditor Agreement), the Additional Commitment Lender confirms that, as
from the Additional Commitment Increase Date, it intends to be party to the
Intercreditor Agreement as a Senior Creditor, and undertakes to perform all the
obligations expressed in the Intercreditor Agreement to be assumed by a Senior
Creditor and agrees that it shall be bound by all the provisions of the
Intercreditor Agreement, as if it had been an original party to the
Intercreditor Agreement. *]

 

13. This Additional Commitment Increase Notice may be executed in any number of
counterparts and this has the same effect as if the signatures on the
counterparts were on a single copy of this Additional Commitment Increase
Notice.

 

14. This Additional Commitment Increase Notice and any non-contractual
obligations arising out of or in connection with it are governed by English law.

 

- 306 -



--------------------------------------------------------------------------------

15. This Additional Commitment Increase Notice has been entered into on the date
stated at the beginning of this Additional Commitment Increase Notice.

Note: The execution of this Additional Commitment Increase Notice may not be
sufficient for the Additional Commitment Lender to obtain the benefit of the
Transaction Security in all jurisdictions. It is the responsibility of the
Additional Commitment Lender to ascertain whether any other documents or other
formalities are required to obtain the benefit of the Transaction Security in
any jurisdiction and, if so, to arrange for execution of those documents and
completion of those formalities.

 

* Language to be included in case of a new Lender that is also acceding to the
Intercreditor Agreement.

 

- 307 -



--------------------------------------------------------------------------------

THE SCHEDULE

Relevant Commitment/rights and obligations to be assumed by the Additional
Commitment Lender

[insert relevant details]

[Facility office address, fax number and attention details for notices and
account details for payments]

[Additional Commitment Lender]

By:

This Agreement is accepted as an Additional Commitment Increase Notice for the
purposes of the Facility Agreement by the Agent and the Issuing Bank, and as a
Creditor/Agent Accession Undertaking for the purposes of the Intercreditor
Agreement by the Security Agent and the Additional Commitment Increase Date is
confirmed as [                    ].

 

Agent    Issuing Bank By:    By: Security Agent    By:   

 

- 308 -



--------------------------------------------------------------------------------

SCHEDULE 19

EXCLUDED BANK ACCOUNTS

 

Company

  

Bank

  

Account Number

  

Description

Apex Credit Management Limited    HSBC Bank plc    404319-02098903    APEX
LOMBARD Apex Credit Management Limited    HSBC Bank plc    404319-02098911   
APEX HOME LN Apex Credit Management Limited    HSBC Bank plc    404319-03664570
   APEX CRE SEC Apex Credit Management Limited    HSBC Bank plc   
404319-11894722    APEX COLLECTIONS - DD from Allpay Apex Credit Management
Limited    HSBC Bank plc    404319-22099055    APEX SANTNDR Apex Credit
Management Limited    HSBC Bank plc    404319-22099063    APEX MEM CON Apex
Credit Management Limited    HSBC Bank plc    404319-22099071    APEX RCI FIN
Apex Credit Management Limited    HSBC Bank plc    404319-32039109    APEX FIELD
AGENTS COLL Apex Credit Management Limited    HSBC Bank plc    404319-32039117
   APEX BLACK HORSE COLL Apex Credit Management Limited    HSBC Bank plc   
404319-32041154    APEX BOS CLIENT Apex Credit Management Limited    HSBC Bank
plc    404319-32099004    APEX LINK FI Apex Credit Management Limited    HSBC
Bank plc    404319-42098954    APEX HSBC BK Apex Credit Management Limited   
HSBC Bank plc    404319-42098962    APEX CLOSE

 

- 309 -



--------------------------------------------------------------------------------

Company

  

Bank

  

Account Number

  

Description

Apex Credit Management Limited    HSBC Bank plc    404319-42098970    APEX BMW
GRP Apex Credit Management Limited    HSBC Bank plc    404319-42099101    APEX
CONTGNT Apex Credit Management Limited    HSBC Bank plc    404319-61566121   
APEX CREDIT MANAGMNT LTD CREDIT BCA Apex Credit Management Limited    HSBC Bank
plc    404319-62099098    APEX UNITE Apex Credit Management Limited    HSBC Bank
plc    404319-71589857    APEX CREDIT MANAGMNT LTD CLIENT A/C Apex Credit
Management Limited    HSBC Bank plc    404319-72099039    APEX NORTHRN Apex
Credit Management Limited    HSBC Bank plc    404319-72099047    APEX RBS GRP
Apex Credit Management Limited    HSBC Bank plc    404319-73663973    APEX
CREDIT OFF BDA Apex Credit Management Limited    HSBC Bank plc   
404319-73664252    Apex Credit Clients Deposit Apex Credit Management Limited   
HSBC Bank plc    404319-82098989    APEX BARCLAY Apex Credit Management Limited
   HSBC Bank plc    404319-82098997    APEX CAP ONE Apex Credit Management
Limited    HSBC Bank plc    404319-82099128    APEX LLOYDS Apex Credit
Management Limited    HSBC Bank plc    404319-92098938    APEX BAN PSA Apex
Credit Management Limited    HSBC Bank plc    404319-92098946    APEX HBOS GP

 

- 310 -



--------------------------------------------------------------------------------

Company

  

Bank

  

Account Number

  

Description

Apex Credit Management Limited    The Royal Bank of Scotland plc   
600001-40440826    HMRC Collections Account Apex Credit Management Limited   
The Royal Bank of Scotland plc    160015-10124932    ACM Stratford Office Client
Account Apex Credit Management Limited    The Royal Bank of Scotland plc   
160015-10124940    RBS Trust Account

 

- 311 -



--------------------------------------------------------------------------------

SIGNATURES

The Parent

CABOT FINANCIAL LIMITED

/s/ Chris Ross-Roberts

/s/ Glen Crawford

 

By:    Chris Ross-Roberts    Glen Crawford Address:    1 Kings Hill Avenue   
Kings Hill    West Malling    Kent    ME19 4UA,    United Kingdom Fax:    +44
1732 524799

The Original Borrower

CABOT FINANCIAL (UK) LIMITED

/s/ Chris Ross-Roberts

/s/ Glen Crawford

 

By:    Chris Ross-Roberts    Glen Crawford Address:    1 Kings Hill Avenue   
Kings Hill    West Malling    Kent    ME19 4UA,    United Kingdom Fax:    +44
1732 524799

 

- 312 -



--------------------------------------------------------------------------------

The Original Guarantors

CABOT FINANCIAL (LUXEMBOURG) S.A.

Duly represented by:

/s/ H. Neuman

 

Name:    H. Neuman Title:    Address:    E Building, Parc d’Activite Syrdall   
6 rue Gabriel Lippmann    L- 5365 Munsbach    Luxembourg Fax:    +352 26 39 21
45

CABOT FINANCIAL LIMITED

/s/ Chris Ross-Roberts

/s/ Glen Crawford

 

By:    Chris Ross-Roberts    Glen Crawford Address:    1 Kings Hill Avenue   
Kings Hill    West Malling    Kent    ME19 4UA,    United Kingdom Fax:    +44
1732 524799

 

- 313 -



--------------------------------------------------------------------------------

CABOT FINANCIAL HOLDINGS GROUP LIMITED

/s/ Chris Ross-Roberts

/s/ Glen Crawford

 

By:    Chris Ross-Roberts    Glen Crawford Address:    1 Kings Hill Avenue   
Kings Hill    West Malling    Kent    ME19 4UA,    United Kingdom Fax:    +44
1732 524799

CABOT CREDIT MANAGEMENT GROUP LIMITED

/s/ Chris Ross-Roberts

/s/ Glen Crawford

 

By:    Chris Ross-Roberts    Glen Crawford Address:    1 Kings Hill Avenue   
Kings Hill    West Malling    Kent    ME19 4UA,    United Kingdom Fax:    +44
1732 524799

 

- 314 -



--------------------------------------------------------------------------------

CABOT FINANCIAL DEBT RECOVERY SERVICES LIMITED

/s/ Chris Ross-Roberts

/s/ Glen Crawford

 

By:    Chris Ross-Roberts    Glen Crawford Address:    1 Kings Hill Avenue   
Kings Hill    West Malling    Kent    ME19 4UA,    United Kingdom Fax:    +44
1732 524799

CABOT FINANCIAL (UK) LIMITED

/s/ Chris Ross-Roberts

/s/ Glen Crawford

 

By:    Chris Ross-Roberts    Glen Crawford Address:    1 Kings Hill Avenue   
Kings Hill    West Malling    Kent    ME19 4UA,    United Kingdom Fax:    +44
1732 524799

 

- 315 -



--------------------------------------------------------------------------------

CABOT FINANCIAL (EUROPE) LIMITED

/s/ Chris Ross-Roberts

/s/ Glen Crawford

 

By:    Chris Ross-Roberts    Glen Crawford Address:    1 Kings Hill Avenue   
Kings Hill    West Malling    Kent    ME19 4UA,    United Kingdom Fax:    +44
1732 524799

FINANCIAL INVESTIGATIONS AND RECOVERIES (EUROPE) LIMITED

/s/ Chris Ross-Roberts

/s/ Glen Crawford

 

By:    Chris Ross-Roberts    Glen Crawford Address:    Apex House    27 Arden
Street    Stratford-upon-Avon    Warwickshire    CV37 6NW Fax:    +44 1732
524799

 

- 316 -



--------------------------------------------------------------------------------

APEX CREDIT MANAGEMENT LIMITED

/s/ Chris Ross-Roberts

/s/ Glen Crawford

 

By:    Chris Ross-Roberts    Glen Crawford Address:    Apex House    27 Arden
Street    Stratford-upon-Avon    Warwickshire    CV37 6NW Fax:    +44 1732
524799

 

- 317 -



--------------------------------------------------------------------------------

Other Guarantors

CABOT CREDIT MANAGEMENT LIMITED

/s/ Chris Ross-Roberts

/s/ Glen Crawford

 

By:    Chris Ross-Roberts    Glen Crawford Address:    1 Kings Hill Avenue   
Kings Hill    West Malling    Kent    ME19 4UA,    United Kingdom Fax:    +44
1732 524799

 

- 318 -



--------------------------------------------------------------------------------

The Arranger

CITIGROUP GLOBAL MARKETS LIMITED

/s/ Heath Lohrman

 

By:    Heath Lohrman Address:    Citigroup Centre    33 Canada Square, Canary
Wharf    London E14 5LB Fax:    +44 207 986 8295

J.P. MORGAN LIMITED

/s/ Gijs Michel

 

By:    Gijs Michel Address:    25 Bank Street, London E14 5JP Fax:    +44 203
493 0059

LLOYDS TSB BANK PLC

/s/ A. Young

 

By:    A. Young Address:    33 Old Broad Street, London, EC2N 1HZ Fax:   

 

- 319 -



--------------------------------------------------------------------------------

THE ROYAL BANK OF SCOTLAND PLC

/s/ Marc Sefton

 

By:    Marc Sefton Address:    280 Bishopsgate, London, EC2M 4RB Fax:    +44 207
672 1073

 

- 320 -



--------------------------------------------------------------------------------

The Agent

J.P. MORGAN EUROPE LIMITED

/s/ Steven Connolly

 

By:    Steven Connolly Address:    Loans Agency, 6th Floor    25 Bank Street   
Canary Wharf    London    E14 5JP Fax:    +44 20 7777 2360 Attention:    Loans
Agency

The Security Agent

J.P. MORGAN EUROPE LIMITED

/s/ Steven Connolly

 

By:    Steven Connolly Address:    Loans Agency, 6th Floor    25 Bank Street   
Canary Wharf    London    E14 5JP Fax:    +44 20 7777 2360 Attention:    Loans
Agency

 

- 321 -



--------------------------------------------------------------------------------

The Original Lenders

CITIGROUP GLOBAL MARKETS LIMITED

/s/ Heath Lohrman

 

By:    Heath Lohrman Address:    Citigroup Centre    33 Canada Square, Canary
Wharf    London E14 5LB Fax:    +44 207 986 8295

JPMORGAN CHASE BANK, N.A., LONDON BRANCH

/s/ Gijs Michel

 

By:   Gijs Michel Address:   25 Bank Street, London E14 5JP Fax:   +44 203 493
0059

LLOYDS TSB BANK PLC

/s/ A. Young

 

By:    A. Young Address:    33 Old Broad Street, London, EC2N 1HZ Fax:   

 

- 322 -



--------------------------------------------------------------------------------

THE ROYAL BANK OF SCOTLAND PLC

/s/ Marc Sefton

 

By:    Marc Sefton Address:    280 Bishopsgate, London, EC2M 4RB Fax:    +44 207
672 1073

 

- 323 -